 



Exhibit 10.36
MASTER PPROFESSIONAL SERVICE AGREEMENT
Effective October 1, 2006


 



--------------------------------------------------------------------------------



 



Execution Copy
TABLE OF CONTENTS

              Page
1. BACKGROUND AND OBJECTIVES
    1  
1.1 ITO Services
    1  
1.2 Goals and Objectives
    1  
1.3 Interpretation
    2  
 
       
2. DEFINITIONS AND DOCUMENTS
    2  
2.1 Definitions
    2  
2.2 Other Terms
    17  
2.3 Associated Contract Documents
    17  
 
       
3. TERM
    18  
3.1 Initial Term
    18  
3.2 Extension
    18  
 
       
4. SERVICES
    18  
4.1 Overview
    18  
4.2 Transition Services
    19  
4.3 Termination Assistance Services
    21  
4.4 Use of Third Parties
    25  
4.5 Companion Agreements
    26  
 
       
5. REQUIRED CONSENTS
    27  
5.1 Supplier Responsibility
    27  
5.2 Financial Responsibility
    27  
5.3 Contingent Arrangements
    27  
5.4 Failure to Obtain Required Consents
    27  
 
       
6. FACILITIES, SOFTWARE, EQUIPMENT, CONTRACTS AND ASSETS ASSOCIATED WITH THE
PROVISION OF SERVICES
    27  
6.1 Service Facilities
    27  
6.2 Use of Supplier Facilities
    31  
6.3 ABM Rules/Employee Safety
    31  
6.4 Software
    32  

ABM/IBM Proprietary Information
-i-

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
6.5 Equipment
    33  
6.6 Third Party Contracts
    36  
6.7 Assignment of Licenses, Leases and Related Agreements
    37  
6.8 License to ABM Third Party Software and Materials
    38  
6.9 License to Supplier Third Party Software and Materials
    39  
6.10 Managed Third Parties
    40  
6.11 Notice of Defaults
    41  
6.12 Environmental
    41  
 
       
7. SERVICE LEVELS
    42  
7.1 General
    42  
7.2 Service Level Credits and Deliverable Credits
    43  
7.3 Problem Analysis
    43  
7.4 Continuous Improvement Reviews
    43  
7.5 Measurement and Monitoring
    44  
7.6 Satisfaction Surveys
    44  
7.7 Notice of Adverse Impact
    45  
 
       
8. PROJECT PERSONNEL
    45  
8.1 Transitioned Personnel
    45  
8.2 Employee Benefit Plans
    47  
8.3 Other Employee Matters
    49  
8.4 Key Supplier Personnel
    50  
8.5 Supplier Account Executive
    51  
8.6 Supplier Personnel Are Not ABM Employees
    51  
8.7 Replacement, Qualifications, and Retention of Supplier Personnel
    51  
8.8 Training/Career Opportunities
    52  
8.9 Conduct of Supplier Personnel
    52  
8.10 Restrictions on Changes in Supplier Staffing/Facilities
    53  
8.11 Substance Abuse
    53  
8.12 Collective Bargaining Agreements and warn Act
    53  
 
       
9. SUPPLIER RESPONSIBILITIES
    54  

ABM/IBM Proprietary Information
 -ii-

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
9.1 Policy and Procedures Manual
    54  
9.2 Reports
    55  
9.3 Governance; Meetings
    56  
9.4 Quality Assurance and Internal Controls
    56  
9.5 Architecture, Standards and Information Technology Planning
    57  
9.6 Change Control
    58  
9.7 Software Currency
    60  
9.8 [RESERVED]
    61  
9.9 Access To Specialized Supplier Skills and Resources
    61  
9.10 Audit Rights
    61  
9.11 Agency and Disbursements
    65  
9.12 Subcontractors
    66  
9.13 Telecommunications Matters
    66  
9.14 FCC Actions
    67  
9.15 Retained Systems and Business Processes
    68  
9.16 Network Configuration Data
    69  
 
       
10. ABM RESPONSIBILITIES
    69  
10.1 Responsibilities
    69  
10.2 Savings Clause
    70  
 
       
11. CHARGES
    70  
11.1 General
    70  
11.2 Pass-Through Expenses
    71  
11.3 Incidental Expenses
    72  
11.4 Taxes
    72  
11.5 New Services
    75  
11.6 Extraordinary Events
    76  
11.7 Technology
    77  
11.8 Project Resources
    78  
11.9 Proration
    79  
11.10 Refundable Items
    79  

ABM/IBM Proprietary Information
 -iii-

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
11.11 ABM Benchmarking Reviews
    79  
11.12 Transport Rate Review
    81  
11.13 Procurement
    81  
 
       
12. INVOICING AND PAYMENT
    82  
12.1 Invoicing
    82  
12.2 Payment Due
    83  
12.3 Set Off
    83  
12.4 Disputed Charges
    83  
 
       
13. ABM DATA AND OTHER PROPRIETARY INFORMATION
    85  
13.1 ABM Ownership of ABM Data
    85  
13.2 Safeguarding ABM Data
    85  
13.3 Confidentiality
    86  
13.4 File Access
    88  
 
       
14. OWNERSHIP OF MATERIALS
    89  
14.1 ABM Owned Materials
    89  
14.2 Developed Materials
    90  
14.3 Supplier Owned Materials
    91  
14.4 Other Materials
    92  
14.5 General Rights
    93  
14.6 ABM Rights Upon Expiration or Termination of Agreement
    93  
 
       
15. REPRESENTATIONS AND WARRANTIES
    96  
15.1 Work Standards
    96  
15.2 Maintenance
    96  
15.3 Efficiency and Cost Effectiveness
    97  
15.4 Software
    97  
15.5 Non-Infringement
    98  
15.6 Authorization
    98  
15.7 Inducements
    99  
15.8 Malicious Code
    99  
15.9 Disabling Code
    99  

ABM/IBM Proprietary Information
 -iv-

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
15.10 Compliance with Laws
    100  
15.11 Interoperability
    102  
15.12 Disclaimer
    102  
 
       
16. INSURANCE AND RISK OF LOSS
    102  
16.1 Insurance
    102  
16.2 Risk of Loss
    104  
 
       
17. INDEMNITIES
    104  
17.1 Indemnity by Supplier
    104  
17.2 Indemnity by ABM
    106  
17.3 Additional Indemnities
    107  
17.4 Infringement
    107  
17.5 Indemnification Procedures
    108  
17.6 Indemnification Procedures — Governmental Claims
    109  
17.7 Subrogation
    109  
 
       
18. LIABILITY
    109  
18.1 General Intent
    109  
18.2 Force Majeure
    109  
18.3 Limitation of Liability
    111  
 
       
19. DISPUTE RESOLUTION
    114  
19.1 Informal Dispute Resolution
    114  
19.2 Mediation
    115  
19.3 Jurisdiction
    115  
19.4 Continued Performance
    115  
19.5 Governing Law
    116  
 
       
20. TERMINATION
    116  
20.1 Termination for Cause
    116  
20.2 Termination for Convenience
    117  
20.3 Termination Upon Supplier Change of Control
    117  
20.4 Termination Upon ABM Mergers and Acquisitions
    117  
20.5 Termination for Insolvency
    117  

Abm/Ibm Proprietary Information
-V-

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
20.6 ABM Rights Upon Supplier’s Bankruptcy
    118  
 
       
21. GENERAL
    119  
21.1 Binding Nature and Assignment
    119  
21.2 Entire Agreement; Amendment
    119  
21.3 Notices
    120  
21.4 Counterparts
    122  
21.5 Headings
    122  
21.6 Relationship of Parties
    122  
21.7 Severability
    122  
21.8 Consents and Approval
    122  
21.9 Waiver of Default; Cumulative Remedies
    123  
21.10 Survival
    123  
21.11 Publicity
    123  
21.12 Service Marks
    123  
21.13 Export
    123  
21.14 Third Party Beneficiaries
    123  
21.15 Covenant Against Pledging
    123  
21.16 Order of Precedence
    124  
21.17 Hiring of Employees
    124  
21.18 Further Assurances
    124  
21.19 Liens
    125  
21.20 Covenant of Good Faith
    125  
21.21 Acknowledgment
    125  
21.22 Right to Perform Service for Others
    125  
21.23 Eligible Recipients
    125  
21.24 Remarketing
    125  
21.25 Freedom of Action
    125  
21.26 Reference
    125  

ABM/IBM Proprietary Information
 -vi-

 



--------------------------------------------------------------------------------



 



Exhibit 10.36
MASTER PROFESSIONAL SERVICES AGREEMENT
     This Master Professional Services Agreement (this “Agreement”) is entered
into effective October 1, 2006 (the “Effective Date”) by and between ABM
Industries Incorporated, a Delaware corporation having a principal place of
business in San Francisco, California (“ABM or Customer”), and International
Business Machines Corporation, a New York corporation having a principal place
in Somers, New York (“Supplier”).
     WHEREAS, ABM and Supplier have engaged in extensive negotiations,
discussions and due diligence that have culminated in the formation of the
contractual relationship described in this Agreement; and
     WHEREAS, ABM desires to procure from Supplier, and Supplier desires to
provide to ABM and the Eligible Recipients the Services described in this
Agreement and in the Companion Agreement(s) (defined below), on the terms and
conditions specified herein.
     NOW THEREFORE, in consideration of the mutual promises and covenants
contained herein, and of other good and valid consideration, the receipt and
sufficiency of which is hereby acknowledged, ABM and Supplier (the “Parties” and
each, a “Party”) hereby agree as follows:

1.   BACKGROUND AND OBJECTIVES   1.1   ITO Services.       ABM desires that
certain application management, telecommunication, IT infrastructure, help desk,
and other information technology services presently performed and managed by or
for ABM and the Eligible Recipients and certain additional information
technology services, as each is described in this Agreement (collectively “ITO
Services”) be performed and managed by Supplier. Supplier has carefully reviewed
ABM’s requirements, has performed all due diligence it deems necessary, and
desires to perform and manage such ITO Services for ABM and the Eligible
Recipients.   1.2   Goals and Objectives.       The Parties acknowledge and
agree that the specific goals and objectives of the Parties in entering into
this Agreement are to:

  (a)   attain ABM’s specific objectives for the Services, including:

  (i)   providing Services and solutions in full alignment with business unit
requirements and exploiting the technologies and associated services for
competitive advantage;     (ii)   maintaining and continuously improving quality
of the Services, improving availability and responsiveness of the Services and
meeting deliverables on time and on budget;     (iii)   reducing overall
expenses and efficiently deploying capital associated with the Services; and    
(iv)   measuring and improving overall customer satisfaction, proactively
anticipating customer needs and maintaining clear accountability with respect to
the Services; and

  (b)   attain ABM’s broader objectives for entering into this Agreement with
Supplier, including:

  (i)   improving ABM’s and the Eligible Recipients’ access to resources and
technology, and leveraging Supplier’s size, scale, and expertise to make overall
improvements in delivery of the Services; and

ABM/IBM Proprietary Information

Page 1 of 126



--------------------------------------------------------------------------------



 



  (ii)   achieving additional reductions in expenses and capital that are
otherwise not achievable by ABM, changing fixed costs to variable costs by
procuring Services as needed, based on business demand and providing better
linkage of cost to the discrete Services provided, and increasing ABM’s and the
Eligible Recipients’ ease and accuracy associated with invoicing and internal
chargeback capabilities.

1.3   Interpretation.       The provisions of this Article 1 are intended to be
a general introduction to this Agreement and are not intended to expand the
scope of the Parties’ obligations or alter the plain meaning of this Agreement’s
terms and conditions, as set forth hereinafter. However, to the extent the terms
and conditions of this Agreement are unclear or ambiguous, such terms and
conditions are to be construed so as to be consistent with the background and
objectives set forth in this Article 1.   2.   DEFINITIONS AND DOCUMENTS   2.1  
Definitions.       As used in this Agreement:

  (1)   “ABM Data” shall mean any data or information of ABM or any Eligible
Recipient that is provided to or obtained by Supplier in connection with the
negotiation and execution of this Agreement or the performance of its
obligations under this Agreement, including data and information with respect to
the businesses, customer, operations, facilities, products, rates, regulatory
compliance, competitors, consumer markets, assets, expenditures, mergers,
acquisitions, divestitures, billings, collections, revenues and finances of ABM
or any Eligible Recipient. ABM Data also shall mean any data or information of
ABM or an Eligible Recipient (i) created, generated, collected or processed by
Supplier in the performance of its obligations under this Agreement, including
data processing input and output, asset information, Reports, third party
service and product agreements of ABM or an Eligible Recipient, retained
expenses and Pass-Through Expenses or (ii) that resides in or is accessed
through Software, Equipment or Systems provided, operated, supported, or used by
Supplier in connection with the Services, as well as information derived from
this data and information. ABM Data shall not include any Supplier Proprietary
Information.     (2)   “ABM Facilities” means the facilities listed in
Schedule O.1 provided by ABM or the Eligible Recipient for the use of Supplier
to the extent necessary to provide the Services.     (3)   “ABM Owned Materials”
shall have the meaning given in Section 14.1(a).     (4)   “ABM Owned Software”
means Software owned by ABM or an ABM Affiliate or an Eligible Recipient and
used, operated, maintained or supported by Supplier or a Subcontractor under or
in connection with this Agreement.     (5)   “ABM Personal Data” shall mean that
portion of ABM Data that is subject to any Privacy Laws.     (6)   “ABM Contract
Manager” shall have the meaning given in Section 10.1.     (7)   “ABM Personnel”
shall mean the employees, agents, contractors or representatives of ABM employed
by ABM or its Affiliates or Eligible Recipients as of the Effective Date who
performed, in the ordinary course of business, any of the services to be
provided by Supplier during the twelve (12) months preceding the Commencement
Date.     (8)   “ABM Sites” or “Sites” shall mean the offices or other
facilities listed on Schedule O.5 at or to which Supplier is to provide the
Services.

ABM/IBM Proprietary Information

Page 2 of 126



--------------------------------------------------------------------------------



 



  (9)   “ABM Third Party Contractors” shall have the meaning given in Section
4.4(a).     (10)   “Acceptance” shall mean the determination, in ABM’s
reasonable discretion, and in accordance with the Policy and Procedures Manual
or other criteria agreed to by the Parties, following implementation,
installation, testing and execution in the production environment for an agreed
upon number of business cycles that Software, Equipment, Systems and/or other
contract deliverables are in Compliance in all material respects with the
Specifications.     (11)   “Additional Resource Charge” or “ARC” is the charge
per Resource Unit that is applicable whenever the actual consumption of a
Resource Unit by the Eligible Recipients exceeds the Resource Baseline set forth
in Schedule J. The total additional charges will be calculated by multiplying
the Additional Resource Charge by the number of Resource Units in excess of the
Resource Baseline actually consumed by the Eligible Recipients.     (12)  
“Affected Employees” means the individuals identified in Schedule M.     (13)  
“Affiliate” shall mean, generally, with respect to any Entity, any other Entity
Controlling, Controlled by or under common Control with such Entity.     (14)  
“Agreement” shall have the meaning given in the Preamble.     (15)   “Allocation
of Pool Percentage” means for a particular Critical Performance Indicator, the
portion of At Risk Amount allocated to such Critical Performance Indicator and
used to calculate the Service Level Credit payable to ABM in the event of a
Service Level Default in such Critical Performance Indicator. In no event shall
the sum of all Allocations of Pool Percentage exceed one hundred percent (100%).
    (16)   “Antivirus Software” means all software programs and programming (and
all modifications, replacements, Upgrades, enhancements, documentation,
materials and media related thereto) that are used to monitor for, filter and
detect the presence of Malicious Code and repair or remediate the effects of
Malicious Code to the extent a Party has financial or operational responsibility
for such programs or programming under Schedule J.1. Antivirus Software shall
include all such programs or programming in use as of the Effective Date
(i) that are set forth in Schedule A, or (ii) as to which Supplier received
reasonable notice and/or reasonable access prior to the Effective Date.
Antivirus Software also shall include all such programs or programming selected
on or after the Effective Date to the extent a Party has financial or
operational responsibility for such programs or programming under Schedule J.1.
    (17)   “Applications Software” or “Applications” shall mean those software
application programs and programming (and all modifications, replacements,
Upgrades, enhancements, documentation, materials and media related thereto) used
to support day-to-day business operations and accomplish specific business
objectives to the extent a Party has financial or operational responsibility for
such programs or programming under Schedule J.1. Applications Software shall
include all such programs or programming in use as of the Effective Date
(i) that are set forth in Schedule A, or (ii) as to which Supplier received
notice and/or access prior to the Effective Date. Applications Software also
shall include all such programs or programming developed and/or introduced on or
after the Effective Date to the extent a Party has financial or operational
responsibility for such programs or programming under Schedule J.1.     (18)  
“Asset Management Software” means all software programs and programming (and all
modifications, replacements, Upgrades, enhancements, documentation, materials
and media related thereto) that are used to record, track and report information
required to manage asset inventories to the extent a Party has financial or
operational responsibility for such programs or programming under Schedule J.1.
Asset Management Software shall include all such programs or programming in use
as of the Effective Date, (i) that are set forth in Schedule A, or (ii) as to

ABM/IBM Proprietary Information

Page 3 of 126



--------------------------------------------------------------------------------



 



      which Supplier received reasonable notice and/or reasonable access prior
to the Effective Date. Asset Management Software also shall include all such
programs or programming selected on or after the Effective Date to the extent a
Party has financial or operational responsibility for such programs or
programming under Schedule J.1.     (19)   “At Risk Amount” means, for any month
during the Term, an amount, expressed as a percentage of the Monthly Charges,
which is the maximum amount that the Supplier will have at risk for Service
Level Credits. The At Risk Amount shall be 10% of the Monthly Charges.     (20)
  “Authorized User” means (i) all Eligible Recipients and their respective
employees, contractors, subcontractors, customers, agents and representatives
(other than Supplier and its Subcontractors), and (ii) other persons or Entities
designated by ABM to receive or use the Systems or Services provided by
Supplier.     (21)   “Baseline FTE Project Hours” and “Baseline FTE Project
Dollars” shall have the meaning given in Section 11.8(a).     (22)   “Benchmark
Standard” has the meaning given in Section 11.11(d).     (23)   “Benchmarker”
has the meaning given in Section 11.11(a).     (24)   “Benchmarking” has the
meaning given in Section 11.11(a).     (25)   Reserved.     (26)   “Change
Management” means the processes and procedures relating to managing, planning
and performing all System Changes pertaining to the Services, including System
Changes to individual components, and the coordination of such changes across
all components as set forth in Schedule E and the Policy and Procedures Manual.
Change Management will support and include checkpoints to ensure that System
Changes may be implemented in accordance with the Change Control Procedures.    
(27)   “Charges” means the amounts set forth in this Agreement, including in
Article 11 and Schedule J, as charges for the Services, excluding Pass-Through
Expenses, Service Taxes and ABM retained expenses.     (28)   “Commencement
Date” shall mean October 1, 2006, or such other date as the Parties may agree
upon in writing as the date on which Supplier will assume full responsibility
for the Services.     (29)   “Compiler” means all software programs and
programming (and all modifications, replacements, Upgrades, enhancements,
documentation, materials and media related thereto) that are used to compile
source code to executable code (e.g., C++, ADA, Cobol, JAVA, Fortran) to the
extent a Party has financial or operational responsibility for such programs or
programming under Schedule J.1. Compiler shall include all such programs or
programming in use as of the Effective Date, (i) that are set forth in
Schedule A, or (ii) as to which Supplier received notice and/or access prior to
the Effective Date. Compiler also shall include all such programs or programming
selected on or after the Effective Date to the extent a Party has financial or
operational responsibility for such programs or programming under Schedule J.1.
    (30)   “Compliance” and “Comply” shall mean, with respect to Software,
Equipment, Systems or other contract deliverables to be implemented, designed,
developed, delivered, integrated, installed and/or tested by Supplier,
compliance in all material respects with the Specifications.     (31)  
“Contract Year” means, for the first Contract Year, a period commencing on the
Commencement Date and ending on October 31, 2006, and, for each ensuing Contract
Year, a twelve (12) month

ABM/IBM Proprietary Information

Page 4 of 126



--------------------------------------------------------------------------------



 



      period commencing on November 1 and ending on October 31 (or, if earlier,
on the last day of the Term). If any Contract Year is less than twelve
(12) months, the rights and obligations under this Agreement that are calculated
on a Contract Year basis will be proportionately adjusted for such shorter
period.     (32)   “Control” and its derivatives shall mean: (a) the legal,
beneficial, or equitable ownership, directly or indirectly, of (i) at least 50%
of the aggregate of all voting equity interests in an Entity or (ii) equity
interests having the right to at least 50% of the profits of an Entity or, in
the event of dissolution, to at least 50% of the assets of an Entity; (b) the
right to appoint, directly or indirectly, a majority of the board of directors;
(c) the right to control, directly or indirectly, the management or direction of
the Entity by contract or corporate governance document; or (d) in the case of a
partnership, the holding by an Entity (or one of its Affiliates) of the position
of sole general partner.     (33)   “Critical Deliverable” shall have the
meaning given in Schedule G.     (34)   “Critical Performance Indicator(s)” or
“CPI” shall have the meaning given in Schedule G.     (35)   “Database Software”
means all software programs and programming (and all modifications,
replacements, Upgrades, enhancements, documentation, materials and media related
thereto) that are used to deliver database services to the enterprise to the
extent a Party has financial or operational responsibility for such programs or
programming under Schedule J.1. Database Software includes database engines such
as Sybase, Oracle, DB2. SQL Server and associated modules (e.g., form builders,
report generators, and backup software) and the tools used to manage and monitor
performance of the database. Database Software shall include all such programs
or programming in use as of the Effective Date, (i) that are set forth in
Schedule A, or (ii) as to which Supplier received notice and/or access prior to
the Effective Date. Database Software also shall include all such programs or
programming developed and/or introduced on or after the Effective Date to the
extent a Party has financial or operational responsibility for such programs or
programming under Schedule J.1.     (36)   “Deliverable” means a Developed
Material that is identified as a deliverable in the Agreement, or in a statement
of work, project plan, or other writing by or between the Parties.     (37)  
“Deliverable Credits” means the monetary amount(s) that Supplier shall pay to
ABM (or apply against monthly Charges) if Supplier fails to meet its obligations
with respect to a Critical Deliverable, as further described in Section 7.2(b)
and Schedules G and H.     (38)   “Derivative Work” means a work based on one or
more preexisting works, including a condensation, transformation, translation,
modification, expansion, or adaptation, that, if prepared without authorization
of the owner of the copyright of such preexisting work, would constitute a
copyright infringement under applicable Law, but excluding the preexisting work.
    (39)   “Developed Materials” shall mean any Materials (including Software),
or any modifications, enhancements or Derivative Works thereof, developed by or
on behalf of Supplier for ABM or the Eligible Recipients in connection with or
as part of the Services.     (40)   “Development Tool” means all software
programs and programming (and all modifications, replacements, Upgrades,
enhancements, documentation, materials and media related thereto) that are used
in the development, testing, deployment and maintenance of Applications to the
extent a Party has financial or operational responsibility for such programs or
programming under Schedule J.1. Development Tools shall include all such
products in use as of the Effective Date, (i) that are set forth in Schedule A,
or (ii) as to which Supplier received notice and/or access prior to the
Effective Date. Development Tools also shall include all such products selected
and/or

ABM/IBM Proprietary Information

Page 5 of 126



--------------------------------------------------------------------------------



 



      developed on or after the Effective Date to the extent a Party has
financial or operational responsibility for such programs or programming under
Schedule J.1.     (41)   “Direct Supplier Competitors” shall mean the Entities
identified in Schedule P.2, as such list of Entities may be modified by Supplier
from time to time, provided, however, that such list shall at no time exceed
twenty (20) Entities unless otherwise agreed by the Parties.     (42)   “Direct
ABM Competitors” shall mean the Entities identified in Schedule P.1, as well as
their Affiliates, successors and assigns, as such list of Entities may
reasonably be modified by ABM from time to time.     (43)   “Effective Date”
shall have the meaning given in the preamble to this Agreement.     (44)  
“Eligible Recipients” means, collectively, the following:

  (a)   ABM;     (b)   any Entity that is an Affiliate of ABM on the
Commencement Date, or thereafter becomes an Affiliate of ABM;     (c)   any
Entity that purchases after the Commencement Date from ABM or any Affiliate of
ABM, all or substantially all of the assets of ABM or such Affiliate, or of any
division, marketing unit or business unit thereof, provided that such Entity
agrees in writing to be bound by the terms and conditions of this Agreement;    
(d)   any Entity that after the Effective Date is created using assets of ABM or
any Affiliate of ABM, provided that such Entity agrees in writing to be bound by
the terms and conditions of this Agreement;     (e)   any Entity into which ABM
or any Affiliate of ABM merges or consolidates, provided that such Entity has
assumed ABM’s obligations under this Agreement, and provided further that such
Entity agrees in writing to be bound by the terms and conditions of this
Agreement;     (f)   any Entity which merges into or consolidates with ABM or
any Affiliate of ABM;     (g)   any Entity, including any corporation, joint
venture, partnership or manufacturing or retail facility, in which on or after
the Commencement Date, ABM or any Affiliate of ABM has an ownership interest and
as to which ABM or such Affiliate has management or operational responsibility;
    (h)   subject to Section 11.1(e)(iii), any person or Entity engaged in the
provision of products or services to ABM or an Eligible Recipient identified in
clauses (a) through (g) (e.g., contract personnel working at an ABM Site), but
only in connection with the provision of such products or services to ABM or
such Eligible Recipient;     (i)   subject to Section 11.1(e)(iii), any customer
of an Eligible Recipient identified in clauses (a) through (g) above, or an
Entity to which such an Eligible Recipient is a subcontractor, but only in
connection with the provision of products or services (other than the Services
provided hereunder) by such Eligible Recipient to such customer; and     (j)  
other entities to which the Parties agree.

ABM/IBM Proprietary Information

Page 6 of 126



--------------------------------------------------------------------------------



 



      Except as used in Sections 17.1, 17.3, and 17.4, Eligible Recipients shall
include the employees, contractors, subcontractors, agents and representatives
of the Entities identified as Eligible Recipients above.         As used in the
following Sections, the term “Eligible Recipient(s)” shall not include the
Eligible Recipient categories described in Sections 2.1(44)(h) and (i):

  •   Section 4.2(f);     •   Section 4.3(b) (except Section 4.3(b)(8));     •  
Section 5.4 (provided that the failure to obtain a Required Consent with respect
to the Eligible Recipient categories described in Sections 2.1(44)(h) and (i)
may nonetheless impact the use and enjoyment of the Services by ABM or other
Eligible Recipients);     •   Section 6.1(c); and     •   Section 9.4(a).

  (45)   “Employment Effective Date” means, with respect to each Transitioned
Employee, the date that such Transitioned Employee begins employment with
Supplier, in accordance with applicable Laws.     (46)   “Engineering Software”
means all software programs and programming (and all modifications,
replacements, Upgrades, enhancements, documentation, materials and media related
thereto) that are used to provide a specific engineering function or service to
the extent a Party has financial or operational responsibility for such programs
or programming under Schedule J.1. Engineering Software shall include all such
programs or programming in use as of the Effective Date, (i) that are set forth
in Schedule A, or (ii) as to which Supplier received reasonable notice and/or
reasonable access prior to the Effective Date. Engineering Software also shall
include all such programs or programming developed and/or introduced on or after
the Effective Date to the extent a Party has financial or operational
responsibility for such programs or programming under Schedule J.1.     (47)  
“Entity” means a corporation, partnership, joint venture, trust, limited
liability company, association or other organization or entity.     (48)  
“Equipment” shall mean all computing, networking and communications equipment
procured, provided, operated, supported, or used by ABM, Supplier or Authorized
Users in connection with the Services, including (i) mainframe, midrange, server
and distributed computing equipment and associated attachments, features,
accessories, peripheral devices, and cabling, (ii) personal computers, laptop
computers, terminals, workstations and personal data devices and associated
attachments, features, accessories, printers, multi-functional printers,
peripheral or network devices, and cabling, and (iii) voice, data, video and
wireless telecommunications and network and monitoring equipment and associated
attachments, features, accessories, peripheral devices, and cabling.     (49)  
“Equipment Leases” means all leasing arrangements whereby ABM, an Eligible
Recipient or an ABM Third Party Contractor leases Equipment as of the
Commencement Date which will be used by Supplier to perform the Services after
such Commencement Date. Equipment Leases include those leases identified on
Schedule F.2, and all other leases as to which Supplier received notice and/or
access prior to the Effective Date.     (50)   “Event of Loss” shall have the
meaning set forth in Section 16.2.

ABM/IBM Proprietary Information

Page 7 of 126



--------------------------------------------------------------------------------



 



  (51)   “Extraordinary Event” shall have the meaning given in Section 11.6(a).
    (52)   “Full Time Equivalent” or “FTE” is a level of effort (whether by one
person or more than one person), excluding vacation, holidays, training,
administration and other non-productive time (but including a reasonable amount
of additional work outside normal business hours), equivalent to that which
would be provided by one person working full time for one year. Unless otherwise
agreed, one dedicated FTE is assumed to be at least 1,880 productive hours per
Contract Year, and each non-dedicated FTE shall be deemed to be a fraction of an
FTE equal to the number of productive hours worked by such non-dedicated FTE in
a Contract Year divided by 1,880. Without ABM’s prior written approval, one
(1) dedicated individual’s total work effort cannot amount to more than one FTE.
    (53)   “Functional Service Area” means each of the areas defined in
Schedule E in which Supplier will provide Services, (i.e., ).     (54)  
“Hazardous Materials” means an element, compound, chemical mixture, contaminant,
pollutant, waste or other substance which is defined as hazardous or toxic under
any applicable Law or the release of which is prohibited or restricted under any
applicable Law.     (55)   “Include” and its derivatives shall mean “including
without limitation.” This term is as defined, whether or not capitalized in this
Agreement.     (56)   “Increased Impact Service Level” shall have the meaning
given in Schedule G.     (57)   “Increased Impact Service Level Default” means
the Supplier’s level of performance for a particular Service Level fails to meet
the applicable Increased Impact Service Level at any time during the measurement
period.     (58)   “Income Tax” means any tax on or measured by the net income
of a Party (including taxes on capital or net worth that are imposed as an
alternative to a tax based on net or gross income), or taxes which are of the
nature of excess profits tax, minimum tax on tax preferences, alternative
minimum tax, accumulated earnings tax, personal holding company tax, capital
gains tax or franchise tax for the privilege of doing business.     (59)  
“Initial Term” shall have the meaning set forth in Section 3.1.     (60)   “ITS
Systems Life Cycle” means the comprehensive IT/IS documentation maintained by
ABM, including operating manuals, user guides, specifications, methodologies,
policies/procedures and disaster recovery plans.     (61)   “Key Performance
Indicator(s)” or “KPI” shall have the meaning given in Schedule G.     (62)  
“Key Supplier Personnel” shall mean the Supplier Personnel filling the positions
designated in Schedule C as Key Supplier Personnel.     (63)   “LAN Software”
means all software programs and programming (and all modifications,
replacements, Upgrades, enhancements, documentation, materials and media related
thereto) that are used to operate, manage or monitor a LAN or maintain active
status on a LAN port to the extent a Party has financial or operational
responsibility for such programs or programming under Schedule J.1. LAN Software
shall include all such programs or programming in use as of the Effective Date,
(i) that are set forth in Schedule A, or (ii) as to which Supplier received
reasonable notice and/or reasonable access prior to the Effective Date. LAN
Software also shall include all such programs or programming developed and/or
introduced on or after the Effective Date to the extent a Party has financial or
operational responsibility for such programs or programming under Schedule J.1.

ABM/IBM Proprietary Information

Page 8 of 126



--------------------------------------------------------------------------------



 



  (64)   “Laws” shall mean all federal, state and local laws, statutes,
regulations, rules, executive orders, supervisory requirements, directives,
circulars, opinions, interpretive letters and other official releases of or by
any government, or any authority, department or agency thereof or self
regulatory organization (“SRO”), in any jurisdiction in which the Services are
provided or received, including the United States Securities and Exchange
Commission and the Public Company Accounting Oversight Board and the Laws
relating to data privacy, trans-border data flow or data protection (“Privacy
Laws”). Subject to Section 15.10, Laws shall include generally accepted
accounting principles (“GAAP”), applied in accordance with SAS-69, as such
principles may be modified during the Term by the Public Company Accounting
Oversight Board or other applicable authorities.     (65)   “Local Area
Networks” or “LANs” shall mean the local, high-speed networks, consisting of
Equipment, Software, Systems, telecommunications facilities, lines, interconnect
devices and cabling, that are used to create, connect and transmit data, voice
and video signals to, within or among ABM’s local area network segments. Local
Area Networks interconnect Authorized User workstations, local servers, and
printers and may connect with WANs. Local Area Networks shall include all LANs
in use as of the Commencement Date, all LANs created by or for ABM, the Eligible
Recipients or Supplier following the Commencement Date and all additions,
modifications, substitutions, upgrades or enhancements to existing and future
LANs.     (66)   “Losses” shall mean all losses, liabilities, damages, fines,
penalties, settlements, judgments, and interest (including taxes) arising out of
a third party claim against a Party or indemnitee, in each case that a court
finally awards to a third party or which are included in the amount of any
settlement paid to a third party and agreed to by the Party financially
responsible for such settlement, and all related costs and expenses (including
reasonable legal fees, disbursements and costs of investigation and litigation)
as incurred.     (67)   “Major Release” means a new version of Software that
includes changes to the architecture and/or adds new features and functionality
in addition to the original functional characteristics of the preceding software
release. These releases are usually identified by full integer changes in the
numbering, such as from “7.0” to “8.0,” but may be identified by the industry as
a major release without the accompanying integer change.     (68)   “Malicious
Code” shall mean (i) any code, program, or sub-program whose knowing or intended
purpose is to damage or maliciously interfere with the operation of the computer
system containing the code, program or sub-program, or to halt, disable or
maliciously interfere with the operation of the Software, code, program, or
sub-program, itself, or (ii) any device, method, or token that permits any
person to circumvent the normal security of the Software or the system
containing the code.     (69)   “MAN Software” means all software programs and
programming (and all modifications, replacements, Upgrades, enhancements,
documentation, materials and media related thereto) that are used to operate,
manage or monitor Metropolitan Area Networks (including campus area networks) or
provide or maintain connectivity throughout a Metropolitan Area Network (or
campus area network) to the extent a Party has financial or operational
responsibility for such programs or programming under Schedule J.1. MAN Software
shall include all such programs or programming in use or required to be used as
of the Effective Date, including those set forth in Schedule A, and those as to
which Supplier received reasonable notice and/or access prior to the Effective
Date. MAN Software also includes all such programs or programming developed
and/or introduced by or for ABM on or after the Effective Date to the extent a
Party has financial or operational responsibility for such programs or
programming under Schedule J.1.     (70)   “Managed Third Parties” shall mean
the ABM Third Party Contractors listed on Schedule K and any substitute or
replacement third party contractors reasonably designated by ABM, and shall
include Fully Managed Third Parties and General Managed Third Parties, as
defined in Section

ABM/IBM Proprietary Information

Page 9 of 126



--------------------------------------------------------------------------------



 



      6.11. The Parties acknowledge and agree that, to the extent ABM has
Software license and/or maintenance contracts with International Business
Machines Corporation and such contracts are listed on Schedule K, International
Business Machines Corporation shall be treated as a Managed Third Party for
purposes of such contracts.     (71)   “Management Tools” means all software
products and tools (and all modifications, replacements, Upgrades, enhancements,
documentation, materials and media related thereto) that are used by Supplier to
deliver and manage the Services. Management Tools shall include all such
products or tools in use as of the Effective Date, (i) that are set forth in
Schedule A, or (ii) as to which Supplier otherwise received notice and/or access
prior to the Effective Date. Management Tools also shall include all such
software products and tools selected and/or developed on or after the Effective
Date to the extent a Party has financial or operational responsibility for such
programs or programming under Schedule J.1.     (72)   “Materials” shall mean,
collectively, Software, literary works, other works of authorship, documented
specifications, designs, analyses, processes, methodologies, programs, program
listings, programming tools, documentation, reports, drawings, databases,
spreadsheets, financial models and work product.     (73)   “Metropolitan Area
Networks” or “MANs” means the regional or campus, high-speed networks,
consisting of Equipment, Software, Systems, telecommunications facilities,
lines, interconnect devices and cabling, that are used to create, bundle,
connect and transmit data, voice and video signals to, between or among 1) ABM’s
or Eligible Recipients’ office buildings located within a campus or single
metropolitan area, 2) LANs, and 3) WANs. Metropolitan Area Networks include all
MANs in use or required to be used as of the Effective Date, all MANs created by
or for ABM, the Eligible Recipients or Supplier following the Effective Date and
all additions, modifications, substitutions, upgrades or enhancements to
existing or future MANs.     (74)   “Minimum Service Level” shall have the
meaning given in Schedule G.     (75)   “Minimum Service Level Default” means
the Supplier’s level of performance for a particular Service Level fails to meet
the applicable Minimum Service Level at any time during the measurement period.
    (76)   “Minor Release” means a scheduled release containing small
functionality updates and/or accumulated resolutions to defects or
non-conformances made available since the immediately preceding release (whether
Major Release or Minor Release). Minor Releases shall include “Maintenance
Releases” which are supplemental to and made available between Major Releases
and other Minor Releases, issued and provided under specific vendor service
level or maintenance obligations and contain only accumulated resolutions or
mandated changes. These releases are usually identified by a change in the
decimal numbering of a release, such as “7.12” to “7.13.”     (77)   “Monitoring
Software” shall mean all software programs and programming (and all
modifications, replacements, upgrades, enhancements, documentation, materials
and media related thereto) that are used to monitor and report on IT assets
(e.g., software, computers, systems, networks, network devices or elements,
circuits) to the extent a Party has financial or operational responsibility for
such programs or programming under Schedule J.1. Monitoring Software shall
include all such software programs or programming in use as of the Effective
Date, (i) that are set forth in Schedule A, or (ii) as to which Supplier
received reasonable notice and/or reasonable access prior to the Effective Date.
Monitoring Software also shall include all programs or programming developed
and/or introduced on or after the Effective Date to the extent a Party has
financial or operational responsibility for such programs or programming under
Schedule J.1.

ABM/IBM Proprietary Information

Page 10 of 126



--------------------------------------------------------------------------------



 



  (78)   “Monthly Base Charge” means the total Supplier price set forth in
Schedule J associated with the performance of the Services in a given month in
accordance with the Resource Baselines, Service Levels and Supplier
responsibilities under this Agreement (excluding ARCs and RRCs).     (79)  
“Network Software” means all software programs and programming (and all
modifications, replacements, Upgrades, enhancements, documentation, materials
and media related thereto) that are used to deliver and manage Services over
networks to the extent a Party has financial or operational responsibility for
such programs or programming under Schedule J.1. Network Software shall include
all such programs or programming in use as of the Effective Date, (i) that are
set forth in Schedule A, or (ii) as to which Supplier received reasonable notice
and/or reasonable access prior to the Effective Date. Network Software also
shall include all such programs or programming developed and/or introduced on or
after the Effective Date to the extent a Party has financial or operational
responsibility for such programs or programming under Schedule J.1.     (80)  
“New Advances” shall have the meaning given in Section 11.7(c).     (81)   “New
Services” means services provided by Supplier to ABM that impose materially
different obligations on Supplier and that require materially different levels
of effort, resources or expense from Supplier and for which there is no current
Resource Baseline or charging methodology.     (82)   “Noncompliance” shall
mean, with respect to Software, Equipment, Systems or other contract
deliverables to be implemented, designed, developed, delivered, integrated,
installed and/or tested by Supplier, any failure to comply in all material
respects with the Specifications.     (83)   “Office Image” means all office
automation programs and programming (and all modifications, replacements,
Upgrades, enhancements, documentation, materials and media related thereto)
installed on Authorized User workstations, including office productivity, word
processing, spreadsheet, presentation, messaging, calendaring, middleware and
menu systems, and associated Systems Software. The Office Image shall include
all such programs or programming in use as of the Effective Date, (i) that are
set forth in Schedule A, or (ii) as to which Supplier otherwise received notice
and/or access prior to the Effective Date. The Office Image also shall include
all such programs or programming selected on or after the Effective Date to the
extent a Party has financial or operational responsibility for such programs or
programming under Schedule J.1.     (84)   “Operating System Software” means all
software programs and programming (and all modifications, replacements,
Upgrades, enhancements, documentation, materials and media related thereto) that
are used to deliver and manage Services on a particular hardware platform
including operating systems (e.g., UNIX, Windows 2000, VM and MVS) and network
operating systems (e.g., NT Server, Windows 2000 and Novell) to the extent a
Party has financial or operational responsibility for such programs or
programming under Schedule J.1. Operating System Software shall include all such
programs or programming in use as of the Effective Date, (i) that are set forth
in Schedule A, or (ii) as to which Supplier otherwise received notice and/or
access prior to the Effective Date. Operating System Software also shall include
all such programs or programming developed and/or introduced after the Effective
Date to the extent a Party has financial or operational responsibility for such
programs or programming under Schedule J.1.     (85)   “Out-of-Pocket Expenses”
shall mean reasonable and actual out-of-pocket expenses incurred by Supplier
that are approved in advance by ABM and for which Supplier is entitled to be
reimbursed by ABM under this Agreement. Out-of-Pocket Expenses shall not include
Supplier’s overhead costs (or allocations thereof), general and/or
administrative expenses or other mark-ups and shall be net of all rebates and
allowances.

ABM/IBM Proprietary Information

Page 11 of 126



--------------------------------------------------------------------------------



 



  (86)   “Pass-Through Expenses” shall mean the expenses listed in Schedule J
for which ABM has agreed in advance to be financially responsible, in accordance
with Article 11 of this Agreement, following processing and review of the third
party invoice by Supplier for accuracy. All Services to be performed by Supplier
with respect to Pass-Through Expenses are included in the Monthly Base Charges.
Supplier shall not charge any handling or administrative charge in connection
with its processing or review of such invoices without ABM’s consent.     (87)  
“Policy and Procedures Manual” shall have the meaning given in Section 9.1(a).  
  (88)   “Prior Agreement” shall mean the agreement between ABM Industries and
International Business Machines Corporation, dated December 20, 2004, for
telecommunication, network and VOIP services.     (89)   “Problem Management”
means the processes and procedures of tracking and managing all problems arising
in ABM’s information technology (IT) or telecommunication environment or
otherwise in connection with the Services, and resolving those problems arising
from or related to the Services. Such process includes the provision of
information to ABM to allow ABM to resolve problems that are not related to the
Services.     (90)   “Problem Management Software” means all software programs
and programming (and all modifications, replacements, Upgrades, enhancements,
documentation, materials and media related thereto) that are used to track and
manage problems to the extent a Party has financial or operational
responsibility for such programs or programming under Schedule J.1. Problem
Management Software shall include all such programs or programming in use as of
the Effective Date, (i) that are set forth in Schedule A, or (ii) as to which
Supplier received reasonable notice and/or reasonable access prior to the
Effective Date. Problem Management Software also shall include all such programs
or programming developed and/or introduced on or after the Effective Date to the
extent a Party has financial or operational responsibility for such programs or
programming under Schedule J.1.     (91)   “Project” shall have the meaning
given in Section 11.8(a).     (92)   “Proprietary Information” shall have the
meaning given in Section 13.3(a).     (93)   “Quality Assurance” means the
actions, planned and performed, to provide confidence that all business
processes, Systems, Equipment, Software and components that influence the
quality of the Services are working as expected, both individually and
collectively.     (94)   “Reduced Resource Credit” or “RRC” is the credit per
Resource Unit that is applicable whenever the actual consumption of a defined
Resource Unit by the Eligible Recipients falls below the Resource Baseline set
forth in Schedule J. The total credit will be calculated by multiplying the
Reduced Resource Credit by the number of Resource Units below the Resource
Baseline actually consumed by the Eligible Recipients.     (95)   “Remote
Management Software” means all software programs and programming (and all
modifications, replacements, Upgrades, enhancements, documentation, materials
and media related thereto) that are used to control the operations of and manage
from remote sites IT assets (e.g., software, computers, systems, networks,
network devices or elements, circuits) to the extent a Party has financial or
operational responsibility for such programs or programming under Schedule J.1.
Remote Management Software shall include all such programs or programming in use
as of the Effective Date, (i) that are set forth in Schedule A, or (ii) as to
which Supplier received reasonable notice and/or reasonable access prior to the
Effective Date. Remote Management Software also shall include all such programs
or programming developed and/or introduced on or after the Effective Date to the
extent a Party has financial or operational responsibility for such programs or
programming under Schedule J.1.

ABM/IBM Proprietary Information

Page 12 of 126



--------------------------------------------------------------------------------



 



  (96)   “Renewal Term” shall have the meaning set forth in Section 3.2.    
(97)   “Reports” shall have the meaning set forth in Section 9.2(a).     (98)  
“Required Consents” shall mean the consents (if any) required to be obtained:
(i) to assign or transfer to Supplier, or obtain for Supplier the right to use
and/or access, any ABM licensed Third Party Software, Third Party Contracts or
Equipment Leases or Acquired Assets; (ii) to grant Supplier the right to use
and/or access the ABM licensed Third Party Software in connection with providing
the Services; (iii) to grant ABM and the Eligible Recipients the right during
the Term and any Termination Assistance Services period to use and/or access the
Supplier Owned Software, Third Party Software and Equipment acquired, operated,
supported or used by Supplier in connection with providing the Services;
(iv) subject to Sections 6.4(c), 6.5(d), and 6.6(c), to assign or transfer to
ABM or its designee Supplier Owned Software, Third Party Software, Third Party
Contracts, Equipment leases or other rights following the Term to the extent
provided in this Agreement; and (v) all other consents required from third
parties in connection with Supplier’s provision of the Services or performance
of its obligations hereunder.     (99)   “Resource Baselines” shall mean the
estimated number of Resource Units to be required and/or consumed by ABM and the
Eligible Recipients during a defined period of time and included in the Monthly
Base Charges. The Resource Baselines as of the Effective Date are set forth in
Schedule J. The Resource Baselines will be revised from time to time by
agreement of the Parties based on the business requirements of ABM and the
Eligible Recipients and the Monthly Base Charges will be adjusted accordingly.  
  (100)   “Resource Unit” (“RU”) means a particular unit of resource, as
described in Schedule J, which is measured to determine ABM’s actual utilization
of such resource compared to the applicable Resource Baseline for purposes of
calculating “Additional Resource Charges” (“ARCs”) and “Reduced Resource
Credits” (“RRCs”) as described in Schedule J.     (101)   “Retained Systems and
Business Processes” means those Systems and business processes of ABM or an
Eligible Recipient for which Supplier has not assumed responsibility under this
Agreement (including those provided, managed, operated, supported and/or used on
their behalf by ABM Third Party Contractors). Retained Systems and Business
Processes include equipment and software associated with such systems and
business processes.     (102)   “Root Cause Analysis” is the formal process,
specified in the Policy and Procedures Manual, to be used by Supplier to
diagnose problems at the lowest reasonable level so that corrective action can
be taken that will eliminate, to the extent reasonably possible, repeat
failures. Supplier shall implement a Root Cause Analysis as specified in
Section 7.3 or as reasonably requested by ABM.     (103)   “Service Level
Credits” shall have the meaning given in Section 7.2 and Schedule G.     (104)  
“Service Level Default” means a Minimum Service Level Default or an Increased
Impact Service Level Default.     (105)   “Service Levels” shall mean,
individually and collectively, the performance standards for the Services set
forth in Schedule G.     (106)   “Service Taxes” shall mean all sales, use,
excise, and other similar taxes that are assessed against either Party on the
provision of the Services as a whole, or on any particular Service received by
ABM or the Eligible Recipients from Supplier, excluding Income Taxes.     (107)
  “Services” means, collectively: (i) the services, functions and
responsibilities described in this Agreement as they may be supplemented,
enhanced, modified or replaced during the Term in

ABM/IBM Proprietary Information

Page 13 of 126



--------------------------------------------------------------------------------



 



      accordance with this Agreement; (ii) the Transition Services; (iii) the
Termination Assistance Services; and (iv) any New Services and Projects.    
(108)   “Software” shall mean all software programs and programming for which a
Party is financially or operationally responsible under Schedule J.1 (and all
modifications, replacements, Upgrades, enhancements, documentation, materials
and media related thereto), including Applications, Antivirus Software,
Compilers, Database Software, Development Tools, MAN Software, Management Tools,
Monitoring Software, Network Software, Operating System Software, Office Images,
Problem Management Software, Remote Management Software, Systems Software, Third
Party Software and Utilities, unless a more specific reference is required by
the context.     (109)   “Specialized Services” shall have the meaning given in
Section 9.9.     (110)   “Specifications” shall mean, with respect to Software,
Equipment, Systems or other contract deliverables to be designed, developed,
maintained, modified, enhanced, delivered, integrated, installed and/or tested
by Supplier, the technical, design and/or functional specifications set forth in
Schedules E or H, in third party vendor standard documentation, in a New
Services or Project description requested and/or approved by ABM or otherwise
agreed upon in writing by the Parties.     (111)   “Strategic Plan” means the
plans periodically developed by ABM that set forth ABM’s key business objectives
and requirements and outline its strategies for achieving such objectives and
requirements. ABM may revise the Strategic Plan from time to time. The Strategic
Plan is likely to include both annual and multi-year strategies, objectives and
requirements.     (112)   “Subcontractors” shall mean subcontractors (of any
tier) of Supplier, including Shared Subcontractors (as defined in
Section 9.12(b)). The initial list of Subcontractors approved by ABM is set
forth on Schedule D. Schedule D may be amended during the Term in accordance
with Section 9.12.     (113)   “Supplier Account Executive” shall have the
meaning given in Section 8.5 and shall describe the Supplier representative
responsible for both the day to day relationship with ABM as well as the
delivery of all Services to ABM.     (114)   “Supplier Facilities” means,
individually and collectively, the facilities owned, leased or used by Supplier
or its Affiliates or Subcontractors from which any Services are provided or
performed (other than Eligible Recipient Facilities). Supplier Facilities are
listed on Schedule O.2.     (115)   “Supplier Owned Materials” shall have the
meaning given in Section 14.3(a).     (116)   “Supplier Owned Software” means
any Software owned by Supplier or its Affiliates and used to provide the
Services.     (117)   “Supplier Personnel” shall mean those employees,
representatives, contractors, subcontractors and agents of Supplier,
Subcontractors and Supplier Affiliates who perform any Services under this
Agreement. Supplier Personnel shall include Transitioned Employees.     (118)  
“System” shall mean an interconnected grouping of manual or electronic
processes, including Equipment, Software and associated attachments, features,
accessories, peripherals and cabling, and all additions, modifications,
substitutions, Upgrades or enhancements to such System, to the extent a Party
has financial or operational responsibility for such System or System components
under Schedule E or Schedule J.1. System shall include all Systems in use as of
the Effective Date, all additions, modifications, substitutions, Upgrades or
enhancements to such Systems and all Systems installed or developed by or for
ABM or Supplier following the Effective Date.

ABM/IBM Proprietary Information

Page 14 of 126



--------------------------------------------------------------------------------



 



  (119)   “System Change” means any change to the standards, processes,
controls, Software, Equipment, Systems or operating environment.     (120)  
“Systems Software” shall mean all software programs and programming (and all
modifications, replacements, Upgrades, enhancements, documentation, materials
and media related thereto) that perform tasks basic to the functioning of the
Equipment and are required to operate the Applications Software or otherwise
support the provision of Services by Supplier, including operating systems,
systems utilities, data security software, compilers, performance monitoring and
testing tools and database managers to the extent a Party has financial or
operational responsibility for such programs or programming under Schedule J.1.
Systems Software shall include all such programs or programming in use as of the
Effective Date, (i) that are set forth on Schedule A, or (ii) as to which
Supplier otherwise received notice and/or access prior to the Effective Date.
Systems Software also shall include all such programs or programming developed
and/or introduced after the Effective Date to the extent a Party has financial
or operational responsibility for such programs or programming under
Schedule J.1.     (121)   “Term” shall have the meaning given in Section 3.2.  
  (122)   “Termination Assistance Services” means the termination/expiration
assistance requested by ABM to allow the Services to continue without
unnecessary interruption or adverse effect and to facilitate the orderly
transfer of the Services to ABM or its designee, as such assistance is further
described in Section 4.3 and Schedule I.     (123)   “Termination Charge” shall
mean the termination charges payable by ABM upon certain termination events, as
set forth in Schedule N. Termination Charges may include Wind Down Costs and/or
a Termination Fee.     (124)   “Termination Fee” shall have the meaning given in
Section 2(c) of Schedule N.     (125)   “Third Party Contracts” shall mean all
agreements between third parties and ABM or an Eligible Recipient or between
third parties and Supplier or its Subcontractors or Affiliates that have been or
will be used to provide the Services, including those listed on Schedule F.3 as
to which Supplier will assume financial and operational responsibility as of the
Commencement Date.     (126)   “Third Party Materials” shall mean intellectual
property or other Materials that are owned by third parties and provided under
license to Supplier (or Supplier Affiliates or Subcontractors) or ABM (or
Eligible Recipients) and that have been or will be used or required to be used
to provide or receive the Services. Third Party Materials include Materials
owned by Subcontractors and used in the performance of the Services.     (127)  
“Third Party Software” shall mean all Software products (and all modifications,
replacements, Upgrades, enhancements, documentation, materials and media related
thereto) that are provided under license or lease to Supplier or ABM or an
Eligible Recipient to the extent a Party has financial or operational
responsibility for such Software products under Schedule J.1. Third Party
Software shall include all such programs or programming in use as of the
Effective Date, (i) that are identified as such on Schedule A and F.4, or
(ii) as to which Supplier received notice and/or access prior to the Effective
Date. Third Party Software also shall include all such programs or programming
licensed and/or leased after the Effective Date.     (128)   “Transition
Milestone” means each date identified on the Transition Plan as a milestone by
which Supplier shall have completed a certain task or set of tasks in the
Transition Plan in accordance with the Transition Plan.

ABM/IBM Proprietary Information

Page 15 of 126



--------------------------------------------------------------------------------



 



  (129)   “Transition Period” shall mean the period that commences on the
Effective Date and expires 12:00:01 a.m., Pacific Time, on the date specified
for the completion of the Transition Services as specified in the Transition
Plan, unless expressly extended in writing by ABM.     (130)   “Transition Plan”
means the plan set forth in Schedule H and developed pursuant to Section 4.2
hereof, which identifies all material transition tasks and deliverables to be
undertaken by Supplier in connection with the transition of all Services to
Supplier, the completion of all Transition Period enhancement projects to be
completed during the Transition Period, and the dates by which each will be
completed by Supplier.     (131)   “Transition Services” shall mean the
services, functions and responsibilities described in Section 4.2 to be
performed by Supplier during the Transition Period.     (132)   “Transitioned
Employees” means the employees of ABM who accept Supplier’s offer of employment
and become employed by Supplier pursuant to Article 8. Upon being employed by
Supplier, such Transitioned Employees shall be deemed to be Supplier Personnel.
    (133)   “Upgrade” and its derivatives shall mean updates, renovations,
enhancements, additions and/or new versions or releases of Software or Equipment
by Supplier. Unless otherwise agreed, financial responsibility for the costs,
fees and expenses associated with an Upgrade of Software or Equipment shall be
allocated between the Parties in accordance with Sections 6.4 and 6.5 and
Schedule J.1.     (134)   “Utilities” shall mean all software programs or
programming (and all modifications, replacements, Upgrades, enhancements,
documentation, materials and media related thereto) which, when used in
association with the Operating System Software, allow a Party to manage, secure
access, or make available access to the production environment (e.g., tools for
storage management, security, virus protection, backup and restoration, software
distribution and license management) to the extent a Party has financial or
operational responsibility for such programs or programming under Schedule J.1.
Utilities shall include all such programs or programming in use as of the
Effective Date, (i) that are set forth in Schedule A, or (ii) as to which
Supplier received notice and/or access prior to the Effective Date. Utilities
also shall include all such programs or programming developed and/or introduced
on or after the Effective Date to the extent a Party has financial or
operational responsibility for such programs or programming under Schedule J.1.
    (135)   “WAN Software” means all software programs and programming (and all
modifications, replacements, Upgrades, enhancements, documentation, materials
and media related thereto) that are used to operate, manage or monitor the WAN
or provide or maintain connectivity throughout the WAN to the extent a Party has
financial or operational responsibility for such programs or programming under
Schedule J.1. WAN Software shall include all such programs or programming in use
as of the Effective Date, (i) that are set forth in Schedule A, or (ii) as to
which Supplier received notice and/or access prior to the Effective Date. WAN
Software also shall include all such programs or programming developed or
introduced on or after the Effective Date to the extent a Party has financial or
operational responsibility for such programs or programming under Schedule J.1.
    (136)   “Wide Area Networks” or “WANs” means long haul, high speed backbone
transmission Networks, consisting of Equipment, Software, Systems,
telecommunications facilities, lines, interconnect devices, cabling, sonet
rings, ATM, frame relay, leased lines and other services as they become
available, that are used to create, connect and transmit data, voice and video
signals to within, between or among LANs and/or non-ABM locations that do
business with ABM and for which ABM is responsible for providing connectivity.
The WAN shall include all voice, data and video (image) traffic to be routed
over the WANs. Wide Area Networks shall include all WANs in use as of the
Commencement Date, all WANs created by or for ABM or Supplier following the

ABM/IBM Proprietary Information

Page 16 of 126



--------------------------------------------------------------------------------



 



      Commencement Date and all additions, modifications, substitutions,
upgrades or enhancements to existing or future WANs.     (137)   “Wind Down
Costs” shall mean the amounts described in Section 2(a) and (b) of Schedule N.

2.2   Other Terms.       The terms defined in this Article include the plural as
well as the singular and the derivatives of such terms. Unless otherwise
expressly stated, the words “herein,” “hereof,” and “hereunder” and other words
of similar import refer to this Agreement as a whole and not to any particular
Article, Section, Subsection or other subdivision. Article, Section, Subsection
and Attachment references refer to articles, sections and subsections of, and
attachments to, this Agreement. The words “include” and “including” shall not be
construed as terms of limitation. The words “day,” “month,” and “year” mean,
respectively, calendar day, calendar month and calendar year. As stated in
Section 21.3, the word “notice” and “notification” and their derivatives shall
mean notice or notification in writing. Other terms used in this Agreement are
defined in the context in which they are used and shall have the meanings there
indicated.   2.3   Associated Contract Documents.       This Agreement includes
each of the following schedules and their attached exhibits, all of which are
attached to this Agreement and incorporated into this Agreement by this
reference. Unless otherwise expressly stated, references to specific Schedules
include all numbered subsidiary Schedules (e.g., references to Schedule E
include not only Schedule E, but also Schedules E.1, E.2, E.3, E.4 and E.5).

         
 
  A   Software
 
  B   Reserved
 
  C   Key Supplier Personnel
 
  D   Subcontractors
 
  E   Statement of Work
 
  E.1   Data Center and Server Services
 
  E.2   Network Services
 
  E.3   VIP and Workstation Services
 
  E.4   Help Desk Services
 
  E.5   Application Maintenance Services
 
  F.1   List of Circuits
 
  F.2   Equipment Leases
 
  F.3   Third Party Contracts
 
  F.4   Third Party Software
 
  G   Service Levels
 
  H   Transition Plan
 
  I   Termination Assistance Services
 
  J   Supplier Charges
 
  J.1   Financial Responsibility/Asset Ownership Matrix
 
  K   Managed Third Parties
 
  L   Projects
 
  L.1   J.D. Edwards Upgrade Project
 
  M   Affected Employees
 
  N   Termination Charges
 
  O.1   ABM Facilities
 
  O.2   Supplier Facilities
 
  O.3   ABM Provided Equipment
 
  O.4   ABM Rules
 
  O.5   ABM Sites
 
  P.1   Direct ABM Competitors
 
  P.2   Direct Supplier Competitors

ABM/IBM Proprietary Information

Page 17 of 126



--------------------------------------------------------------------------------



 



         
 
  Q   Satisfaction Survey
 
  R   Reports
 
  S   Approved Benchmarkers
 
  T   Governance
 
  U   Refresh Schedule
 
  V   Termination/Expiration Rights
 
  W   Form of Companion Agreement

Exhibit 1: Form of Non-Disclosure Agreement
Exhibit 2: Form of Invoice
Exhibit 3: Form of Bill of Sale

3.   TERM   3.1   Initial Term.       The initial Term of this Agreement shall
commence as of 12:00:01 a.m., Pacific Time on the Effective Date and continue
until 11:59:59 p.m., Pacific Time, on December 31, 2013, unless this Agreement
is terminated as provided herein or extended as provided in Section 3.2 or
4.3(a)(2), in which case the Term shall end at 11:59:59 p.m., Pacific Time, on
the effective date of such termination or the date to which this Agreement is
extended (the “Initial Term”).   3.2   Extension.       By giving notice to
Supplier no less than ninety (90) days prior to the expiration date of the
Initial Term or any extension, ABM shall have the right to extend the Term for
up to two (2) extension periods to be specified by ABM of up to one (1) year
(each, a “Renewal Term” and together with the Initial Term, the “Term”), each on
the terms and conditions set forth in this Agreement. Notwithstanding the
foregoing, the time period between the provision of ABM’s non-renewal notice to
Supplier and Supplier’s cessation of Termination Assistance Services shall not
be shorter than 180 days. No Termination Charges shall be applicable to any
termination on or after the expiration of the Initial Term.   4.   SERVICES  
4.1   Overview.

  (a)   Services. Commencing on the Commencement Date, Supplier shall provide
the Services to ABM, and, upon ABM’s request, to Eligible Recipients designated
by ABM. The Services shall consist of the following, as they may evolve during
the Term of the Agreement or be supplemented, enhanced, modified or replaced, in
each case in accordance with the terms of this Agreement:

  (i)   The services, functions and responsibilities described in this Agreement
including its Schedules;     (ii)   The application management,
telecommunication, IT infrastructure, help desk, and information technology
related services, functions and responsibilities performed in the ordinary
course of business during the twelve (12) months preceding the Commencement Date
by ABM Personnel who were displaced or whose functions were displaced as a
result of this Agreement, even if the service, function, or responsibility is
not specifically described in this Agreement (provided that, in the event of a
direct conflict between Schedule E and the scope of services as described in
this Section 4.1(a)(ii), this Section 4.1(a)(ii) shall not be construed as
altering and/or superseding Schedule E); and

  (b)   Included Services. If any subtasks not specifically described in this
Agreement are an inherent or necessary part of the Services described herein or
are required for proper performance of such

ABM/IBM Proprietary Information

Page 18 of 126



--------------------------------------------------------------------------------



 



      Services, such subtasks shall be deemed to be included within the scope of
the Services to be delivered for the Charges, as if such subtasks were
specifically described in this Agreement.     (c)   Required Resources. Except
as otherwise expressly provided in this Agreement, Supplier shall be responsible
for providing the facilities, personnel, Equipment, Software, technical
knowledge, expertise and other resources necessary to provide the Services.    
(d)   Supplier Responsibility. Supplier shall be responsible for the provision
of the Services in accordance with this Agreement even if, by agreement of the
Parties, such Services are performed or dependent upon services performed by
(i) Subcontractors, (ii) Managed Third Parties to the extent provided in
Section 6.11 and Schedule K, or (iii) non-Supplier Personnel, including ABM
employees, for whom Supplier is financially or operationally responsible under
this Agreement; provided that, ABM will provide reasonable assistance in
rectifying any problem affecting Supplier’s provision of the Services which may
be attributed to Managed Third Parties and/or ABM employees.     (e)  
Electronic Delivery. To the maximum extent possible, Supplier shall deliver all
Software, documentation, reports and other contract deliverables to ABM and the
Eligible Recipients at the designated ABM Site by electronic transmission or by
load and leave (where no tangible storage media is physically transferred to ABM
or the Eligible Recipients).

4.2   Transition Services.

  (a)   Transition. During the Transition Period, Supplier shall perform the
Transition Services and provide the deliverables described in the Transition
Plan. If any subtasks not specifically described in the Transition Plan are an
inherent or necessary part of the Transition Services or are required for proper
performance of the Transition Services, such subtasks shall be deemed to be
included within the scope of the Transition Services to be delivered for the
transition charges, as if such subtasks were specifically described in the
Transition Plan. During the Transition Period, ABM will perform those tasks
which are designated to be ABM’s responsibility in the Transition Plan; provided
that, ABM shall not be obligated to perform any tasks during the Transition
Period that are not set forth in such Transition Plan; and provided further
that, if any subtasks not specifically described in the Transition Plan are an
inherent or necessary part of the tasks specified in the Transition Plan as
ABM’s responsibility or are required for proper performance of such tasks, such
subtasks shall be deemed to be included in the Transition Plan as ABM
responsibilities as if such subtasks were specifically described therein. Unless
otherwise agreed, ABM shall not incur any charges, fees or expenses payable to
Supplier or third parties in connection with the Transition Services, other than
those charges, fees and expenses specified in Schedule J and those incurred by
ABM in connection with its performance of tasks designated in the Transition
Plan as ABM’s responsibility.     (b)   Transition Plan. The initial Transition
Plan, which is attached as Schedule H, identifies the transition activities to
be performed by Supplier, the date(s) by which each such activity or deliverable
is to be completed (“Transition Milestones”), and the Deliverable Credits
associated with the failure to meet specific Transition Milestones. Within
thirty (30) days after the Effective Date, Supplier shall deliver to ABM a
detailed Transition Plan for ABM’s review, comment and approval. The proposed
detailed Transition Plan shall describe in greater detail the specific
transition activities to be performed by Supplier, but, unless otherwise agreed
by ABM, shall be consistent in all material respects with the initial Transition
Plan, including the activities, deliverables, Transition Milestones and
Deliverable Credits described therein. The detailed Transition Plan shall
identify and describe, among other things, (i) the transition activities to be
performed by Supplier and the significant components and subcomponents of each
such activity, (ii) the deliverables to be completed by Supplier, (iii) the
date(s) by which each such activity or deliverable is to be completed,
(iv) Supplier’s plans for the hiring and long term retention of Transitioned
Employees, (v) a process and set of standards acceptable to ABM to which
Supplier

ABM/IBM Proprietary Information

Page 19 of 126



--------------------------------------------------------------------------------



 



      shall adhere in the performance of the Transition Services and that will
enable ABM to determine whether Supplier has successfully completed the
transition and the activities and deliverables associated with each Transition
Milestone, including measurable success criteria by Functional Service Areas
that Supplier must meet before transitioning the work any further, (vi) a
process for ABM to delay all or any part of the transition if ABM reasonably
determines that any part of the transition poses a risk or hazard to ABM’s or an
Eligible Recipient’s business interests (without any increase in Supplier’s
Charges if ABM’s determination is based, at least in material part, on
Supplier’s failure to perform satisfactorily its transition obligations),
(vii) the contingency or risk mitigation strategies to be employed by Supplier
in the event of disruption or delay, and (viii) any transition responsibilities
to be performed or transition resources to be provided by ABM.     (c)  
Performance. Supplier shall perform the Transition Services described in the
Transition Plan in accordance with the Transition Milestones set forth therein.
Supplier shall provide the cooperation and assistance reasonably required or
requested by ABM in connection with ABM’s evaluation or testing of the
deliverables set forth in the Transition Plan. Supplier shall perform the
Transition Services so as to avoid or minimize to the extent reasonably possible
(i) any disruption to or adverse impact on the business or operations of ABM or
the Eligible Recipients, (ii) any degradation of the Services then being
received by ABM or the Eligible Recipients, or (iii) any disruption or
interference with the ability of ABM or the Eligible Recipients to obtain the
full benefit of the Services, except as may be otherwise provided in the
Transition Plan. Prior to undertaking any transition activity, Supplier shall
discuss with ABM all known ABM-specific material risks and shall not proceed
with such activity until ABM is reasonably satisfied with the plans with regard
to such risks (provided that neither Supplier’s disclosure of any such risks to
ABM, nor ABM’s acquiescence in Supplier’s plans, shall operate or be construed
as limiting Supplier’s responsibilities under this Agreement); provided that,
the Parties acknowledge and agree that any unreasonable delay in ABM’s providing
its agreement to proceed may result in a delay in Supplier’s ability to meet the
schedule set forth in the Transition Plan for which Supplier will be excused as
and to the extent provided in Section 10.2. Supplier shall identify and resolve,
with ABM’s reasonable assistance, any problems that may impede or delay the
timely completion of each task in the Transition Plan that is Supplier’s
responsibility and shall use commercially reasonable efforts to assist ABM with
the resolution of applicable problems that may impede or delay the timely
completion of each task in the Transition Plan that is ABM’s responsibility.    
(d)   Reports. Supplier shall meet at least weekly with ABM to report on its
progress in performing the Transition Services set forth in the Transition Plan.
Supplier also shall provide written reports to ABM at least weekly, or as
otherwise agreed, regarding such matters, and shall provide oral reports more
frequently if reasonably requested by ABM. Promptly upon receiving any
information indicating that Supplier may not perform its responsibilities or
meet the timetable set forth in the Transition Plan, Supplier shall notify ABM
in writing of material delays and shall identify for ABM’s consideration and
approval specific measures to address such delay and mitigate the risks
associated therewith.     (e)   Failure to Meet Transition Milestones. The
Parties acknowledge and agree that the Transition Plan specifies various
Transition Milestones by which material Transition activities and/or
deliverables are to be completed. If Supplier fails to meet a Transition
Milestone that is identified in Schedule G or H as a Critical Deliverable, it
shall pay to ABM, at ABM’s election, the applicable Deliverable Credit as
liquidated damages and not as a penalty. The Parties agree that such Deliverable
Credits are a reasonable estimate as of the date of this Agreement of the
damages ABM will suffer in the event the respective Transition Milestone is not
met. Notwithstanding the foregoing, if ABM terminates this Agreement for cause
in accordance with Section 4.2(f), ABM shall cease receiving Deliverable Credits
and, subject to Section 18.3, shall be entitled to recover actual damages
incurred in connection with such termination and relating to the period after
the cessation of Deliverable Credits, to the extent ABM is able to prove such
damages.     (f)   Termination for Cause. Notwithstanding the foregoing, ABM may
terminate this Agreement for cause if (i) Supplier’s failure to comply with its
obligations with respect to Transition Services

ABM/IBM Proprietary Information

Page 20 of 126



--------------------------------------------------------------------------------



 



      causes a material disruption to, or otherwise has a material adverse
impact on, critical operations or functions of ABM or the Eligible Recipients,
and Supplier fails to cure such failure within five (5) days after its receipt
of notice, or (ii) Supplier commits any other material breach of its obligations
with respect to Transition Services and fails to cure such breach within fifteen
(15) days after its receipt of notice. In all such events, subject to
Section 18.3, ABM may recover the damages suffered by ABM or Eligible Recipients
in connection with such a termination and relating to the period after the
cessation of Deliverable Credits.

4.3   Termination Assistance Services.

  (a)   Availability. As part of the Services, and for the Charges set forth in
Sections 4.3(b)(8) and 4.3(b)(9) and Schedule J, Supplier shall provide to ABM
or ABM’s designee the Termination Assistance Services described in
Section 4.3(b) and Schedule I.

  (1)   Period of Provision. Supplier shall provide such Termination Assistance
Services to ABM or its designee (i) commencing upon notice up to six (6) months
prior to the expiration of the Term or on such earlier date as ABM may
reasonably request and continuing for up to twelve (12) months following the
effective date of the expiration of the Term (as such Term may be extended
pursuant to Section 3.2), (ii) commencing upon any notice of termination
(including notice based upon breach or default by ABM, breach or default by
Supplier or termination for convenience by ABM) of the Term with respect to all
or any part of the Services, and continuing for up to twelve (12) months
following the effective date of such termination of all or part of the Services,
or (iii) commencing upon notice of termination of all or part of the Services to
an Eligible Recipient no longer Controlled by or under common Control with ABM
and continuing for up to twelve (12) months following the effective date of such
termination.     (2)   Extension of Services. ABM may elect, upon sixty
(60) days prior notice, to extend the effective date of any
expiration/termination of all or part of the Services, in its sole discretion,
provided that the total of all such extensions will not exceed one hundred and
eighty (180) days following the originally specified effective date without
Supplier’s prior written consent. ABM also may elect, upon thirty (30) days
prior notice, to extend the period following the effective date of any
expiration/termination for the performance of Termination Assistance Services,
provided that the period between such effective date and the completion of all
Termination Assistance Services is not greater than eighteen (18) months. In
each case, if ABM provides less than the applicable prior notice of an
extension, Supplier shall nonetheless use commercially reasonable efforts to
comply with ABM’s request and provide the requested Services and/or Termination
Assistance Services.     (3)   Firm Commitment. Supplier shall provide
Termination Assistance Services to ABM or its designee regardless of the reason
for the expiration or termination of the Term; provided, if the Agreement is
terminated by Supplier under Section 20.1(b) for ABM’s failure to pay amounts
due under this Agreement, Supplier may require ABM to pay in advance for
Termination Assistance Services provided or performed under this Section 4.3
(including Services provided or performed pursuant to Section 4.3(b)(8)) in
accordance with Section 4.3(a)(5). At ABM’s request, Supplier shall provide
Termination Assistance Services directly to an Eligible Recipient or an Entity
acquiring Control of an Eligible Recipient; provided that, unless otherwise
agreed by the Parties, all such Termination Assistance Services shall be
performed subject to and in accordance with the terms and conditions of this
Agreement.     (4)   Performance. To the extent ABM requests Termination
Assistance Services, such Services shall be provided subject to and in
accordance with the terms and conditions of this Agreement. Supplier shall
perform the Termination Assistance Services to the same

ABM/IBM Proprietary Information

Page 21 of 126



--------------------------------------------------------------------------------



 



      degree of accuracy, quality, completeness, timeliness, responsiveness and
resource efficiency as it provided and was required to provide the same or
similar Services during the Term. The quality and level of performance of the
Services provided by Supplier following the expiration or termination of the
Term as to all or part of the Services or Supplier’s receipt of a notice of
termination or non-renewal shall continue to meet or exceed the Service Levels
and shall not be degraded or deficient in any respect.     (5)   Advance
Payment. If ABM is obligated to pay in advance for Termination Assistance
Services, Supplier shall present an invoice for the estimated Charges for such
Termination Assistance Services at least fifteen (15) days prior to the
beginning of the month in which such Services are to be provided. Subject to
Section 12.4 and the succeeding sentences, ABM shall then pay such Charges on or
before the first day of such month. If ABM disputes and wishes to withhold any
such Charges, it shall so notify Supplier and identify the basis for such
dispute within five (5) days of its receipt of such invoice. In no event shall
ABM withhold the base charges for the on-going Services provided under
Section 4.3(b)(8). The Parties shall use commercially reasonable efforts to
resolve any dispute relating to the Charges for Termination Assistance Services
within five (5) days of ABM stating the basis for its dispute. If such dispute
is not resolved within such time period, then the dispute shall be submitted to
the senior executives of each Party in accordance with Section 19.1 for prompt
resolution. The estimated Charges shall then be reconciled with the actual
Charges for Termination Assistance Services provided in such month, and any
additional Charges or credits will be reflected on the next invoice delivered
after the end of such month. If, in such event, ABM fails to pay undisputed
Charges for Termination Assistance Services on or before the first day of the
month and fails to cure such default within thirty (30) days of notice from
Supplier of its intention to terminate on this basis, Supplier may terminate the
relationship and thereafter be relieved of any further responsibility to provide
Termination Assistance Services.

  (b)   Scope of Service. As part of the Termination Assistance Services,
Supplier will timely transfer the control and responsibility for all application
management, telecommunication, IT infrastructure, help desk, and information
technology functions and Services previously performed by or for Supplier to
ABM, Eligible Recipients and/or ABM’s designees by the execution of any
documents reasonably necessary to effect such transfers. Additionally, Supplier
shall provide commercially reasonable assistance requested by ABM to allow:

  •   the Systems and processes associated with the Services to operate
efficiently;     •   the Services to continue without unnecessary interruption
or adverse effect; and     •   the orderly transfer of the Services to ABM
and/or its designee(s).

      The Termination Assistance Services shall include, as requested by ABM,
the Services, functions and responsibilities set forth on Schedule I. In
addition, in connection with such termination or expiration, Supplier will
provide the following assistance and Services at ABM’s direction:

  (1)   General Support. Supplier shall (i) assist ABM and/or its designee in
developing a written transition plan for the transition of the Services to ABM
or ABM’s designee, which plan shall include capacity planning, facilities
planning, human resources planning, telecommunications planning and other
planning necessary to effect the transition, (ii) perform programming and
consulting services as requested to assist in implementing the transition plan,
(iii) familiarize personnel designated by ABM in the use of any Equipment,
Software, Systems, Materials or tools used in connection with the provision of
the Services, (iv) catalog all Software, ABM Data, Equipment, Materials, Third
Party Contracts and tools used to provide the Services, (v) provide machine
readable and printed listings and associated documentation for source code for
Software

ABM/IBM Proprietary Information

Page 22 of 126



--------------------------------------------------------------------------------



 



      owned by ABM and source code to which ABM is entitled under this Agreement
and assist in its re-configuration, (vi) analyze and report on the space
required for the ABM Data and the Software needed to provide the Services;
(vii) assist in the execution of a parallel operation, data migration and
testing process until the successful completion of the transition to ABM or its
designee has been successfully completed, (viii) create and provide copies of
the ABM Data in the format and on the media reasonably requested by ABM,
(ix) provide a complete and up-to-date, electronic copy of the Policy and
Procedures Manual in the format and on the media reasonably requested by ABM,
and (x) provide other technical assistance as requested by ABM.     (2)  
Hiring.

  (i)   ABM or its designee shall be permitted to undertake, without
interference from Supplier, Supplier Subcontractors (subject to
Section 4.3(b)(2)(ii)) or Supplier Affiliates (including counter-offers), to
hire, effective after the later of the termination of the Term or completion of
any Termination Assistance Services requested under Section 4.3(b)(8), any
Supplier Personnel primarily assigned to the performance of Services within the
12-month period prior to the expiration or termination date. Supplier shall
waive, and shall cause its Affiliates to waive, their rights, if any, under
contracts with such personnel restricting the ability of such personnel to be
recruited or hired by ABM or its designee. ABM or its designee shall have
reasonable access to such Supplier Personnel for interviews, evaluations and
recruitment. ABM shall endeavor to conduct the above-described hiring activity
in a manner that is not unnecessarily disruptive, in Supplier’s reasonable
determination, of the performance by Supplier of its obligations under this
Agreement.     (ii)   With respect to Subcontractors, Supplier shall use
commercially reasonable efforts to (A) obtain for ABM, the Eligible Recipients
and ABM’s designees the rights specified in this Sections 4.3(b)(2), and
(B) provide that the such rights are not subject to subsequent Subcontractor
approval or the payment by ABM, the Eligible Recipients or ABM’s designee of any
fees. If Supplier is unable to obtain any such rights with respect to
Subcontractors, it shall notify ABM in advance and shall not use such
Subcontractors without ABM’s approval (and absent such approval, Supplier’s use
of any such Subcontractors shall obligate Supplier to obtain or arrange, at no
additional cost to ABM, the rights specified in this Section 4.3(b)(2), for ABM,
the Eligible Recipients and ABM’s designees upon expiration or termination).

  (3)   Software. Supplier shall provide, and hereby grants to ABM, the Eligible
Recipients and/or ABM’s designee certain license, sublicense and/or other rights
to certain Software and other Materials used by Supplier, Supplier Affiliates or
Subcontractors in performing the Services, all as described in Section 14.6.    
(4)   Equipment. Subject to Section 6.5(d) and (g), ABM, Eligible Recipients or
ABM’s designee shall have the right (but not the obligation) to purchase, or
assume the lease for, any Equipment owned or leased by Supplier that is used on
a dedicated basis by Supplier, Supplier Subcontractors or Supplier Affiliates to
perform the Services. Such Equipment shall be transferred in good working
condition, reasonable wear and tear excepted (other than Equipment transferred
to Supplier by ABM which shall be in a condition at least as good as the
condition in which it was provided to Supplier), as of the expiration or
termination date or the completion of any Services requiring such Equipment
requested by ABM under Section 4.3(b)(8), whichever is later. Supplier shall
maintain such Equipment through the date of transfer so as to be eligible for
the applicable manufacturer’s maintenance program at no additional charge to
ABM. In the case of Supplier -owned equipment, Supplier shall grant to ABM or
its designee a warranty of

ABM/IBM Proprietary Information

Page 23 of 126



--------------------------------------------------------------------------------



 



      title and a warranty that such Equipment is free and clear of all liens
and encumbrances. Such conveyance by Supplier to ABM or its designee shall be at
fair market value. At ABM’s request, the Parties shall negotiate in good faith
and agree upon the form and structure of the purchase. In the case of Supplier
leased Equipment, Supplier shall (i) represent and warrant that to its
knowledge, the lease is not in default, (ii) represent and warrant that all
payments thereunder have been made through the date of transfer, and
(iii) notify ABM of any lessor defaults of which it is aware at the time.    
(5)   ABM Facilities, Equipment and Software. Supplier shall vacate the ABM
Facilities and return to ABM, if not previously returned, all ABM owned
Equipment, ABM leased Equipment, ABM Owned Software and ABM licensed Software,
in condition at least as good as the condition thereof on the Commencement Date,
ordinary wear and tear excepted. Such Equipment and Software shall be returned
at the expiration or termination date or the completion of any Services
requiring such Equipment and Software requested by ABM under Section 4.3(b)(8),
whichever is later. Supplier shall vacate the ABM Facilities and remove, unless
otherwise required under this Agreement, all Supplier owned Equipment, Supplier
leased Equipment, Supplier Owned Software, Supplier licensed Third Party
Software and other Supplier property within fourteen (14) days after the
expiration date, termination date or date upon which such space is no longer
required to perform the Services or Termination Assistance Services requested by
ABM, whichever is later.     (6)   Supplier Subcontracts and Third Party
Contracts. Supplier shall inform ABM of subcontracts or Third Party Contracts
primarily used by Supplier, Supplier Subcontractors or Supplier Affiliates to
perform the Services. Subject to Sections 6.4(c), 6.5(d), and 6.6(c), Supplier
shall, at ABM’s request, cause any such Subcontractors, Supplier Affiliates, or
third party contractors to permit ABM or its designee to assume prospectively
any or all such contracts or to enter into new contracts with ABM or its
designee on substantially the same terms and conditions, including price.
Supplier shall so assign the designated subcontracts and Third Party Contracts
to ABM or its designee as of the expiration or termination date or the
completion of any Termination Assistance Services requiring such subcontracts or
Third Party Contracts requested by ABM under Section 4.3(b)(8), whichever is
later. Unless otherwise agreed by ABM, there shall be no charge or fee imposed
on ABM or its designee by Supplier or its Subcontractors, Affiliates or third
party contractors for such assignment. Supplier shall (i) represent and warrant
that to its knowledge, it is not in default under such subcontracts and Third
Party Contracts, (ii) represent and warrant that all payments thereunder through
the date of assignment are current, and (iii) notify ABM of any Subcontractor or
third party contractors defaults with respect to such subcontracts and Third
Party Contracts of which it is aware at the time.     (7)   Other Subcontracts
and Third Party Contracts. In addition to its obligations under
Section 4.3(b)(6), Supplier shall make available to ABM or its designee,
pursuant to reasonable terms and conditions, any Subcontractor or third party
services then being utilized by Supplier in the performance of the Services.
Supplier shall retain the right to utilize any such Subcontractor or third party
services in connection with the performance of services for any other Supplier
customer. ABM and the Eligible Recipients shall retain the right to contract
directly with any Subcontractor or third party previously utilized by Supplier
to perform any Services or to assume Supplier’s contract with such Subcontractor
or third party to the extent provided in Section 4.3(b)(6).     (8)   Extension
of Services. For a period of twelve (12) months following the expiration or
termination date, Supplier shall provide to the Eligible Recipient(s), at ABM’s
request, any or all of the Services being performed by Supplier prior to the
expiration or termination date, including those Services described in
Section 4.1 and Schedule E; provided that ABM may extend the period for the
provision of such Services for up to six

ABM/IBM Proprietary Information

Page 24 of 126



--------------------------------------------------------------------------------



 



      (6) additional months in accordance with Section 4.3(a)(2). ABM shall
deliver notice to Supplier specifying the Services to be provided by Supplier
pursuant to this Section 4.3(b)(8) and the period for which such Services are
expected to be required on or before the following: (i) ninety (90) days prior
to the expiration of the Term or any extension period in the case of contract
expiration; (ii) sixty (60) days prior to the termination date in the case of a
termination pursuant to Sections 20.2, 20.3 or 20.4; or (iii) within thirty
(30) days after delivery of the notice of termination in all other cases;
provided that, subject to Section 4.3(a)(2), ABM may extend or shorten the
period for the performance of such Services by delivering notice to Supplier at
least thirty (30) days prior to the scheduled completion date for such Services.
To the extent ABM requests such Services, ABM will pay Supplier the Charges
specified in Schedule J that ABM would have been obligated to pay Supplier for
such Services if this Agreement had not yet expired or been terminated. To the
extent ABM requests a portion (but not all) of the Services included in a
particular Charge, the amount to be paid by ABM will be equitably adjusted in
proportion to the portion of the Services included in the applicable Charge that
Supplier will not be providing or performing.     (9)   Rates and Charges.
Except as provided in Section 4.3(b)(8), if ABM requests that Supplier provide
or perform Termination Assistance Services in accordance with this Agreement,
ABM shall pay Supplier the rates and charges specified in Schedule J for the
additional Supplier Personnel or resources required to perform such Termination
Assistance Services. To the extent rates and charges for such Supplier Personnel
or resources are not specified in Schedule J, ABM shall pay Supplier a
negotiated fee, which shall not exceed Supplier’s then-current commercially
available rates. If the Termination Assistance Services requested by ABM can be
provided by Supplier using Supplier Personnel and resources already assigned to
ABM (and such personnel possess the skills required to perform the requested
work), there will be no additional charge to ABM for such Termination Assistance
Services. If the Termination Assistance Services requested by ABM cannot be
provided by Supplier using personnel and resources already assigned to ABM
without impacting Supplier’s ability to meet the Service Levels and its other
obligations under the Agreement, ABM, in its sole discretion, may forego or
delay any work activities or temporarily or permanently adjust the work to be
performed by Supplier, the schedules associated therewith or the Service Levels
to permit the performance of such Termination Assistance Services using such
personnel or resources.     (10)   Proprietary Communications Network. If
Supplier uses a proprietary communications network to provide Services to ABM or
the Eligible Recipients, then for a period of no more than eighteen (18) months
following the expiration or termination date, ABM may request that Supplier
continue to provide such proprietary communications network and other Network
Services at the rates, and subject to the terms and conditions, set forth in
this Agreement.

  (c)   Survival of Terms. Pursuant to Section 21.10, this Section 4.3 shall
survive termination/expiration of the Term.

4.4   Use of Third Parties.

  (a)   Right of Use. Subject to Section 13(d) of Schedule J, nothing in this
Agreement shall be construed as a requirements contract and this Agreement shall
not be interpreted to prevent ABM or any Eligible Recipient from obtaining from
third parties (“ABM Third Party Contractors”), or providing to itself, any or
all of the Services described in this Agreement or any other services. Nor shall
anything in this Agreement be construed or interpreted as limiting ABM’s right
or ability during the Term to add or delete Eligible Recipients or to increase
or decrease its demand for Services. To the extent ABM or an Eligible Recipient
obtains from ABM Third Party Contractors, or provides to itself, any of the
Services in accordance with the terms of this

ABM/IBM Proprietary Information

Page 25 of 126



--------------------------------------------------------------------------------



 



      Agreement, the Charges will be equitably adjusted downward in accordance
with Schedule J. Similarly, to the extent ABM adds or deletes Eligible
Recipients or increases or decreases its demand for Services, the amount to be
paid to Supplier by ABM will be adjusted in accordance with Schedule J and the
rates specified therein.

  (b)   Supplier Cooperation. Supplier shall reasonably cooperate with and work
in good faith with ABM or ABM Third Party Contractors as described in Schedule E
or requested by ABM and at no additional charge to ABM. Such cooperation may
include: (i) timely providing access to any facilities being used to provide the
Services, as reasonably necessary for ABM personnel or ABM Third Party
Contractors to perform the work assigned to them; (ii) timely providing
reasonable electronic and physical access to the business processes and
associated Equipment, Software and/or Systems to the extent necessary and
appropriate for ABM personnel or ABM Third Party Contractors to perform the work
assigned to them; (iii) timely providing written requirements, standards,
policies or other documentation for the business processes and associated
Equipment, Software or Systems procured, operated, supported or used by Supplier
in connection with the Services; or (iv) any other cooperation or assistance
reasonably necessary for ABM personnel or ABM Third Party Contractors to perform
the work in question. ABM personnel and ABM Third Party Contractors shall comply
with Supplier’s reasonable security and confidentiality requirements, and shall,
to the extent performing work on Software, Equipment or Systems for which
Supplier has operational responsibility, comply with Supplier’s reasonable
standards, methodologies, and procedures.     (c)   Notice by Supplier. Supplier
shall expeditiously notify ABM when it becomes aware that an act or omission of
an ABM Third Party Contractor will cause, or has caused, a problem or delay in
providing the Services, and shall use commercially reasonable efforts to work
with ABM and the ABM Third Party Contractor to prevent or circumvent such
problem or delay. Supplier shall cooperate with ABM and ABM Third Party
Contractors to resolve differences and conflicts arising between the Services
and other activities undertaken by ABM or ABM Third Party Contractors.

4.5   Companion Agreements

  (a)   At ABM’s request, the terms of this Master Agreement shall be
incorporated by reference into individual Companion Agreements, which shall be
executed by International Business Machines Corporation or an Affiliate of
International Business Machines Corporation and ABM Industries Incorporated or
an Eligible Recipient. Unless otherwise agreed, the form of the Companion
Agreement shall be as set forth in Schedule W. All Services shall be provided by
International Business Machines Corporation or the applicable Affiliate of
International Business Machines Corporation pursuant to this Master Agreement or
an executed Companion Agreement. Unless and to the extent an individual
Companion Agreement expressly provides otherwise, each Companion Agreement shall
incorporate by reference the terms and conditions of this Master Agreement and
shall not be construed as altering or superseding the rights and obligations of
the Parties under this Master Agreement. If requested by ABM, the Parties will
execute a Companion Agreement in a form acceptable to each Party.     (b)   The
Supplier Account Manager (and his or her designees(s)) shall remain responsible
for the administration of this Master Agreement and the individual Companion
Agreements on a day-to-day basis on behalf of Supplier.     (c)   The ABM
Relationship Manager (and his or her designees(s)) shall remain responsible for
the administration of this Master Agreement and the individual Companion
Agreements on a day-to-day basis on behalf of ABM and the Eligible Recipients.

ABM/IBM Proprietary Information



Page 26 of  126



--------------------------------------------------------------------------------



 



5.   REQUIRED CONSENTS   5.1   Supplier Responsibility.       At no additional
cost to ABM, Supplier shall undertake all administrative activities necessary to
obtain all Required Consents. At Supplier’s request, ABM will cooperate with
Supplier in obtaining the Required Consents by executing certain ABM approved
written communications and other documents prepared or provided by Supplier.
With ABM’s approval, Supplier shall exercise for the benefit of ABM any rights
Supplier has to utilize or transfer license rights or other applicable rights
under Supplier’s existing third party licenses, leases or contracts.

5.2   Financial Responsibility.       Supplier shall pay all transfer,
relicensing or termination fees or expenses associated with obtaining any
Required Consents or, subject to Section 5.4, terminating any licenses or
agreements as to which Supplier is unable to obtain such Required Consents
(provided that, with respect to Third Party Software, Third Party Contracts or
Equipment leases procured by ABM after the Effective Date, ABM shall be
responsible for obtaining any Required Consents and paying any fees or expenses
associated therewith in connection with its procurement of such license or
agreement).

5.3   Contingent Arrangements.       If, despite using commercially reasonable
efforts, Supplier is unable to obtain a Required Consent, then, unless and until
such Required Consent is obtained, Supplier shall use commercially reasonable
efforts to determine and adopt, subject to ABM’s reasonable prior approval, such
alternative approaches as are necessary and sufficient to provide the Services
without such Required Consent. If such alternative approaches are required for a
period longer than ninety (90) days following the Commencement Date, the Parties
shall equitably adjust the terms and reduce the prices specified in this
Agreement to reflect any additional costs being incurred by ABM and any Services
not being received by ABM and the Eligible Recipients.

5.4   Failure to Obtain Required Consents.       If, despite using commercially
reasonable efforts for a reasonable period of time, Supplier is unable to obtain
a Required Consent, the Parties shall take such actions and execute and deliver
such documents as may be necessary to cause the Parties to realize the practical
effects of the allocation of responsibilities intended to be effected by this
Agreement. If, however, Supplier fails to obtain any Required Consent within
ninety (90) days of the Commencement Date and such failure has a material
adverse impact on the use or enjoyment of the Services by ABM or the Eligible
Recipients, ABM may terminate this Agreement or any affected portions thereof
without payment of any Termination Charges. Except as otherwise expressly
provided herein, the failure to obtain any Required Consent will not relieve
Supplier of its obligations under this Agreement and Supplier will not be
entitled to any additional compensation or reimbursement amounts in connection
with obtaining or failing to obtain any Required Consent or implementing any
alternative approach.

6.   FACILITIES, SOFTWARE, EQUIPMENT, CONTRACTS AND ASSETS ASSOCIATED WITH THE
PROVISION OF SERVICES   6.1   Service Facilities

  (a)   Service Facilities.

  (i)   The Services shall be provided at or from (i) the ABM Facilities
described on Schedule O.1, (ii) the Supplier Facilities described on
Schedule O.2 (as such Schedule is amended

ABM/IBM Proprietary Information

Page 27 of  126



--------------------------------------------------------------------------------



 



      from time to time with ABM’s prior approval), each of which must be
approved in advance by ABM, or (iii) any other service location approved by
Supplier and ABM. Supplier shall provide ABM with reasonable notice of its
intention to relocate the provision of a Service to a new or different Supplier
Facility not identified on Schedule O.2 and shall obtain ABM’s approval prior to
doing so (provided that Supplier shall not be obligated to obtain ABM’s approval
with respect to Supplier Facilities to which Section 6.1(a)(ii) applies).
Supplier shall notify ABM in advance of any new or additional Service Taxes for
which ABM would be financially responsible associated with the provision of
Services from new or changed service location(s). ABM shall be entitled to
withhold approval of any such new or changed service location in its sole
discretion if the delivery of Services from such new or changed service location
would (i) result in new or additional Services Taxes for which ABM would be
financially responsible under this Agreement (unless Supplier assumes financial
responsibility for such new or additional Service Taxes), (ii) result in the
delivery of Services from locations or by personnel outside the United States,
or (iii) have an adverse impact or require changes as described in
Section 9.6(c).     (ii)   Notwithstanding Section 6.1(a)(i) above, Supplier may
relocate Services from an approved Supplier Facility in the United States to
another Supplier Facility in the United States, provided: (A) Supplier provides
notice to ABM at least sixty (60) days prior to the effective date of such
relocation; (B) the Supplier Facility to which the Services are to be relocated
is comparable or superior in all material respects to the approved Supplier
Facility from which such Services had previously been performed; (C) the
Supplier Facility to which the Services are to be relocated complies with all
relevant requirements and Supplier obligations under this Agreement; (D) the
Supplier Facility to which the Services are to be relocated presents no greater
risk from a disaster recovery or business continuity perspective; (E) Supplier
promptly provides ABM with information and documentation demonstrating that such
Supplier Facility complies with the criteria specified in Subsections (B),
(C) and (D) and provides ABM with a reasonable opportunity to independently
verify such compliance; (F) Supplier remedies any known non-compliance with the
criteria specified in Subsections (B), (C) and (D) prior to relocating the
Services in question; and (G) Supplier agrees to be financially responsible for
any additional costs, taxes or expenses related to or resulting from such
relocation, including any costs or expenses (e.g., audit or Sarbanes-Oxley
compliance costs) incurred or experienced by ABM or any Eligible Recipient as a
result of such relocation; provided that, within thirty (30) days after ABM has
been notified of the potential relocation, ABM notifies Supplier of any ABM
controlled costs and expenses (excluding any taxes) that will be incurred or
experienced by ABM or any Eligible Recipient as a result of such relocation.

  (b)   ABM Facilities. ABM shall provide Supplier with the use of and access to
the ABM Facilities (or equivalent space) described in Schedule O.1 for the
periods specified therein solely as necessary for Supplier to perform its
obligations under this Agreement. All ABM owned or leased assets provided for
the use of Supplier under this Agreement shall remain in ABM Facilities unless
ABM otherwise agrees. In addition, all improvements or modifications to ABM
Facilities requested by Supplier shall be (i) subject to review and approval in
advance by ABM, (ii) in compliance with ABM’s then-current policies, standards,
rules and procedures, and (iii) performed by and through ABM at then current
industry commercial rates and at Supplier’s expense. Supplier acknowledges and
agrees that the facilities to be provided by ABM are sufficient for performing
the Services and for satisfying Supplier’s responsibilities under this
Agreement. THE ABM FACILITIES ARE PROVIDED BY ABM TO SUPPLIER ON AN AS-IS,
WHERE-IS BASIS. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, ABM
EXPRESSLY DISCLAIMS ANY WARRANTIES, EXPRESSED OR IMPLIED, AS TO THE ABM
FACILITIES, OR THEIR CONDITION OR SUITABILITY FOR USE BY SUPPLIER.

ABM/IBM Proprietary Information

Page 28 of  126



--------------------------------------------------------------------------------



 



  (c)   Furniture, Fixtures and Equipment. At the ABM Facilities described in
Schedule O.1, ABM shall provide office space and office furniture for up to the
number of Supplier Personnel specified in Schedule O.1 for the period(s)
specified in Schedule O.1. The office space and office furniture provided by ABM
for the use of Supplier Personnel will be generally comparable to the office
space and office furniture provided to (i) the Transitioned Employees prior to
the Commencement Date or (ii) the then-standard office space and office
furniture provided to similarly situated ABM employees. Other than as provided
above and in Schedule O.1, Supplier shall be financially responsible for
providing all other office space, office furniture and fixtures needed by
Supplier or Supplier Personnel (including Transitioned Employees) to provide the
Services, and for all upgrades, replacements and additions to such office
furniture or fixtures; provided that such office furniture and fixtures must be
approved in advance by ABM and meet ABM’s then-current standards; and provided
further that Supplier shall give reasonable consideration to the purchase and
use of surplus ABM furniture and fixtures to the extent available.
Notwithstanding the foregoing, to the extent Supplier demonstrates that
unanticipated increases in the volumes of certain Services can be reasonably met
only by locating additional Supplier Personnel at certain ABM Facilities and
that such additional Supplier Personnel cannot be reasonably accommodated within
the space in such facilities then assigned to Supplier, ABM shall use
commercially reasonable efforts to provide Supplier with additional office space
and office furniture in such ABM Facilities to the extent vacant space and
excess furniture are then available in such ABM Facilities; provided that
Supplier shall use commercially reasonable efforts to minimize the extent to
which additional office space and office furniture are required and the cost to
ABM associated therewith. Supplier Personnel using the office facilities
provided by ABM will be accorded reasonable access to the communications wiring
in such facilities (including fiber, copper and wall jacks and reasonable access
to the ABM data networks, subject to Section 6.1(d)) and the use of certain
shared office equipment and services, such as photocopiers, local and long
distance telephone service for ABM-related calls, telephone handsets, mail
service, office support service (e.g., janitorial), heat, light, and air
conditioning; provided that such access and usage shall be solely for and in
connection with the provision of Services by such Supplier Personnel; and
provided further that Supplier shall reimburse ABM for the additional
incremental costs incurred by ABM or the Eligible Recipients if and to the
extent Supplier’s technology solution, service delivery model and/or
inefficiency cause its usage or consumption of such resources to exceed
verifiable historical levels. Subject to Section 6.5(a), Supplier shall be
responsible for providing all other office related equipment and services needed
by Supplier or Supplier Personnel at such ABM Facilities to provide the
Services, and for upgrades, improvements, replacements and additions to such
equipment or services.     (d)   Supplier’s Responsibilities Regarding the ABM
Network. To the extent any Equipment provided or used by Supplier or Supplier
Personnel is connected directly to the network(s) of ABM or any Eligible
Recipient, such Equipment shall be (i) subject to review and approval in advance
by ABM, (ii) in compliance with ABM’s then-current security policies,
architectures, standards, rules and procedures, and (iii) in compliance with
ABM’s then-current hardware and software specifications. Supplier shall not
install or permit the installation of any other software on such Equipment
without ABM’s prior approval.     (e)   Supplier’s Responsibilities. Except as
provided in Sections 6.1(a), (b) and (c) and Section 6.5, Supplier shall be
responsible for providing all furniture, fixtures, Equipment, space and other
facilities required to perform the Services and all upgrades, improvements,
replacements and additions to such furniture, fixtures, Equipment, space and
facilities. Without limiting the foregoing, Supplier shall (i) provide all
maintenance, site management, site administration and similar services for the
Supplier Facilities, and (ii) provide uninterrupted power supply services for
the Software, Equipment, Systems and facilities as described in Schedule O.2.  
  (f)   Physical Security. Except as provided below, ABM shall be responsible
for physical security at the ABM Facilities listed in Schedule O.1; provided
that Supplier will be administratively responsible for access and control of the
areas that Supplier is using in performing the Services and Supplier shall not
permit any person to have access to, or control of, any such area unless such

ABM/IBM Proprietary Information

Page 29 of  126



--------------------------------------------------------------------------------



 



      access or control is permitted in accordance with control procedures
approved by ABM. Supplier shall be solely responsible for compliance by Supplier
Personnel with such control procedures, including obtaining advance approval to
the extent required.         Notwithstanding the foregoing, Supplier shall be
responsible for physical security at ABM Facilities used exclusively by Supplier
(i.e., the ABM data center, alternate disaster recovery site and tape vault);
provided that ABM shall retain responsibility for the provision of any security
guards assigned to such ABM Facilities and the maintenance of the key card
systems, surveillance cameras and other security devices installed at such ABM
Facilities.     (g)   Standards, Requirements and Procedures at ABM Facilities.
Except as provided in Section 6.1(f), Supplier shall adhere to and enforce, and
cause Supplier Personnel to adhere to and enforce, the operational, safety and
security standards, requirements and procedures described in the applicable
lease and/or then in effect at the ABM Facilities, as such standards,
requirements and procedures may be modified from time to time by ABM and
communicated to Supplier in accordance with Section 6.3(a). Supplier shall
regularly advise ABM of other known operational, safety and security practices,
procedures and safeguards where those practices, procedures and safeguards are
of a higher standard than those contemplated in this Agreement.     (h)  
Employee Services. Subject to applicable security requirements, ABM will permit
Supplier Personnel to use certain employee facilities (e.g., designated parking
facilities, cafeteria, and common facilities) at the ABM Facilities that are
generally made available to the employees and contractors of ABM or the Eligible
Recipients. The employee facilities in question and the extent of Supplier
Personnel’s permitted use shall be specified in writing by ABM and shall be
subject to modification without advance notice in ABM’s sole discretion.
Supplier Personnel will not be permitted to use employee facilities designated
by ABM for the exclusive use of certain ABM or Eligible Recipient employees and
will not be entitled to the provision or reimbursement of paid parking.     (i)
  Use of ABM Facilities. Unless Supplier obtains ABM’s prior written agreement,
which may be withheld by ABM in its sole discretion, Supplier shall use the ABM
Facilities, and the Equipment and Software located therein, only to provide the
Services to ABM and the Eligible Recipients. ABM reserves the right to relocate
an ABM Facility from which the Services are then being provided by Supplier to
another geographic location; provided that, in such event, ABM will provide
Supplier with comparable space in the new location. In such event, ABM shall
reimburse Supplier for any reasonable incremental Out-of-Pocket Expenses
incurred by Supplier in moving to the new location and/or making any facility or
network upgrades or changes required to perform the Services from such location;
provided that Supplier notifies ABM of such incremental expenses, obtains ABM’s
approval prior to incurring such expenses; and uses commercially reasonable
efforts to minimize such expenses.         ABM also reserves the right to direct
Supplier to cease using all or part of the space in an ABM Facility from which
the Services are then being provided by Supplier and to thereafter use such
space for its own purposes. In such event, ABM shall reimburse Supplier for any
reasonable incremental Out-of-Pocket Expenses incurred by Supplier in leasing
substitute space, moving to the new location and/or making any facility or
network upgrades or changes required to perform the Services from such location;
provided that such direction is not expressly contemplated in this Agreement and
that Supplier notifies ABM of such incremental expenses, obtains ABM’s approval
prior to incurring such expenses, and uses commercially reasonable efforts to
minimize such expenses.         In both cases, Supplier shall be relieved of
responsibility if and to the extent Supplier is unable to provide the Services
in accordance with the Service Levels during the actual relocation of Supplier’s
operations; provided that such relocation is not expressly contemplated in this
Agreement as of the Effective Date and that Supplier (1) uses commercially
reasonable efforts to

ABM/IBM Proprietary Information

Page 30 of  126



--------------------------------------------------------------------------------



 



      notify ABM in advance of its inability to perform during such relocation,
(2) gives ABM a reasonable opportunity to address Supplier’s concerns and
thereby avoid such Supplier non-performance, (3) identifies and pursues
commercially reasonable means to avoid or mitigate the impact of such relocation
and (4) uses commercially reasonable efforts to perform notwithstanding such
relocation.

  (j)   Conditions for Return. When the ABM Facilities are no longer to be used
by Supplier as contemplated by Section 6.1 or are otherwise no longer required
for performance of the Services, Supplier shall notify ABM as soon as
practicable and shall vacate and return such ABM Facilities (including any
improvements to such facilities made by or at the request of Supplier) to ABM in
substantially the same condition as when such facilities were first provided to
Supplier, subject to reasonable wear and tear.     (k)   No Violation of Laws.
Supplier shall (i) treat, use and maintain the ABM Facilities in a reasonable
manner, and (ii) ensure that neither Supplier nor, subject to Section 9.12, any
of its Subcontractors commits, and use reasonable efforts to ensure that none of
its business visitors or invitees commits, any act in violation of any Laws in
such Supplier occupied ABM Facility or any act in violation of ABM’s insurance
policies or in breach of ABM’s obligations under the applicable real estate
leases in such Supplier occupied ABM Facilities (in each case, to the extent
Supplier has received notice of such insurance policies or real estate leases or
should reasonably be expected to know of such obligations or limitations).

6.2   Use of Supplier Facilities.       During the Term, Supplier will provide
to ABM at no charge (i) reasonable periodic use of Supplier facilities at
Supplier sites where the Services are being performed and (ii) access to
reasonable work/conference space at Supplier sites where the Services are being
performed, for the conduct of ABM’s business directly related to Supplier’s
performance of the Services.

6.3   ABM Rules/Employee Safety.

  (a)   ABM Rules and Compliance. In performing the Services and using the ABM
Facilities, Supplier shall observe and comply with all ABM policies, rules and
regulations applicable to ABM Facilities or the provision of the Services (and
all additions or modifications thereto), including those set forth on
Schedule O.4 and those applicable to specific ABM Sites (collectively, “ABM
Rules”). Supplier shall be deemed to have notice of ABM Rules (and additions or
modifications thereto) communicated directly to Supplier or Supplier Personnel,
disclosed to Supplier or Supplier Personnel in writing, conspicuously posted at
an ABM Site, or communicated by any other means generally used by ABM to
disseminate such information to its employees or contractors (including ABM
Rules communicated to Supplier prior to the Effective Date and to Transitioned
Employees prior to hiring by Supplier). Supplier shall be responsible for the
promulgation and distribution of ABM Rules to Supplier Personnel as and to the
extent necessary and appropriate.     (b)   Safety and Health Compliance.
Supplier and Supplier Personnel shall familiarize themselves with the premises
and operations at each ABM Site or ABM Facility at or from which Services are
rendered and the ABM Rules applicable to each such Site or Facility. Supplier
and Supplier Personnel shall observe and comply with the OSHA regulations, all
applicable safety and environmental Laws, all industrial insurance, security and
health regulations, and all other Laws applicable to the use of each ABM
Facility or Site or the provision of the Services. Supplier and Supplier
Personnel also shall observe and comply with all ABM Rules with respect to
safety, health, security, industrial insurance, and the environment and shall
take commercially reasonable precautions to avoid injury, property damage,
spills or emissions of hazardous substances, materials or waste, and other
dangers to persons, property or the environment. To the extent

ABM/IBM Proprietary Information

Page 31 of  126



--------------------------------------------------------------------------------



 



      required by ABM, Supplier Personnel shall receive prescribed training
prior to entering certain ABM Sites or Facilities.

6.4   Software.

  (a)   Financial Responsibility. Supplier shall be responsible for any third
party fees or expenses on or after the Commencement Date associated with the
provision of the Services described in this Agreement with respect to Software
and related Third Party Contracts for which Supplier is financially responsible
under Schedules E and J.1. Supplier also shall be responsible for any third
party fees or expenses on or after the Commencement Date associated with new,
substitute or replacement Software or related Third Party Contracts (including
upgrades, enhancements, new versions or new releases of such Software) for which
Supplier is financially responsible under Schedules E and J.1. With respect to
Software licenses and related Third Party Contracts that are transferred to
Supplier by ABM or for which Supplier otherwise assumes financial responsibility
under this Agreement, including those listed on Schedules F.3 and F.4, Supplier
shall (i) pay all amounts becoming due under such licenses or related
Agreements, and all related expenses, for periods on or after the Commencement
Date and which are not related to periods prior to the Commencement Date (e.g.,
late fees, penalties or other amounts relating to payments due prior to the
Commencement Date) which remain ABM’s responsibility; (ii) rebate to ABM any
prepayment of such amounts in accordance with Section 11.10(a); (iii) pay all
modification, termination, cancellation, late payment, renewal or other fees,
penalties, charges, interest or other expenses that relate to periods on or
after the Commencement Date (except to the extent that such fees, penalties,
charges, interest or other expenses directly result from the acts or omissions
of ABM in contravention of its obligations under this Agreement); (iv) pay all
costs associated with the transfer of such licenses and contracts to Supplier,
including all taxes associated with such transfer; and (v) be responsible for
complying with Supplier’s duties and obligations under such licenses or
contracts on or after the Commencement Date and for curing any failure to so
comply (except to the extent that such failure directly results from the acts or
omissions of ABM in contravention of its obligations under this Agreement).    
(b)   Operational Responsibility. With respect to Software and related Third
Party Contracts for which Supplier is operationally responsible under Schedules
E and J.1, Supplier shall be responsible for (i) the evaluation, procurement,
testing, installation, rollout, use, support, management, administration,
operation and maintenance of such Software and related Third Party Contracts;
(ii) the evaluation, procurement, testing, installation, rollout, use, support,
management, administration, operation and maintenance of new, substitute or
replacement Software and related Third Party Contracts (including upgrades,
enhancements, new versions or new releases of such Software); (iii) the
performance, availability, and operational reliability of the Application
Software and the performance, availability, operational reliability,
compatibility and interoperability of all other Software and Third Party
Contracts, each in accordance with this Agreement, including the Service Levels
and Change Management; (iv) the compliance with and performance of all
operational, administrative and contractual obligations specified in such
licenses and contracts; (v) the administration and exercise as appropriate of
all rights available under such licenses and agreements; and (vi) the payment of
any fees, penalties, charges, interest or other expenses due and owing under
such Software Licenses and related Third Party Contracts that are incurred,
caused by or result from Supplier’s failure to comply with or perform its
obligations under this Section 6.4(b) (except to the extent that such failure
directly results from the acts or omissions of ABM in contravention of its
obligations under this Agreement).     (c)   Rights Upon Expiration/Termination.
With respect to all Third Party Software and related Third Party Contracts for
which Supplier is financially responsible under Schedule E or J.1, Supplier
shall use commercially reasonable efforts to (i) obtain for ABM (or, at ABM’s
direction, its designee) the license, sublicense, assignment and other rights
specified or referenced in Sections 4.3(b)(3) and 14.6, (ii) ensure that such
license, sublicense, assignment and other rights are at least broad enough to
permit ABM (or, at ABM’s direction, its designee) to use such Third

ABM/IBM Proprietary Information

Page 32 of  126



--------------------------------------------------------------------------------



 



      Party Software and related Third Party Contracts to provide for ABM and
the Eligible Recipients, or have provided for them by third party contractors,
services similar to the Services, and for ABM and the Eligible Recipients to
receive such services; (iii) ensure that, following the termination of all or
part of the Services to an Eligible Recipient no longer Controlled by or under
common Control with ABM, any such license, sublicense, assignment or other
rights relating to Third Party Software or related Third Party Contracts used
exclusively by or for such Eligible Recipient may be granted, at ABM Service’s
direction, directly to such Eligible Recipient, (iv) ensure that the granting of
such license, sublicense, assignment and other rights is not subject to
subsequent third party approval or the payment by ABM (or, at ABM’s direction,
its designee) of license or transfer fees (other than regular periodic license
fees for periods after the date of transfer), (v) ensure that the terms,
conditions and prices applicable to ABM (or, at ABM’s direction, its designee)
following expiration or termination are no less favorable than those otherwise
applicable to Supplier, and at least sufficient for the continuation of the
activities comprising the Services, and (vi) ensure that neither the
expiration/termination of this Agreement nor the assignment of the license or
contract will trigger less favorable terms, conditions or pricing. If Supplier
is unable to obtain any such rights and assurances, it shall notify ABM in
advance and shall not use such Software or Third Party Contracts without ABM’s
approval (and absent such approval, Supplier’s use of any such Software or Third
Party Contract shall obligate Supplier to procure, at no additional cost to ABM,
the license, sublicense, assignment and other rights described above for ABM
(or, at ABM’s direction, its designee) upon expiration or termination). If ABM
consents to Supplier’s use of specific Third Party Software licenses or Third
Party Contracts under these circumstances, such consent will be deemed to be
conditioned on Supplier’s commitment to use commercially reasonable efforts to
cause such third party to agree at expiration or termination of this Agreement
or the completion of Termination Assistance Services to permit ABM (or, at ABM’s
direction, its designee) to assume prospectively the license or contract in
question or to enter into a new license or contract with ABM (or, at ABM’s
direction, its designee) on substantially the same terms and conditions,
including price. If ABM consents to Supplier’s use of specific Third Party
Software licenses or Third Party Contracts under these circumstances, such Third
Party Software licenses or Third Party Contracts will be added to Schedule V.

  (d)   Evaluation of Third Party Software. In addition to its obligations under
Section 6.4(a) and (b) and in order to facilitate ABM’s control of architecture,
standards and plans pursuant to Section 9.5, Supplier shall use commercially
reasonable efforts to assist ABM in evaluating any Third Party Software selected
by or for ABM to determine whether such Software will adversely affect ABM’s
environment and/or Supplier’s ability to provide the Services. Supplier shall
complete and report the results of such evaluation to ABM within thirty
(30) days of its receipt of ABM’s request; provided, that Supplier shall use
commercially reasonable efforts to respond more quickly in the case of a
pressing business need or an emergency situation.     (e)   Benefits
Pass-Through. With respect to all products and services procured by Supplier for
ABM on a cost-plus, cost-reimbursement or Pass-Through Expense basis during the
course of performing the Services, Supplier shall use commercially reasonable
efforts to pass through to ABM all benefits offered by the manufacturers and/or
suppliers of such products and services (including, as applicable, all
warranties, refunds, credits, rebates, discounts, training, technical support
and other consideration offered by such manufacturers and suppliers) except to
the extent otherwise agreed by ABM. If Supplier is unable to pass through any
such benefit to ABM, it shall notify ABM in advance and shall not purchase such
product or service without ABM’s prior written approval.

6.5   Equipment.

  (a)   ABM Provided Equipment. ABM shall provide Supplier with the use of the
ABM owned and leased Equipment identified on Schedule O.3 (collectively, the
“ABM Provided Equipment”) for the periods specified in such Schedule solely for
and in connection with the provision of the

ABM/IBM Proprietary Information

Page 33 of  126



--------------------------------------------------------------------------------



 



      Services. Notwithstanding the foregoing, except as provided in this
Section 6.5(a) and Sections 6.1(a), (b) and (c), Supplier shall be responsible
for providing all Equipment required to perform the Services and all Upgrades,
improvements, replacements and additions thereto in accordance with the
applicable refresh schedule. Upon the expiration of the period specified in
Schedule O.3 for each item of ABM Provided Equipment (or when such ABM Provided
Equipment is no longer required by Supplier for the performance of the
Services), Supplier shall promptly return such ABM Provided Equipment to ABM in
substantially the same condition (as it may have been modified or improved by
Supplier with ABM’s approval) as when such ABM Provided Equipment was first
provided to Supplier, subject to reasonable wear and tear. THE ABM PROVIDED
EQUIPMENT IS PROVIDED BY ABM TO SUPPLIER ON AN AS-IS, WHERE-IS BASIS. ABM
EXPRESSLY DISCLAIMS ANY WARRANTIES, EXPRESSED OR IMPLIED, AS TO THE ABM PROVIDED
EQUIPMENT, OR ITS CONDITION OR SUITABILITY FOR USE BY SUPPLIER TO PROVIDE THE
SERVICES, INCLUDING WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE.     (b)   Financial Responsibility. Supplier shall be responsible for
third party fees or expenses on or after the Commencement Date associated with
Equipment, Equipment leases and related Third Party Contracts for which Supplier
is financially responsible under Schedules E and J.1. Supplier also shall be
responsible for any third party fees or expenses relating to periods on or after
the Commencement Date associated with new, substitute or replacement Equipment,
Equipment leases or related Third Party Contracts (including upgrades,
enhancements or new releases of such Equipment) for which Supplier is
financially responsible under Schedules E and J.1. With respect to Equipment,
Equipment Leases and related Third Party Contracts that are transferred to
Supplier by ABM or for which Supplier otherwise assumes responsibility under
this Agreement, including the Equipment Leases and Third Party Contracts listed
on Schedules F.2 and F.3, Supplier shall (i) pay all amounts becoming due with
respect to such Equipment, leases or agreements, and all related expenses, for
periods on or after the Commencement Date and which are not related to periods
prior to the Commencement Date (e.g., late fees, penalties or other amounts
relating to payments due prior to the Commencement Date) which remain ABM’s
responsibility; (ii) rebate to ABM any prepayment of such amounts in accordance
with Section 11.10(a); (iii) pay all modification, termination, cancellation,
late payment, renewal or other fees, penalties, charges, interest or other
expenses that relate to periods on or after the Commencement Date (except to the
extent that such fees, penalties, charges, interest or other expenses directly
result from the acts or omissions of ABM in contravention of its obligations
under this Agreement); (iv) pay all costs associated with the transfer of such
Equipment leases and contracts to Supplier, including all taxes associated with
such transfer; and (v) be responsible for complying with Supplier’s duties and
obligations with respect to such Equipment, leases or agreements on or after the
Commencement Date and for curing any failure to so comply (except to the extent
that such failure directly results from the acts or omissions of ABM in
contravention of its obligations under this Agreement).     (c)   Operational
Responsibility. With respect to Equipment, Equipment leases and related Third
Party Contracts for which Supplier is operationally responsible under Schedules
E and J.1, Supplier shall be responsible for (i) the evaluation, procurement,
testing, installation, rollout, use, support, management, administration,
operation and maintenance of such Equipment, Equipment leases and related Third
Party Contracts; (ii) the evaluation, procurement, testing, installation,
rollout, use, support, management, administration, operation and maintenance of
new, substitute or replacement Equipment, Equipment leases; (iii) the
performance of such Third Party Contracts and the performance, availability,
reliability, compatibility and interoperability of such Equipment, each in
accordance with this Agreement, including the Service Levels and Change
Management; (iv) the compliance with and performance of all operational,
administrative and contractual obligations with respect to such Equipment,
leases and contracts, including nondisclosure obligations; (v) the
administration and exercise as appropriate of all rights available with respect
to such Equipment or agreements; and (vi) the payment of any fees, penalties,
interest or other expenses due and owing under such contracts that are incurred,
caused by or result from Supplier’s failure to comply with or perform its
obligations under this Section 6.5(c) (except to the extent

ABM/IBM Proprietary Information

Page 34 of  126



--------------------------------------------------------------------------------



 



      that such failure directly results from the acts or omissions of ABM in
contravention of its obligations under this Agreement).

  (d)   Rights Upon Expiration/Termination. With respect to all Equipment and
related Third Party Contracts for which Supplier is financially responsible
under Schedule E or J.1, Supplier shall use commercially reasonable efforts to
(i) obtain for ABM (or, at ABM’s direction, its designee) the rights specified
in Section 4.3(b)(4), (ii) ensure that such rights are at least broad enough to
permit ABM (or, at ABM’s direction, its designee) to use such Equipment and
related Third Party Contracts to provide for ABM and the Eligible Recipients, or
have provided for them by third party contractors, services similar to the
Services, and for ABM and the Eligible Recipients to receive such services;
(iii) ensure that, following the termination of all or part of the Services to
an Eligible Recipient no longer Controlled by or under common Control with ABM,
any such rights relating to Equipment or related Third Party Contracts used
exclusively by or for such Eligible Recipient may be granted, at ABM Service’s
direction, directly to such Eligible Recipient, (iv) ensure that the granting of
such rights is not subject to subsequent third party approval or the payment by
ABM (or, at ABM’s direction, its designee) of transfer fees, and (v) ensure that
the terms, conditions and prices applicable to ABM (or, at ABM’s direction, its
designee) following expiration or termination of this Agreement are no less
favorable than those otherwise applicable to Supplier and at least sufficient
for the continuation of the activities comprising the Services. If Supplier is
unwilling or unable to offer or obtain any such rights and assurances, it shall
notify ABM in advance and shall not use such Equipment, Equipment leases or
related Third Party contract without ABM’s prior approval (and absent such
approval, Supplier’s use of any such Equipment, Equipment leases or related
Third Party Contract shall obligate Supplier to procure, at no additional cost
to ABM, the rights described above for ABM (or, at ABM’s direction, its
designee) upon expiration or termination). If ABM consents to Supplier’s use of
specific Equipment leases or Third Party Contracts under these circumstances,
such consent will be deemed to be conditioned on Supplier’s commitment to use
commercially reasonable efforts to cause such third party to agree at expiration
or termination of this Agreement or the completion of Termination Assistance
Services to permit ABM (or, at ABM’s direction, its designee) to assume
prospectively the lease or contract in question or to enter into a new lease or
contract with ABM (or, at ABM’s direction, its designee) on substantially the
same terms and conditions, including price. If ABM consents to Supplier’s use of
specific Equipment leases or Third Party Contracts under these circumstances,
such Equipment lease or Third Party Contracts will be added to Schedule V.    
(e)   Evaluation of Third Party Equipment. In addition to its obligations under
Section 6.5(b) and (c) and in order to facilitate ABM’s control of architecture,
standards and plans pursuant to Section 9.5, Supplier shall use commercially
reasonable efforts to evaluate any Equipment selected by or for ABM to allow ABM
to determine whether such Equipment will adversely affect ABM’s environment
and/or Supplier’s ability to provide the Services. Supplier shall complete and
report the results of such evaluation to ABM within thirty (30) days of its
receipt of ABM’s request; provided, that Supplier shall use commercially
reasonable efforts to respond more quickly in the case of a pressing business
need or an emergency situation.

  (f)   Benefits Pass-Through. With respect to all products and services
procured by Supplier for ABM on a cost-plus, cost-reimbursement or Pass-Through
Expense basis during the course of performing the Services, Supplier shall use
commercially reasonable efforts to pass through to ABM all benefits offered by
the manufacturers and/or suppliers of such products and services (including, as
applicable, all warranties, refunds, credits, rebates, discounts, training,
technical support and other consideration offered by such manufacturers and
suppliers) except to the extent otherwise agreed by ABM. If Supplier is unable
to pass through any such benefit to ABM, it shall notify ABM in advance and
shall not purchase such product or service without ABM’s prior written approval.
    (g)   Dedicated Equipment. The Equipment used by Supplier and Supplier
Personnel shall be dedicated to the provision of Services under this Agreement
unless the use of shared Equipment is

ABM/IBM Proprietary Information

Page 35 of  126



--------------------------------------------------------------------------------



 



      approved in advance by ABM. In seeking approval to use shared Equipment,
Supplier shall notify ABM of the impact, if any, of the requested change on the
Monthly Base Charges, the ARC and RRC Rates, the OEM retained costs, the
Termination Charges and ABM’s right to purchase such Equipment at expiration or
termination.

6.6   Third Party Contracts.

  (a)   Financial Responsibility. In addition to the Third Party Contracts
identified in Sections 6.4 and 6.5 and Schedule E, Supplier shall be responsible
for any third party fees or expenses on or after the Commencement Date
associated with Third Party Contracts (excluding Third Party Contracts
administered by Supplier on a pass-through basis, which are addressed in
Section 11.2) used by Supplier to provide the Services. Supplier also shall be
responsible for any third party fees or expenses on or after the Commencement
Date associated with new, substitute or replacement Third Party Contracts for
which Supplier is financially responsible under Schedules E and J.1. With
respect to Third Party Contracts that are transferred to Supplier by ABM or for
which Supplier otherwise assumes financial responsibility under this Agreement,
including those listed on Schedule F.3, Supplier shall (i) pay all amounts
becoming due under such licenses or related Agreements, and all related
expenses, for periods on or after the Commencement Date and which are not
related to periods prior to the Commencement Date (e.g., late fees, penalties or
other amounts relating to payments due prior to the Commencement Date) which
remain ABM’s responsibility; (ii) rebate to ABM any prepayment of such amounts
in accordance with Section 11.10(a); (iii) pay all modification, termination,
cancellation, late payment, renewal or other fees, penalties, charges, interest
or other expenses that relate to periods on or after the Commencement Date
(except to the extent that such fees, penalties, charges, interest or other
expenses directly result from the acts or omissions of ABM in contravention of
its obligations under this Agreement); (iv) pay all costs associated with the
transfer of such contract to Supplier, including all taxes associated with such
transfer; and (v) be responsible for complying with Supplier’s duties and
obligations under such contracts on or after the Commencement Date and for
curing any failure to so comply (except to the extent that such failure directly
results from the acts or omissions of ABM in contravention of its obligations
under this Agreement).     (b)   Operational Responsibility. With respect to the
Third Party Contracts identified in Section 6.6(a) (excluding Third Party
Contracts administered by Supplier on a pass-through basis, which are addressed
in Section 11.2), and the services and products provided thereunder, Supplier
shall, unless the Parties have otherwise agreed in Schedule E, be responsible
for (i) the evaluation, procurement, use, support, management, administration,
operation and maintenance of such Third Party Contracts and any new, substitute
or replacement Third Party Contracts; (ii) the performance of such Third Party
Contracts and the services and products provided thereunder as such relate to
providing the Services; (iii) the compliance with and performance of any
operational, administrative or contractual obligations imposed on ABM or
Supplier under such Third Party Contracts, including nondisclosure obligations;
(iv) the administration and exercise as appropriate of all rights available
under such Third Party Contracts; and (v) the payment of any fees, penalties,
interest or other expenses due and owing under such Third Party Contracts that
are incurred, caused by or result from Supplier’s failure to comply with or
perform its obligations under this Section 6.6.     (c)   Rights Upon
Expiration/Termination. With respect to any Supplier Third Party Contracts to be
used to provide the Services, Supplier shall use commercially reasonable efforts
to (i) obtain for ABM (or, at ABM’s direction, its designee) the rights
specified in Section 4.3(b)(6), (ii) ensure that such rights are at least broad
enough to permit ABM (or, at ABM’s direction, its designee) to use such Third
Party Contracts to provide for ABM and the Eligible Recipients, or have provided
for them by third party contractors, services similar to the Services, and for
ABM and the Eligible Recipients to receive such services; (iii) ensure that,
following the termination of all or part of the Services to an Eligible
Recipient no longer Controlled by or under common Control with ABM, any such
rights relating to Third Party Contracts used exclusively by or for such
Eligible Recipient

ABM/IBM Proprietary Information

Page 36 of  126



--------------------------------------------------------------------------------



 



      may be granted, at ABM Service’s direction, directly to such Eligible
Recipient, (iv) ensure that the granting of such rights is not subject to
subsequent third party approval or the payment by ABM (or, at ABM’s direction,
designee) of transfer fees, (v) ensure that neither the expiration/termination
of this Agreement nor the assignment of the contract will trigger less favorable
terms, conditions or pricing, and (iv) ensure that the terms, conditions and
prices applicable to ABM (or, at ABM’s direction, its designee) following
expiration or termination are no less favorable than those otherwise applicable
to Supplier and at least sufficient for the continuation of the activities
comprising the Services. If Supplier is unwilling or unable to offer or obtain
any such rights and assurances, it shall notify ABM in advance and shall not use
any such Third Party Contract without ABM’s approval (and absent such approval,
Supplier’s use of any such Third Party Contracts shall obligate Supplier to
procure such rights, at no additional cost to ABM, upon expiration or
termination). ). If ABM consents to Supplier’s use of specific Third Party
Contracts under these circumstances, such consent will be deemed to be
conditioned on Supplier’s commitment to use commercially reasonable efforts to
cause such third party to agree at expiration or termination of this Agreement
or the completion of Termination Assistance Services to permit ABM (or, at ABM’s
direction, designee) to assume prospectively the contract in question or to
enter into a new lease or contract with ABM, the Eligible Recipients and/or
their designee(s) on substantially the same terms and conditions, including
price. If ABM consents to Supplier’s use of specific Third Party Contracts under
these circumstances, such Third Party Contracts will be added to Schedule V.    
(d)   Benefits Pass-Through. With respect to all third party services procured
by Supplier for ABM on a cost-plus, cost-reimbursement or Pass-Through Expense
basis during the course of performing the Services, Supplier shall use
commercially reasonable efforts to pass through to ABM all benefits offered by
such third party service providers (including, as applicable, all warranties,
refunds, credits, rebates, discounts, training, technical support and other
consideration offered by such providers) except to the extent otherwise agreed
by ABM. If Supplier is unable to pass through any such benefit to ABM, it shall
notify ABM in advance and shall not purchase such product or service without
ABM’s prior written approval.

6.7   Assignment of Licenses, Leases and Related Agreements.

  (a)   Assignment and Assumption. On and as of the Commencement Date, ABM shall
assign to Supplier, and Supplier shall assume and agree to perform all
obligations related to, the Software licenses, Equipment leases and Third Party
Contracts for which Supplier is financially responsible under Sections 6.4, 6.5
and 6.6 and Schedules E and J.1, including those listed on Schedules F.2, F.3
and F.4; provided, however, that such assignment shall not include any
assignment or transfer of any intellectual property rights in Materials
developed under such Third Party Software licenses, Equipment leases and Third
Party Contracts prior to the date of such assignment and, as between the
Parties, ABM hereby expressly reserves and retains such intellectual property
rights. ABM and Supplier shall execute and deliver a mutually satisfactory
assignment and assumption agreement with respect to such leases, licenses and
agreements, evidencing the assignment and assumption provided for herein.    
(b)   Items Not Assignable by Commencement Date. With respect to any such
Software licenses, Equipment Leases or Third Party Contracts that cannot, as of
the Commencement Date, be assigned to Supplier without breaching their terms or
otherwise adversely affecting the rights or obligations of ABM or Supplier
thereunder, the performance obligations shall be deemed to be subcontracted or
delegated to Supplier until any requisite consent, notice or other prerequisite
to assignment can be obtained, given or satisfied by Supplier. It is understood
that, from and after the Commencement Date, Supplier, as a subcontractor or
delegate, shall be financially and operationally responsible for such Software
license, Equipment Lease or Third Party Contract as ABM’s agent pursuant to
Section 9.11(b), provided, however, that any amounts becoming due under such
Software license, Equipment Lease or Third Party Contract which are related to
periods prior to the Commencement Date (e.g., late fees, penalties or other
amounts relating to

ABM/IBM Proprietary Information

Page 37 of  126



--------------------------------------------------------------------------------



 



      payments due prior to the Commencement Date) shall remain ABM’s
responsibility. Supplier shall use commercially reasonable efforts to satisfy
the consent, notice or other prerequisites to assignment and, upon Supplier
doing so, the Software license, Equipment Lease or Third Party Contract shall
immediately be assigned and transferred to and assumed by Supplier.     (c)  
Non-Assignable Items. The Parties acknowledge and agree that they believe that
no restrictions will, after the commercially reasonable efforts of Supplier,
preclude the assignment and assumption of such Software licenses, Equipment
Leases or Third Party Contracts in accordance with this Agreement. However, if,
after Supplier using commercially reasonable efforts for a reasonable period of
time, a license, lease or agreement still cannot be assigned without breaching
its terms or otherwise adversely affecting the rights or obligations of ABM or
Supplier thereunder, the Parties shall take such actions and execute and deliver
such documents as may be necessary to cause the Parties to realize the practical
effects of the allocation of responsibilities intended to be effected by this
Agreement.     (d)   Modification and Substitution. Supplier may terminate,
shorten or extend the Software licenses, Equipment Leases and Third Party
Contracts held by ABM for which Supplier is financially responsible under
Schedules E and J.1 of this Agreement and, subject to Section 9.12, may
substitute or change suppliers relating to goods or services covered thereby;
provided that, except as otherwise disclosed by Supplier and agreed to by ABM,
such change(s) (i) shall not constitute a breach of any obligation of ABM or the
Eligible Recipients under such Software licenses, Equipment leases or Third
Party Contracts, (ii) shall not result in additional financial obligations,
financial or operational risk or damages to ABM or the Eligible Recipients;
(iii) shall not result in any increase to ABM or the Eligible Recipients in the
cost of receiving the Services; and (iv) shall not provide for less favorable
terms, conditions or prices for ABM or its designee following the expiration or
termination of the Term or any applicable Service than would otherwise be
applicable to Supplier (except for terms, conditions or prices available to
Supplier because of its volume purchases). Supplier’s rights under the immediate
preceding sentence are conditioned upon Supplier paying all applicable
termination or cancellation charges, damages and other amounts associated with
such action. Notwithstanding anything to the contrary herein, Supplier shall not
terminate, shorten or modify without ABM’s prior written consent any license for
Third Party Software either created exclusively for ABM or the Eligible
Recipients or otherwise not commercially available. Supplier shall reimburse ABM
and the Eligible Recipient(s) for any termination charges, cancellation charges,
or other amounts paid by them at Supplier’s direction in connection with
obtaining any such modification.

6.8   License to ABM Third Party Software and Materials.       As of the
Commencement Date and subject to Supplier having obtained any Required Consents,
ABM hereby grants to Supplier, for the sole purpose of performing the Services
and solely to the extent of ABM’s underlying rights, the same rights of access
and use as ABM possesses under the applicable software licenses with respect to
ABM licensed Third Party Software; provided that, Supplier shall pay all fees,
costs and expenses associated with the granting of such rights if and to the
extent the number of licenses or seats requested by Supplier exceeds the number
historically used by ABM and the Eligible Recipients to perform the same
Services and such increase is not attributable to actual or projected increases
in Service volumes. ABM also shall grant such rights to Subcontractors
designated by Supplier if and to the extent necessary for Supplier to provide
the Services; provided that, Supplier shall pay all fees, costs and expenses
associated with the granting of such rights to such Subcontractors. Except as
otherwise agreed by the applicable third party licensors, Supplier and its
Subcontractors shall comply with the duties, including use restrictions and
those of nondisclosure, imposed on ABM by such licenses. In addition, each
Subcontractor shall sign a written agreement to be bound by terms consistent
with the terms contained herein applicable to such Third Party Software,
including, to the extent applicable, the terms specified in this Section and
those pertaining to the ownership of such Software and any derivative materials
developed by the Parties, the scope and term of the license, the restrictions on
the use of such Software, and the obligations of confidentiality. Except as
otherwise requested or approved by ABM (or the relevant

ABM/IBM Proprietary Information

Page 38 of  126



--------------------------------------------------------------------------------



 



    licensor), Supplier and its Subcontractors shall cease all use of such Third
Party Software upon the end of the Term and the completion of any Termination
Assistance Services requested by ABM pursuant to Section 4.3(b)(8). THE ABM
LICENSED THIRD PARTY SOFTWARE IS PROVIDED BY ABM TO SUPPLIER AND ITS
SUBCONTRACTORS ON AN AS-IS, WHERE-IS BASIS. ABM EXPRESSLY DISCLAIMS ANY
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, AS TO SUCH ABM LICENSED THIRD
PARTY SOFTWARE, OR THE CONDITION OR SUITABILITY OF SUCH SOFTWARE FOR USE BY
SUPPLIER OR ITS SUBCONTRACTORS TO PROVIDE THE SERVICES, INCLUDING WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

6.9   License to Supplier Third Party Software and Materials.

  (a)   As of the Commencement Date and subject to Supplier having obtained any
Required Consents, Supplier hereby grants to ABM and the Eligible Recipients, at
no additional charge, except as provided in Section 6.9(b) below, a
non-exclusive, royalty-free right and license to access and/or use the Third
Party Software and Materials as to which Supplier holds the license or for which
Supplier is financially responsible under this Agreement (including all
modifications, substitutions, Upgrades, enhancements, methodologies, tools,
documentation, materials and media related thereto that are provided pursuant to
the licenses for such Third Party Software and/or Materials) during the Term and
any Termination Assistance Services period. In addition, at no additional
Charge, and subject to obtaining any Required Consents, Supplier hereby grants
to ABM Third Party Contractor(s) a non-exclusive, royalty-free right and license
to access and/or use such Materials and Software (including all modifications,
substitutions, Upgrades, enhancements, methodologies, tools, documentation,
materials and media related thereto provided to Supplier pursuant to the
applicable licenses), during the Term and any Termination Assistance Services
period, for the benefit of ABM and the Eligible Recipients. Such license and
other rights described in the two preceding sentences shall be granted to ABM,
the Eligible Recipients, and ABM Third Party Contractors only for the following
purposes:

  (i)   The receipt by ABM and the Eligible Recipients of the full benefit of
the Services provided by Supplier;     (ii)   The performance by ABM, the
Eligible Recipients or ABM Third Party Contractors for ABM and/or the Eligible
Recipients of services or functions that are ancillary to, but not part of, the
Services provided by Supplier, including related application management,
telecommunication, IT infrastructure, help desk, and information technology
services and functions; and     (iii)   The performance by ABM, the Eligible
Recipients or ABM Third Party Contractors of services or functions previously
performed by Supplier in circumstances in which the services or functions in
question have not been terminated or taken completely away from Supplier.

      ABM and the Eligible Recipients shall comply with relevant contractual
obligations, including use restrictions and nondisclosure obligations, imposed
on Supplier by such licenses to the extent such duties and restrictions have
been disclosed in advance by Supplier to ABM. In addition, each ABM Third Party
Contractor using Supplier licensed Third Party Software shall sign a written
agreement that is consistent with the terms contained herein applicable to such
Third Party Software and that contains any relevant contractual obligations,
including use restrictions and nondisclosure obligations, imposed on Supplier by
such license(s). The rights and obligations of ABM, the Eligible Recipients and
ABM Third Party Contractors with respect to such Third Party Software following
the expiration or termination of the Agreement or termination of any Service are
set forth in Section 14.6(d).

ABM/IBM Proprietary Information

Page 39 of  126



--------------------------------------------------------------------------------



 



  (b)   To the extent an ABM Third Party Contractor requires a license to
Supplier licensed Third Party Software for the purposes described in
Section 6.9(a)(iii) and such Third Party Software is generally commercially
available at established market rates, ABM or the Third Party Contractor shall
either pay Supplier’s then standard rate for such Third Party Software license,
including any additional charges based on increased or changed usage (if
Supplier sells such product) or obtain such license from other sources. In
addition, to the extent a Third Party Contractor requires access to or the use
of such Third Party Software for the purposes described in Section 6.9(a)(iii)
and a Required Consent may be obtained only by paying a third party fee, ABM or
the ABM Third Party Contractor shall pay or reimburse Supplier for such fee,
provided that Supplier notifies ABM of such fee, obtains ABM’s approval prior to
incurring it; and uses commercially reasonable efforts to minimize any fee to be
paid or reimbursed by ABM or the ABM Third Party Contractor. Except as provided
in this Section 6.9(b), neither ABM or the Eligible Recipients nor the ABM Third
Party Contractors shall be required to pay any other fees or expenses in
connection with the granting of such licenses to Third Party Software or
obtaining of such Required Consents.

  (c)   Supplier shall provide or obtain maintenance, support and/or
enhancements as and to the extent necessary to support the use of Supplier
licensed Third Party Software for the purposes described in
Section 6.9(a)(i)-(iii). ABM or the applicable ABM Third Party Contractor shall
reimburse Supplier for any incremental Out-of-Pocket Expenses incurred by
Supplier in providing such maintenance, support and/or enhancements to an ABM
Third Party Contractor using such Supplier licensed Third Party Software for the
purposes described in Section 6.9(a)(iii); provided that Supplier notifies ABM
of such incremental expenses, obtains ABM’s approval prior to incurring them;
and uses commercially reasonable efforts to minimize such expenses. Supplier
shall not be obligated to provide source code to ABM Third Party Contractors
under such circumstances.

6.10   Managed Third Parties

  (a)   Fully Managed Third Parties. With respect to Managed Third Parties
designated on Schedule K as “Fully Managed Third Parties” and any substitute or
replacement therefor (each a “Fully Managed Third Party”), Supplier shall ensure
that such Fully Managed Third Parties perform in accordance with this Agreement,
including Service Levels, and comply with all applicable duties and obligations
imposed on Supplier under this Agreement. Unless otherwise specified in
Schedule K or agreed in writing by the Parties, the performance of such Fully
Managed Third Parties shall be included in determining Supplier’s compliance
with applicable Service Levels in Schedule G and Supplier shall be responsible
for any Service Level Credits incurred as a result of any failure by such Fully
Managed Third Parties or their personnel to perform in accordance with such
Service Levels. Supplier shall manage each such Fully Managed Third Party and
administer each such Third Party Contract as described in
Section 6.10(b)(i)-(ix) below. Upon the expiration or termination for cause or
convenience of a Fully Managed Third Party contract, Supplier shall be
responsible for the continued performance of the services in accordance with
this Agreement and shall either provide such services itself or enter into a
contract for such services with a replacement Fully Managed Third Party.

  (b)   General Managed Third Parties. With respect to Managed Third Parties
identified on Schedule K as “General Managed Third Parties,” and any substitute
or replacement therefor (each a “General Managed Third Party”), Supplier shall
perform the following activities with respect to the management and
administration of Third Party Contracts between ABM (and/or the Eligible
Recipients) and such General Managed Third Parties, except as modified in
Schedule K:

  (i)   manage the Managed Third Parties, including monitoring operational
day-to-day service delivery, monitoring performance, escalating problems for
resolution, and maintaining technical support relationships;

ABM/IBM Proprietary Information

Page 40 of  126



--------------------------------------------------------------------------------



 



  (ii)   as requested by ABM, work with ABM to manage new and existing
contractual relationships between ABM and Managed Third Parties as needed to
provide the Services;     (iii)   oversee Managed Third Party delivery of
services and compliance with the Service Levels and the performance standards
contained in ABM’s agreement with the Managed Third Party;     (iv)   notify ABM
and the Managed Third Party of each Managed Third Party failure to perform in
accordance with the Service Levels contained in Schedule G or the performance
standards or other terms and conditions contained in ABM’s agreement with the
Managed Third Party;     (v)   escalate Managed Third Party performance failures
to Managed Third Party management as necessary to achieve timely resolution;    
(vi)   monitor and manage the Managed Third Party’s efforts to remedy a failure
of performance;     (vii)   communicate to ABM the status of the Managed Third
Party’s efforts to remedy a failure of performance;     (viii)   recommend
retention, replacement, modification, or termination of an Managed Third Party
based on the performance or cost benefits to ABM as tracked by Supplier;    
(ix)   participate and assist in the re-sourcing (e.g., extension, renegotiation
or replacement) of such Managed Third Parties as and to the extent described in
Schedule K; and     (x)   except as otherwise provided in Schedule K, Supplier
shall be responsible for meeting or exceeding the applicable Service Levels even
where doing so is dependent on the provision of services by a Managed Third
Party Provider.

  (c)   Financial Responsibility. Unless otherwise specified in Schedule K or
Schedule J.1 or agreed in writing by the Parties, the invoiced charges of
Managed Third Parties shall be treated as a Pass-Through Expense. Supplier shall
be ABM’s and the Eligible Recipients’ sole point of contact regarding the
services provided by such Managed Third Parties.

6.11   Notice of Defaults.       ABM and Supplier shall promptly inform the
other Party in writing of any breach of, or misuse or fraud in connection with,
any Third Party Contract, Equipment lease or Third Party Software license used
in connection with the Services of which it becomes aware and shall cooperate
with the other Party to prevent or stay any such breach, misuse or fraud.

6.12   Environmental

  (a)   ABM Obligations. ABM shall (i) notify Supplier of the procedures and
precautions to be taken at ABM Sites where Hazardous Materials are used or
produced in operations performed by ABM in accordance with Section 6.3(a),
(ii) provide at its expense any special equipment or training required by
Supplier to provide safely and properly the Services in the presence of such
Hazardous Materials, (iii) be responsible for complying with all material
applicable Laws concerning the treatment, storage, registration, handling or

ABM/IBM Proprietary Information

Page 41 of  126



--------------------------------------------------------------------------------



 



      disposal of or reporting about, Hazardous Materials used or produced in
operations performed by ABM at the ABM Sites, and (iv) be responsible for
remedying any violation of Law with respect to the treatment, storage,
registration, handling or disposal of or reporting about Hazardous Materials
used or produced in operations performed by ABM at the ABM Sites.     (b)  
Supplier Obligations. Supplier shall (i) notify ABM of the procedures and
precautions to be taken at ABM or Supplier facilities where Hazardous Materials
are used or produced by Supplier or its Affiliates or Subcontractors in the
performance of the Services, (ii) provide at its expense any special equipment
or training required by ABM to perform its operations safely and properly in the
presence of such Hazardous Materials, (iii) be responsible for complying with
all material applicable Laws concerning the treatment, storage, registration,
handling or disposal of or reporting about Hazardous Materials used or produced
by Supplier or its Affiliates or Subcontractors in the performance of the
Services, and (iv) be responsible for remedying any violation of Law with
respect to the treatment, storage, registration, reporting, handling or disposal
of any Hazardous Materials used or produced in the performance by Supplier or
its Affiliates or Subcontractors of the Services.     (c)   Response. In the
event that Hazardous Materials are present at any ABM Site during the Term of
this Agreement, Supplier may cease performance of any affected portion of the
Services if and to the extent Supplier’s ability to perform such portion of the
Services safely is impacted by the presence of such Hazardous Materials and the
unsafe condition cannot reasonably be circumvented by Supplier through the use
of alternative approaches, workaround plans or other means; provided that ABM
shall reimburse Supplier for any incremental costs incurred in implementing such
alternative approaches, workload plans or other means as long as (i) Supplier
notifies ABM of such incremental costs and obtains ABM Service’ approval prior
to incurring such costs; and (ii) Supplier uses commercially reasonable efforts
to minimize the incremental costs to be reimbursed by ABM.     (d)  
Responsibility. ABM shall be liable for and indemnify Supplier against all
costs, expenses or other Losses incurred or suffered by Supplier as a result of
the treatment, storage, registration, handling, disposal or release of or
reporting about Hazardous Materials used or produced by operations performed by
ABM at the ABM Sites or ABM Facilities, except to the extent that such costs,
expenses or Losses were caused by the conduct of Supplier, Supplier Affiliates
or Supplier Subcontractors or their employees, subcontractors, agents, invitees
or representatives. Supplier shall be liable for and indemnify ABM and the
Eligible Recipients against all costs, expenses or other Losses incurred or
suffered by ABM or any Eligible Recipient as a result of the treatment, storage,
registration, handling, disposal or release of or reporting about Hazardous
Materials used or produced by Supplier in the performance of the Services,
except to the extent such costs, expenses or Losses were caused by the conduct
of ABM, ABM employees, invitees, contractors or other persons for whom ABM is
legally responsible (which specifically excludes Supplier or Supplier’s
employees, subcontractors, agents or representatives). Neither Supplier nor ABM
shall be liable to the other for any special, indirect, incidental or
consequential damages.

7.   SERVICE LEVELS

7.1   General.       Supplier shall perform the Services at levels of accuracy,
quality, completeness, timeliness, responsiveness and productivity that are
equal to or higher than the documented or otherwise verifiable levels of
accuracy, quality, completeness, timeliness, responsiveness and productivity
received by ABM or the Eligible Recipients in the twelve (12) months prior to
the Commencement Date. Without limiting the generality of the foregoing or the
other obligations of Supplier, Supplier shall perform the Services so as to meet
or exceed the Service Levels set forth in Schedule G. If more than one Service
Level applies to any particular obligation of Supplier, Supplier shall perform
in accordance with the most stringent such Service Levels. Supplier shall be
responsible for meeting or exceeding the applicable Service Levels even where
doing so is dependent on the provision of Services by (i) Subcontractors,
(ii) except as otherwise provided in Section 6.11 or Schedule K, Managed Third
Parties, or (iii) non-Supplier Personnel, including ABM employees,

ABM/IBM Proprietary Information

Page 42 of  126



--------------------------------------------------------------------------------



 



    for whom Supplier is financially or operationally responsible under this
Agreement; provided that ABM will provide reasonable assistance in rectifying
any problem affecting Supplier’s ability to meet the Service Levels which may be
attributed to Managed Third Parties and/or ABM employees.

7.2   Service Level Credits and Deliverable Credits.

  (a)   Service Level Credits. Supplier recognizes that ABM is paying Supplier
to deliver the Services at specified Service Levels. If Supplier fails to meet
such Service Levels, then Supplier shall pay or credit to ABM the performance
credits specified in Schedule G (“Service Level Credits”) in recognition of the
diminished value of the Services resulting from Supplier’s failure to meet the
agreed upon level of performance, and not as a penalty. Under no circumstances
shall the imposition of Service Level Credits be construed as ABM’s sole or
exclusive remedy for any failure to meet the Service Levels. If ABM recovers
monetary damages from Supplier as a result of Supplier’s failure to meet a
Service Level, Supplier shall be entitled to set-off against such damages any
Service Level Credits paid for the failure giving rise to such recovery. For
avoidance of doubt, unless otherwise specified in Schedule G, Supplier’s
performance under the Master Agreement and all Companion Agreements shall be
aggregated together for purposes of determining Supplier’s compliance with
applicable Service Levels and calculating and assessing any resulting Service
Level Credits.     (b)   Deliverable Credits. Supplier recognizes that ABM is
paying Supplier to provide certain Critical Deliverables by the time and in the
manner agreed by the Parties. If Supplier fails to meet its obligations with
respect to such Critical Deliverables, then, in addition to other remedies
available to ABM, Supplier shall pay or credit to ABM the Deliverable Credits
specified in Attachment G.7 to Schedule G and/or Schedule H or established by
the Parties as part of the Project approval process on a case by case basis in
recognition of the diminished value of the Services resulting from Supplier’s
failure to meet the agreed upon level of performance (not as a penalty). If ABM
recovers monetary damages from Supplier as a result of Supplier’s failure to
meet its obligations with respect to one (1) or more Critical Deliverables,
Supplier shall be entitled to set-off against such damages any Deliverable
Credits paid for the failure(s) giving rise to such recovery. Deliverable
Credits are not counted toward and are not subject to the overall cap on
Supplier’s liability and are in addition to Service Level Credits.

7.3   Problem Analysis.       If Supplier fails to provide Services in
accordance with the Service Levels and this Agreement, Supplier shall (after
restoring service or otherwise resolving any immediate problem) (i) promptly
investigate and report on the causes of the problem; (ii) provide a Root Cause
Analysis of such failure as soon as practicable, after such failure or ABM’s
request; (iii) use commercially reasonable efforts to implement remedial action
and begin meeting the Service Levels as soon as practicable; (iv) advise ABM of
the status of remedial efforts being undertaken with respect to such problem;
and (v) demonstrate to ABM’s reasonable satisfaction that, to the extent
reasonably possible, the causes of such problem have been or will be corrected
on a permanent basis. Supplier shall use commercially reasonable efforts to
complete the Root Cause Analysis within the period specified in Attachment G.2
to Schedule G; provided that, if it is not capable of being completed within
such period using reasonable diligence, Supplier shall complete such Root Cause
Analysis as quickly as possible and shall notify ABM prior to the end of the
period specified in Attachment G.2 as to the status of the Root Cause Analysis
and the estimated completion date.

7.4   Continuous Improvement Reviews.

  (a)   Improvement of Services Quality. Supplier acknowledges that the quality
of the Services provided in certain Service areas can and will be improved
during the Term and agrees that the Service Levels in such Service areas will be
enhanced periodically in recognition of the anticipated improvement in service
quality. Supplier will improve the quality of the Services

ABM/IBM Proprietary Information

Page 43 of  126



--------------------------------------------------------------------------------



 



      provided in such areas to meet or exceed the enhanced Service Levels and
will do so at no additional charge to ABM.     (b)   Increase of Service Levels.
In addition to the foregoing, ABM and Supplier shall periodically review the
Service Levels and the performance data collected and reported by Supplier in
accordance with Schedule G. As part of this review process, the Parties shall,
at no additional cost to ABM, increase the Service Levels to reflect the higher
performance levels actually attained by Supplier in accordance with Schedule G.
In addition, subject to Section 11.5, the Parties shall use commercially
reasonable efforts to agree, to the extent reasonable and appropriate, to
(i) increase the Service Levels to reflect improved performance capabilities
associated with advances in the proven processes, technologies and methods
generally available and in regular commercial use to perform services like the
Services; (ii) add new Service Levels to permit further measurement or
monitoring of the accuracy, quality, completeness, timeliness, responsiveness,
cost-effectiveness, or productivity of the Services; (iii) modify or increase
the Service Levels to reflect changes in the processes, architecture, standards,
strategies, needs or objectives defined by ABM; and (iv) modify or increase the
Service Levels to reflect agreed upon changes in the manner in which the
Services are performed by Supplier.

7.5   Measurement and Monitoring.       Supplier shall implement measurement and
monitoring tools and metrics as well as standard reporting procedures, all
acceptable to ABM, to measure and report Supplier’s performance of the Services
against the applicable Service Levels. Supplier shall provide ABM with on-line
access to up-to-date problem management data and other data regarding the status
of service problems, service requests and user inquiries received by Supplier.
Supplier also shall provide ABM with access to the data used by Supplier to
calculate its performance against the Service Levels and the measurement and
monitoring tools and procedures utilized by Supplier to generate such data for
purposes of audit and verification. Except as otherwise provide in Attachment
G.5 to Schedule G, ABM shall not be required to separately pay for such
measurement and monitoring tools or the resource utilization associated with
their use.

7.6   Satisfaction Surveys.

  (a)   Supplier Conducted Surveys. Beginning on the Commencement Date, Supplier
(and/or independent third parties engaged by Supplier) shall conduct
satisfaction surveys at the intervals and in accordance with the survey
protocols and procedures specified in Schedule Q. To the extent Supplier engages
an independent third party to perform all or any part of any satisfaction
survey, such third party shall be approved in advance by ABM.     (b)   ABM
Conducted Surveys. In addition to the satisfaction surveys to be conducted by
Supplier pursuant to Section 7.6(a), ABM may survey Authorized User satisfaction
with Supplier’s performance in connection with and as part of broader Authorized
User satisfaction surveys periodically conducted by ABM. At ABM’s request,
Supplier shall cooperate and assist ABM with the formulation of the survey
questions, protocols and procedures and the execution and review of such
surveys.     (c)   Survey Follow-up. If the results of any satisfaction survey
conducted pursuant to Section 7.6(a) or (b) indicate that the level of
satisfaction with Supplier’s performance of the Services is less than the target
level specified in Schedule G and/or Q, Supplier shall promptly: (i) analyze and
report on the root cause of the management or Authorized User dissatisfaction;
(ii) develop an action plan to address and improve the level of satisfaction;
(iii) present such plan to ABM for its review, comment and approval; and
(iv) take action in accordance with the approved plan and as necessary to
improve the level of satisfaction. ABM and Supplier shall establish a schedule
for completion of a Root Cause Analysis and the preparation and approval of the
action plan which shall be reasonable and consistent with the severity and
materiality of the problem; provided, that the time for completion of such tasks
shall not exceed thirty (30) days from the date such user survey

ABM/IBM Proprietary Information

Page 44 of  126



--------------------------------------------------------------------------------



 



      results are finalized and reported or as otherwise agreed. The action plan
developed hereunder shall specify the specific measures to be taken by Supplier
and the dates by which each such action shall be completed. The Parties may, by
agreement, establish Deliverable Credits associated with the completion of
particular activities by specified dates. Supplier shall implement such action
plan in accordance with its terms. Following implementation of such action plan,
Supplier will conduct follow-up surveys with the affected ABM users and
management to confirm that the cause of any dissatisfaction has been addressed
and that the level of satisfaction has improved. The Parties recognize that
Supplier’s failure to attain the prescribed levels of satisfaction or to take
the actions set forth in such action plan by the agreed upon dates may have an
adverse impact on the business and operations of ABM and the Eligible Recipients
and that certain damages resulting from Supplier’s failure to do so may not be
capable of precise determination. Accordingly, if Supplier fails to attain the
levels of satisfaction prescribed in Schedule G, then, in addition to any other
remedies available to ABM under this Agreement, at law or in equity, Supplier
shall pay to ABM the Service Level Credits specified in Schedule G. In addition,
if Supplier fails take the actions set forth in the action plan by the agreed
upon dates, then, in addition to any other remedies available to ABM under this
Agreement, at law or in equity, Supplier shall pay to ABM the applicable
Deliverable Credits, if any, specified and agreed upon in such action plan for
such failure.

7.7   Notice of Adverse Impact.       If Supplier becomes aware of any failure
by Supplier to comply with its obligations under this Agreement or any other
situation that has had or reasonably could have any other material adverse
impact on the Services in question or the impacted business operations of ABM or
the Eligible Recipients, then Supplier shall immediately inform ABM in writing
of such situation and the impact or expected impact on the Services and Supplier
and ABM shall meet to formulate an action plan to minimize or eliminate the
impact of such situation.

8.   PROJECT PERSONNEL

8.1   Transitioned Personnel.

  (a)   Offers and Employment.

  (i)   Supplier Offers of Employment. On September 12, 2006, Supplier extended
offers of employment to the Affected Employees specified on Schedule M. Supplier
represents and warrants that such offers of employment are consistent in all
material respects with this Article 8. Such offers of employment were and are
contingent upon the Parties’ final approval and execution of this Agreement, and
upon the Affected Employees’ completion of Supplier’s employment application and
standard pre-employment process. Supplier, however, has waived background
checks, drug testing and medical examinations as preconditions to such
employment. Such offers were and are for employment with Supplier in positions
reasonably comparable to those held by such individuals at ABM, and with initial
base wages or salaries at least equal to that paid or provided by ABM to such
individuals as of the date of such offers. The offers were and are for
employment with Supplier for a period of six (6) months following the
Commencement Date (the “Interim Period”). If such offers of employment are
accepted, Supplier shall not reduce the base wages or salaries of such
individuals (“Transitioned Employees”) during the Interim Period. Unless
otherwise specified in Schedule M and/or agreed by the Parties, Affected
Employees accepting such offers shall become employees of Supplier as of the
start date set forth in their offer letters, which shall be referred to herein
as their “Employment Effective Date.” It is understood and agreed that, on or
before the end of their term of employment, Supplier may offer certain of the
Affected Employees employment for an indeterminate period of time.

ABM/IBM Proprietary Information

Page 45 of  126



--------------------------------------------------------------------------------



 



  (ii)   Subsequent Offers of Regular Employment. It is understood and agreed
that, on or before the end of their term of employment, Supplier may offer
certain of the Affected Employees employment for an indeterminate period of
time. Supplier shall use commercially reasonable efforts to make any such offers
of employment “Qualified Offers,” defined as regular employment in a position
that reasonably matches the Transitioned Employee’s skills, with base wages or
salary as described in Section 8.1(a)(i) and employee benefits as described in
Section 8.2. If such offer is not a “Qualified Offer,” and the Transition
Employee declines such offer, he or she shall be eligible for severance benefits
as defined in Section 8.2(k)(ii). In addition, even if a Qualified Offer is
extended, if the Transitioned Employee rejects the offer because it requires a
change in work location that meets Supplier’s requirements for benefits under
its U.S Mobility Plan (relocation plan), then the Transitioned Employee shall
also be eligible for severance benefits as defined in Section 8.2(k)(ii). To
qualify for benefits under Supplier’s U.S. Mobility Plan, the Transitioned
Employee must be changing work location at the request of the Supplier, the
change in work location must increase his or her one-way commute from his or her
current residence by at least twenty (20) miles, and the resulting commute must
be greater than fifty (50) miles.     (iii)   Leave. With respect to any
Affected Employee identified on Schedule M who is on medical, family,
disability, military or sick leave on the Commencement Date, but who returns to
work within three (3) months after the Commencement Date with physician’s
release or other appropriate documentation stating that such employee may return
to work with or without an accommodation, Supplier shall offer employment to
such Affected Employee for the remainder of the Interim Period. Such offer and
any resulting employment shall be subject to and in strict accordance with this
Article 8. If such offer is accepted, the individual in question shall
thereafter be treated as a Transitioned Employee for all purposes.     (iv)  
Transitioned Employees. All Affected Employees listed in Schedule M who receive
and accept offers of employment and begin work with Supplier pursuant to the
foregoing paragraphs are herein referred to as “Transitioned Employees.”

  (b)   Additional Transitioned Employees. During the Interim Period, the
Parties may agree upon additional ABM Personnel to whom offers of employment are
to be extended by Supplier. The compensation and other terms and conditions of
such offers of employment shall be as set forth in this Article 8, and ABM
Personnel accepting such offers shall be treated as Transitioned Employees for
all purposes.     (c)   Reemployment of Transitioned Employees. During the
Interim Period, the Parties may agree upon one or more Transitioned Employees to
whom ABM may extend offers of reemployment. Supplier shall not unreasonably
interfere with ABM’s efforts to reemploy any such Transitioned Employee;
provided, however, ABM shall inform Supplier at least ten (10) business days in
advance of any intended solicitation or other efforts by ABM to recruit or
otherwise reemploy any Transitioned Employee during this period, and the Parties
shall agree that any such solicitation and/or reemployment of a Transitioned
Employee(s) will not unduly hinder the Suppliers ability to delivery the agreed
to services to ABM.     (d)   Minimum Retention. Supplier shall not terminate
the employment of a Transitioned Employee during the Interim Period for any
reason other than “cause” or “performance,” unless and to the extent ABM
initiates a change and/or a reduction in the scope of Services provided by
Supplier necessitating such termination of a Transitioned Employee. For purposes
of this provision, “cause” shall mean flagrant disregard of Supplier’s rules
(including any violation of Supplier’s Business Conduct Guidelines),
insubordination or misconduct (as defined in Supplier’s human resource
policies), or criminal conduct, and “performance” shall mean that the
Transitioned Employee’s job performance is at a level that would justify
dismissal under Supplier’s established human resource policies. Unless otherwise
agreed by the Parties, Supplier also shall not relocate a

ABM/IBM Proprietary Information

Page 46 of 126



--------------------------------------------------------------------------------



 



      Transitioned Employee or his or her assigned “work location,” as such term
is defined in the Supplier’s Relocation guidelines, during the Interim Period,
unless ABM initiates a change and/or a reduction in the scope of Services
provided by Supplier necessitating such relocation or reassignment, or Supplier
identifies another assignment off of the ABM contract that is acceptable to the
Transitioned Employee, and provided that Supplier shall inform ABM in advance of
any such relocation or reassignment during this period.

  (e)   No Coverage of Collective Bargaining Unit Employees. ABM has confirmed
that no individual eligible to be hired by Supplier pursuant to this Agreement
is covered under a collective bargaining agreement.     (f)   Subcontractors.
Unless otherwise specified in Schedule M, all offers of employment to Affected
Employees must be for employment by Supplier. To the extent offers of employment
are made to Affected Employees identified on Schedule M by Supplier Affiliates
or Subcontractors, rather than by Supplier, Supplier shall cause such offers and
any resulting employment to be subject to and in strict accordance with this
Article 8.

8.2 Employee Benefit Plans.

  (a)   General. Except as otherwise provided in this Article 8, each
Transitioned Employee and his or her eligible dependents (as determined under
Supplier’s plans), shall be eligible effective as of his or her Employment
Effective Date to enroll and participate in the employee plans that are made
available to similarly situated employees of Supplier. Such participation shall
be in accordance with the terms of such employee plans, which Supplier may
change from time to time. During the Term of this Agreement and any extensions
thereof, the employee benefits provided by Supplier to Transitioned Employees
shall be, in the aggregate, no less favorable than the employee benefits
generally available to similarly situated Supplier employees. Unless otherwise
specified in this Section 8.2, the rights and benefits described in this
Section 8.2 shall be provided to Transitioned Employees during the Interim
Period and, if such period is extended or an offer of employment for an
indefinite period is made, for the remainder of their employment with Supplier.
    (b)   Years of Service Credit. Except as otherwise provided in this Article
8, the service of a Transitioned Employee with ABM prior to his or her
Employment Effective Date shall be recognized by the applicable Supplier
employee plan for vacation (prorated based upon full months of employment during
first calendar year), short term disability, long term disability and access to
post-retirement medical group rates when such Transitioned Employee is no longer
employed by Supplier.     (c)   Employee Welfare Benefit Plans. Each
Transitioned Employee and his or her eligible dependents shall be eligible as of
such Transitioned Employee’s Employment Effective Date to participate
immediately in Supplier’s employee health and welfare benefit plans provided to
similarly situated Supplier employees (“Welfare Plans”). Such participation
shall be in accordance with the terms of such Welfare Plans. The Welfare Plans
shall include, to the extent applicable, medical benefits, hospitalization,
prescription drug benefits, dental benefits, vision benefits, short-term
disability, long-term disability and travel accident insurance (which includes
an accidental death and dismemberment provision). Any eligible deductible
expense incurred by the Transitioned Employee at ABM, shall be applied against
any similar deductible requirement under the Supplier’s medical plans. Subject
to the general comparability requirements in Section 8.2(a), eligibility for,
the benefits of, and the amount, if any, of employee contributions toward
Welfare Plan coverage will be determined by Supplier; provided, however, that
each of Supplier’s Welfare Plans shall waive all pre-existing conditions,
exclusionary provisions, eligibility service requirements, and/or waiting
periods for each such Transitioned Employee and any eligible covered dependents.

ABM/IBM Proprietary Information

Page 47 of 126



--------------------------------------------------------------------------------



 



  (d)   Vacation and Personal Time Off. Prior to their hire date, ABM will cash
out each Transitioned Employee for their accrued and unused vacation. Subject to
Section 8.2(b) above and beginning on their Employment Effective Date, Supplier
shall provide vacation and sick leave benefits to all Transitioned Employees in
accordance with its applicable plans. Transitioned Employees shall receive
credit for their years of service with ABM for purposes of determining vacation
eligibility, benefit calculation and benefit accrual under Supplier’s vacation
plan. Transitioned Employees shall immediately begin accruing vacation benefits.
The vacation and personal time off benefits provided by Supplier to such
Transitioned Employees shall be no less favorable than the vacation and personal
time off benefits generally available to similarly situated Supplier employees.
Supplier shall recognize vacation plans made by the Transitioned Employees for
the current calendar year, provided such vacation plans have been approved by
ABM and communicated to Supplier prior to their Employment Effective Date.    
(e)   Holidays. Each Transitioned Employee shall be eligible as of his or her
Employment Effective Date to participate in the Supplier Holiday Plan, which
currently includes twelve (12) annual paid holidays. Supplier Personnel,
including Transitioned Employees, assigned to perform Services under this
Agreement will observe ABM local site national holidays and, if less than twelve
(12), any remaining days will be treated as personal holidays.     (f)   Stock
Purchase Plan. Each Transitioned Employee shall be eligible to enroll and
participate in the then current Supplier Stock Purchase Plan during the first
eligible open enrollment period following such Transitioned Employee’s
Employment Effective Date.     (g)   Defined Contribution Plans. Each
Transitioned Employee shall be eligible as of his or her Employment Effective
Date to participate immediately in Supplier’s Employee Savings 401(k) Plan, and
shall be immediately vested in all such employee contributions. Also, each
Transitioned employee shall be eligible for the then current Supplier matching
funds after completing twelve (12) months of employment with Supplier. Such
defined contribution plans shall be no less favorable than the defined
contribution plans generally available to similarly situated Supplier employees.
Any changes to such defined contribution plans, including any changes in the
vesting period for matching employer contributions, must be applicable to all
similarly situated Supplier employees.     (h)   Reimbursement Account and
Flexible Spending Account Plans. Transitioned Employees shall be eligible to
participate immediately in all reimbursement account and flexible spending
account plans offered to similarly situated Supplier employees.     (i)  
Tuition Assistance. ABM shall remain financially responsible for courses which
are in progress as of the enrolled Transitioned Employee’s Employment Effective
Date and courses for which tuition assistance has already been approved and paid
by ABM. For purposes of the preceding sentence, “courses” refers to specific
classes in progress and does not refer to a degree program. Transitioned
Employees shall be eligible to participate, with prior Supplier management
approval, in any tuition assistance programs provided by Supplier to its
similarly situated employees. For courses and degree programs approved by ABM
that are not scheduled to begin until after the Employment Effective Date and
for which ABM has not yet paid the applicable tuition, Supplier shall review
each such course and degree program, and if Supplier independently approves such
course under Supplier’s tuition reimbursement policies and procedures, Supplier
shall reimburse Transitioned Employees in accordance with Supplier’s policy.    
(j)   Bonus Programs. Beginning in their second calendar year of employment with
Supplier, Transitioned Employees shall be eligible to participate in the
Employee Performance Bonus program provided by Supplier to its similarly
situated employees, in accordance with Supplier’s guidelines for such program. .

ABM/IBM Proprietary Information

Page 48 of 126



--------------------------------------------------------------------------------



 



  (k)   Severance Pay Plans.

  (i)   General. Transitioned Employees who are offered and accept regular
employment for an indeterminate period of time shall be eligible to participate
in all severance pay plans provided by Supplier to its similarly situated
employees. Except as provided in subsection (ii) below, Transitioned Employees
shall not receive credit for their years of service with ABM for purposes of
calculating their payments under Supplier’s severance plans. Supplier shall be
financially responsible for all severance payments made to such Transitioned
Employees.     (ii)   Special Arrangement. Notwithstanding Section 8.2(k)(i), if
(1) Supplier terminates a Transitioned Employee’s employment (A) at the end of
the Interim Period or any extensions thereof agreed to by Supplier and the
applicable employee or (B) prior to the end of the Interim Period for any reason
other than “cause” or “performance” (as defined in Section 8.1(d)), or (2) a
Transitioned Employee rejects a employment offer that does not qualify as a
Qualified Offer (as defined in Section 8.1(a)(ii) above), or (3) the
Transitioned Employee rejects a Qualified Offer because it requires a change in
work location that meets Suppliers requirements for benefits under its U.S
Mobility Plan, then Supplier shall pay such Transitioned Employee, upon receipt
of a signed general release covering both ABM and IBM, a severance payment equal
to one (1) week of their base pay for each fully completed combined (ABM and
Supplier) year of employment, with a six (6) week minimum payment and a
twenty-six (26) week maximum payment. Each such Transitioned Employee also shall
be eligible for Supplier’s Career Transition Services (CTS), subsidized
Transitional Medical Program (COBRA) and Transitional Group Life Insurance
(GLI) programs based upon combined ABM and IBM service. Supplier shall be
financially responsible for all severance payments and other separation benefits
provided to such Transitioned Employees. Thirty (30) days after the close of the
Interim Period, Supplier shall calculate the total cost of the severance
payments and other separation benefits provided to Transitioned Employees who
were released by Supplier at the end of the Interim Period. Supplier will then
either invoice or reimburse ABM, as appropriate, for any amounts above or below
the planned eight hundred fifty thousand dollars ($850,000) budgeted for such
expenses. Notwithstanding the foregoing, if, during his or her specified term of
employment, a Transitioned Employee is offered and accepts regular employment
for an indeterminate period of time, such Transitioned Employee shall not be
entitled to the enhanced severance benefits described in this
Section 8.1.2(k)(ii).

  (l)   Access to Retiree Medical. Transitioned Employees shall be eligible to
participate in Supplier’s post retirement medical coverage plans at group rates,
based on Supplier age and service requirements and combined years of service
with ABM and Supplier, provided they elect to participate in the program upon
exit from Supplier.

8.3 Other Employee Matters.
As of the Employment Effective Date, the Transitioned Employees shall be
employees of Supplier for all purposes. Supplier shall be responsible for
funding and distributing benefits under the benefit plans in which Transitioned
Employees participate on or after the Transitioned Employee’s Employment
Effective Date and for paying any compensation and remitting any income,
disability, withholding and other employment taxes for such Transitioned
Employees beginning on the Employment Effective Date. ABM shall be responsible
for funding and distributing benefits under the ABM benefit plans in which
Transitioned Employees participated prior to the Employment Effective Date and
for paying any compensation and remitting any income, disability, withholding
and other employment taxes for such Transitioned Employees for the period prior
to the Employment Effective Date of such Transitioned Employee. ABM shall
provide Supplier with such information in ABM’s possession reasonably requested
by Supplier in order to fulfill its obligations under this Article 8.
ABM/IBM Proprietary Information

Page 49 of 126



--------------------------------------------------------------------------------



 



8.4 Key Supplier Personnel

  (a)   Approval of Key Supplier Personnel.

  (i)   Before assigning an individual to act as one of the Key Supplier
Personnel whether as an initial assignment or a subsequent assignment, Supplier
shall notify ABM of the proposed assignment, shall introduce the individual to
appropriate ABM representatives, shall provide reasonable opportunity for ABM
representatives to interview the individual, and shall provide ABM with a resume
and such other information about the individual as may be reasonably requested
by ABM. If ABM objects to the proposed assignment, the Parties shall attempt to
resolve ABM’s concerns on a mutually agreeable basis. If the Parties have not
been able to resolve ABM’s concerns within five (5) business days, or as
otherwise agreed, of ABM communicating its concerns, Supplier shall not assign
the individual to that position and shall propose to ABM the assignment of
another individual of suitable ability and qualifications.     (ii)   ABM may
designate up to ten (10) positions to be held by Key Supplier Personnel during
the period up to the migration to the Supplier data center (as provided for in
Schedule H), and up to five (5) positions to be held by Key Supplier Personnel
during the remainder of the Term. Supplier shall identify and obtain ABM’s
approval of all Key Supplier Personnel prior to the Commencement Date. The Key
Supplier Personnel that have been approved as of the Effective Date are listed
in Schedule C.     (iii)   ABM may from time to time change the positions
designated as Key Supplier Personnel under this Agreement with Supplier’s
approval which shall not be unreasonably withheld.

  (b)   Continuity of Key Supplier Personnel. Supplier shall cause each of the
Key Supplier Personnel to devote full time and effort for, at a minimum, the
period specified in Schedule C after the date he or she assumes the position in
question (provided that, in the case of Key Supplier Personnel assigned prior to
the Commencement Date, the minimum period shall be the specified period from the
Commencement Date). Supplier shall not transfer, reassign or remove any of the
Key Supplier Personnel (except as a result of voluntary resignation, involuntary
termination for cause, illness, disability, death or approved leave in
accordance with Supplier’s standard employment policies) or announce its
intention to do so during the specified period without ABM’s prior approval,
which ABM may withhold in its reasonable discretion based on its own self
interest. In the event of the voluntary resignation, involuntary termination for
cause, illness, disability, death or approved leave in accordance with
Supplier’s standard employment policies of one of its Key Supplier Personnel
during or after the specified period, Supplier shall (i) give ABM as much notice
as reasonably possible of such development, and (ii) expeditiously identify and
obtain ABM’s approval of a suitable replacement. In addition, even after the
period specified in Schedule C, Supplier shall transfer, reassign or remove one
of its Key Supplier Personnel only after (i) giving ABM at least forty five
(45) days prior notice of such action, (ii) identifying and obtaining ABM’s
approval of a suitable replacement at least thirty (30) days prior to the
effective date of such transfer, reassignment or removal, (iii) demonstrating to
ABM’s reasonable satisfaction that such action will not have an adverse impact
on Supplier’s performance of its obligations under this Agreement, and
(iv) completing any and all necessary knowledge transfer between the departing
Key Supplier Personnel and his or her ABM-approved replacement. Under no
circumstances shall Supplier transfer, reassign or remove more than two (2) Key
Supplier Personnel in any twelve (12) month period.     (c)   Retention Program.
Supplier will implement and maintain a reasonable retention strategy designed to
retain Key Supplier Personnel on the ABM account for the prescribed period,
which shall be at least as favorable as the retention strategy it implements and
maintains for similarly situated Supplier employees. Supplier shall implement
various retention strategies to retain Key Supplier Personnel, including but not
limited to, granting stock options, awards, salary increases,

ABM/IBM Proprietary Information

Page 50 of 126



--------------------------------------------------------------------------------



 



      recognition events and other retention and incentive programs offered to
similarly situated Supplier employees.

8.5 Supplier Account Executive.
Supplier shall designate a “Supplier Account Executive” for this ABM
engagement.. The Supplier Account Executive shall (i) be one of the Key Supplier
Personnel; (ii) be a full time employee of Supplier; (iii) devote his or her
full time and effort to managing the Services; (iv) remain in this position for
a minimum period of two (2) years from initial assignment; (v) serve as the
single point of accountability for the Services, and (vi) have day-to-day
authority for acting on behalf of Supplier in matters pertaining to this
Agreement and for achieving customer satisfaction and attainment of all Service
Levels.
8.6 Supplier Personnel Are Not ABM Employees.
As of the Commencement Date and except as otherwise expressly set forth in this
Agreement, the Parties intend to create an independent contractor relationship
and nothing in this Agreement shall operate or be construed as making ABM (or
the Eligible Recipients) Supplier partners, joint venturers, principals, joint
employers, agents or employees of or with the other. As of the Commencement Date
no officer, director, employee, agent, Affiliate, contractor or subcontractor
retained by Supplier to perform work on ABM’s behalf hereunder shall be deemed
to be an officer, director, employee, agent, Affiliate, contractor or
subcontractor of ABM for any purpose. Supplier, not ABM, has the right, power,
authority and duty to supervise and direct the activities of the Supplier
Personnel and to compensate such Supplier Personnel for any work performed by
them on ABM’s behalf pursuant to this Agreement. Supplier, and not ABM, shall be
responsible and therefore solely liable for all acts and omissions of Supplier
Personnel, including acts and omissions constituting gross negligence, willful
misconduct and/or fraud.
8.7 Replacement, Qualifications, and Retention of Supplier Personnel.

  (a)   Sufficiency and Suitability of Personnel. Supplier shall assign (or
cause to be assigned) sufficient Supplier Personnel to provide the Services in
accordance with this Agreement and such Supplier Personnel shall possess
suitable competence, ability and qualifications and shall be properly educated
and trained for the Services they are to perform.     (b)   Requested
Replacement.

  (i)   In the event that ABM determines in good faith that the continued
assignment to ABM of any Key Supplier Personnel is not in the best interests of
ABM or the Eligible Recipients, then ABM shall give Supplier notice to that
effect requesting that such Key Supplier Personnel be replaced. Promptly after
its receipt of such a request by ABM, Supplier shall replace (or cause to be
replaced) such Key Supplier Personnel with an individual of suitable ability and
qualifications. Nothing in this provision shall operate or be construed to limit
Supplier’s responsibility for the acts or omission of the Supplier Personnel, or
be construed as joint employment.     (ii)   In the event that ABM determines in
good faith that the continued assignment to ABM of any individual Supplier
Personnel (other than Key Supplier Personnel) is not in the best interests of
ABM or the Eligible Recipients, then ABM shall give Supplier notice to that
effect requesting that such Supplier Personnel be replaced. Supplier shall have
ten (10) days following ABM’s request for removal of such Supplier Personnel in
which to investigate the situation, correct any deficient performance and
provide ABM with assurances that such deficient performance shall not recur
(provided that, if requested to do so by ABM for actual or suspected violations
of ABM Rules, Supplier shall immediately remove (or cause to be removed) the
individual in question from all ABM Sites pending completion of Supplier’s
investigation and discussions with ABM). If, following such ten (10) day period,
ABM is not reasonably satisfied with the results of

ABM/IBM Proprietary Information

Page 51 of 126



--------------------------------------------------------------------------------



 



      Supplier’s efforts to correct the deficient performance and/or to ensure
its non-recurrence, Supplier shall, as soon as possible, remove and replace such
Supplier Personnel with an individual of suitable ability and qualifications,
without cost to ABM.

  (iii)   Nothing in Section 8.7(b) shall operate or be construed to limit
Supplier’s responsibility for the acts or omission of the Supplier Personnel, or
be construed as joint employment.

  (c)   Turnover Rate and Data. If ABM reasonably determines that Supplier’s
turnover rate is unacceptable and so notifies Supplier, Supplier shall within
ten (10) business days (i) provide ABM with data concerning Supplier’s turnover
rate, (ii) meet with ABM to discuss the reasons for the turnover rate, and
(iii) submit a proposal for reducing the turnover rate to an acceptable level
for ABM’s review and reasonable approval. Notwithstanding any transfer or
turnover of Supplier Personnel, Supplier shall remain obligated to perform the
Services without degradation and in accordance with the Service Levels.     (d)
  Background Check/Drug Screening. Supplier shall complete (or caused to be
completed) a satisfactory background check of each Supplier Personnel (except
Transitioned Employees) prior to such Supplier Personnel first entering any ABM
Facility or Site; provided that, if a satisfactory background check was
completed in connection with the hiring of such Supplier Personnel, it need not
be repeated.     (e)   Restrictions on Performing Services to Competitors.
Neither Supplier nor any Subcontractor shall cause or permit any Key Supplier
Personnel engaged in the provision of Services to ABM, to perform services
directly or indirectly for a Direct ABM Competitor either while engaged in the
provision of Services to ABM or the Eligible Recipients or during the twelve
(12) months immediately following the termination of his or her involvement in
the provision of such Services without ABM’s prior written consent.

8.8 Training/Career Opportunities.
Supplier shall offer training, skills development and career growth
opportunities to Transitioned Employees that are at least as favorable as those
offered generally to its similarly situated employees.
8.9 Conduct of Supplier Personnel.

  (a)   Conduct and Compliance. While at ABM Sites, Supplier Personnel shall (i)
comply with the ABM Rules and other rules and regulations regarding personal and
professional conduct generally applicable to personnel at such ABM Sites (and
communicated orally or in writing to Supplier or Supplier Personnel or made
available to Supplier or Supplier Personnel by conspicuous posting at an ABM
Facility, electronic posting or other means generally used by ABM to disseminate
such information to its employees or contractors), (ii) comply with reasonable
requests of Affected Employees pertaining to personal and professional conduct,
(iii) attend workplace training offered by ABM at ABM’s request, and
(iv) otherwise conduct themselves in a businesslike manner.     (b)  
Identification of Supplier Personnel. All Supplier Personnel shall clearly
identify themselves as Supplier Personnel and not as employees of ABM. This
shall include any and all communications, whether oral, written or electronic.
Each Supplier Personnel shall wear a badge indicating that he or she is not an
employee of ABM.     (c)   Restriction on Marketing Activity. Except for the
Supplier Project Executive, none of the Supplier Personnel shall conduct any
marketing activities at ABM, other than reporting potential marketing
opportunities to Supplier’s designated marketing representatives.

In addition, except for the Supplier Personnel occupying the positions
designated with an asterisk in Schedule C, in no event shall Supplier pay any
Supplier Personnel engaged in performing or
ABM/IBM Proprietary Information

Page 52 of 126



--------------------------------------------------------------------------------



 



delivering Services under this Agreement (including, for example, business
aligned service delivery managers or service delivery executives), any incentive
compensation or bonuses based upon revenue from sales to ABM or any other
Eligible Recipient. For the avoidance of doubt, nothing in this provision is
intended to compromise Supplier’s Employee Performance Bonus program or the
Supplier executive incentive bonus program which consider total IBM and IBM
Global Services revenue.
8.10 Restrictions on Changes in Supplier Staffing/Facilities.

  (a)   Supplier shall not move Services in a Functional Service Area or
sub-Functional Service Area provided from an approved Supplier Facility and
country to a Supplier Facility and country from which such Services had not
previously been provided by Supplier without ABM’s prior approval.     (b)   To
the extent Services in the same Functional Service Area or sub-Functional
Service Area are provided by Supplier Personnel from Supplier Facilities in
different countries, Supplier shall not change the extent to which such Services
are provided by Supplier Personnel from each such Supplier Facility and country,
as specified in Schedule O.2, by more than ten percent (10%), in the aggregate,
without ABM’s prior approval. In addition, even if such a change in Supplier
staffing is less than ten percent (10%) in the aggregate, Supplier shall use
commercially reasonable efforts to provide ABM with advance notice of each such
change. For avoidance of doubt, the foregoing is measured as the cumulative
impact of the movement of FTEs and work between and among Supplier Facilities
and countries, not by any single change, and changes attributable solely to
changes in service volumes are not subject to the limits described in this
Section 8.10(b).

8.11 Substance Abuse.
To the extent permitted by applicable Laws, Supplier agrees to immediately
remove (or cause to be removed) any Supplier Personnel who is known to be or
reasonably suspected of engaging in substance abuse while on ABM Sites, in an
ABM vehicle or while performing Services. (In the case of reasonable suspicion,
such removal shall be pending completion of the applicable investigation.)
Substance abuse includes the sale, attempted sale, possession or use of illegal
drugs, drug paraphernalia, or alcohol, or the misuse of prescription or
non-prescription drugs. Supplier represents and warrants that it has and will
maintain a substance abuse policy and that such policy will be applicable to all
Supplier Personnel performing Services under this Agreement. Supplier represents
and warrants that it shall require its Subcontractors and Affiliates providing
Services to have and maintain such policy and practices and to adhere to this
provision.
8.12 Collective Bargaining Agreements and WARN Act.

  (a)   Supplier represents that, as of the Effective Date, it does not have
collective bargaining agreements with unionized personnel in the United States.
Notwithstanding the foregoing, Supplier shall provide ABM not less than ninety
(90) days notice of the expiration of any collective bargaining agreement with
unionized Supplier Personnel if the expiration of such agreement or any
resulting labor dispute could potentially interfere with or disrupt the business
or operations of ABM or an Eligible Recipient or impact Supplier’s ability to
timely perform its duties and obligations under this Agreement.     (b)   WARN
Act Commitment. Unless otherwise agreed by the Parties, Supplier shall not, for
a period of sixty (60) days after the Commencement Date, cause any of the
Transitioned Employees to suffer “employment loss” as that term is construed
under the Worker Adjustment and Retraining Notification Act (“WARN Act”), if
such employment loss could create any liability for ABM, the Eligible
Recipients, or its or their Affiliates, unless Supplier delivers notices under
the WARN Act in a manner and at a time such that ABM, the Eligible Recipients,
or its or their Affiliates bear no liability with respect thereto. For purposes
of this Section 8.12(b), employee

ABM/IBM Proprietary Information

Page 53 of 126



--------------------------------------------------------------------------------



 



      terminations by ABM, the Eligible Recipients and/or its or their
Affiliates during such period shall not be considered.

9. SUPPLIER RESPONSIBILITIES
9.1 Policy and Procedures Manual.

  (a)   Delivery and Contents. As part of the Services, and at no additional
cost to ABM, Supplier shall deliver to ABM for its review, comment and approval
(i) a preliminary draft of the Policy and Procedures Manual applicable to the
performance of the Services during the period preceding the migration to the
Supplier data center not later than fifty (50) days after the Commencement Date,
and (ii) a final draft of the Policy and Procedures Manual applicable to the
performance of such Services not later than one hundred ten (110) days after the
Commencement Date.         Thereafter, as part of the Services, and at no
additional cost to ABM, Supplier shall deliver to ABM for its review, comment
and approval (i) a preliminary draft of a revised Policy and Procedures Manual
containing additions and modifications applicable to the performance of the
Services following the migration to the Supplier data center not later than
thirty (30) days prior to the scheduled migration date), and (ii) a final draft
of the revised Policy and Procedures Manual containing such modifications not
later than the scheduled migration date.     (b)   At a minimum, each such
Policy and Procedures Manual shall include the following:

  (i)   a detailed description of the Services and the manner in which each will
be performed by Supplier, including (A) the Equipment, Software, and Systems to
be procured, operated, supported or used; (B) documentation (including the ITS
Systems Life Cycle documentation, operations manuals, user guides,
specifications, policies/procedures and disaster recovery plans) providing
further details regarding such Services; (C) the specific activities to be
undertaken by Supplier in connection with each Service, including, where
appropriate, the direction, supervision, monitoring, staffing, reporting,
planning and oversight activities to be performed by Supplier under this
Agreement; and (D) the processes, methodologies and controls to be implemented
and used by Supplier to ensure compliance with applicable Laws;     (ii)   the
procedures for ABM/ Supplier interaction and communication, including (i) call
lists; (ii) procedures for and limits on direct communication by Supplier with
Affected Employees prior to the Affected Employees becoming employees of
Supplier; (iii) Change Management, Problem Management and escalation procedures;
(iv) priority and project procedures; (v) Acceptance procedures; (vi) Acceptance
testing; and (vii) Quality Assurance procedures, internal controls and
checkpoint reviews; and     (iii)   practices and procedures addressing such
other issues and matters as ABM shall reasonably require.

      Supplier shall incorporate ABM’s then current policies and procedures in
the Policy and Procedures Manual to the extent it is directed to do so by ABM.

  (c)   Revision and Maintenance. Supplier shall incorporate any reasonable
comments or suggestions of ABM into the Policy and Procedures Manual and shall
deliver a final revised version to ABM within fifteen (15) days of its receipt
of such final comments and suggestions for ABM’s approval. The Policy and
Procedures Manual will be delivered and maintained by Supplier in electronic
format and will be accessible electronically to ABM IT management and Authorized
Users in a manner consistent with ABM’s security policies and the
confidentiality requirements included in this Agreement. For avoidance of doubt,
Supplier shall prepare and maintain a single Policy and

ABM/IBM Proprietary Information

Page 54 of 126



--------------------------------------------------------------------------------



 



      Procedures Manual for this Master Agreement and all Companion Agreements,
rather than a separate Policy and Procedures Manual for each Master Agreement
and Companion Agreement.

  (d)   Compliance. Supplier shall perform the Services in accordance with ABM’s
then-current policies and procedures, including the ITS Systems Life Cycle
documentation, until the Policy and Procedures Manual is finalized and agreed
upon by the Parties. Thereafter, Supplier shall perform the Services in
accordance with the Policy and Procedures Manual. In the event of a conflict
between the provisions of this Agreement and the Policy and Procedures Manual,
the provisions of this Agreement shall control unless the Parties expressly
agree otherwise and such agreement is set forth in the relevant portion of the
Policy and Procedures Manual.     (e)   Modification and Updating. Supplier
shall promptly modify and update the Policy and Procedures Manual periodically
to reflect changes in the operations or procedures described therein and shall
provide the proposed changes to ABM for review, comment and approval. To the
extent any such change would (i) increase ABM’s total costs of receiving the
Services; (ii) require material changes to ABM Facilities, systems, software or
equipment; (iii) have a material adverse impact on the functionality,
interoperability, performance, accuracy, speed, responsiveness, quality or
resource efficiency of the Services; or (iv) violate or be inconsistent with the
ABM Standards, ABM may withhold such approval in its sole discretion.

9.2 Reports.

  (a)   Reports. Supplier shall provide ABM with reports pertaining to the
performance of the Services and Supplier’s other obligations under this
Agreement permitting ABM to monitor and manage Supplier’s performance
(“Reports”). The Reports to be provided by Supplier shall include those
described in Schedule R in the format and at the frequencies provided therein.
In addition, from time to time, ABM may identify additional Reports to be
generated by Supplier and delivered to ABM on an ad hoc or periodic basis. All
Reports shall be provided to ABM as part of the Services and at no additional
charge to ABM. The Reports described in Schedule R and, to the extent reasonably
applicable, all other Reports shall be provided to ABM by secure on-line
connection in an electronic format capable of being accessed by Microsoft Office
components, with the information contained therein capable of being displayed
graphically and accessible from a web browser.     (b)   Back-Up Documentation.
As part of the Services, Supplier shall provide ABM with such documentation and
other information available to Supplier as may be reasonably requested by ABM
from time to time in order to verify the accuracy of the Reports provided by
Supplier. In addition, Supplier shall provide ABM with all documentation and
other information reasonably requested by ABM from time to time to verify that
Supplier’s performance of the Services is in compliance with the Service Levels
and this Agreement; provided that Supplier shall not be required to provide ABM
with any confidential information subject to third party confidentiality
agreements.     (c)   Correction of Errors. As part of the Services and at no
additional charge to ABM, Supplier shall promptly correct any errors or
inaccuracies in or with respect to the Reports, the information or data
contained in such Reports, or other contract deliverables caused by
(i) Supplier, (ii) Subcontractors, (iii) Managed Third Parties (except as
otherwise provided in Section 6.11 or Schedule K), or (iv) non-Supplier
Personnel, including ABM employees, for whom Supplier is financially or
operationally responsible under this Agreement; provided that ABM will provide
reasonable assistance in rectifying any problems correcting any errors or
inaccuracies with respect to the Reports which may be attributed to Managed
Third Parties and/or ABM employees.

ABM/IBM Proprietary Information

Page 55 of 126



--------------------------------------------------------------------------------



 



9.3 Governance; Meetings.

  (a)   Governance. The Parties shall manage their relationship under this
Agreement using the governance model in Schedule T.     (b)   Meetings. During
the Term, representatives of the Parties shall meet periodically or as requested
by ABM to discuss matters arising under this Agreement. Such meetings shall
include, at a minimum, the following:

  (i)   a periodic meeting at least monthly to review performance and monthly
reports, planned or anticipated activities and changes that might impact
performance, and such other matters as appropriate;     (ii)   a quarterly
management meeting to review the monthly reports for the quarter, review
Supplier’s overall performance under the Agreement, review progress on the
resolution of issues, provide a strategic outlook for ABM’s information systems
requirements, and discuss such other matters as appropriate;     (iii)   an
annual meeting of senior management of both Parties to review relevant contract
and performance issues; and     (iv)   such other meetings of ABM and Supplier
Personnel, including senior management of Supplier, as ABM may reasonably
request or are otherwise provided for in Schedule T or the Policy and Procedures
Manual.

  (c)   Agenda and Minutes. For each such meeting, upon ABM request, Supplier
shall prepare and distribute an agenda, which will incorporate the topics
designated by ABM. Supplier shall distribute such agenda in advance of each
meeting so that the meeting participants may prepare for the meeting. In
addition, Supplier shall record and promptly distribute minutes for every
meeting for review and approval by ABM.     (d)   Authorized User and Eligible
Recipient Meetings. Supplier shall notify the ABM Contract Manager in advance of
scheduled meetings with Authorized Users or Eligible Recipients (other than
meetings pertaining to the provision of specific Services on a day-to-day basis)
and shall invite the ABM Contract Manager to attend such meetings or to
designate a representative to do so.

9.4 Quality Assurance and Internal Controls.

  (a)   Supplier shall develop and implement Quality Assurance and internal
control processes and procedures to ensure that the Services are performed in an
accurate and timely manner, in accordance with (i) the Agreement, including the
Service Levels, (ii) generally accepted accounting principles, (iii) the
accepted practices of first tier providers in the ITO Services outsourcing
industry, (iv) the ISO 9001 standard, (v) the CMMi standard, (vi) ITIL standard,
and (vii) subject to Section 15.10, the Laws applicable to ABM and the Eligible
Recipients. Such procedures shall include verification, checkpoint reviews,
testing, acceptance, and other procedures for ABM to assure the quality and
timeliness of Supplier’s performance.     (b)   Without limiting the foregoing,
Supplier shall develop, implement/execute (subject to ABM’s approval) and
maintain processes, procedures and controls that provide for:

  (i)   a strong control process for day-to-day operations designed to assure
that the following fundamental control objectives regarding the Services are
met: (A) financial and operational information is valid, complete and accurate;
(B) operations are performed efficiently and achieve effective results,
consistent with the requirements of this

ABM/IBM Proprietary Information

Page 56 of 126



--------------------------------------------------------------------------------



 



      Agreement; (C) assets are safeguarded; and (D) actions and decisions of
Supplier are, subject to Section 15.10, in compliance with applicable Laws;

  (ii)   the following basic control activities into Supplier work processes
related to the Services: (A) accountability clearly defined and understood;
(B) access properly controlled; (C) adequate supervision; (D) transactions
properly authorized; (E) transactions accurately recorded; (F) transactions
recorded in proper accounting period; (G) policies, procedures, and
responsibilities documented; (H) adequate training and education; (I) adequate
separation of duties; and (J) recorded assets compared with existing assets;    
(iii)   a process designed to ensure periodic control self-assessments are
performed with respect to all Services;     (iv)   an internal audit function to
sufficiently monitor the processes and Systems used to provide the Services
(i.e., perform audits, track control measures, communicate status to management,
drive corrective action, etc.). As part of such internal audit function,
Supplier will:

  (A)   Develop and execute an annual risk assessment process to evaluate risk
in the Services. This assessment shall become the basis to create an annual
risk-based audit plan of Services. The plan shall be provided to ABM for its
review and approval thirty (30) days before the end of each calendar year.    
(B)   If such an audit reveals a significant deficiency in the Services,
promptly provide a summary of the audit reports resulting from such audit
activity to ABM, and make related work papers available to ABM upon request.    
(C)   Adopt a qualitative methodology (e.g. high, medium, low effectiveness) of
reporting the level of controls and internal audit results.     (D)   Provide a
summary of audit activity performed, associated significant findings, and status
of follow-up activity, and a summary of control incidents (i.e., frauds,
conflict of interest situations, etc.) and related corrective action, at least
quarterly, in each case, to the extent related to any significant deficiency in
the Services.

  (c)   Supplier shall submit such processes and procedures to ABM for its
review not later than fifteen (15) days after the Commencement Date. Such
processes, procedures and controls shall be included in the Policy and
Procedures Manual. Prior to Supplier’s delivery of such processes and
procedures, Supplier shall adhere strictly to ABM’s then current policies,
procedures and controls, including the ITS Systems Life Cycle documentation. No
failure or inability of the quality assurance procedures to disclose any errors
or problems with the Services shall excuse Supplier’s failure to comply with the
Service Levels and other terms of this Agreement.

9.5 Architecture, Standards and Information Technology Planning.

  (a)   Supplier Support. As requested by ABM and subject to Section 15.10,
Supplier shall assist ABM in defining application management, telecommunication,
IT infrastructure, help desk, and information technology policies, processes,
procedures, controls, products, systems, architectures and standards on an
ongoing basis to be adhered to by Supplier in the performance of the Services
and to be provided, operated, managed, supported and used by Supplier in
connection therewith (collectively, the “ABM Standards”) and in preparing
long-term Strategic Plans and short-term implementation plans on an annual
basis. The assistance to be provided by Supplier shall include (i) active
participation with ABM representatives on permanent and ad-hoc committees and
working groups addressing such issues; (ii) assessments of the then-current ABM
Standards; (iii)

ABM/IBM Proprietary Information

Page 57 of 126



--------------------------------------------------------------------------------



 



      analyses of the appropriate direction for such ABM Standards in light of
business priorities, business strategies, Supplier’s technical
knowledge/expertise and competitive market forces; and (iv) recommendations
regarding application management, telecommunication, IT infrastructure, help
desk, and information technology architectures and platforms, software and
hardware products, strategies and directions and other enabling technologies and
processes. With respect to each recommendation, Supplier shall provide estimates
and analysis of the following at a level of detail reasonably sufficient to
permit ABM to make an informed business decision: (i) cost projections and
cost/benefit analyses; (ii) the changes, if any, in the personnel and other
resources required to operate and support the changed environment; (iii) the
resulting impact on ABM’s application management, telecommunication, IT
infrastructure, help desk, and information technology costs; (iv) the expected
performance, quality, responsiveness, efficiency, reliability, security risks
and other service levels; and (v) general plans and projected time schedules for
development and implementation.

  (b)   ABM Authority and Supplier Compliance. ABM shall have final authority to
promulgate ABM Standards and to modify or grant waivers from such ABM Standards.
Supplier shall (i) comply with the ABM Standards and work with ABM to enforce
such ABM Standards, (ii) modify the Services as and to the extent necessary to
conform to such ABM Standards, and (iii) obtain ABM’s prior written approval for
any deviations from such ABM Standards.     (c)   Financial, Forecasting and
Budgeting Support. On a monthly basis on the dates and in accordance with the
procedures set by ABM and reflected in the Policy and Procedures Manual,
Supplier shall provide a twelve (12) month rolling forecast to ABM for ABM’s
forecasting and budgeting purposes, including: (i) actual and forecasted
utilization of Resource Units; and (ii) changes to the environment impacting
ABM’s costs or utilization. In addition, on an annual basis, Supplier shall
provide information to ABM regarding opportunities to modify or improve the
Services, and reduce the Charges and/or total cost to ABM of receiving the
Services.

9.6 Change Control.

  (a)   Compliance with Change Control Procedures. In making any System Change,
the Parties shall comply with the Change Control Procedures specified in the
Policy and Procedures Manual. Prior to making any System Change or using any new
(e.g., not tested in or for the ABM environment) Software or Equipment to
provide the Services, Supplier shall have verified by appropriate testing (with
ABM’s cooperation and involvement, to the extent reasonably requested), that the
change or item has been properly installed, is operating in accordance with its
specifications, is performing its intended functions in a reliable manner and is
compatible with and capable of operating as part of the ABM environment. This
obligation shall be in addition to any unit testing done by Supplier as part of
routine deployment or installation of Software or Equipment.     (b)   System
Change Costs. Unless otherwise specified in Schedule E or approved in accordance
with Section 9.6(c) or otherwise, Supplier shall bear all charges, fees and
costs associated with any System Change desired by Supplier, including all
charges, fees and costs associated with (i) the design, installation,
implementation, testing and rollout of such System Change, (ii) any modification
or enhancement to, or substitution for, any impacted Software, Equipment,
Services, Materials or System, (iii) any increase in the total cost to ABM or
the Eligible Recipients of operating, maintaining or supporting any impacted
Software, Equipment, Services, Materials or System, and (iv) subject to
Section 9.6(h), any increase in resource usage to the extent it results from a
System Change.     (c)   ABM Approval – Cost, Adverse Impact. Supplier shall
make no System Change which may (i) increase ABM’s total cost of receiving the
Services; (ii) require material changes to or have an adverse impact on ABM’s or
the Eligible Recipients’ business, operations, facilities, systems, software,
utilities, tools or equipment; (iii) require Supplier, ABM or the Eligible
Recipients to install a new version, release, upgrade of, or replacement for,
any Software or Equipment or to

ABM/IBM Proprietary Information

Page 58 of 126



--------------------------------------------------------------------------------



 



      modify any Software or Equipment, (iv) have a material adverse impact on
the functionality, interoperability, performance, accuracy, speed,
responsiveness, quality or resource efficiency of the Services, (v) have an
adverse impact on any Applications run by ABM or Eligible Recipients, or
(vi) have an adverse impact on Supplier’s ability to adequately deliver the
Services, (vii) have an adverse impact on the cost, either actual or planned, to
ABM of terminating all or any part of the Services or exercising its right to
in-source or use third parties; (viii) have an adverse impact on ABM’s or
Eligible Recipients’ environment (including its flexibility to deal with planned
future changes, interoperability and its stability), (ix) introduce new
technology to (A) ABM’s or an Eligible Recipient’s environment or business or
(B) Supplier’s environment, to the extent that such introduction has or may have
an impact on ABM’s environment; or (x) violate or be inconsistent with ABM
Standards or plans as specified in Section 9.5 without first obtaining ABM’s
approval, which approval ABM may withhold in its sole discretion. If Supplier
desires to make such a System Change, it shall provide to ABM a written proposal
describing in detail the extent to which the desired System Change may affect
the functionality, performance, price or resource efficiency of the Services and
any benefits, savings or risks to ABM or Eligible Recipients associated with
such System Change.

  (d)   ABM Approval – IVR/VRU Solutions. Except to the extent the following is
in use on the Commencement Date, Supplier shall not implement or use in
performing the Services an IVR or VRU solution having one or more of the
following characteristics without first obtaining the approval of the ABM
General Counsel or his or her designee: (i) the entry by callers of distinct
customer verification data that is compared to information stored in a database
to determine if the caller is qualified to continue using the system; (ii) the
IVR system provides the caller with computer generated confirmation numbers;
(iii) the use by callers of temporary PINs with the ability to change the PIN;
or (iv) the generation of automatic screen pops at the operator terminal based
on caller-specific information entered by the caller.     (e)   ABM Approval –
Retained Systems and Business Processes. Supplier shall make no System Change
that may require ABM to install a new version, release or upgrade of, or
replacement for, any Software or Equipment or to modify any Software or
Equipment or otherwise have an adverse impact on the functionality,
interoperability, performance, accuracy, speed, responsiveness, quality, cost or
resource efficiency of ABM’s Retained Systems and Business Processes without
first obtaining ABM’s approval, which approval ABM may withhold in its sole
discretion.     (f)   Temporary Emergency Changes. Notwithstanding the
foregoing, Supplier may make temporary System Changes required by an emergency
if it has been unable to contact the ABM Contract Manager to obtain approval
after making reasonable efforts. Supplier shall document and report such
emergency changes to ABM as soon as practicable, but in no event later than two
(2) business days after the change is made. Such System Changes shall not be
implemented on a permanent basis unless and until approved by ABM.     (g)  
Implementation. Supplier will schedule and implement all System Changes in
accordance Change Management and in all events so as not to (i) disrupt or
adversely impact the business or operations of ABM or the Eligible Recipients,
(ii) degrade the Services then being received by them, or (iii) interfere with
their ability to obtain the benefit of the Services.     (h)   Planning and
Tracking. On a monthly basis, Supplier will prepare a rolling quarterly “look
ahead” schedule for ongoing and planned System Changes for the next three
(3) months. The status of System Changes will be monitored and tracked by
Supplier against the applicable schedule.     (i)   Comparisons. For any System
Change, Supplier shall, upon ABM’s request, perform a comparison at a reasonable
and mutually agreed level of detail, between the amount of resources required by
the affected Software or Equipment to perform a representative sample of the
processing being performed for ABM and Eligible Recipients immediately prior to
the System

ABM/IBM Proprietary Information

Page 59 of 126



--------------------------------------------------------------------------------



 



      Change and immediately after the System Change. ABM shall not be required
to pay for increased resource usage due to a System Change except to the extent
that such System Change is requested or approved by ABM with notice of the
increased usage or ABM approves such System Change after notice from Supplier of
such increased resource usage.

9.7 Software Currency.

  (a)   Currency of Software. Subject to and in accordance with Sections 6.4,
6.5, 9.5, 9.6, 9.7(c) and Schedule J, Supplier agrees to maintain reasonable
currency for Software for which it is financially responsible under this
Agreement and provide maintenance and support for new releases and versions of
Software for which it is operationally responsible. For purposes of this
Section 9.7(a), “reasonable currency” shall mean that, unless otherwise directed
by ABM, Supplier shall install Major Releases and Minor Releases in accordance
with the applicable Service Responsibilities Matrices (SRM’s) set forth in
Schedule E.     (b)   Evaluation and Testing. Prior to installing a new Major
Release or Minor Release, Supplier (with ABM’s cooperation and involvement, to
the extent reasonably requested), shall evaluate and test such Release to verify
that it will perform in accordance with this Agreement and the ABM Standards and
that it will not (i) increase ABM’s total cost of receiving the Services;
(ii) require material changes to ABM Facilities, systems, software or equipment;
or (iii) adversely impact the functionality, interoperability, performance or
resource efficiency of the Services. The evaluation and testing performed by
Supplier (with ABM’s cooperation and involvement, to the extent reasonably
requested), shall be at least consistent with the reasonable and accepted
industry norms applicable to the performance of such Services and shall be at
least as rigorous and comprehensive as the evaluation and testing usually
performed by qualified service providers under such circumstances.     (c)  
Approval by ABM. Notwithstanding Section 9.7(a), Supplier shall confer with ABM
prior to installing any Major Release or Minor Release, shall provide ABM with
the results of its testing and evaluation of such Release and a detailed
implementation plan and shall not install such Release if directed not to do so
by ABM. Where specified by ABM, Supplier shall not install new Software releases
or make other Software changes until their Acceptance by ABM. Supplier shall not
install new Software releases or make other Software changes if doing so would
require ABM or the Eligible Recipients to install new releases of, replace, or
make other changes to Applications Software or other Software for which ABM is
financially responsible unless ABM consents to such change. Supplier shall
install, operate and support multiple releases and/or versions of the same
Software as and to the extent directed to do so by ABM and, subject to
Sections 9.7(e), (f) and 15.2(b), without any increase in the Monthly Base
Charges. To the extent Third Party Software for which Supplier is operationally
responsibility under Schedules E and J.1 is no longer supported by the
applicable licensor or manufacturer, Supplier shall use commercially reasonable
efforts to perform maintenance for such Software as required.     (d)   Updates
by ABM. ABM and the Eligible Recipients shall have the right, but not the
obligation, to install new releases of, replace, or make other changes to
Applications Software or other Software for which ABM is financially responsible
under this Agreement.     (e)   Notwithstanding the other provisions of
Section 9.7, Supplier’s failure to meet the Service Levels or its other
obligations under this Agreement shall be excused if and to the extent such
failure is attributable to ABM’s rejection of Supplier’s proposed Upgrade or
replacement of a Software version that is back-leveled such that it is no longer
supported by the applicable Software manufacturer, but only if (i) Supplier
notifies ABM prior to its final decision that Supplier is not likely to be able,
using commercially reasonable efforts, to meet such Service Level or other
obligation under such circumstances; (ii) Supplier uses commercially reasonable
efforts to identify and consider reasonable alternatives available to address
and avoid the impending performance failure; and (iii) Supplier uses
commercially reasonable efforts to meet such Service Level or other

ABM/IBM Proprietary Information

Page 60 of 126



--------------------------------------------------------------------------------



 



obligation notwithstanding ABM’s rejection of or insistence on the Software
release or Software change.

  (f)   Notwithstanding the other provisions of Section 9.7, and subject to
Section 15.2(b), if ABM rejects Supplier’s proposed Upgrade or replacement of a
Software version that is back-leveled such that it is no longer supported by the
applicable Software manufacturer and Supplier is thereafter required to incur
additional fees and expenses to obtain necessary maintenance for such Software
version from such Software manufacturer in order to meet its obligations under
this Agreement, ABM shall reimburse Supplier for the reasonable fees and
expenses thus incurred, but only if (i) Supplier is unable, using commercially
reasonable efforts, to perform such maintenance using Supplier Personnel,
(ii) ABM has rejected Supplier’s proposed Upgrade or replacement of such
Software version after being notified by Supplier that it will not able to
provide certain required maintenance for such Software version using Supplier
Personnel, (iii) Supplier notifies ABM of its intent to use such Software
manufacturer to perform maintenance and the anticipated fees and expenses
associated therewith and obtains ABM’s approval prior to incurring such fees and
expenses, and (iv) Supplier uses commercially reasonable efforts to minimize the
fees and expenses to be reimbursed by ABM.

9.8 [RESERVED]
9.9 Access to Specialized Supplier Skills and Resources.
Upon ABM’s request, Supplier shall use commercially reasonable efforts to
provide ABM with access to Supplier’s specialized services, personnel and
resources on an expedited basis taking into account the relevant circumstances
(the “Specialized Services”). The Parties acknowledge that the provision of such
Specialized Services may, in some cases, constitute New Services for which
Supplier is entitled to additional compensation, but in no event shall Supplier
be entitled to any additional compensation for New Services under this
subsection unless the ABM Contract Manager and Supplier Account Executive, or
their authorized designee, expressly agree upon such additional compensation or
Supplier’s entitlement to additional compensation is established through the
dispute resolution process. If ABM authorizes Supplier to proceed but the
Parties disagree as to whether the authorized work constitutes New Services and
ABM reasonably believes that such work is material and is required on an urgent
basis, Supplier shall proceed with such work if directed to do so by ABM. In
such event, the invoiced Charges for such work shall be deemed disputed payments
under Section 12.4, and the disagreement shall be submitted to dispute
resolution pursuant to Article 19.
9.10 Audit Rights.

  (a)   Contract Records. Supplier shall maintain complete and accurate records
of and supporting documentation for all Charges and all financial and
non-financial transactions relevant to the performance of the Services and
Supplier’s financial and operational obligations under this Agreement, including
authorizations, System Changes and other changes, implementations, soft document
accesses, reports, filings, returns, analyses, procedures, controls, records,
data or information created, generated, collected, processed or stored by
Supplier (excluding Supplier’s internal costs, except to the extent such costs
are the basis on which ABM is charged). In addition, Supplier shall, and/or
shall cause its Subcontractors and suppliers to, maintain accurate records of
and supporting documentation for non-financial transactions (excluding internal
audit reports, but including notice to ABM of any finding of material
non-compliance relating to Supplier’s provision of the Services) to the extent
Supplier is required to maintain such records and documentation under this
Agreement or such records and documentation result from or are created in
connection with the performance of Supplier’s obligations under this Agreement
(collectively, “Contract Records”). With respect to the amounts chargeable to
and payments made by ABM under this Agreement, Contract Records shall be kept in
accordance with generally accepted accounting principles applied on a consistent
basis. Supplier shall retain Contract Records in accordance with ABM’s record
retention policy as it may be reasonably adjusted from

ABM/IBM Proprietary Information

Page 61 of 126



--------------------------------------------------------------------------------



 



      time to time and provided to Supplier in writing during the Term and any
Termination Assistance Services period and thereafter through the end of the
second (2nd) full calendar year after the calendar year in which Supplier
stopped performing Services (the “Audit Period”).     (b)   Operational Audits.
During the Audit Period, Supplier shall, and (upon ABM’s reasonable request)
shall cause its Subcontractors to, provide to ABM (and internal and external
auditors, inspectors, regulators and other representatives that ABM may
designate from time to time, including customers, vendors, licensees and other
third parties to the extent ABM or the Eligible Recipients are legally or
contractually obligated to submit to audits by such entities) access at
reasonable hours to Supplier Personnel, to the facilities at or from which
Services are then being provided and to Contract Records and other pertinent
information, all to the extent relevant to performance of the Services and
Supplier’s obligations under this Agreement. Such access shall be provided for
the purpose of performing audits and inspections, to (i) verify the integrity of
ABM Data, in accordance with the terms of this Agreement, (ii) examine the
systems that process, store, support and transmit that data, (iii) examine the
controls (e.g., organizational controls, input/output controls, system
modification controls, processing controls, system design controls, and access
controls) and the security, disaster recovery and back-up practices and
procedures; (iv) examine Supplier’s performance of the Services, in accordance
with the terms of this Agreement; (v) verify Supplier’s reported performance
against the applicable Service Levels; (vi) examine the accuracy of Supplier’s
measurement, monitoring and management tools; and (vii) enable ABM and the
Eligible Recipients to meet applicable legal and regulatory and contractual
requirements (including those associated with the Sarbanes-Oxley Act of 2002 and
the implementing regulations promulgated by the United States Securities and
Exchange Commission and Public Company Accounting Oversight Board), in each case
to the extent applicable to the Services performed by Supplier and/or the
variable charges for such services. Supplier shall (i) provide any assistance
reasonably requested by ABM or its designee in conducting any such audit,
including installing and operating audit software during the Term and any
Termination Assistance Services period, (ii) make requested personnel (to the
extent still employed by Supplier or its applicable Affiliate or Subcontractor),
records and information available to ABM or its designee, and (iii) in all
cases, provide such assistance, personnel, records and information in an
expeditious manner to facilitate the timely completion of such audit.     (c)  
Financial Audits. During the Audit Period, Supplier shall, and shall cause its
Subcontractors to, provide to ABM (and internal and external auditors,
inspectors, regulators and other representatives that ABM may designate from
time to time, including customers, vendors, licensees and other third parties to
the extent ABM or the Eligible Recipients are legally or contractually obligated
to submit to audits by such entities) access at reasonable hours to Supplier
Personnel and to Contract Records and other pertinent information, all to the
extent relevant to the performance of Supplier’s financial obligations under
this Agreement. Such access shall be provided for the purpose of performing
audits and inspections to (i) verify the accuracy and completeness of Contract
Records, (ii) verify the accuracy and completeness of the Charges and
Pass-Through Expenses and Out-of-Pocket Expenses (iii) examine the financial
controls, processes and procedures utilized by Supplier in connection with the
Services, (iv) examine Supplier’s performance of its other financial obligations
to ABM under this Agreement, and (v) enable ABM and the Eligible Recipients to
meet applicable legal and regulatory and contractual requirements in each case
to the extent applicable to the Services performed by Supplier and/or the
charges for such Services. Supplier shall (i) provide any assistance reasonably
requested by ABM or its designee in conducting any such audit, (ii) make
requested personnel (to the extent still employed by Supplier or its applicable
Affiliate or Subcontractor), records and information available to ABM or its
designee, and (iii) in all cases, provide such assistance, personnel, records
and information in an expeditious manner to facilitate the timely completion of
such audit. If any such audit reveals an overcharge by Supplier, and Supplier
does not successfully dispute the amount questioned by such audit, Supplier
shall promptly pay to ABM the amount of such overcharge (subject to
Section 12.1(d), net of any undercharges uncovered by the audit), together with
interest at the rate of twelve percent (12%) per annum from the date of
Supplier’s receipt of such overcharge. In addition, if any such audit reveals an
overcharge of more than five percent

ABM/IBM Proprietary Information

Page 62 of 126



--------------------------------------------------------------------------------



 



      (5%) of the audited Charges in any Charges category, Supplier shall
promptly reimburse ABM for the actual cost of such audit (provided that (i) the
amount of such reimbursement shall not exceed the amount of the overcharge, and
(ii) if ABM retains an auditor or inspector on a contingent fee basis, such
contingent fee is reasonable and in accordance with customary industry
arrangements). Subject to Section 12.1(d) if any such audit reveals an
underpayment by ABM and ABM does not successfully dispute the finding, ABM shall
promptly pay Supplier the amount of such undercharge.

  (d)   Audit Assistance. ABM and certain Eligible Recipients are subject to
regulation and audit by governmental bodies, standards organizations and other
regulatory authorities under applicable Laws, rules, regulations, standards and
contract provisions. If a governmental body, standards organization or other
regulatory authority exercises its right to examine or audit ABM’s or an
Eligible Recipient’s books, records, documents or accounting practices and
procedures pursuant to such Laws, rules, regulations, standards or contract
provisions, Supplier shall provide all assistance requested by ABM or the
Eligible Recipient in responding to such audits or requests for information.    
(e)   General Procedures.

  (i)   Supplier shall obtain audit rights equivalent to those specified in this
Section 9.10 from all Subcontractors and will cause such rights to extend to
ABM.     (ii)   Notwithstanding the intended breadth of ABM’s audit rights, ABM
shall not be given access to the proprietary information of other Supplier
customers or to Supplier locations that are not related to ABM, Eligible
Recipients or the Services.     (iii)   In performing audits, ABM shall endeavor
to avoid unnecessary disruption of Supplier’s operations and unnecessary
interference with Supplier’s ability to perform the Services in accordance with
the Service Levels. Unless otherwise agreed, such audits will be conducted
during Supplier’s normal business hours.     (iv)   Following any audit, ABM
shall conduct (in the case of an internal audit), or request its external
auditors or examiners to conduct, an exit conference with Supplier to obtain
factual concurrence with issues identified in the review.     (v)   ABM shall be
given reasonable private workspace in which to perform an audit, plus access to
photocopiers, telephone, facsimile machines, computer hook-ups and any other
facilities or equipment needed for the performance of the audit.     (vi)   ABM
shall provide Supplier with notice at least three (3) business days prior to any
operational or financial audit by ABM or its authorized agents or
representatives; provided that no such notice shall be required with respect to
audits conducted by government auditors, inspectors, regulators or
representatives. To the extent ABM has advance notice of a governmental audit,
it shall provide reasonable notice to Supplier.     (vii)   Prior to receiving
access to Supplier Proprietary Information or Supplier Facilities, external
auditors and examiners designated by ABM (other than government auditors and
examiners) shall execute a non-disclosure agreement substantially in the form
attached hereto as Exhibit 1. ABM’s external auditors and examiners shall not be
Direct Supplier Competitors.

  (f)   Supplier Internal Audit. If Supplier determines as a result of its own
internal audit that it has overcharged ABM, then Supplier shall promptly pay or
credit to ABM the amount of such overcharge, together with interest from the
date of Supplier’s receipt of such overcharge at the Prime Rate. In the event
such an audit results in a determination that Supplier has undercharged

ABM/IBM Proprietary Information

Page 63 of 126



--------------------------------------------------------------------------------



 



      ABM, then, subject to Section 12.1(d) and ABM’s right to dispute the
amount of such undercharge, Supplier shall immediately report such undercharge
to ABM and invoice ABM for such undercharged amounts.     (g)   Supplier
Response. Supplier and ABM shall meet to review each audit report prepared in
connection with this Section 9.10 promptly after the issuance thereof. Supplier
will respond to each audit report in writing within thirty (30) days from
receipt of such report, unless a shorter response time is reasonable under the
circumstances. Supplier and ABM shall develop and agree upon an action plan to
promptly address and resolve any deficiencies, concerns and/or recommendations
in such audit report and Supplier, at its own expense, shall undertake remedial
action in accordance with such action plan and the dates specified therein.    
(h)   Supplier Response to Government Audits. If an audit by a governmental
body, stock exchange or regulatory authority having jurisdiction over ABM, an
Eligible Recipient or Supplier results in a finding that Supplier is not in
compliance with any generally accepted accounting principle or other audit
requirement or any Law relating to the performance of its obligations under this
Agreement, then unless otherwise agreed, Supplier shall address and resolve the
deficiency(ies) identified by such governmental body, stock exchange or
regulatory authority in accordance with Section 15.10 and within the time period
specified by such auditor. Supplier shall do so at its own expense if and to the
extent such audit deficiency or finding of non-compliance results from
Supplier’s failure to comply with its obligation under this Agreement.     (i)  
SAS70 Audit. In addition to its other obligations under this Section 9.10,
Supplier shall cause a Statement of Auditing Standards (“SAS”) 70 Type II audit
(or equivalent audit) to be conducted by an independent public accounting firm
on a quarterly basis (e.g., February 28, May 31, August 31 and November 30) for
Supplier Facilities in North America at or from which outsourcing services are
provided, including the Supplier Facilities at or from which Services are
provided under this Agreement. Each quarterly SAS 70 Type II audit shall focus
in general on Supplier’s policies, procedures and internal controls during the
preceding twelve (12) months, and in particular on those applicable to a random
sample of Supplier’s customers selected by the independent public accounting
firm. Supplier shall promptly provide ABM and its independent auditors with a
copy of the resulting audit report (and in all events shall provide such report
within sixty (60) days after the end of the defined quarterly period). Such
report shall be provided at no additional charge to ABM. Supplier shall respond
to the portions of such report that are relevant to ABM or the Eligible
Recipients in accordance with Section 9.10(g).     (j)   Audit Costs.

  (i)   Except as provided in Section 9.10(j)(ii) below, Supplier and its
Subcontractors shall provide the Services described in this Section 9.10 as part
of the Monthly Base Charges and at no additional Charge to ABM.     (ii)   As
part of the Monthly Base Charges, Supplier shall provide, at ABM’s request, up
to 1,000 FTE hours of audit assistance for audits initiated by ABM in any
Contract Year (“Baseline Audit FTEs”). The ABM Contract Manager or his or her
designee shall request, define and set the priority for such audit assistance.
Supplier shall report monthly on the level of effort expended by Supplier in the
performance of such audit assistance and shall not exceed the Baseline Audit
FTEs without ABM’s prior approval. Subject to Sections 9.10(j)(iii), (iv) and
(v), if ABM authorizes Supplier to exceed the Baseline Audit FTEs in any
Contract Year, ABM shall either pay Supplier for such additional FTE hours at
the rates specified in Schedule J or apply such additional FTE hours against the
Baseline Project FTEs described in Section 11.8(a).     (iii)   Notwithstanding
Section 9.10(j)(ii), to the extent the level of audit assistance requested by
ABM and provided by Supplier Personnel in connection with any audit initiated by

ABM/IBM Proprietary Information

Page 64 of 126



--------------------------------------------------------------------------------



 



      ABM is, in the aggregate, eight (8) FTE hours or less, there shall be no
additional Charge to ABM for such assistance and such FTE hours shall not be
counted against the Baseline Audit FTE pool described in Section 9.10(j)(ii)
above.

  (iv)   Notwithstanding Section 9.10(j)(ii), to the extent the audit assistance
requested by ABM can be provided by Supplier using personnel already assigned to
ABM hereunder without impacting Service Levels, there will be no additional
charge to ABM for such audit assistance. If the audit assistance requested by
ABM cannot be provided by Supplier using such personnel then assigned to ABM
without impacting Service Levels, ABM, in its sole discretion, may forego or
delay any work activities or temporarily or permanently adjust the work to be
performed by Supplier, the schedules associated therewith or the Service Levels
to permit the performance of such audit assistance using personnel already
assigned to perform the Services.     (v)   Notwithstanding Section 9.10(j)(ii),
there will be no additional charge to ABM for audit assistance if, in performing
such an audit, ABM uncovers evidence that Supplier has breached any material
obligation(s) under this Agreement.

9.11 Agency and Disbursements.

  (a)   Disbursements. Beginning on the Commencement Date, Supplier shall make
payments to certain lessors, licensors and suppliers as paying agent of ABM or
the Eligible Recipients, or shall reimburse ABM for payments made by ABM or the
Eligible Recipients to such lessors, licensors and suppliers, if and to the
extent such payments relate to Third Party Contracts, Equipment leases or Third
Party Software licenses for periods on or after the Commencement Date as to
which Supplier is financially responsible, but which have not been formally
transferred to Supplier.     (b)   Limited Agency. ABM hereby appoints Supplier
as its limited agent during the Term solely for the purposes of the
administration of and payment of Pass-Through Expenses, amounts under Managed
Third Party agreements and amounts under Third Party Contracts, Equipment leases
and Third Party Software licenses for which Supplier is financially responsible
under Schedules E or J.1. ABM shall provide, on a timely basis, such affirmation
of Supplier’s authority to such lessors, licensors, suppliers and other third
parties as Supplier may reasonably request.     (c)   Reimbursement for
Substitute Payment. If either Party in error pays to a third party an amount for
which the other Party is responsible under this Agreement, the Party that is
responsible for such payment shall promptly reimburse the paying Party for such
amount.     (d)   Notice of Decommissioning. Supplier agrees to notify ABM
promptly if and to the extent any ABM or Eligible Recipient owned Equipment or
ABM or Eligible Recipient leased Equipment will no longer be used to provide the
Services. The notification will include the identification of the Equipment and
location, and the date it will no longer be needed by Supplier, along with the
reason for decommissioning. Upon receipt of any such notice, ABM may (or may
cause the applicable Eligible Recipient to), in its sole discretion, terminate
the Equipment lease for such leased Equipment as of the date specified in such
notice and sell or otherwise dispose of or redeploy such ABM or Eligible
Recipient owned Equipment that is the subject of such a notice as of the date
specified in such notice. Upon Supplier ceasing to use any Equipment (or, in the
case of leased Equipment, upon the last day ABM or Eligible Recipient is
obligated to make such leased Equipment available to Supplier, if earlier),
Supplier shall return the same to ABM in condition at least as good as the
condition thereof on the Commencement Date, ordinary wear and tear excepted.
Supplier shall pack and prepare such Equipment for shipping and shall arrange
for the shipping of such Equipment to the location designated by ABM. For
Equipment located at a Supplier Facility, Supplier shall pay to ship such
Equipment to the designated location; for Equipment located at an ABM Facility,
ABM shall pay for any such shipping.

ABM/IBM Proprietary Information

Page 65 of 126



--------------------------------------------------------------------------------



 



9.12 Subcontractors.

  (a)   Use of Subcontractors. Except as provided in Section 9.12(b), Supplier
shall not subcontract any of its responsibilities without ABM’s prior written
approval, which may be withheld in ABM’s sole discretion. Prior to entering into
a subcontract with a third party for the Services, Supplier shall (i) give ABM
reasonable prior notice specifying the components of the Services affected, the
scope of the proposed subcontract, the identity and qualifications of the
proposed Subcontractor, the extent to which ABM will have the right to hire
employees of the proposed Subcontractor, the additional Service Taxes, if any,
associated with the use of the proposed Subcontractor, and the reasons for
subcontracting the work in question; and (ii) obtain ABM’s prior written
approval of such Subcontractor. ABM shall have the right to revoke its prior
approval of a Subcontractor for reasonable cause and direct Supplier to replace
such Subcontractor as soon as possible. Subcontractors listed on Schedule D as
of the Effective Date are deemed to be approved by ABM.     (b)   Shared
Subcontractors. Supplier may, in the ordinary course of business, subcontract
(i) for third party services or products that are not exclusively dedicated to
ABM and that do not include regular direct contact with ABM or Eligible
Recipient personnel or the performance of services at ABM Sites, or (ii) with
temporary personnel firms for the provision of temporary contract labor
(collectively, “Shared Subcontractors”); provided, that such Shared
Subcontractors possess the training and experience, competence and skill to
perform the work in a skilled, workmanlike manner. ABM shall have no approval
right with respect to such Shared Subcontractors. If, however, ABM expresses
dissatisfaction with the services or products of a Shared Subcontractor,
Supplier shall work in good faith to resolve ABM’s concerns on a mutually
acceptable basis and, at ABM request, replace such Shared Subcontractor.     (c)
  Supplier Responsibility. Supplier shall be responsible for any failure by any
Subcontractor or Subcontractor personnel to perform in accordance with this
Agreement or to comply with any duties or obligations imposed on Supplier under
this Agreement to the same extent as if such failure to perform or comply was
committed by Supplier or Supplier employees. Supplier shall be responsible for
the performance of all such Subcontractors and Subcontractor personnel providing
any of the Services hereunder. Supplier shall be ABM’s sole point of contact
regarding the Services, including with respect to payment.

9.13 Telecommunications Matters

  (a)   Supplier or a Supplier Subcontractor will, at no additional charge to
ABM, perform the functions of a Responsible Organization (“RespOrg”) with
respect to all “called party pays” toll free numbers (e.g., those in the 800,
888 and similar service access code) (collectively “Toll Free Numbers”) for
which ABM requests such RespOrg services, and will fully and promptly perform
all RespOrg functions under applicable tariffs (including the Bell Operating
Company Tariffs) or rules, regulations and procedures of the FCC and the North
American Number Coordinator pertaining to 800 Service Management System
functions with respect to such Toll Free Numbers (“800 Service Management
Systems SMS/800 Functions”); provided that Supplier and/or its Subcontractor
shall not hold in reserve or otherwise refuse to release such Toll Free Numbers
upon written request of ABM to release or transfer some or all Toll Free
Numbers.     (b)   To the extent technologically and operationally compatible
and permitted by applicable Laws, the Services may be connected/interconnected
by ABM to other services provided by Supplier or to services provided by ABM
itself or any other vendor.     (c)   To the extent Supplier elects to change
one or more of its underlying providers of interexchange facilities, such change
shall not, unless otherwise agreed, result in any interruption, diminution in
service quality, or increase in the Charges.     (d)   Orders for the
installation or relocation of elements of the Services must be submitted in
writing by an authorized ABM representative and evidenced by an ABM service
order number. ABM shall only be responsible for orders placed, and information
directions and commitments relevant to such

ABM/IBM Proprietary Information

Page 66 of 126



--------------------------------------------------------------------------------



 



orders delivered to Supplier by such authorized ABM representatives. Supplier
will accept service orders only from authorized ABM representatives identified
on such list and will not solicit the placement of orders by unauthorized
employees of ABM or Eligible Recipients. Supplier shall send ABM written
confirmation of service orders not initiated by an authorized ABM or an Eligible
Recipient representative and submitted in writing to Supplier within one
(1) business day of Supplier’s receipt of each such order. Supplier shall
implement such service order(s) only upon receipt of ABM’s written ratification
of such order(s). Unless otherwise agreed by ABM in its sole discretion, in the
event Supplier implements a service order placed by an individual without
authorization without first receiving ratification of the order by an authorized
representative, the order shall be deemed null and void ab initio, Supplier will
promptly discontinue the affected Services, and Supplier will not charge ABM any
deinstall or other charge that would otherwise apply.

  (e)   With respect to the compatibility of the Services provided by Supplier
with Equipment for which ABM is financially and operationally responsible,
Supplier agrees to consult with ABM on request concerning the compatibility of
Services with such Equipment including, in the case of Equipment and related
software that ABM proposes to acquire, informing ABM of the likely effects (if
any) of the use of such Equipment and related software on the quality, operating
characteristics and efficiency of the Services and the effects (if any) of the
Services on the operating characteristics and efficiency of such Equipment and
related software. Supplier further agrees to provide all interface
specifications requested by ABM with respect to any Service.

9.14 FCC Actions

  (a)   If Supplier and/or its Subcontractors are required to file a tariff or
other regulatory submission pursuant to Section 9.14(b), below, and the initial
tariff option or submission that Supplier or its Subcontractors file to
implement this Agreement is not permitted to become effective by the Federal
Communications Commission or if any ruling, order or determination shall
materially and adversely affect Supplier’s or its Subcontractors’ ability to
offer the Services under the terms and conditions set forth herein, Supplier
shall develop a proposal the purpose of which will be to provide comparable
service to ABM on terms and conditions substantially equivalent to those
contained in this Agreement, to the extent permissible under applicable legal
and regulatory requirements. ABM shall cooperate with Supplier in the
development of such a proposal. Such service may be provided under (i) other
existing Supplier or Subcontractor tariffs (if that can be done at such tariffs’
then-effective rates without further revision), (ii) newly-filed tariffs or
regulatory submissions, or (iii) public postings by Supplier or its
Subcontractors of rates and other terms of service. If Supplier is unwilling or
unable to develop such proposal within thirty (30) days of any such event, such
proposal is not reasonably acceptable to ABM, or such proposal fails to take
effect within thirty (30) days of the Parties’ agreement to such proposal, ABM
shall have the right to terminate any affected portions of this Agreement
without payment of Termination Charges or other liability. A proposal shall be
deemed not reasonably acceptable to ABM if it fails to comply with applicable
legal or regulatory requirements, increases ABM’s total costs of receiving the
Services, requires material changes to ABM facilities, systems, software or
equipment, or has a material adverse impact on the functionality,
interoperability, performance or resource efficiency of the Services.

ABM/IBM Proprietary Information

Page 67 of 126



--------------------------------------------------------------------------------



 



  (b)   To the extent required by Law, and within thirty (30) days after the
Effective Date of this Agreement, Supplier and/or its Subcontractors will file
any tariff, tariff option or other regulatory submission applicable to Supplier
and/or its Subcontractors and required to implement the Agreement. Such filing
shall be consistent in all material respect with all applicable provisions of
this Agreement and shall not be less favorable to ABM and the Eligible
Recipients than the rates and other terms and conditions of this Agreement.
Supplier will make a copy of any applicable filings available to ABM for ABM’s
review and inspection and will provide ABM with a copy of all amendments to such
tariffs or other filings having a bearing on the Agreement when such amendments
are filed with the appropriate governmental agencies. In addition, Supplier will
provide a draft of any revisions that may substantively affect ABM’s rights and
obligations under this Agreement at least ten (10) days before such revisions
are filed with the FCC, where feasible. If Supplier makes revisions to a tariff,
tariff option or other submission that materially and adversely affect ABM’s
rights hereunder without obtaining ABM’s written consent, ABM shall have the
right to terminate any affected portions of this Agreement without payment of
Termination Charges or other liability.     (c)   Supplier and ABM shall not
(and Supplier shall cause its Subcontractors not to) interpose as a defense in
any action to enforce the other Party’s rights under this Agreement that such
terms and conditions are invalid or unenforceable because of inconsistency with
applicable Law or regulation or with Supplier’s or its Subcontractors’ tariffs,
tariff options or other regulatory submissions, if any, and will not make such a
claim in any tribunal in a dispute with the other Party.     (d)   If, at any
time during the Term, the Federal Communications Commission or any other
regulatory body with jurisdiction over a material portion of the Services,
pursuant to a final order that is not subject to further appeal, alters the
rules or regulations applicable to Supplier, its Subcontractors or the Services
in a manner that requires or permits Supplier or its Subcontractors to detariff
all or any material portion of the Services, Supplier and/or its Subcontractors
shall promptly detariff (and withdraw any tariff, tariff option or other
regulatory submission specifically relating to) such Services or the affected
portions thereof and thereafter perform such Services solely in accordance with
the terms and conditions of this Agreement.     (e)   If, at any time during the
Term, the Federal Communications Commission or any other applicable regulatory
authority with jurisdiction over a material portion of the Services determines
that it is unlawful for Supplier or its Subcontractors to provide both regulated
and non-regulated Services under a single agreement, the Parties agree to
execute a separate agreement under which the non-regulated services will be
provided and, except as otherwise agreed by the Parties or required by
applicable Laws, the terms and conditions applicable to such non-regulated
Services shall be identical in all non-ministerial respects to those provided
herein.     (f)   If, at any time during the Term, the Federal Communications
Commission or any other applicable regulatory authority with jurisdiction over a
material portion of the Services promulgates or passes a law, statute, rule,
regulation or order that adversely affects Supplier’s or its Subcontractors’
ability to offer the Services under the terms and conditions set forth herein,
Supplier shall provide service to ABM under other arrangements with rates, terms
and conditions no less favorable to ABM than those set forth in this Agreement.
If any such law, statute, rule, regulation, or order shall require the
enhancement or improvement of a Service provided under this Agreement, Supplier
shall not, and shall cause its Subcontractors not to, resist same and shall
improve or enhance such Service as required.

9.15 Retained Systems and Business Processes.

  (a)   No Adverse Effect. Supplier shall not, by any act or omission, adversely
affect or alter the functionality, interoperability, performance, accuracy,
speed, responsiveness, quality, cost or resource efficiency of the Retained
Systems and Business Processes without the prior consent of ABM. Nor shall
Supplier, by any act or omission, require changes to the Retained Systems and

ABM/IBM Proprietary Information

Page 68 of 126



--------------------------------------------------------------------------------



 



      Business Processes, including associated business processes, applications,
systems, software, utilities, tools or equipment, without the prior consent of
ABM.     (b)   Interface. Supplier shall cause the processes, Systems, Software
and Equipment used to provide the Services to interface and integrate with the
Retained Systems and Business Processes.     (c)   Keep Informed. Supplier shall
use commercially reasonable efforts to inform itself and maintain up to date
knowledge about all aspects of the existing and future Retained Systems and
Business Processes.     (d)   Assistance. As part of the Services, Supplier
shall provide ABM (upon ABM’s request) with Services in relation to Retained
Systems and Business Processes, including: (i) liaising with ABM or third
parties regarding the impact of any alterations to the Retained Systems and
Business Processes and vice versa; and (ii) identifying favorable vendors, and
acting as ABM’s agent, in relation to the acquisition, support and development
of Retained Systems and Business Processes.

9.16 Network Configuration Data.
Supplier (i) shall provide ABM (and its third party vendors) with network
configuration data in relation to the network Supplier provides for ABM and/or
the Eligible Recipients; and (ii) hereby grants to ABM (and its third party
vendors) the right to use such data in connection with businesses of ABM and the
Eligible Recipients.
10. ABM RESPONSIBILITIES
10.1 Responsibilities.
In addition to ABM’s responsibilities as expressly set forth elsewhere in this
Agreement, ABM shall be responsible for the following:

  (a)   ABM Contract Manager. ABM shall designate one (1) individual (the “ABM
Contract Manager”) to whom all Supplier communications concerning this Agreement
may be addressed (except as otherwise expressly provided in this Agreement), who
shall have the authority to act on behalf of ABM and the Eligible Recipients in
all day-to-day matters pertaining to this Agreement. ABM may change the
designated ABM Contract Manager from time to time by providing notice to
Supplier. Additionally, ABM will have the option, but will not be obligated, to
designate additional representatives who will be authorized to make certain
decisions (e.g., regarding emergency maintenance) if the ABM Contract Manager is
not available.     (b)   Cooperation. ABM, through the ABM Contract Manager (or
his or her designee), shall cooperate with Supplier by, among other things,
making available, as reasonably requested by Supplier, management decisions,
information, approvals and acceptances so that Supplier may accomplish its
obligations and responsibilities hereunder.     (c)   Requirement of Writing. To
the extent Supplier is required under this Agreement to obtain ABM’s approval,
consent or agreement, such approval, consent or agreement must be in writing and
must be signed by the ABM Contract Manager or an authorized ABM representative.
Notwithstanding the preceding sentence, the ABM Contract Manager may agree in
advance in writing that as to certain specific matters oral approval, consent or
agreement will be sufficient.     (d)   ABM Personnel. ABM, and not Supplier,
shall be responsible and therefore solely liable for all acts and omissions of
ABM Personnel, including acts and omissions constituting gross negligence,
willful misconduct and/or fraud.

ABM/IBM Proprietary Information

Page 69 of 126



--------------------------------------------------------------------------------



 



10.2 Savings Clause.
Supplier’s failure to perform its responsibilities under this Agreement or to
meet the Service Levels shall be excused if and to the extent such Supplier
non-performance is caused by (i) the wrongful or tortious actions of ABM, an
Eligible Recipient or an ABM Third Party Contractor performing obligations on
behalf of ABM under this Agreement, or (ii) the failure of ABM, an Eligible
Recipient or an ABM Third Party Contractor to perform ABM’s obligations under
this Agreement (unless and to the extent, as to ABM Third Party Contractors,
such failure is attributable to Supplier’s failure to properly manage such ABM
Third Party Contractor in accordance with Section 6.11 and Schedule K), but only
if (A) Supplier expeditiously notifies ABM of such wrongful or tortious action
or failure to perform and its inability to perform under such circumstances,
(B) Supplier provides ABM with a reasonable opportunity to correct such failure
to perform and thereby avoid such Supplier non-performance, (C) Supplier uses
commercially reasonable efforts to avoid or mitigate the impact of such failure
to perform, (D) Supplier uses commercially reasonable efforts to perform
notwithstanding such failure to perform, and (E) if there are questions as to
causation, Supplier conducts a Root Cause Analysis and thereby demonstrates that
such failure to perform is the cause of Supplier’s non-performance.
11. CHARGES
11.1 General.

  (a)   Payment of Charges. In consideration of Supplier’s performance of the
Services, ABM agrees to pay Supplier the applicable Charges set forth in
Schedule J.     (b)   No Additional Charges. ABM shall not pay any Charges for
the Services in addition to those set forth in this Article 11, or Schedule J.
Any costs incurred by Supplier prior to the Effective Date are included in the
Charges set forth in Schedule J and are not to be separately paid or reimbursed
by ABM.     (c)   No Charge for Reperformance. At no additional expense to ABM,
Supplier shall reperform (including, subject to Section 13.2(c), any required
backup or restoration of data) any Services that result in incorrect outputs to
the extent due to an error or breach by Supplier, and the resources required for
such performance shall not be counted in calculating the Charges payable or
resources utilized by ABM hereunder.     (d)   Charges for Contract Changes.
Unless otherwise agreed, System Changes, changes in the Services (including
changes in the ABM Standards) and changes in the rights or obligations of the
Parties under this Agreement (collectively, “Contract Changes”) will result in
changes in the applicable Charges only if and to the extent (i) the Agreement
expressly provides for a change in the Supplier Charges in such circumstances;
(ii) the agreed upon Charges or pricing methodology expressly provides for a
price change in such circumstances (for example, Schedule J specifies the number
of FTEs or hours of coverage to be provided for the quoted price, or defines a
Resource Baseline for the Resource Unit in question with ARCs and RRCs for
increased or decreased usage); or (iii) the Contract Change meets the definition
of New Services and additional Charges are applicable in accordance therewith.  
  (e)   Eligible Recipient Services.

  (i)   Eligible Recipients. Supplier shall provide the Services to Eligible
Recipients designated by ABM. To the extent a designated Eligible Recipient will
receive less than all of the Services, ABM shall identify the categories of
Services to be provided by Supplier to such Eligible Recipient.

ABM/IBM Proprietary Information

Page 70 of 126



--------------------------------------------------------------------------------



 



  (ii)   New Eligible Recipients. From time to time ABM may request, pursuant to
the Change Control Process, that Supplier provide Services to Eligible
Recipients not previously receiving such Services. Except as provided in
Section 11.5 or otherwise agreed by the Parties, such Services shall be
performed in accordance with the terms, conditions and prices (excluding any
non-recurring transition or start-up activities specific to such Eligible
Recipients for which Supplier is not otherwise financially responsible under
this Agreement) then applicable to the provisions of the same Services to
existing Eligible Recipients.     (iii)   Eligible Recipients Described in
Section 2.1(44)(h) and (i). Unless otherwise agreed by the Parties, to the
extent ABM designates as an Eligible Recipient a person or Entity engaged in the
provision of products or services to ABM and/or the Eligible Recipients
described in Sections 2.1(44)(a)-(g), the Services provided by Supplier to such
Eligible Recipient shall be limited to and in support of the provision of such
products or services to ABM and/or the Eligible Recipients. Unless otherwise
agreed by the Parties, to the extent ABM designates as an Eligible Recipient a
customer of an Eligible Recipient described in Sections 2.1(44)(a)-(g) or a
subcontractor to such an Eligible Recipient, the Services provided by Supplier
shall be limited to and in support of the provision of products or services to
such customer or subcontractor.     (iv)   Election Procedure. Within ninety
(90) days after the consummation of a transaction described in
Section 2.1(44)(c) or (d), ABM shall elect, on behalf of the Eligible Recipient
in question, either (i) that such Eligible Recipient shall continue to obtain
Services in some or all Functional Service Areas subject to and in accordance
with the terms and conditions of this Agreement for the remainder of the Term,
or (ii) that the Term shall be terminated as to such Eligible Recipient with
respect to some or all Functional Service Areas as of a specified date, subject
to its receipt of Termination Assistance Services pursuant to Section 4.3. If
there shall be no election within such ninety (90) day period, the Term shall be
terminated as to such Eligible Recipient with respect to all Services, subject
to its receipt of Termination Assistance Services pursuant to Section 4.3.

11.2 Pass-Through Expenses.

  (a)   Procedures and Payment. Unless otherwise agreed by the Parties, ABM
shall pay all Pass-Through Expenses directly to the applicable suppliers
following review, validation and approval of such Pass-Through Expenses by
Supplier. Before transmitting an invoice to ABM for any Pass-Through Expense,
Supplier shall (i) confirm that ABM, rather than Supplier, is financially
responsible for the invoiced charges under Schedule J, (ii) review and validate
the invoiced charges, (iii) identify any errors or omissions on such invoice,
(iv) communicate with the applicable supplier to correct any errors or
omissions, resolve any questions or issues and obtain any applicable credits for
ABM, and (v) code the applicable invoice to the proper ABM’s cost center or
account. Supplier shall transmit to ABM the supplier invoice, together with any
documentation supporting such invoice and a statement that Supplier has reviewed
and validated the invoiced charges, within ten (10) days after Supplier’s
receipt of notice of such invoice, or, if earlier, within five (5) days prior to
the date on which payment is due if such invoice was electronically received by
Supplier at least five (5) days prior to such due date. In addition, if the
supplier offers a discount for payment prior to a specified date, Supplier shall
use commercially reasonable efforts to transmit such invoice and associated
documentation to ABM at least ten (10) days prior to such date. To the extent
either Party fails to comply with its obligations hereunder, it shall be
financially responsible for any discounts lost or any late fees or interest
charges incurred. Supplier shall deliver a monthly Pass-Through Expense Report
to ABM as specified in Schedule R.

ABM/IBM Proprietary Information

Page 71 of 126



--------------------------------------------------------------------------------



 



  (b)   Efforts to Minimize. Supplier will use commercially reasonable efforts
to identify methods of reducing and minimizing ABM’s retained and Pass-Through
Expenses and will notify ABM of such methods and the estimated potential savings
associated with each such method.

11.3 Incidental Expenses.
Supplier acknowledges that, except as expressly provided otherwise in the
Agreement, expenses that Supplier incurs in performing the Services are included
in Supplier’s charges and rates set forth in this Agreement. Accordingly, such
Supplier expenses are not separately reimbursable by ABM unless ABM has agreed
in advance to reimburse Supplier for the expense.
11.4 Taxes.
The Parties’ respective responsibilities for taxes arising under or in
connection with this Agreement shall be as follows:

  (a)   Income Taxes. Each Party shall be responsible for its own Income Taxes.
    (b)   Sales, Use and Property Taxes. Each Party shall be responsible for any
sales, lease, use, personal property, stamp duty or other such taxes on
Equipment, Software or property it owns or leases from a third party, including
any lease assigned pursuant to this Agreement, and/or for which it is
financially responsible under this Agreement.     (c)   Taxes on Goods or
Services Used by Supplier. Supplier shall be responsible for all sales, service,
value-added, lease, use, personal property, excise, consumption, and other taxes
and duties payable by Supplier on any goods or services used or consumed by
Supplier in providing the Services where the tax is imposed on Supplier’s
acquisition or use of such goods or services and the amount of tax is measured
by Supplier’s costs in acquiring such goods or services and not by ABM’s cost of
acquiring such goods or services from Supplier.     (d)   Service Taxes.

  (i)   Subject to Sections 11.4(d)(ii) and (iii), ABM shall be financially
responsible for all Service Taxes enacted prior to the Effective Date and
assessed against Supplier, ABM or the Eligible Recipients by Tax Authorities in
jurisdictions in which the Services are delivered to ABM or the Eligible
Recipients by Supplier (“ABM Service Taxes”)     (ii)   If, following the
Effective Date, new or higher ABM Service Taxes become applicable to the
Services as a result of either Party moving all or part of its operations to a
different jurisdiction (e.g., ABM or an Eligible Recipient opening a new
facility, Supplier relocating the performance of the Services to a new service
location or Supplier using an Affiliate or Subcontractor to perform all or part
of the Services) and such move was not contemplated as of the Effective Date,
the Party initiating such move shall be financially responsible for such new or
higher ABM Service Taxes.     (iii)   Notwithstanding Section 11.4(d)(i) and
(ii), if new or higher ABM Service Taxes are enacted on or after the Effective
Date (or, in the case of Section 11.4(d)(ii), the move date), the Parties shall
identify and diligently seek to agree upon legally permissible means of avoiding
or minimizing such new or higher Service Taxes and/or sharing financial
responsibility for such Service Taxes. If the Parties are unable to agree upon
such measures within thirty (30) days and the financial impact of all such new
or higher Service Taxes exceeds one percent (1%) of the then-current Annual
Service Charge, ABM may elect to terminate this Agreement in its entirety or to
terminate any portions impacted by such new or higher Service Taxes (unless
Supplier agrees to assume financial responsibility for all new or higher Service
Taxes exceeding the one percent

ABM/IBM Proprietary Information

Page 72 of 126



--------------------------------------------------------------------------------



 



      threshold). If ABM elects to terminate on this basis, ABM shall not be
obligated to pay any Termination Fee, but shall pay Wind Down Charges in
accordance with Schedule N.

  (iv)   Supplier shall be financially responsible for any Service Taxes
assessed against either Party by Tax Authorities in the jurisdictions from which
the Services are provided by Supplier or any Service Taxes otherwise
attributable to the provision of Services by Supplier from such jurisdictions
(“Supplier Service Taxes”). Notwithstanding the foregoing, to the extent
Supplier provides the Services from the same jurisdiction in which such Services
are delivered to ABM or the applicable Eligible Recipient, then such Service
Taxes shall be treated in accordance with Section 11.4(e)(i) above.     (v)   If
required under applicable Laws, Supplier shall invoice ABM for the full amount
of any such Supplier Service Taxes and then credit or reimburse ABM for that
portion of such Service Taxes for which Supplier is financially responsible
under this provision.     (vi)   With respect to Service Taxes for which
Supplier is financially responsible under this Agreement, Supplier shall include
on each invoice delivered to ABM pursuant to Section 12.1(a) the identity and
amount of each such Service Tax and a representation that Supplier has paid such
tax.

  (e)   Withholding. Any withholding tax or other tax of any kind that ABM is
required by applicable Law to withhold and pay on behalf of Supplier with
respect to amounts payable to Supplier under this Agreement will be deducted
from such amount prior to remittance to Supplier. ABM will provide to Supplier
reasonable assistance, which shall include the provision of reasonable
documentation as required by revenue authorities, to enable Supplier to claim
exemption from or obtain a repayment of such withheld taxes and will, upon
request, provide Supplier with a copy of the withholding tax certificate.    
(f)   Telecommunication Surcharges or User Fees. To the extent ABM is
responsible under Schedule J for telecommunication surcharges or user fees
imposed by government authorities and associated with the Services and the
allocation of such fees or surcharges is within Supplier’s or its
Subcontractors’ discretion, Supplier and its Subcontractors shall act fairly and
equitably in allocating such fees and surcharges to ABM, and ABM and the
Eligible Recipients shall not receive an unfair or inequitable share of such
fees and surcharges. In addition, in the event any such fee or surcharge for
which ABM or an Eligible Recipient is responsible is subsequently reduced or
vacated by the appropriate regulatory authority or court of competent
jurisdiction, Supplier shall seek on behalf of ABM a refund of any overpayment
of such fee or surcharge by ABM or the Eligible Recipient.     (g)   Notice of
New Taxes and Charges. Supplier shall promptly notify ABM when it becomes aware
of any new taxes or other charges (including changes to existing taxes or
charges) to be passed through and/or collected by Supplier under this Section.
Such notification (which may be separate from the first invoice reflecting such
taxes or other charges) shall contain a detailed explanation of such taxes or
charges, including the effective date of each new tax or charge.     (h)  
Efforts to Minimize Taxes. The Parties agree to cooperate fully with each other
to enable each to more accurately determine its own tax liability and to
minimize such liability to the extent legally permissible. Supplier’s invoices
shall separately state the Charges that are subject to taxation and the amount
of taxes included therein. Each Party will provide and make available to the
other any resale certificates, information regarding out-of-state sales or use
of equipment, materials, or services, and other exemption certificates or
information reasonably requested by either Party. At ABM’s reasonable request,
Supplier shall provide ABM with written evidence of Supplier’s filing of all
required tax forms and returns required in connection with any Service Taxes
collected from ABM, and its collection and remittance of all applicable Service
Taxes.

ABM/IBM Proprietary Information

Page 73 of 126



--------------------------------------------------------------------------------



 



  (i)   Tax Audits or Proceedings.

  (i)   The provisions of this Section 11.4(i)(i) shall apply with respect to
any audit, proceeding or claim by any Tax Authority that relates to taxes
assessed by such Tax Authority for which the other Party is financially
responsible under this Agreement and that relates solely to such other Party
and, with respect to Supplier, does not involve claims for taxes assessed in
connection with any other customer of Supplier. Each Party shall promptly notify
the other Party of, and coordinate with the other Party the response to and
settlement of, any claim for taxes asserted by applicable Tax Authorities for
which the other Party is financially responsible hereunder. Each Party also
shall have the right to challenge the imposition of any tax liability for which
it is financially responsible under this Agreement or, if necessary, to direct
the other Party to challenge the imposition of such tax liability. If either
Party requests the other to challenge the imposition of any tax liability, such
other Party ultimately imposed by the Tax Authority in connection therewith,
except to the extent, that the fines, penalties, interest, additions to taxes or
similar liabilities resulted from the other Party’s failure to properly and
timely execute its filing and remittance obligations (unless such failure
resulted from the requesting Party’s failure to provide reasonable cooperation,
information and assistance), plus (ii) the reasonable legal, accounting and
other professional fees and expenses the other Party incurs provided that the
requesting Party has approved the selection of the legal, accounting and other
professional service providers, which approval shall not be unreasonably
withheld. Each Party shall be entitled to any tax refunds or rebates obtained
with respect to taxes for which such Party has borne financial responsibility
under this Agreement.     (ii)   The provisions of this Section 11.4(i)(ii)
shall apply to any audit, proceeding or claim by any Tax Authority that relates
to taxes assessed by such Tax Authority to one Party for which the other Party
is financially responsible under this Agreement and for which Supplier or other
Supplier customers are also financially responsible in other similar
transactions. Each Party shall promptly notify the other of any claim for taxes
assessed by applicable Tax Authorities for which the other Party is responsible
hereunder. Each Party shall provide any reasonable information related to such
claim reasonably requested by the other Party. If either Party has a reasonable
basis for a challenge and requests the other to so challenge the imposition of
any tax liability, such other Party shall do so (unless and to the extent it
assumes financial responsibility for the tax liability in question), and the
requesting Party shall reimburse the other for all (i) any fines, penalties,
interest, additions to taxes or similar liabilities ultimately imposed by the
Tax Authority in connection therewith, except to the extent that the fines,
penalties, interest, additions to taxes or similar liabilities resulted from the
other Party’s failure to properly and timely execute its filing and remittance
obligations(unless such failure resulted from the requesting Party’s failure to
provide reasonable cooperation, information and assistance), plus
(ii) reasonable legal, accounting or other professional fees and expenses the
other Party incurs in such challenge provided that the requesting Party has
approved the selection of the legal, accounting and other professional service
providers, which approval shall not be unreasonably withheld. In addition,
neither Party shall enter into a settlement of any tax liability that creates a
binding financial obligation for the other Party without the other Party’s
approval, which shall not be unreasonably withheld; provided that the other
Party assumes financial liability for any interest, penalties or fines which
accrue on the claimed amount, and provided further that this subsection
(ii) shall not limit Supplier’s right or ability to settle similar claims
related to other customers or amounts for which Supplier has financial
responsibility. Each Party shall be entitled to any tax refunds or rebates
obtained with respect to taxes for which such Party has borne financial
responsibility under this Agreement.

  (j)   Tax Filings. Each Party represents, warrants and covenants that it will
file appropriate tax returns, and pay applicable taxes owed arising from or
related to the provision of the Services in

ABM/IBM Proprietary Information

Page 74 of 126



--------------------------------------------------------------------------------



 



applicable jurisdictions. Supplier represents, warrants and covenants that it is
registered to and will collect and remit Service Taxes in all applicable
jurisdictions.
11.5 New Services.

  (a)   Procedures. If ABM requests that Supplier perform any New Services,
Supplier shall promptly prepare a New Services proposal for ABM’s consideration.
Unless otherwise agreed by the Parties, Supplier shall prepare such New Services
proposal at no additional charge to ABM and shall deliver such proposal to ABM
within the time frames set forth in Section 4.2 of Schedule G.6 (Governance SLA
Definitions); provided, that Supplier shall use commercially reasonable efforts
to respond more quickly in the case of a pressing business need or an emergency
situation. ABM shall provide such information as Supplier reasonably requests in
order to prepare such New Service proposal. Such New Services proposal shall
include, among other things, the following at a level of detail reasonably
sufficient to permit ABM to make an informed business decision: (i) a project
plan and fixed price or price estimate for the New Service; (ii) a breakdown of
such price or estimate, including any applicable Service Charges, (iii) a
description of the service levels to be associated with such New Service (if
applicable), (iv) a schedule for commencing and completing the New Service,
(v) a description of the new hardware or software to be provided by Supplier in
connection with the New Service, (vi) a description of the software, hardware
and other resources, including Resource Unit utilization, necessary to provide
the New Service, (vii) any new or different ownership terms in connection with
such New Services or any Developed Materials to be created in connection
therewith, and (viii) any additional facilities or labor resources to be
provided by ABM in connection with the proposed New Service. ABM may accept or
reject any New Services proposal in its sole discretion and Supplier shall not
be obligated to perform any New Services if the applicable proposal is rejected.
Unless the Parties otherwise agree, if ABM accepts Supplier’s proposal, Supplier
will perform the New Services and be paid in accordance with the proposal
submitted by Supplier and the provisions of this Agreement. Upon ABM’s
acceptance of a Supplier proposal for New Services, the scope of the Services
will be expanded and this Agreement will be modified to include such New
Services. Supplier shall not be obligated to perform any New Service unless and
until such New Service is reflected in a written amendment to this Agreement.
Notwithstanding any provision to the contrary, (i) Supplier shall act reasonably
and in good faith in formulating such pricing proposal, (ii) Supplier shall use
commercially reasonable efforts to identify potential means of reducing the cost
to ABM, including utilizing Subcontractors as and to the extent appropriate,
(iii) such pricing proposal shall be no less favorable to ABM than the pricing
and labor rates set forth herein for comparable Services (if any), and (iv) such
pricing proposal shall take into account the existing and future volume of
business between ABM and Supplier.     (b)   Use of Third Parties. ABM may elect
to solicit and receive bids from third parties to perform any New Services. If
ABM elects to use third parties to perform New Services, (i) such New Services
shall not be deemed “Services” under the provisions of this Agreement and
(ii) Supplier shall reasonably cooperate with such third parties as provided in
Section 4.4.     (c)   Services Evolution and Modification. The Parties
anticipate that, as provided in Section 4.1(a), the Services will evolve and be
supplemented, modified, enhanced or replaced over time to keep pace with
technological advancements and improvements in the methods of delivering
services and changes in the business of ABM and the Eligible Recipients. The
Parties acknowledge and agree that this evolution will modify the “Services” and
will not be deemed to result in New Services unless the changed services meet
the definition of New Services.     (d)   Authorized User and Eligible Recipient
Requests. Supplier will promptly inform the ABM Contract Manager of requests for
New Services from Authorized Users or Eligible Recipients, and shall submit any
proposals for New Services to the ABM Contract Manager or his or her designee.
Supplier shall not agree to provide New Services to any Authorized Users or
Eligible Recipients without the prior written approval of the ABM Contract
Manager or his or her designee. If

ABM/IBM Proprietary Information

Page 75 of 126



--------------------------------------------------------------------------------



 



Supplier fails to obtain ABM’s approval in accordance with this Section 11.5(d),
it shall receive no compensation for any services rendered to any person or
entity in violation of such provision.

  (e)   Efforts to Reduce Costs and Charges. From time to time, ABM may request
that the Parties work together to identify ways to achieve reductions in the
cost of service delivery and corresponding reductions in the Charges to be paid
by ABM by modifying or reducing the nature or scope of the Services to be
performed by Supplier, the applicable Service Levels or other contract
requirements. If requested by ABM, Supplier shall promptly prepare a proposal
identifying viable means of achieving the desired reductions without adversely
impacting business objectives or requirements identified by ABM. In preparing
such a proposal, Supplier shall give due consideration to any means of achieving
such reductions proposed by ABM. Supplier shall negotiate in good faith with ABM
and, without disclosing the actual cost of providing the Services, shall
identify for ABM if and to what extent the price of service delivery may be
reduced by implementing various changes in the contract requirements. ABM shall
not be obligated to accept or implement any proposal; and Supplier shall not be
obligated to implement any change that affects the terms of this Agreement
unless and until such change is reflected in a written amendment to this
Agreement.

11.6 Extraordinary Events.

  (a)   Definition. As used in this Agreement, an “Extraordinary Event” shall
mean a circumstance in which an event or discrete set of events has occurred or
is planned with respect to the business of ABM or the Eligible Recipients or
their receipt of the Services that results or will result in a sustained change
in the scope, nature or volume of the Services that ABM and the Eligible
Recipients will require from Supplier, and which is expected to cause the
estimated average monthly amount of chargeable resource usage in any category
used to provide the Services to increase or decrease by twenty-five percent
(25%) or more. Examples of the kinds of events that might cause such substantial
increases or decreases include the following:

  (i)   changes in locations where ABM or the Eligible Recipients operate;    
(ii)   changes in products of, or in markets served by, ABM or the Eligible
Recipients;     (iii)   mergers, acquisitions, divestitures or reorganizations
of ABM or the Eligible Recipients;     (iv)   changes in the method of service
delivery;     (v)   changes in the applicable regulatory environment;     (vi)  
changes in market priorities; or     (vii)   changes in the business units being
serviced by Supplier.

  (b)   Consequence. If an Extraordinary Event occurs, ABM may, at its option,
request more favorable pricing with respect to some or all of the Charges
categories specified in Schedule J in accordance with the following:

  (1)   Supplier and ABM shall mutually determine on a reasonable basis the
efficiencies, economies, savings and resource utilization changes capable of
being achieved in connection with an Extraordinary Event. Supplier shall then
develop a plan to modify the Services to implement such efficiencies, economies,
savings and resource utilization changes as quickly as practicable and shall
submit such plan to ABM for its review and approval. Upon ABM’s approval,
Supplier shall implement the plan in accordance with the agreed upon schedule.
As the efficiencies, economies, savings or resource utilization change are
realized, the Charges specified on Schedule J and any affected Resource

ABM/IBM Proprietary Information

Page 76 of 126



--------------------------------------------------------------------------------



 



      Baselines shall be promptly and equitably adjusted to pass through to ABM
the full benefit of such efficiencies, economies, savings and resource changes;
provided, that ABM shall reimburse Supplier for any net costs incurred to
realize such efficiencies, economies, savings or resource utilization reductions
if and to the extent (i) such costs are identified in the implementation plan
and approved in advance by ABM, (ii) Supplier uses commercially reasonable
efforts to identify and consider practical alternatives, and reasonably
determines that there is no other practical way to obtain such savings without
incurring such costs, and (iii) Supplier uses commercially reasonable efforts to
minimize the additional costs to be reimbursed by ABM. ABM may, at its option
and expense, employ an accredited and independent auditor, subject to the
confidentiality obligations set forth in this Agreement, to verify Supplier’s
methodology for calculating the efficiencies, economies, savings and resource
changes, if any, from such Extraordinary Event.

  (2)   An Extraordinary Event shall not result in Charges to ABM being higher
than such Charges would have been if the RRCs, ARCs and other terms specified in
Schedule J had been applied unless and to the extent such Extraordinary Event
results in New Services (e.g., ABM requires that Supplier create a new
infrastructure to support an acquired Entity). ABM may, at its sole option,
elect at any time to forego its rights under this Section 11.6 and instead,
apply RRCs, ARCs and other rates and charges specified in Schedule J to adjust
the Charges.

11.7 Technology.

  (a)   Currency. Subject to Section 9.5, Supplier shall use commercially
reasonable efforts to provide the Services using current technologies that will
enable ABM to take advantage of technological advancements in the ITO Services
industry and support ABM’s efforts to maintain competitiveness in the markets in
which it competes. To the extent necessary and appropriate, the Parties shall
equitably modify and adjust the Resource Units to be measured and the Resource
Baselines associated with such Resource Units to be consistent with such
technological advancements.     (b)   Unanticipated Change. In the event of a
significant and unanticipated change that would materially reduce Supplier’s
costs in providing the Services, ABM may, at its option, request more favorable
pricing with respect to some or all of the Charges categories specified in
Schedule J. If ABM makes such a request, the Parties shall use the procedures in
Section 11.6 to equitably adjust such Charges, recognizing that Supplier expects
the entire benefit of the price performance evidenced in its pricing.     (c)  
Supplier Developed Advances. If Supplier develops technological advances or
changes Supplier’s systems used to provide the same or substantially similar
services to other Supplier customers or Supplier develops new or enhanced
processes, services, software, tools, products or methodologies that are or will
be commercially offered to such customers (collectively, “New Advances”),
Supplier shall, subject to Section 11.5, consider ABM for (i) the opportunity to
serve as a pilot customer in connection with the implementation of such New
Advances; and (ii) if ABM declines such opportunity, the opportunity to be among
the first of the Supplier customer base to implement and receive the benefits of
any New Advances.     (d)   Supplier Briefings. Supplier shall meet with ABM at
least semi-annually to brief ABM regarding technological developments and
advances as well as new or enhanced services, software, tools, products or
methodologies in application management, telecommunication, IT infrastructure,
help desk, and information technology of possible interest or applicability to
ABM, including opportunities to serve as a pilot customer or early adopter of
technological advances. Such briefing shall include Supplier’s assessment of the
business impact, performance improvements and cost savings associated with each.

ABM/IBM Proprietary Information

Page 77 of 126



--------------------------------------------------------------------------------



 



11.8 Project Resources.

  (a)   Performance of Projects. As part of the Monthly Base Charges, Supplier
shall provide the number of FTE Project Hours per Contract Year specified in
Schedule J to perform AMS-type Projects (the “Baseline AMS FTE Project Hours”)
and the annual dollar pool specified in Schedule J to perform other Projects
(including AMS-type Projects (“Baseline FTE Project Dollars”). The Baseline FTE
Project Hours and Baseline FTE Project Dollars shall be known collectively as
the “Project Pool.” A “Project” is a discrete unit of non-recurring work
(i) that is not an inherent, necessary or customary part of the day to day
Services, (ii) that is not required to be performed by Supplier to meet the
existing Service Levels (other than any Service Levels related to Project
performance), (iii) that imposes unique requirements, accelerated deadlines
and/or other extraordinary demands on ABM generally and the IT/IS organizations
in particular, and (iv) that, due to the magnitude, complexity and urgency of
the work to be performed, ABM has historically used external resources to
perform. By way of example, the information technology support of a substantial
corporate acquisition (such as the recent acquisition of ) or the accelerated
deployment of complex new business systems (such as Active Directory) would be
considered a Project. A Project may consist of or include work that would
otherwise be treated as New Services. The Supplier Personnel assigned to perform
such Projects shall possess the training, education, experience, competence and
skill to perform such work. Supplier shall maintain appropriate continuity of
Supplier Personnel assigned to perform Projects.     (b)   Project Priority and
Process. The ABM Contract Manager or his or her designee shall request, define
and set the priority for Projects. The process to be followed with respect to
Projects requested by ABM is described in Schedule E and in the Policy and
Procedure Manual. Supplier may not decline to perform a Project requested by
ABM. Supplier shall report monthly on Projects in accordance with Schedule R.
Such reports shall specify, among other things, the Supplier Charges, FTEs,
resources and expenses for each Project for the applicable month and Contract
Year and any other pertinent information requested by ABM     (c)  
Projects/Pricing. The FTE Project rates for project personnel performing
Projects are specified in Schedule J. If and to the extent ABM authorizes
Supplier to exceed the Baseline FTE Project Hours or Baseline FTE Project
Dollars in any Contract Year, ABM shall pay Supplier for such additional FTE
Project Hours at the rates specified in Schedule J; provided, however, to the
extent the level of effort requested by ABM and provided by Supplier Personnel
in connection with a Project is, in the aggregate, eight (8) hours or less,
there shall be no additional Charge to ABM for such assistance and such hours
shall not be counted against the Project Pools. At ABM’s request, Supplier shall
provide fixed pricing for new Projects. In such instances, the fixed price
proposed by Supplier shall be no less favorable to ABM than the price obtained
by multiplying the FTE rates specified in Schedule J by the projected level of
effort. ABM also may use such FTE Project rates for ad hoc time and materials
projects from time to time that utilize resources having skills similar to the
Supplier Personnel then delivering the Services.     (d)   Project Requirements.
Supplier shall scope, price and perform each Project in accordance with the
Project formation process and Project implementation methodology developed by
Supplier and included in the Policy and Procedures Manual, as agreed to by ABM.
Before beginning work on any Project, Supplier shall obtain ABM’s approval and
must follow the Project formation process. Projects performed without such
approval shall be at Supplier’s sole expense. If, after initially approving a
Project, ABM makes material changes in the scope or requirements of the Project,
the Parties shall confer and agree upon any resulting change in the Project
pricing in accordance with the Project management procedures specified in the
Policy and Procedures Manual.     (e)   Project Proposals/Reporting. The hours
expended by Supplier in preparing proposals or plans or reporting on the status
of Projects shall not be counted as FTE Project Hours or counted against the
Project Pools and shall not be charged incrementally.

ABM/IBM Proprietary Information

Page 78 of 126



--------------------------------------------------------------------------------



 



  (f)   Additional Work or Reprioritization. In addition to the foregoing, the
ABM Contract Manager or his or her designee may identify new or additional work
activities to be performed by Supplier Personnel (including work activities that
would otherwise be treated as Projects or New Services) or reprioritize or reset
the schedule for existing work activities to be performed by Supplier Personnel
on ABM’s behalf. Unless otherwise agreed, ABM shall incur no additional charges
for the performance of such work activities by Supplier Personnel then assigned
to ABM. Supplier shall use commercially reasonable efforts to perform such work
activities without impacting the established schedule for other tasks or the
performance of the Services in accordance with the Service Levels. If it is not
possible to avoid such an impact, Supplier shall notify ABM of the anticipated
impact and obtain its consent prior to proceeding with such work activities.
ABM, in its sole discretion, may forego or delay such work activities or
temporarily adjust the work to be performed by Supplier, the schedules
associated therewith or the Service Levels to permit the performance by Supplier
of such work activities.     (g)   Current Projects. Notwithstanding
Section 11.8(a) and (c), the performance of the Projects identified in
Schedule L shall be included in the Monthly Base Charges. Supplier shall perform
the listed Projects at no additional Charge to ABM and the FTE hours expended in
the performance of such Projects shall not be counted against the Project Pools.
    (h)   J.D. Edwards Upgrade Project. As part of the Services, Supplier shall
perform the J.D. Edwards Upgrade Project described in Attachment L.1. Such
Project shall be performed in accordance with the terms, conditions and pricing
in Attachment L.1, which may in certain circumstances be in addition to or
different from the terms, conditions and pricing in the remainder of this
Agreement. IBM shall manage and coordinate the Project Services to be provided
under Attachment L.1 with the other Services to be provided under this
Agreement. Such management and coordination shall be provided as part of the
Monthly Base Charges and shall not be separately chargeable or included in the
time and material efforts under Attachment L.1.

11.9 Proration.
Periodic charges under this Agreement are to be computed on a calendar month
basis, and shall be prorated for any partial month on a calendar day basis.
11.10 Refundable Items.

  (a)   Prepaid Amounts. Where ABM and/or the Eligible Recipients have prepaid
for a service or function for which Supplier is assuming financial
responsibility under this Agreement, Supplier shall credit to ABM, upon either
Party identifying the prepayment, that portion of such prepaid expense which is
attributable to periods on and after the Commencement Date. If approved by ABM
in advance or assumed by ABM pursuant to Section 4.3(b)(6), ABM shall reimburse
Supplier for that portion of any amount prepaid by Supplier that is attributable
to the period on or after the expiration of the Term or (if such item is being
used in the performance of Termination Assistance Services) the completion of
Termination Assistance Services.     (b)   Refunds and Credits. If Supplier
should receive a refund, credit, discount or other rebate for goods or services
paid for by ABM and/or the Eligible Recipients on a Pass-Through Expense, ABM
retained expense, cost-plus or cost-reimbursement basis, then Supplier shall
(i) notify ABM of such refund, credit, discount or rebate and (ii) pay or credit
the full amount of such refund, credit, discount or rebate to ABM.

11.11 ABM Benchmarking Reviews.

  (a)   Benchmarking Review. Beginning in the third Contract Year and from time
to time thereafter during the Term, ABM may, subject to this Section 11.11,
engage the services of an independent third party (a “Benchmarker”) to compare
the quality and price of the Services against the quality

ABM/IBM Proprietary Information

Page 79 of 126



--------------------------------------------------------------------------------



 



      and price of well managed ITO Services providers performing similar
outsourcing services to ensure that ABM is obtaining pricing and levels of
service that are competitive with market rates, prices and service levels, given
the nature, volume and type of Services provided by Supplier hereunder
(“Benchmarking”). The Benchmarker shall perform a price-based and a
service-based benchmark, comparing the total charges, in aggregate, applicable
to the Services or any Functional Service Area (the “Benchmark Price”), against
the total charges applicable to similar services and transactions. In making
this comparison, the Benchmarker shall consider the following factors and other
similar variables and shall normalize or adjust the prices as and to the extent
appropriate: (i) whether supplier transition charges are paid by the customer as
incurred or amortized over the term of the agreement; (ii) the extent to which
supplier pricing includes the purchase of the customer’s existing assets;
(iii) the extent to which supplier pricing includes the cost of acquiring future
assets; (iv) the extent to which this Agreement calls for supplier to provide
and comply with unique ABM requirements; and (v) whether Service Taxes are
included in such pricing or stated separately in supplier invoices. ABM shall
not initiate more than one Benchmarking in any Contract Year, provided that such
Benchmarking may include all or any number of Functional Service Areas.
Notwithstanding the foregoing, if a Benchmarking of any Functional Service Area
reveals an unfavorable pricing variance of greater than five percent (5%), ABM
may, at its option, initiate a second Benchmarking of some or all of the
remaining Functional Service Areas in the same Contract Year.     (b)   General.
Any Benchmarker engaged by ABM shall agree in writing to be (i) bound by the
confidentiality and security provisions specified in this Agreement. ABM shall
not engage such a Benchmarker on a contingent fee basis (i.e., where the
Benchmarker’s compensation is based on a percentage of the reported pricing
variance). Supplier and ABM shall cooperate fully with each other and the
Benchmarker and will provide reasonable access to the Benchmarker during such
effort, all at each Party’s respective cost and expense, provided that Supplier
shall not be obligated to provide the Benchmarker with: (i) proprietary and
confidential information of Supplier not related to ABM, the Eligible Recipients
or the Services; (ii) any internal cost data; or (iii) proprietary information
of other Supplier customers. The Benchmarking shall be conducted so as not to
unreasonably disrupt Supplier’s operations under this Agreement.     (c)  
Benchmarker and Methodology Selection. The Parties shall use commercially
reasonable efforts to agree on the selection of the Benchmarker to perform any
Benchmarking, provided that, if the Parties fail to reach agreement, ABM may
select (i) any Benchmarker listed on Schedule S (as reasonably modified by ABM
from time to time), or (ii) any other Benchmarker subject to Supplier’s
reasonable approval, provided that the Benchmarker shall not be a Direct
Supplier Competitor. ABM shall confer with Supplier in good faith regarding the
methodology to be used to perform any Benchmarking, provided that if the Parties
fail to agree on the appropriate methodology, ABM may select such methodology in
its reasonable discretion.     (d)   Result of Benchmarking. If the Benchmarker
finds that the Charges paid by ABM, in the aggregate, for the benchmarked
Services or any benchmarked Functional Service Area are greater than the lowest
twenty-fifth percentile (25%) of the prices charged by other well managed ITO
Services providers for work of a similar nature, type or volume, (the “Benchmark
Standard”), the Benchmarker shall submit a written report setting forth such
findings and conclusions. The Parties shall then meet and negotiate in good
faith as to reductions in the Charges to eliminate any unfavorable variance. If
the Parties are unable to agree upon the amount and timing of such reductions,
ABM may, at its option, terminate the Services in whole or in part. If ABM
elects to terminate on this basis, ABM shall not be obligated to pay any
Termination Fee, but shall pay Wind Down Charges in accordance with Schedule N.
If the Services are terminated in part, Supplier’s Charges shall be equitably
adjusted in accordance with Schedule J.     (e)   Supplier Review and Dispute.
The Benchmarker shall provide the Parties with a copy of the Benchmarker’s
report and each Party shall have thirty (30) days to review such report and
contest the Benchmarker’s findings. Such report shall describe the methodology
used by the Benchmarker in performing the Benchmarking. If the Parties are
unable to agree upon the validity

ABM/IBM Proprietary Information

Page 80 of 126



--------------------------------------------------------------------------------



 



      of such findings, the matter shall be resolved pursuant to the dispute
resolution procedures set forth in Article 19. Reductions in Supplier’s Charges
shall be implemented effective thirty (30) days after the Benchmarker’s report
was first provided to Supplier.

11.12   Transport Rate Review

  (a)   If Supplier and AT&T (or any other Subcontractor utilized by Supplier to
provide transport services) conduct a benchmarking or other review of the
competitiveness of the pricing provided to Supplier under the applicable
Subcontract based on the then prevailing market rates and pricing for such
services (a “Subcontract Pricing Review”) and, as a result of such Subcontract
Pricing Review, the actual voice and/or data charges under such Subcontract
(each, a “Subcontract Transport Rate”) are reduced, then Supplier shall promptly
notify ABM of such reduction and shall reduce the corresponding voice and/or
data Charges under this Agreement (each, a “Transport Rate”) by an equal amount.
ABM shall not be entitled to a price reduction if and to the extent Supplier’s
pricing under the applicable Subcontract is reduced for reasons not related to a
benchmarking or other market based review of the competitiveness of the
Subcontract pricing. Any reduction of a Transport Rate under this Agreement
shall be effective as of the date on which the corresponding reduction in the
Subcontract Transport Rate is effective.     (b)   Notwithstanding the
foregoing, Supplier shall not be obligated to disclose to ABM, and ABM shall not
be entitled to audit or review, the terms of Supplier’s contract with AT&T (or
any other Subcontractor utilized by Supplier to provide transport services),
including pricing terms. However, at ABM’s request, Supplier shall cause the
independent auditing firm that certifies Supplier’s annual financial statements,
or another independent auditing firm of national standing agreed upon by the
Parties, to review the pertinent information and methodology to verify
Supplier’s compliance with this provision. ABM shall reimburse Supplier for any
fees or expenses of such independent auditor(s) reasonably incurred by Supplier
in connection with any requested review, provided (i) Supplier notifies ABM of
such fees and expenses and obtains ABM’s approval prior to incurring them; and
(ii) Supplier uses commercially reasonable efforts to minimize the amounts to be
paid or reimbursed by ABM.

11.13   Procurement       Supplier shall procure certain products and services
for which ABM will be financially responsible on an Out-of Pocket Expense basis,
as further described in Schedule J, and, at ABM’s request, shall participate
with ABM in the procurement of certain products and services from Managed Third
Parties for which ABM will be financially responsible on a Pass-Through Expense
basis, as further described in Schedule J and Attachment K.       In procuring
such products and services, Supplier shall comply with the following:

  (a)   In procuring such products and services basis, Supplier shall: (i) give
ABM and the Eligible Recipients the benefit of Supplier’s most favorable vendor
arrangements where permitted by such vendors; (ii) use commercially reasonable
efforts to obtain the most favorable pricing and terms and conditions then
available from any source for such products and services; (iii) to the extent
practicable, use the aggregate volume of Supplier’s procurements on behalf of
itself, ABM, the Eligible Recipients and other customers as leverage in
negotiating such pricing or other terms and conditions; and (iv) adhere to the
procurement procedures specified in the Policy and Procedures Manual, as such
procedures may be modified from time to time by the Parties. Supplier shall
adhere to ABM’s product and services standards as specified by ABM or set forth
in the Policies and Procedures Manual and as applicable to Supplier’s
obligations under this Section 11.12 and shall not deviate from such standards
without ABM’s prior approval. To the extent an authorized ABM representative
specifies the vendor, pricing and/or terms and conditions for a procurement,
Supplier shall not deviate from such instructions without ABM’s prior approval.
Unless otherwise

ABM/IBM Proprietary Information

Page 81 of 126



--------------------------------------------------------------------------------



 



      agreed by the Parties, the procurement price of such products and services
shall be treated as an Out-of-Pocket Expense and shall be passed through to ABM
without Supplier markup.     (b)   Supplier may, with ABM’s prior approval, use
master agreements existing as of the Commencement Date between ABM and various
third party vendors to procure products and services requested by ABM.
Supplier’s use of such ABM master agreements shall be conditioned on and subject
to the following ABM obtaining any Required Consents to the use of such master
agreements; (ii) Supplier complying with the terms and conditions of such master
agreements; and (iii) Supplier accepting responsibility for curing any breaches
by Supplier of such master agreements.     (c)   Supplier also may use existing
agreements between Supplier and third party vendors if permitted by such
agreement or enter into new agreements with third party vendors to procure such
products and services. Supplier’s use of such agreements shall be conditioned on
and subject to the following: (i) ABM approving in advance the terms, conditions
and pricing of such agreements and any financial or other commitments made
therein by or on behalf of ABM or the Eligible Recipients; (ii) Supplier
complying with the terms and conditions of such agreements and accepting
responsibility for meeting any minimum volumes; (iii) Supplier passing through
to ABM any refunds, credits, discounts or other rebates to the extent such
amounts are directly allocable to ABM or the Eligible Recipients; (iv) Supplier
retaining responsibility for curing any breaches of such agreements; and
(v) such agreements offering more favorable pricing and equivalent or better
terms and conditions for the requested product or service than the master
agreements existing as of the Commencement Date between ABM and third party
vendors.     (d)   If, at any time, ABM determines that the pricing and terms
and conditions available through Supplier are not as favorable as those ABM
could obtain on its own, ABM reserves the right to select and negotiate with the
provider of such third party products and services and Supplier shall comply
with ABM’s decision with respect thereto.     (e)   With respect to all products
and services procured by Supplier for ABM and/or the Eligible Recipients
pursuant to this Section 11.12, Supplier shall pass through, or otherwise
provide, to ABM and/or the applicable Eligible Recipient(s) all benefits offered
by the manufacturers and/or vendors of such products and services(including all
warranties, refunds, credits, rebates, discounts, training, technical support
and other consideration offered by such manufacturers and vendors) except to the
extent otherwise agreed by ABM. If Supplier is unable to pass through any such
benefit to ABM and/or the applicable Eligible Recipient(s), it shall notify ABM
in advance and shall not procure such product or service without ABM’s prior
approval.

12.   INVOICING AND PAYMENT   12.1   Invoicing.

  (a)   Invoice. No later than the first day of each month, Supplier shall
deliver to ABM one invoice setting forth: (i) the Monthly Base Charges for the
then current calendar month, (ii) the Charges for Transition Services, if any,
for the then current calendar month, (iii) the variable Charges (other than the
ARCs and RRCs) due for the month preceding the most recent month, and (iv) any
Service Level Credits or Deliverable Credits due for the month preceding the
most recent month (the “Monthly Invoice”). For example, the Monthly Invoice
delivered to ABM on December 1, 2006 shall include (i) the Monthly Base Charges
for December 2006, (ii) the Transition Charges for December 2006, (iii) the
variable Charges (other than the ARCs and RRCs), e.g., Project charges, due for
October 2006, and (iv) any Service Level Credits or Deliverable Credits due for
October 2006. In addition, within ten (10) days after the end of each calendar
quarter, Supplier shall present ABM with an invoice for any ARCs and RRCs due
and owing for the preceding three months for any Resource Unit category (the
“Quarterly Invoice”).

ABM/IBM Proprietary Information

Page 82 of 126



--------------------------------------------------------------------------------



 



  (b)   Format and Data. Each invoice shall be delivered electronically and
shall be in the form specified in Exhibit 2. Each invoice shall include all
details necessary to meet ABM’s reasonable requirements, including compliance
with applicable legal, accounting and other rules and regulations, validation of
volumes and fees, and satisfaction of ABM’s internal accounting, chargeback and
Eligible Recipient billing requirements to the extent communicated to Supplier
by ABM. Supplier shall include the pricing calculations and related data
utilized to establish the Charges. Each invoice shall be accompanied by the
certain Reports, as specified in Schedule R.     (c)   Credits. To the extent a
Service Level Credit or Deliverable Credit may be due to ABM pursuant to this
Agreement, Supplier shall provide ABM with an appropriate credit as described in
Section 12.1(a) against amounts then due and owing. If no further payments are
due to Supplier, Supplier shall pay such credit amounts to ABM within thirty
(30) days.     (d)   Time Limitation. If Supplier fails to invoice ABM for any
amount within one hundred twenty (120) days after the date on which the invoice
for the Services or expenses in question could first properly have been
rendered, Supplier shall waive any right it may otherwise have to invoice for
and collect such amount.

12.2   Payment Due.

  (a)   Subject to the other provisions of this Article 12, payment for each
Monthly Invoice shall be due on or before the last day of the applicable month,
unless the amount in question is disputed in accordance with Section 12.4 (and
provided that, if the Monthly Invoice is received by ABM after the first day of
the month, the payment due date shall be extended one day for each day the
invoice is late). Subject to the other provisions of this Article 12, each
Quarterly Invoice shall be due thirty (30) days after the date such invoice is
received by ABM, unless the amount in question is disputed in accordance with
Section 12.4. Any undisputed amount due under this Agreement for which a time
for payment is not otherwise specified also shall be due and payable within
thirty (30) days.     (b)   ABM shall pay each invoice by check, wire transfer
or other electronic means acceptable to Supplier to an account specified by
Supplier.     (c)   If ABM fails to pay undisputed invoiced amounts within ten
(10) days after the payment due date, as specified in Section 12.2(a) above,
Supplier may thereafter assess interest on the unpaid balance to and until the
date of payment at the lesser of twelve percent (12%) per annum or the maximum
rate allowed by applicable Law.

12.3   Set Off.       Subject to Section 12.4, with respect to any amount to be
paid or reimbursed by ABM hereunder, ABM may set off against such amount any
undisputed amount that Supplier is obligated to pay ABM hereunder, provided that
ABM notifies Supplier in writing of the amount of, and the basis for, such set
off.

12.4   Disputed Charges.       ABM may withhold payment of any Charges that ABM
reasonably disputes in good faith subject to the following:

  (a)   Notice of Dispute. If Supplier’s invoice includes sufficient detail and
supporting documentation to enable ABM to reasonably determine whether
Supplier’s Charges are in accordance with this Agreement, ABM shall notify
Supplier on or before the payment due date of such invoice if it disputes any of
the Charges in such invoice.

ABM/IBM Proprietary Information

Page 83 of 126



--------------------------------------------------------------------------------



 



  (b)   Notice of Insufficient Detail, Documentation and Dispute. If Supplier’s
invoice does not include sufficient detail and supporting documentation to
enable ABM to reasonably determine whether Supplier’s Charges are in accordance
with this Agreement, ABM shall so notify Supplier within ten (10) days of ABM’s
receipt of such invoice. Supplier shall promptly provide such reasonable detail
and supporting documentation, and ABM shall notify Supplier within ten
(10) business days after receipt thereof by the ABM Contract Manager whether it
disputes any of the Charges in Supplier’s invoice.     (c)   Description and
Explanation. If ABM disputes any Supplier Charges, ABM’s notice to Supplier
shall include a description of the particular charges in dispute and an
explanation of the reason why ABM disputes such Charges.     (d)   Continued
Performance. Each Party agrees to continue performing its obligations under this
Agreement while any dispute is being resolved unless and until such obligations
are terminated by the termination or expiration of this Agreement.     (e)  
Escrow. To the extent the disputed Charges exceed, in the aggregate, an amount
equal to the average total monthly Charges for the preceding six (6) months
(i.e., the total Charges for the preceding six (6) months, divided by six), the
excess disputed Charges shall be paid or deposited by ABM in an interest bearing
escrow account for the benefit of both Parties at a financial institution
reasonably acceptable to Supplier until such dispute has been resolved. Upon
resolution of such dispute, the prevailing party shall be entitled to such
escrowed amounts and interest earned on such escrowed amounts.     (f)   Service
Level Credits. If ABM is obligated to pay disputed Charges into escrow under
Section 12.4(e) and fails to comply with such obligation, then, in addition to
any other right expressly provided in this Agreement, Supplier shall have no
obligation to pay or credit to ABM any Service Level Credits until ABM either
pays such disputed amounts into escrow or pays them to Supplier under protest.  
  (g)   Limited Arbitration Right

  (i)   If ABM is obligated to pay disputed Charges into escrow under
Section 12.4(e) and fails to either pay such disputed amounts into escrow or pay
them to Supplier under protest, Supplier may pursue expedited arbitration solely
to resolve the dispute(s) which is the basis of ABM withholding payments
hereunder.     (ii)   If Supplier elects to arbitrate in accordance with this
Section 12.4(g) the arbitration shall be conducted in accordance with the
expedited, commercial arbitration rules of the American Arbitration Association
and the Supplementary Procedures for Large, Complex Disputes, except as the AAA
Rules are modified below: (a) the arbitration decision shall be binding, except
the decision and/or award shall be subject to review in a court of competent
jurisdiction with respect to the arbitrators’ issuance of an award or decision
that exceeds or violates their limited powers described herein; (b) the findings
of fact and conclusions of law shall be detailed and in writing; (c) the
arbitration decision shall be supported by law and substantial evidence; (d) the
fees and expenses associated with the arbitration shall be borne by the Parties
in inverse proportion of the arbitration decision (e.g., if the decision is that
80% of the amounts that Supplier asked be paid from escrow to Supplier as
disputed amounts will be so paid, Supplier will only pay 20% of the arbitration
costs); (e) the arbitration shall take place in San Francisco, California;
(f) there shall be three arbitrators; one selected by Supplier in its notice of
intent to arbitrate, one selected by ABM within five (5) business days after
receipt of notice from Supplier and one selected by the first two arbitrators
within fourteen (14) days after ABM’s receipt of the notice from Supplier; and
(g) the arbitration process shall be completed and a decision rendered within
sixty (60) days after Supplier’s notice is received by ABM. Moreover,

ABM/IBM Proprietary Information

Page 84 of 126



--------------------------------------------------------------------------------



 



      the powers and authority of the arbitrators are subject to the following
limitations: (a) the arbitrators will have no power to amend or disregard
contract provisions including the limitation of liability provisions; (b) the
arbitrators will have no power or authority to award any damages or attorneys’
fees, or any awards based on third party claims, nor shall the arbitrators have
any power or authority to grant any award or permit any other recourse that
would be precluded by the terms of the Agreement (for example, by way of
illustration but not limitation, the arbitrators shall not award damages that
would be in excess of any limitation of liability in the Agreement, nor shall
the arbitrators permit a claim to proceed that would otherwise be time barred by
the terms of the Agreement as construed under the law applicable to the
Agreement); and (c) the arbitrators may only require the production of relevant
documentary and testimonial evidence not protected by the attorney-client,
attorney work-product, or other recognized legal privileges and otherwise in
accordance with the Federal Rules of Evidence.

  (h)   No Waiver. Neither the failure to dispute any Charges or amounts prior
to payment nor the failure to withhold any amount shall constitute, operate or
be construed as a waiver of any right ABM may otherwise have to dispute any
Charge or amount or recover any amount previously paid.

13.   ABM DATA AND OTHER PROPRIETARY INFORMATION   13.1   ABM Ownership of ABM
Data.       ABM Data are and shall remain the property of ABM (and/or the
applicable Eligible Recipient). Supplier shall promptly deliver ABM Data to ABM
in the format and on the media reasonably prescribed by ABM (i) at any time at
ABM’s request, (ii) at the end of the Term and the completion of all requested
Termination Assistance Services (except Contract Records, which Supplier shall
retain for the Audit Period specified in Section 9.10(a) unless and to the
extent Supplier is directed by ABM to deliver such Contract Records to ABM prior
to the expiration of such Audit Period), or (iii) with respect to particular ABM
Data, at such earlier date that such data are no longer required by Supplier to
perform the Services. Thereafter, Supplier shall return or destroy, as directed
by ABM, all copies of the ABM Data in Supplier’s possession or under Supplier’s
control within ten (10) business days and deliver to ABM written notification of
such return or destruction signed by an authorized representative of Supplier.
Subject to Section 14.5(b), ABM Data shall not be utilized by Supplier for any
purpose other than the performance of Services under this Agreement and the
resolution of disputes (consistent with Section 13.3(b)(iii)), but in no event
shall Supplier withhold any ABM Data as a means of resolving any dispute. Nor,
subject to Section 14.5(b), shall ABM Data be sold, assigned, leased, or
commercially exploited by or on behalf of Supplier or Supplier. Supplier shall
not possess or assert any lien or other right against or to ABM Data. Supplier
shall promptly notify ABM if it believes that any use of ABM Data by Supplier
contemplated under this Agreement or to be undertaken as part of the Services is
inconsistent with the foregoing.   13.2   Safeguarding ABM Data.

  (a)   Safeguarding Procedures. Supplier shall establish and maintain
environmental, safety and facility procedures, data security procedures and
other safeguards against the destruction, loss, unauthorized access or
alteration of ABM Data in the possession of Supplier which are (i) no less
rigorous than those maintained by ABM as of the Commencement Date (or
implemented by ABM in the future to the extent deemed necessary by ABM and
disclosed in writing to Supplier), and (ii) subject to Section 15.10, adequate
to meet the requirements of ABM’s privacy, security and record retention
policies and applicable Laws. ABM shall have the right to establish backup
security for ABM Data and to keep backup copies of the ABM Data in ABM
possession at ABM expense if ABM so chooses. Supplier shall remove all ABM Data
from any media taken out of service and shall destroy or securely erase such
media in accordance with the Policy and Procedures Manual. No media on which ABM
Data is stored may be used or re-used to store data

ABM/IBM Proprietary Information

Page 85 of 126



--------------------------------------------------------------------------------



 



      of any other customer of Supplier or to deliver data to, or store data of
another Supplier customer, unless securely erased in accordance with the Policy
and Procedures Manual.     (b)   Response to Security Breach. In the event
Supplier discovers or is notified of a breach or potential breach of security
relating to ABM Data, Supplier shall (i) expeditiously notify ABM of such breach
or potential breach, (ii) investigate such breach or potential breach and
perform a Root Cause Analysis thereon, (iii) remediate the effects of such
breach or potential breach of security in areas of Supplier responsibility,
(iv) assist ABM in remediating the effects of such breach or potential breach of
security in areas beyond Supplier responsibility and (v) provide ABM with such
assurances as ABM shall request that such breach or potential breach will not
recur.     (c)   Data Backup, Storage, Retention and Restoration Requirements.
Supplier shall comply with the data backup, storage, retention and restoration
requirements set forth in the Policy and Procedures Manual as such requirements
may be modified by ABM in its reasonable discretion.     (d)   Reconstruction
Procedures. As part of the Services, Supplier shall be responsible for
developing and maintaining procedures for the reconstruction of lost ABM Data
which are (i) no less rigorous than those maintained by ABM as of the
Commencement Date (or implemented by ABM in the future to the extent reasonably
deemed necessary by ABM and communicated in writing to Supplier), and (ii) no
less rigorous than those maintained by Supplier for its own information of a
similar nature.     (e)   Corrections. Supplier shall at all times adhere to the
procedures and safeguards specified in Section 13.2(a) and (b), and shall
(i) restore, at no charge to ABM, any destruction, loss or alternation of ABM
Data using generally accepted data restoration techniques, and (ii) correct, at
no charge to ABM, any destruction, loss or alteration of any ABM Data caused by
the failure of Supplier or Supplier Personnel to comply with Supplier’s
obligations under this Agreement.

13.3   Confidentiality.

  (a)   Proprietary Information. Supplier and ABM each acknowledge that the
other possesses and will continue to possess information that has been developed
or received by it, has commercial value in its or its customer’s business and is
not in the public domain. Except as otherwise specifically agreed in writing by
the Parties, “Proprietary Information” shall mean (i) this Agreement and the
terms thereof; (ii) all information marked confidential, restricted or
proprietary by either Party; or (iii) any other information that is treated as
confidential by the disclosing Party and would reasonably be understood to be
confidential, whether or not so marked. In the case of ABM and Eligible
Recipients, Proprietary Information also shall include Software provided to
Supplier by or through ABM or the Eligible Recipients, Developed Materials, ABM
Data, attorney-client privileged materials, attorney work product, customer
lists, customer data, information and pricing, strategic plans, account
information, rate case strategies, research information, chemical formulae,
information that ABM notifies Supplier contains trade secrets,
financial/accounting information, human resources and personnel information,
marketing/sales information, information or data regarding businesses, plans,
operations, assets, billings, collections, revenues, expenditures, finances,
regulatory compliance, competitors, consumer markets, third party contracts,
internal or external audits, rate cases, law suits or other information or data
of ABM or the Eligible Recipients obtained, received, transmitted, processed,
stored, archived or maintained by Supplier under this Agreement. By way of
example, ABM Proprietary Information shall include plans for changes in ABM or
Eligible Recipient facilities, business units and product lines, plans for
business mergers, acquisitions or divestitures, rate information, plans for the
development and marketing of new products, financial forecasts and budgets,
technical proprietary information, employee lists and company telephone or
e-mail directories. In the case of Supplier, Proprietary Information shall
include financial information, account information, information regarding
Supplier’s business plans and operations, and proprietary software, tools and
methodologies owned by Supplier and used in the performance of the Services.

ABM/IBM Proprietary Information

Page 86 of 126



--------------------------------------------------------------------------------



 



  (b)   Obligations.

  (i)   During the term of this Agreement and for the period specified in
Section 13.3(f), at all times thereafter, Supplier and ABM shall not disclose,
and shall maintain the confidentiality of, all Proprietary Information of the
other Party (and in the case of Supplier, the Eligible Recipients). ABM and
Supplier shall each use at least the same degree of care to safeguard and to
prevent disclosing to third parties the Proprietary Information of the other as
it employs to avoid unauthorized disclosure, publication, dissemination,
destruction, loss, or alteration of its own like information (or information of
its customers) of a similar nature, but not less than reasonable care. Supplier
shall require all Supplier Personnel having access to ABM Proprietary
Information to have executed a written agreement consistent with the terms of
Article 13. Supplier shall provide authorized Supplier Personnel with access to
ABM Proprietary Information only to the extent permitted under the Agreement and
only as necessary for such person to perform his or her obligations under or
with respect to this Agreement or as otherwise naturally occurs in such person’s
scope of responsibility.     (ii)   The Parties may disclose Proprietary
Information to their Affiliates, auditors, attorneys, accountants, consultants,
contractors and subcontractors, where (A) use by such person or entity is
authorized under this Agreement, (B) such disclosure is necessary for the
performance of such person’s or entity’s obligations under or with respect to
this Agreement or otherwise naturally occurs in such person’s or entity’s scope
of responsibility, (C) the person or entity (and its applicable officers and
employees) agree in writing to assume obligations consistent with those
obligations described in this Section 13.3, (D) the disclosing Party remains
responsible for any breach of this section even if the acts or omissions are
those of such person or entity, and (E) the disclosing Party causes such person
or entity to take reasonable measures to ensure that the Proprietary Information
is not disclosed or used in contravention of this Agreement. Any disclosure to
such person or entity shall be under the terms and conditions as provided
herein. Each Party’s Proprietary Information shall remain the property of such
Party.     (iii)   Neither Party shall (A) make any use or copies of the
Proprietary Information of the other Party except as contemplated by this
Agreement, (B) acquire any right in or assert any lien against the Proprietary
Information of the other Party, (C) sell, assign, transfer, lease, or otherwise
dispose of Proprietary Information to third parties or commercially exploit such
information, including through Derivative Works, or (D) refuse for any reason
(including a default or material breach of this Agreement by the other Party) to
promptly provide the other Party’s Proprietary Information (including copies
thereof) to the other Party if requested to do so. Notwithstanding the
foregoing, ABM may disclose Proprietary Information to a Benchmarker in
accordance with Section 11.11 or in connection with the solicitation of
proposals for or the procurement of the same or similar services from ABM Third
Party Contractors. Upon expiration or any termination of this Agreement and
completion of each Party’s obligations under this Agreement, each Party shall
return or destroy, as the other Party may direct, all documentation in any
medium that contains the other Party’s Proprietary Information within ten (10)
business days (except Contract Records, which Supplier shall retained for the
Audit Period specified in Section 9.10(a) unless and to the extent Supplier is
directed by ABM to deliver such Contract Records to ABM prior to the expiration
of such Audit Period). Each Party shall deliver to the other Party written
certification of its compliance with the preceding sentence signed by an
authorized representative of such Party, provided, that each Party may retain
one (1) copy of the other Party’s Proprietary Information to the extent
necessary to comply with applicable Laws or to enforce its rights under this
Agreement. In addition, each Party shall take all necessary steps to ensure that
its employees comply with these confidentiality provisions.

ABM/IBM Proprietary Information

Page 87 of 126



--------------------------------------------------------------------------------



 



  (c)   Exclusions. Section 13.3(b) shall not apply to any particular
information which the receiving Party can demonstrate (i) is, at the time of
disclosure to it, in the public domain other than through a breach of the
receiving Party’s or a third party’s confidentiality obligations; (ii) after
disclosure to it, is published by the disclosing Party or otherwise becomes part
of the public domain other than through a breach of the receiving Party’s or a
third party’s confidentiality obligations; (iii) is lawfully in the possession
of the receiving Party at the time of disclosure to it; (iv) is received from a
third party that the receiving Party reasonably believes to have a lawful right
to disclose such information; or (v) is independently developed by the receiving
Party without reference to Proprietary Information of the furnishing Party,
provided however, that the exclusions in the foregoing subsections (i) and (ii)
shall not operate to alter either Party’s obligations to the extent such
information is subject to applicable Privacy Laws as further described in
Section 15.10(g). In addition, the receiving Party shall not be considered to
have breached its obligations under this Section 13.3 for disclosing Proprietary
Information of the other Party as required, in the opinion of legal counsel, to
satisfy any legal requirement of a competent government body, provided that,
promptly upon receiving any such request, such Party advises the other Party of
the Proprietary Information to be disclosed and the identity of the third party
requiring such disclosure prior to making such disclosure in order that the
other Party may interpose an objection to such disclosure, take action to assure
confidential handling of the Proprietary Information, or take such other action
as it deems appropriate to protect the Proprietary Information. The receiving
Party shall use commercially reasonable efforts to cooperate with the disclosing
Party in its efforts to seek a protective order or other appropriate remedy or
in the event such protective order or other remedy is not obtained, to obtain
assurance that confidential treatment will be accorded such Proprietary
Information.     (d)   Loss of Proprietary Information. Each Party shall:
(i) promptly notify the other Party of any possession, use, knowledge,
disclosure, or loss of such other Party’s Proprietary Information in
contravention of this Agreement; (ii) promptly furnish to the other Party all
known details and assist such other Party in investigating and/or preventing the
reoccurrence of such possession, use, knowledge, disclosure, or loss;
(iii) cooperate with the other Party in any third party investigation or
litigation deemed necessary by such other Party to protect its rights; and
(iv) promptly use commercially reasonable efforts to prevent further possession,
use, knowledge, disclosure, or loss of Proprietary Information in contravention
of this Agreement. Each Party shall bear any costs it incurs in complying with
this Section 13.3(d).     (e)   No Implied Rights. Nothing contained in this
Section 13.3 shall be construed as obligating a Party to disclose its
Proprietary Information to the other Party, or as granting to or conferring on a
Party, expressly or impliedly, any rights or license to any Proprietary
Information of the other Party.     (f)   Survival. The Parties’ obligations of
non-disclosure and confidentiality shall survive the expiration or termination
of this Agreement for a period of five (5) years, unless and to the extent,
subject to Section 11.5, Supplier receives notice that a longer or perpetual
period is specified in an agreement between ABM or any of the Eligible
Recipients and a third party, in which case such longer period shall apply;
provided, however, that the passage of this five (5) year period shall not
absolve either Party of responsibility for any breach of this Article 13
occurring prior to the expiration of such five (5) year period.

13.4   File Access.       ABM will have unrestricted access to, and the right to
review and retain the entirety of, all computer or other files containing ABM
Data, as well as all systems and network logs. At no time will any of such files
be stored or held in a form or manner not immediately accessible to ABM.
Supplier shall provide to the ABM Contract Manager all passwords, codes,
comments, keys, documentation and the locations of any such files promptly upon
the request of ABM, including Equipment and Software keys and such information
as to format, encryption (if any) and any other specifications or information
necessary for

ABM/IBM Proprietary Information

Page 88 of 126



--------------------------------------------------------------------------------



 



    ABM to retrieve, read, revise and/or maintain such files. Upon the request
of the ABM Contract Manager, Supplier will confirm that, to the best of its
knowledge, all such files provided to ABM are complete and that no material
element, amount, or other fraction of such files to which ABM may request access
or review has been deleted, withheld, disguised or encoded in a manner
inconsistent with the purpose and intent of providing full and complete access
to ABM as contemplated by this Agreement.   14.   OWNERSHIP OF MATERIALS   14.1
  ABM Owned Materials.

  (a)   ABM Owned Materials. ABM shall be the sole and exclusive owner of all
ABM Owned Materials, including ABM Owned Software, and all enhancements and
Derivative Works of such ABM Owned Materials, including United States and
foreign intellectual property rights in such Materials (“ABM Owned Materials”).
As between ABM and Supplier, ABM Owned Materials shall include (i) all
intellectual property, Software and Materials (A) owned by Eligible Recipients,
and/or (B) pertaining to ABM products or services created by or obtained from
sellers, distributors, purchasers or users of such products or service (that are
not Supplier Owned Materials or Derivative Works of Supplier Owned Materials or
other intellectual property owned by Supplier), and (ii) all enhancements or
Derivative Works of such intellectual property, Software and Materials.     (b)
  License to ABM Owned Materials. As of the Commencement Date, ABM hereby grants
Supplier (and, to the extent necessary for Supplier to provide the Services, to
Subcontractors designated by Supplier that sign a written agreement to be bound
by terms consistent with the terms contained herein including, to the extent
applicable, the terms specified in this Section as well as those pertaining to
the ownership of such ABM Owned Materials and any Derivative Works developed by
the Parties, the scope and term of the license, the restrictions on the use of
such ABM Owned Materials, and the obligations of confidentiality) a
non-exclusive, non-transferable, royalty-free right and license during the Term
(and thereafter during the performance of any Termination Assistance Services
requested by ABM) to access, use, execute, reproduce, display, perform, modify,
distribute and create Derivative Works of the ABM Owned Materials for the
express and sole purpose of providing the Services. Supplier and its
Subcontractors shall have no right to the source code to ABM Owned Software
unless and to the extent approved in advance by ABM. ABM Owned Materials shall
remain the property of ABM. Supplier and its Subcontractors shall not (i) use
any ABM Owned Materials for the benefit of any person or Entity other than ABM
or the Eligible Recipients, (ii) separate or uncouple any portions of the ABM
Owned Software, in whole or in part, from any other portions thereof, or
(iii) reverse assemble, reverse engineer, translate, disassemble, decompile or
otherwise attempt to create or discover any source or human readable code,
underlying algorithms, file formats or programming interfaces of the ABM Owned
Software by any means whatsoever, without the prior approval of ABM, which may
be withheld at ABM’s sole discretion. Except as otherwise requested or approved
by ABM, Supplier and its Subcontractors shall cease all use of ABM Owned
Materials upon the end of the Term and the completion of any Termination
Assistance Services requested by ABM pursuant to Section 4.3(b)(8) and shall
certify such cessation to ABM in a notice signed by an officer of Supplier and
each applicable Subcontractor. ABM may agree, on a case by case basis, to grant
Supplier the right to use certain ABM Owned Materials (including ABM Owned
Software and ABM owned Developed Materials) for the benefit of other customers
of Supplier or for any other purpose subject to mutually beneficial terms and
conditions to be agreed to by the Parties. THE ABM OWNED MATERIALS ARE PROVIDED
BY ABM TO SUPPLIER AND ITS SUBCONTRACTORS ON AN AS-IS, WHERE-IS BASIS. ABM
EXPRESSLY DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, AS TO
SUCH ABM OWNED MATERIALS, OR THE CONDITION OR SUITABILITY OF SUCH MATERIALS FOR
USE BY SUPPLIER OR ITS SUBCONTRACTORS TO PROVIDE THE SERVICES, INCLUDING
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

ABM/IBM Proprietary Information

Page 89 of 126



--------------------------------------------------------------------------------



 



14.2   Developed Materials.

  (a)   ABM Ownership of Derivative Works of ABM Owned Materials. Unless the
Parties agree otherwise, ABM shall be the sole and exclusive owner of all
Developed Materials that are Derivative Works of ABM Owned Materials, including
all United States and foreign patent, copyright and other intellectual property
rights in such Materials. Such Developed Materials shall be considered works
made for hire (as that term is used in Section 101 of the United States
Copyright Act, 17 U.S.C. § 101, or in analogous provisions of other applicable
Laws) owned by ABM. If any such Developed Materials may not be considered a work
made for hire under applicable Law, Supplier hereby irrevocably assigns, and
shall assign, to ABM in perpetuity without further consideration, all of
Supplier’s worldwide rights, title and interest in and to such Developed
Materials, including United States and foreign patent, copyright and other
intellectual property rights. Supplier acknowledges that ABM and the successors
and assigns of ABM shall have the right to obtain and hold in their own name any
patent, copyright and other intellectual property rights in and to such
Developed Materials. Supplier agrees to execute any documents and take any other
actions reasonably requested by ABM to effectuate the purposes of this
Section 14.2(a). ABM hereby grants Supplier certain license and other rights
with respect to such Developed Materials, as described in Section 14.1(b). In
addition, ABM hereby grants Supplier a perpetual, irrevocable, non-exclusive,
fully paid-up license for the internal use of such Developed Material by
Supplier and not for use by or on behalf of any other person or Entity,
including any Supplier customer (AND PROVIDED THAT SUCH DEVELOPED MATERIALS ARE
PROVIDED TO SUPPLIER ON AN AS-IS, WHERE-IS BASIS AND THAT ABM EXPRESSLY
DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, AS TO SUCH
DEVELOPED MATERIALS, OR THE CONDITION OR SUITABILITY OF SUCH MATERIALS FOR USE
BY SUPPLIER, INCLUDING WARRANTIES OF NON-INFRINGEMENT, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE). ABM may, in its sole discretion and upon such
terms and such financial arrangement as ABM and Supplier may agree, grant
Supplier a license to use such Developed Materials for other purposes and to
sublicense such Developed Materials.     (b)   ABM Ownership of Original
Developed Materials. Unless the Parties otherwise agree, ABM shall be the sole
and exclusive owner of the United States and foreign copyrights in all Developed
Materials that are not Derivative Works of ABM Owned Materials or Supplier Owned
Materials and that are provided to ABM as a Deliverable under this Agreement.
Such Developed Materials shall be considered works made for hire (as that term
is used in Section 101 of the United States Copyright Act, 17 U.S.C. § 101, or
in analogous provisions of other applicable Laws) owned by ABM. If any such
Developed Materials may not be considered a work made for hire under applicable
Law, Supplier hereby irrevocably assigns, and shall assign, to ABM in perpetuity
without further consideration, all of Supplier’s worldwide rights, title and
interest in and to the copyrights in such Developed Materials. Supplier
acknowledges that ABM and the successors and assigns of ABM shall have the right
to obtain and hold in their own name any copyrights in and to such Developed
Materials. Supplier agrees to execute any documents and take any other actions
reasonably requested by ABM to effectuate the purposes of this Section 14.2(b).
ABM hereby grants Supplier certain license and other rights with respect to such
Developed Materials, as described in Section 14.1(b). ABM may, in its sole
discretion and upon such terms and such financial arrangement as ABM and
Supplier may agree, grant Supplier a license to use such Developed Materials for
other purposes and to sublicense such Developed Materials. Notwithstanding the
foregoing, the Parties acknowledge and agree that any idea, design, concept,
technique, invention, discovery or improvement constituting patentable subject
matter and first conceived of and reduced to practice in the course of creating
Developed Materials pursuant to this Section 14.2(b) may be freely used by
either Party, and that any patent rights in such Developed Materials shall be
jointly owned by ABM and Supplier, in all cases without the requirement of
either Party to account to the other Party.

ABM/IBM Proprietary Information

Page 90 of 126



--------------------------------------------------------------------------------



 



  (c)   Source Code and Documentation. Supplier shall, promptly as it is
developed by Supplier, provide ABM with the source code and object code and
documentation for all ABM owned Developed Materials, as described in
Sections 14.2(a) and (b). Such source code shall be sufficient to allow a
reasonably knowledgeable and experienced programmer to maintain and support such
Materials and the user documentation for such Materials shall accurately
describe in terms understandable by a typical end user the functions and
features of such Materials and the procedures for exercising such functions and
features.     (d)   Supplier Ownership of Derivative Works of Supplier Owned
Materials. Unless the Parties agree otherwise, Supplier shall be the sole and
exclusive owner of all Developed Materials that are Derivative Works of Supplier
Owned Materials (as defined in Section 14.3(a)), including all United States and
foreign patent, copyright and other intellectual property rights in such
Materials. In addition, except as provided in Sections 14.2(b) and (e) or
otherwise agreed by the Parties, Supplier shall be the sole and exclusive owner
of all other Developed Materials that are not Derivative Works of ABM Owned
Materials and do not constitute Deliverables under this Agreement, including all
United States and foreign patent, copyright and other intellectual property
rights in such Materials. ABM acknowledges that Supplier and the successors and
assigns of Supplier shall have the right to obtain and hold in their own name
any intellectual property rights in and to such Supplier owned Developed
Materials. ABM agrees to execute any documents and take any other actions
reasonably requested by Supplier to effectuate the purposes of this
Section 14.2(d). Supplier hereby grants ABM and the Eligible Recipients certain
license and other rights with respect to such Developed Materials, as described
in Sections 14.3(b) and 14.6.     (e)   Third Party Materials. The ownership of
Derivative Works of Third Party Materials created by Supplier in connection with
the Services shall, as between Supplier and ABM, be considered Developed
Materials owned by the Party designated as the owner thereof pursuant to
Sections 14.2(a) and (d). Each Party acknowledges and agrees that its ownership
of such Derivative Works may be subject to or limited by the terms of the
underlying agreement with the owner of the underlying Third Party Materials;
provided, that Supplier shall notify ABM in advance if the terms of any such
agreement will preclude or limit ABM’s ownership of such Derivative Work and
shall obtain ABM’s consent prior to proceeding with such Derivative Work.    
(f)   Waiver of Moral Rights. To the extent permitted by law, Supplier hereby
waives any moral rights in the ABM owned Developed Materials, such as the right
to be named as author, the right to modify, the right to prevent mutilation and
the right to prevent commercial exploitation, whether arising under the Berne
Convention or otherwise.

14.3   Supplier Owned Materials.

  (a)   General. Supplier shall be the sole and exclusive owner of the
(i) Materials it lawfully owned prior to the Commencement Date, (ii) Materials
acquired by Supplier on or after the Commencement Date (including any such
Materials purchased from ABM pursuant to this Agreement) other than acquisitions
for ABM or an Eligible Recipient in connection with the performance of the
Services, (iii) Derivative Works of Supplier owned Software created by Supplier
in accordance with Section 14.2(c), and (iv) Materials developed by Supplier
other than in the course of the performance of its obligations under this
Agreement or in connection with the use of any ABM Data or ABM Owned Software or
under this Agreement but not as a Deliverable to ABM (“Supplier Owned
Materials”), including United States and foreign intellectual property rights in
such Supplier Owned Materials.     (b)   License to Supplier Owned Software and
Materials. As of the Commencement Date, Supplier hereby grants to ABM and the
Eligible Recipients, at no additional charge, a non-exclusive, royalty-free
right and license to access, use, execute, reproduce, display, perform, modify,
enhance, distribute and create Derivative Works of the Supplier Owned Software
and other

ABM/IBM Proprietary Information

Page 91 of 126



--------------------------------------------------------------------------------



 



      Supplier Owned Materials (including all modifications, replacements,
Upgrades, enhancements, methodologies, tools, documentation, materials and media
related thereto), during the Term and any Termination Assistance Services
period, for the purposes described below. In addition, at no additional Charge,
Supplier hereby grants to ABM Third Party Contractor(s) a non-exclusive,
royalty-free right and license to access, use, execute, reproduce, display,
perform, modify, enhance, distribute and create Derivative Works of such
Supplier Owned Software and other Supplier Owned Materials (including all
modifications, replacements, Upgrades, enhancements, methodologies, tools,
documentation, materials and media related thereto), during the Term and any
Termination Assistance Services period, for the purposes described below. Such
license and other rights shall be granted to ABM, the Eligible Recipients, and
ABM Third Party Contractors for the following purposes:

  (i)   The receipt by ABM and the Eligible Recipients of the full benefit of
the Services provided by Supplier;     (ii)   The performance by ABM, the
Eligible Recipients or ABM Third Party Contractors for ABM and/or the Eligible
Recipients of services or functions that are ancillary to, but not part of, the
Services provided by Supplier, including related application management,
telecommunication, IT infrastructure, help desk, and information technology
services and functions; and     (iii)   The performance by ABM, the Eligible
Recipients or ABM Third Party Contractors of services or functions previously
performed by Supplier in circumstances in which the services or functions in
question have not been terminated or taken completely away from Supplier.

      The rights and obligations of ABM, the Eligible Recipients and ABM Third
Party Contractors with respect to such Supplier Owned Materials following the
expiration or termination of the Agreement or termination of any Service are set
forth in Section 14.6.     (c)   Embedded Materials. To the extent that Supplier
Owned Materials are embedded in any Developed Materials owned by ABM pursuant to
Section 14.2(a), Supplier shall not be deemed to have assigned its intellectual
property rights in such Supplier Owned Materials to ABM, but Supplier hereby
grants to ABM a worldwide, perpetual, irrevocable, non-exclusive, fully paid-up
license, with the right to grant sublicenses, to use, execute, reproduce,
display, perform, modify, enhance, distribute and create Derivative Works of
such Supplier Owned Materials (including all modifications, replacements,
Upgrades, enhancements, methodologies, tools, documentation, materials and media
related thereto related thereto) for the benefit and use of ABM, ABM Affiliates
and the Eligible Recipients for so long as such Supplier Owned Materials remain
embedded in such Developed Materials and are not separately commercially
exploited. Following the expiration or termination of the Term and the
termination of the Service(s) for which such Materials were used, Supplier
shall, at ABM’s request, provide Upgrades, maintenance, support and other
services for such embedded Supplier Owned Materials in accordance with
Section 14.6(b) or (c), as applicable.

14.4   Other Materials.       This Agreement shall not confer upon either Party
intellectual property rights in Materials of the other Party (to the extent not
covered by this Article 14) unless otherwise so provided elsewhere in this
Agreement.

ABM/IBM Proprietary Information

Page 92 of 126



--------------------------------------------------------------------------------



 



14.5   General Rights.

  (a)   Copyright Legends. Each Party agrees to reproduce copyright legends
which appear on any portion of the Materials which may be owned by the other
Party or third parties.     (b)   Residuals. Nothing in this Agreement shall
restrict any employee or representative of a Party from using ideas, concepts or
know-how relating to the provision of application management, telecommunication,
IT infrastructure, help desk, and information products and services that are
retained in the unaided memory of such employee or representative after
performing the obligations of such Party under this Agreement, except to the
extent that such use infringes upon any patent, copyright or trademark right of
a Party or its Affiliates (or, in the case of Supplier, any Eligible Recipient);
provided, however, that this Section 14.5(b) shall not operate or be construed
as permitting an employee or representative of Supplier to disclose, publish,
disseminate or use (a) the source of any Proprietary Information of ABM or an
Eligible Recipient, (b) any financial, statistical or personnel information of
ABM or an Eligible Recipient, or (c) any business plans of ABM or the Eligible
Recipients. In addition, this Section 14.5(b) shall not operate or be construed
as permitting an employee or representative of Supplier to disclose, publish,
disseminate or use proprietary applications or systems of ABM or the Eligible
Recipients relating to supply chain management, shelf space management,
inventory management, retail floor space management, and/or order management
(including ABM Owned Materials and customized configurations and uses of ABM
licensed Third Party Materials), as such applications and systems may change
from time to time. . An individual’s memory is unaided if the individual has not
intentionally memorized the Proprietary Information for the purpose of retaining
and subsequently using or disclosing it in contravention of Supplier’s
obligations under this Agreement and does not identify the information as
Proprietary Information upon recollection.     (c)   No Implied Licenses. Except
as expressly specified in this Agreement, nothing in this Agreement shall be
deemed to grant to one Party, by implication, estoppel or otherwise, license
rights, ownership rights or any other intellectual property rights in any
Materials owned by the other Party or any Affiliate of the other Party (or, in
the case of Supplier, any Eligible Recipient).     (d)   Incorporated Materials.
Should either Party incorporate into Developed Materials any intellectual
property subject to third party patent, copyright or license rights, any
ownership or license rights granted herein with respect to such Materials shall
be limited by and subject to any such patents, copyrights or license rights;
provided that, prior to incorporating any such intellectual property in any
Materials, the Party incorporating such intellectual property in the Materials
has disclosed this fact and obtained the prior approval of the other Party.    
(e)   Derivative Works. Any rights granted herein with respect to any Developed
Material that is a derivative work of any existing Material shall not limit or
expand the rights, if any, of either Party in the underlying Material.

14.6   ABM Rights Upon Expiration or Termination of Agreement.       As part of
the Termination Assistance Services, Supplier shall provide the following to ABM
and the Eligible Recipients with respect to Materials and Software:

  (a)   ABM Owned Materials and Developed Materials. With respect to ABM Owned
Materials and Developed Materials, Supplier shall, at no cost to ABM:

  (i)   deliver to ABM all ABM Owned Materials and Developed Materials and all
copies thereof in the format and medium in use by Supplier in connection with
the Services as of the date of such expiration or termination; and

ABM/IBM Proprietary Information

Page 93 of 126



--------------------------------------------------------------------------------



 



  (ii)   following confirmation by ABM that the copies of the ABM Owned
Materials and Developed Materials delivered by Supplier are acceptable and the
completion by Supplier of any Termination Assistance Services for which such
Materials are required, destroy or securely erase all other copies of such
Materials then in Supplier’s possession and cease using such Materials and any
information contained for any purpose.

  (b)   Commercially Available Supplier Owned Materials. With respect to those
Materials owned by Supplier or Supplier Affiliates or, subject to Section
6.4(c), Subcontractors that are generally commercially available and used by
them to provide the Services (and any modifications, enhancements,
methodologies, tools, documentation, materials and media related thereto used to
provide the Services):

  (i)   Supplier hereby grants to ABM (or, at ABM’s direction, its designee) a
license on standard terms and conditions no less favorable than those offered
generally by Supplier to other commercial customers to use such Materials
following the expiration or termination of the Term or termination of the
Service(s) for which such Materials were used; provided that, in all events,
such terms and conditions must be at least broad enough to permit ABM (or, at
ABM’s direction, its designee) to use such Materials to provide for ABM and the
Eligible Recipients, or have provided for them by third party contractors,
services similar to the Services, and for ABM and the Eligible Recipients to
receive such services;     (ii)   Supplier shall (A) deliver a copy of such
Materials, and related documentation to ABM and the Eligible Recipients, and
(B) shall deliver source code and/or object code to the extent such Supplier
Owned Materials include source code or object code and such code is customarily
provided to commercial customers licensing such Materials, and     (iii)  
Supplier shall offer to provide to ABM (or, at ABM’s direction, its designee)
Upgrades, maintenance, support and other services for commercial off-the-shelf
Materials on Supplier’s then-current standard terms and conditions for such
services to the extent generally available to other commercial customers.

      Unless ABM has otherwise agreed in advance, ABM and the Eligible
Recipients shall not be obligated to pay any license or transfer fees in
connection with its receipt of the licenses and other rights specified in this
Section 14.6(b). Supplier shall not use any generally commercially available
Supplier Owned Materials for which it is unable to offer such license or other
rights without ABM’s prior written approval (and absent such approval,
Supplier’s use of any such Supplier Owned Materials shall obligate Supplier to
provide, at no additional cost to ABM, such license and other rights to ABM, the
Eligible Recipients and ABM’s designees).     (c)   Non-Commercially Available
Supplier Owned Materials. With respect to those Materials owned by Supplier or
Supplier Affiliates or Subcontractors and used by them to provide the Services
that are not generally commercially available, unless otherwise agreed prior to
the first use of such Materials, Supplier hereby grants to ABM (or, at ABM’s
direction, its designee) a worldwide, perpetual, irrevocable, non-exclusive,
non-transferable (except to the extent this Agreement is assigned in accordance
with Section 21.1(b)) fully paid-up license, to use, execute, reproduce,
display, perform, and distribute such Materials following the expiration or
termination of the Term or termination of the Service(s) for which such
Materials were used. Such license shall be limited to the use of such
non-commercially available Supplier Owned Materials by ABM (or, at ABM’s
direction, its designee) to provide for ABM and the Eligible Recipients or have
provided for them by Third Party Contractors, services similar to the Services
and for ABM and the Eligible Recipients to receive such services. Unless ABM has
otherwise consented prior to the first use of such Materials, ABM (or, at ABM’s
direction, its designee) shall not be obligated to pay any license or transfer
fees in connection with its receipt of the licenses and other rights specified
above; provided that, if an ABM Third Party Contractor uses such Materials for
such

ABM/IBM Proprietary Information

Page 94 of 126



--------------------------------------------------------------------------------



 



      purpose for more than one (1) year after the expiration or termination of
the Term or termination of the Service(s) for which such Materials were used,
ABM or such ABM Third Party Contractor shall thereafter pay Supplier a
commercially reasonable license fee to be agreed upon by the Parties.         If
Supplier is unwilling or unable to grant ABM or its designee the license and
other rights described in the preceding paragraph, Supplier shall so notify ABM
and shall not use such non-commercially available Supplier Owned Materials to
provide the Services without ABM’s prior written approval. In seeking ABM’s
approval, Supplier may propose alternative terms, such as a fee for such
license, a limitation on the use of such Materials by ABM Third Party
Contractors, a limitation on the license period and/or the substitution of a
functionally equivalent product.         At ABM’s request, Supplier shall
provide Upgrades, maintenance, support and other services for such
non-commercially available Supplier Owned Materials on reasonable commercial
terms and conditions, which shall include pricing no less favorable than the
pricing customarily charged to other commercial customers receiving equivalent
services. If Supplier fails to offer or provide Upgrades, maintenance, support
or other services, Supplier shall deliver source code and object code for such
Supplier Owned Materials to the extent such Materials include source code,
together with the right to modify, enhance and create derivative works of such
Materials (provided that, in such event, the licensed Supplier Owned Materials
shall thereafter be provided on an “as is” basis).         Notwithstanding the
foregoing, during the Termination Assistance Services period, Supplier may
substitute a license for Third Party Software or Materials sufficient to
perform, without additional cost, support or resources and at the levels of
performance and efficiency required by this Agreement, the functions of the
non-commercially available Supplier Owned Materials. If it proposes to do so,
Supplier shall notify ABM and describe in detail the features, functionality and
cost of the substitute product. ABM may, in its sole discretion, elect to use a
different product for such purpose. In such case, Supplier shall direct the
amount it would have expended in procuring the proposed substitute product
toward the procurement of the product selected by ABM.     (d)   Third Party
Software and Materials. Subject to Section 6.4(c), with respect to Third Party
Software and Materials licensed by Supplier or Supplier Affiliates or
Subcontractors or owned by Subcontractors and used by them to provide the
Services, Supplier hereby grants to ABM (or, at ABM’s election, to ABM’s
designee) a sublicense (with the right to grant sublicenses) offering the same
rights and warranties with respect to such Third Party Software and Materials
available to Supplier (or Supplier Affiliates or Subcontractors), on the same
terms and conditions, for the benefit and use of ABM, ABM Affiliates and the
Eligible Recipients upon the expiration or termination of the Term with respect
to the Services for which such Third Party Software or Materials were used;
provided that, during the Termination Assistance Services period, Supplier may,
with ABM’s approval, substitute one of the following for such sublicense:

  (i)   the assignment to ABM (or, at ABM’s election, to ABM’s designee) of the
underlying license for such Third Party Software or Materials; or     (ii)   the
procurement for ABM (or, at ABM’s election, its designee) of a new license (with
terms comparable to those in the license held by Supplier or its Affiliates or
Subcontractors and with the right to grant sublicenses) to such Third Party
Software and Materials for the benefit or use of ABM, ABM Affiliates and the
Eligible Recipients; or     (iii)   the procurement for ABM (or, at ABM’s
election, its designee) of a substitute license for Third Party Software or
Materials sufficient to perform, without additional cost, support or resources
and at the levels of performance and efficiency required by this Agreement, the
functions of the Third Party Software and Materials necessary to enable ABM or
its designee to provide the Services after the expiration or termination of the
Term.

ABM/IBM Proprietary Information

Page 95 of 126



--------------------------------------------------------------------------------



 



      In addition, Supplier shall deliver to ABM (or at ABM’s election, to its
designee) a copy of such Third Party Software and Materials (including source
code, to the extent it has been available to Supplier) and related documentation
and shall cause maintenance, support and other services to continue to be
available to ABM and the Eligible Recipients (or, at ABM’s election, to its
designee) to the extent it has been available to Supplier. Unless ABM has
otherwise agreed in advance in accordance with Section 6.4(c), ABM and the
Eligible Recipients (or, at ABM’s election, to its designee) shall not be
obligated to pay any license or transfer fees in connection with its receipt of
the licenses, sublicenses and other rights specified in this Section 14.6(d).
Supplier shall not use any Third Party Software and Materials for which it is
unable to offer such license, sublicense or other rights without ABM’s prior
approval (and absent such approval, Supplier’s use of any such Third Party
Software and Materials shall obligate Supplier to provide, at no additional cost
to ABM, such licenses, sublicenses and other rights). ABM, however, shall be
obligated to make monthly or annual payments attributable to periods after the
expiration or termination of the Term with respect to the Services for which
such Third Party Materials were used for the right to use and receive
maintenance or support related thereto, but only to the extent Supplier would
have been obligated to make such payments if it had continued to hold the
licenses in question or ABM has agreed in advance to make such payments.        
To the extent ABM has agreed in advance to pay any fees in connection with its
receipt of such licenses, sublicenses or other rights, Supplier shall, at ABM’s
request, identify the licensing and sublicensing options available to ABM and
the Eligible Recipients and the license or transfer fees associated with each.
Supplier shall use commercially reasonable efforts to obtain the most favorable
options and the lowest possible transfer, license, relicense, assignment or
termination fees for Third Party Software and Materials. Supplier shall not
commit ABM or the Eligible Recipients to paying any such fees or expenses
without ABM’s prior approval. If the licensor offers more than one form of
license, ABM (not Supplier) shall select the form of license to be received by
ABM, the Eligible Recipients or designee.

15.   REPRESENTATIONS AND WARRANTIES   15.1   Work Standards.       Supplier
represents and warrants that the Services shall be rendered with promptness, due
care, skill and diligence and shall be executed in a workmanlike manner, in
accordance with the accepted practices of first tier providers of ITO Services
and the Service Levels. Supplier represents and warrants that it shall use
adequate numbers of qualified individuals with suitable training, education,
experience, competence and skill to perform the Services. Supplier shall provide
such individuals with training as to new products and services prior to the
implementation of such products and services in the ABM/ Eligible Recipients
environment.   15.2   Maintenance.

  (a)   Supplier Responsibility. Supplier represents and warrants that, unless
otherwise agreed, it shall maintain the Equipment and Software so that they
operate substantially in accordance with the Service Levels and their
Specifications, including (i) maintaining Equipment in good operating condition,
subject to normal wear and tear, (ii) undertaking repairs and preventive
maintenance on Equipment in accordance with the applicable Equipment
manufacturer’s recommendations and requirements, and (iii) performing Software
maintenance in accordance with the applicable Software supplier’s documentation,
recommendations and requirements.     (b)   Out of Support Third Party Equipment
and Software. For Third Party Equipment and Software no longer supported by the
licensor or manufacturer for which Supplier has operational responsibility under
Schedules E and J.1, Supplier shall use commercially reasonable efforts to
perform maintenance for such Equipment or Software as required.

ABM/IBM Proprietary Information

Page 96 of 126



--------------------------------------------------------------------------------



 



  (c)   Refresh. To the extent Supplier has financial responsibility under
Schedules E and J.1 for Equipment or Software, Supplier shall, at no additional
cost to ABM and subject to Section 9.7, Upgrade or replace such Equipment or
Software in accordance with the agreed upon refresh schedule set forth in
Schedule J.1 or as necessary to as necessary to satisfy its obligations under
this Agreement. Notwithstanding the foregoing, if ABM requires Supplier to
refresh Equipment or Software more frequently than the foregoing, the Parties
will negotiate in good faith and agree upon adjustments to the Charges in
connection with such additional refresh.

15.3   Efficiency and Cost Effectiveness.       Supplier represents and warrants
that it shall use commercially reasonable efforts to provide the Services in a
cost-effective manner consistent with the required level of quality and
performance. Without limiting the generality of the foregoing, such actions
shall include:

  (a)   Timing of Actions. Making adjustments in the timing of actions
(consistent with ABM priorities and schedules for the Services and Supplier’s
obligation to meet the Service Levels).     (b)   Timing of Functions. Delaying
or accelerating, as appropriate, the performance of non-critical functions
within limits acceptable to ABM.     (c)   Systems Optimization. Tuning or
optimizing the Systems (including memory) and/or Applications Software to
optimize performance and minimize costs.     (d)   Usage Scheduling. Controlling
its use of the System and/or the ABM Data network by scheduling usage, where
possible, to low utilization periods.     (e)   Alternative Technologies.
Subject to Section 9.5, using alternative technologies to perform the Services.
    (f)   Efficiency. Efficiently using resources for which ABM is charged
hereunder, consistent with industry norms, and compiling data concerning such
efficient use in segregated and auditable form whenever possible.

15.4   Software.

  (a)   Ownership and Use. Supplier represents, warrants and covenants that it
is either the owner of, or authorized to use, any and all Software provided and
used by Supplier in providing the Services. As to any such Software that
Supplier does not own but is authorized to use, Supplier shall advise ABM as to
the ownership and extent of Supplier’s rights with regard to such Software to
the extent any limitation in such rights would materially impair Supplier’s
performance of its obligations under this Agreement.     (b)   Performance.
Supplier represents, warrants and covenants that any Supplier Owned Software
will perform in all material respects in conformance with its Specifications and
will provide the functions and features and operate in all material respects in
the manner described therein.     (c)   Developed Materials Compliance. Supplier
warrants and covenants that Developed Materials shall be free from material
errors in operation and performance, shall Comply in all material respects with
the Specifications and other criteria set forth in this Agreement, and shall
provide the functions and features and operate in the manner described in
Schedule E or otherwise agreed by the Parties. Supplier shall correct any
Noncompliance and shall use commercially reasonable efforts to do so as
expeditiously as possible. In the event that Supplier fails or is unable to
repair or replace such any Noncompliance, ABM shall, in addition to any and all
other remedies available to it hereunder, be entitled to obtain from Supplier a
copy of the source code to such Developed Material, provided that with respect
to source code for Supplier owned Developed

ABM/IBM Proprietary Information

Page 97 of 126



--------------------------------------------------------------------------------



 



      Materials, ABM (or its designee) may utilize such source code only for the
repair or maintenance of such Supplier owned Developed Material, and/or to
facilitate the Termination Assistance Services to be provided by Supplier during
the Termination Assistance period (to the extent reasonably necessary for ABM to
continue to have Services performed for it pursuant to the terms of this
Agreement). The foregoing will not extend to any Noncompliance attributable to
(i) any change or modification to the Developed Material not contemplated by
this Agreement or recommended, performed or approved by Supplier or (ii) ABM
operating such Developed Material other than (x) in accordance with the
applicable documentation and Specifications, (y) for the purpose contemplated by
this Agreement, or (z) on types of hardware contemplated by this Agreement or
recommended, supplied or approved by Supplier.     (d)   Nonconformity. In
addition to the foregoing, in the event that the Supplier Owned Software do not
Comply with the Specifications and criteria set forth in this Agreement (as
applicable), and/or materially and adversely affect the Services provided
hereunder, Supplier shall expeditiously repair or replace such Software or
Material with conforming Software or Material.

15.5   Non-Infringement.

  (a)   Performance of Responsibilities. Except as otherwise provided in this
Agreement, each Party represents and warrants that it shall perform its
responsibilities under this Agreement in a manner that does not infringe, or
constitute an infringement or misappropriation of, any patent, copyright,
trademark, trade secret or other proprietary rights of any third party;
provided, however, that the performing Party shall not have any obligation or
liability to the extent any infringement or misappropriation is caused by
(i) modifications made by the other Party or its contractors or subcontractors,
without the approval of the performing Party, (ii) the other Party’s combination
of the performing Party’s work product or Materials with items not furnished or
specified by the performing Party or contemplated by this Agreement, (iii) a
breach of this Agreement by the other Party, (iv) the failure of the other Party
to use corrections or modifications provided by the performing Party offering
equivalent features and functionality, (v) adherence to detailed specifications
provided by the other Party that the performing Party is required to comply with
(provided the performing Party notifies the other Party of the possibility of
infringement or misappropriation if and to the extent it knows or reasonably
should know of such possibility), or (vi) Third Party Software, except to the
extent that such infringement or misappropriation arises from the failure of the
performing Party to obtain the necessary licenses or Required Consents or to
abide by the limitations of the applicable Third Party Software licenses.    
(b)   Third Party Software Indemnification. In addition, unless otherwise
agreed, with respect to Third Party Software provided by Supplier pursuant to
this Agreement, Supplier covenants that it shall obtain and provide intellectual
property indemnification for ABM and its Affiliates (or obtain intellectual
property indemnification for itself and enforce such indemnification on behalf
of ABM and its Affiliates) from the suppliers of such Software. Unless otherwise
approved in advance by ABM, such indemnification shall be (i) comparable to the
intellectual property indemnification provided by Supplier to ABM and the
Eligible Recipients under this Agreement, or (ii) the standard indemnification
offered in the industry for the same or substantially similar types of software
products. In addition to the foregoing, Supplier shall use commercially
reasonable efforts to obtain the indemnification protection described above for
Eligible Recipients that are not Affiliates of ABM.

15.6   Authorization.       Each Party represents and warrants to the other
that:

  (a)   Corporate Existence. It is a corporation duly incorporated, validly
existing and in good standing under the Laws of its state of incorporation;

ABM/IBM Proprietary Information

Page 98 of 126



--------------------------------------------------------------------------------



 



  (b)   Corporate Power and Authority. It has the requisite corporate power and
authority to execute, deliver and perform its obligations under this Agreement;
    (c)   Legal Authority. Except as otherwise provided in Article 5, it has
obtained all licenses, authorizations, approvals, consents or permits required
to perform its obligations under this Agreement under all applicable federal,
state or local laws and under all applicable rules and regulations of all
authorities having jurisdiction over the Services, except to the extent the
failure to obtain any such license, authorizations, approvals, consents or
permits is, in the aggregate, immaterial;     (d)   Due Authorization. The
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated by this Agreement have been duly authorized by the
requisite corporate action on the part of such Party; and     (e)   No Violation
or Conflict. The execution, delivery, and performance of this Agreement shall
not constitute a violation of any judgment, order, or decree; a material default
under any material contract by which it or any of its material assets are bound;
or an event that would, with notice or lapse of time, or both, constitute such a
default.

15.7   Inducements.       Supplier represents and warrants that it has not given
and will not give commissions, payments, kickbacks, lavish or extensive
entertainment, or other inducements of more than minimal value to any employee
or agent of ABM in connection with this contract. Supplier also represents and
warrants that, to the best of its knowledge, no officer, director, employee,
agent or representative of Supplier has given any such payments, gifts,
entertainment or other thing of value to any employee or agent of ABM in
connection with this Agreement. Supplier also acknowledges that the giving of
any such payments, gifts, entertainment, or other thing of value is strictly in
violation of ABM policy on conflicts of interest, and may result in the
cancellation of this Agreement and all other existing and future contracts
between the Parties.   15.8   Malicious Code.       Each Party shall cooperate
with the other Party and shall take commercially reasonable actions and
precautions consistent with Schedule E to prevent the introduction and
proliferation of Malicious Code into ABM’s or an Eligible Recipient’s
environment or any System used by Supplier to provide the Services. Without
limiting Supplier’s other obligations under this Agreement, in the event
Malicious Code is found in Equipment, Software or Systems managed or supported
by Supplier or used by Supplier to provide the Services, Supplier shall, at no
additional charge to ABM, (i) eliminate or quarantine such Malicious Code,
(ii) restore the Equipment, Software and/or Systems to an operational level
sufficient to perform the Services in accordance with the Service Levels, and
(iii) if the Malicious Code causes a loss of operational efficiency or loss of
data, mitigate such losses and restore such data with generally accepted data
restoration techniques.   15.9   Disabling Code.       Supplier represents and
warrants that, without the prior consent of ABM, Supplier shall not insert into
the Software any code that could be invoked to disable or otherwise shut down
all or any portion of the Services. Supplier further represents and warrants
that, with respect to any disabling code that may be part of the Software,
Supplier shall not invoke or cause to be invoked such disabling code at any
time, including upon expiration or termination of this Agreement for any reason,
without ABM’s prior consent. Supplier also represents and warrants that it shall
use commercially reasonable efforts to not use Third Party Software with
disabling code without the prior approval of ABM.

ABM/IBM Proprietary Information

Page 99 of 126



--------------------------------------------------------------------------------



 



15.10   Compliance with Laws.

  (a)   Compliance by Supplier. Subject to Section 15.10(b), (d)(ii) and (e),
Supplier agrees that it is and shall be in compliance in all material respects
with all Laws applicable to its provision of the Services and the performance of
its other legal and contractual obligations hereunder on the Commencement Date
and shall remain in compliance in all material respects with such Laws for the
entire Term, including identifying and procuring applicable permits,
certificates, approvals and inspections required under such Laws. If a written
charge of non-compliance by Supplier with any such Laws occurs and such
non-compliance has or potentially could have a material adverse impact on the
receipt or use of the Services by ABM or the Eligible Recipients, then, Supplier
shall promptly notify ABM of such charge.     (b)   Compliance by ABM. Subject
to Section 15.10(d)(i), ABM agrees that it is and shall be in compliance in all
material respects with all Laws applicable to ABM, including those processes and
functions specific to ABM’s business that are supported by Supplier under this
Agreement (“ABM Laws”) for the entire Term of the Agreement. If a written charge
of non-compliance by ABM with any such ABM Laws occurs in connection with this
Agreement, ABM shall promptly notify Supplier of such charge.     (c)  
Compliance Data and Reports. At no additional charge, Supplier shall provide ABM
with data and reports in Supplier’s possession necessary for ABM to comply with
all ABM Laws.     (d)   Notice of Laws.

  (i)   Supplier shall notify ABM (expeditiously under the circumstances) of any
Laws and changes in Laws applicable to providers of application management,
telecommunication, IT infrastructure, help desk, and other information
technology services (whether as a service unit within the receiving organization
or as an external contractor) (collectively, “Supplier Laws’).     (ii)   ABM
shall notify Supplier of any other Laws and any changes in such other Laws.    
(iii)   Supplier shall, through the Supplier Personnel, use commercially
reasonable efforts to maintain general familiarity with ABM Laws by, among other
things, attending any ABM sponsored training, and shall bring additional or
changed requirements of which it becomes aware to ABM’s attention. Each Party
shall use commercially reasonable efforts to advise the other of Laws and
changes in Laws about which such Party becomes aware in the other Party’s area
of responsibility, but without assuming an affirmative obligation of inquiry,
except as otherwise provided herein, and without relieving the other Party of
its obligations hereunder.

  (e)   Interpretation of Laws or Changes in Laws. ABM shall be responsible, for
interpreting ABM Laws or changes in ABM Laws and, with Supplier’s cooperation
and assistance, for identifying the impact of such ABM Laws or changes in ABM
Laws on Supplier’s performance and ABM’s and/or the Eligible Recipients’ receipt
and use of the Services. Supplier shall be responsible, for interpreting
Supplier Laws or changes in Supplier Laws and, with ABM’s cooperation and
assistance, for identifying the impact of such Supplier Laws or changes in
Supplier Laws on Supplier’s performance and ABM’s and/or the Eligible
Recipients’ receipt and use of the Services. To the extent the impact of any
Supplier Law or change in Supplier Law cannot be readily identified by Supplier,
the Parties shall cooperate in interpreting such Law or change in Law and shall
seek in good faith to identify and agree upon the impact on Supplier’s
performance and ABM’s and/or the Eligible Recipients’ receipt and use of the
Services. In such event, Supplier shall inform ABM about such Supplier Law or
change in Supplier Law and propose approaches as to changes in the performance
or receipt of the Services to be made in response thereto. If the Parties are
unable to agree upon such impact, ABM shall retain the right, in its sole
discretion, to

ABM/IBM Proprietary Information

Page 100 of 126



--------------------------------------------------------------------------------



 



      interpret such Supplier Law or change in Supplier Law and determine its
impact. In addition, if Supplier reasonably concludes, after due inquiry, that
the compliance obligations associated with any Supplier Law or change in
Supplier Law are unclear or that there is more than one reasonable approach to
achieving compliance, Supplier may escalate the issue to ABM for a final
decision. In all events, to the extent ABM makes the final decision as to the
interpretation of a Law or change in Law or its impact on Supplier’s performance
and ABM’s and/or the Eligible Recipients’ receipt and use of the Services and
Supplier complies with such decision, Supplier shall be relieved of
responsibility for any resulting non-compliance with such Law if and to the
extent such decision is ultimately determined to be in error. Supplier shall
notify ABM expeditiously of such non-compliance upon learning thereof and shall
work expeditiously to remedy such non-compliance upon receipt of ABM’s approval.
    (f)   Implementation of Changes in Laws. In the event of any changes in Laws
(including ABM Laws to the extent Supplier receives prompt notice of such ABM
Laws from ABM or as otherwise provided in Section 15.10(d)(iii)), Supplier shall
implement any necessary modifications to the Services prior to the deadline
imposed by the regulatory or governmental body having jurisdiction for such
requirement or change. Supplier shall bear the costs associated with compliance
with changes in Laws applicable to the Services unless such change meets the
definition of New Service, in which case it shall be treated as a Project. At
ABM’s request, Supplier Personnel shall participate in ABM provided regulatory
compliance training programs.     (g)   Compliance with Data Privacy Laws
Without limiting the foregoing, with respect to any ABM Personal Data, Supplier
shall, with ABM’s prior approval, comply with any obligations imposed on
Supplier under any applicable Data Privacy Laws in connection with Supplier’s
performance of Services and shall provide ABM with such assistance as ABM may
reasonably require to fulfill the responsibilities of ABM and the Eligible
Recipients under such Data Privacy Laws. Supplier shall also comply with the ABM
data privacy policy, as such policy may be modified by ABM and communicated to
Supplier in accordance with the Agreement, as well as the reasonable global data
privacy policies of any self-regulatory organizations to which ABM or Eligible
Recipients belong; provided that, in the case of self-regulatory organizations,
Supplier has received notice of such self-regulatory organization from ABM and a
reasonable period, not to exceed thirty (30) days, to implement any changes
deemed necessary by ABM to achieve compliance with such organization’s policies.
Supplier will act in the capacity of a processor of ABM Personal Data, and ABM
will be the controller of such ABM Personal Data, under applicable Data Privacy
Laws.     (h)   Assistance to ABM. As part of the Services and on an ongoing
basis, Supplier shall assist ABM and the Eligible Recipients as they may
reasonably require in their efforts to determine how to change the Services to
comply with applicable Laws (including any changes to Laws) not applicable to
Supplier or related to the Services. Without limiting Supplier’s obligations
under this Agreement, this Agreement shall not be construed as requiring either
Party to provide legal, audit or attest advice to the other Party.     (i)   No
Liability for ABM Obligations. Supplier shall not be financially responsible for
amounts that ABM or the Eligible Recipients were otherwise legally or
contractually obligated to pay, but that were not paid because of Supplier’s
failure to comply with applicable Laws or its other responsibilities under this
Agreement. However, the foregoing shall not operate or be construed as relieving
Supplier of responsibility for fines, penalties, interest, or other remedies for
which Supplier is otherwise responsible under Section 17.1(f)     (j)  
Termination. In the event that any change in Laws results in an increase of ten
percent (10%) or more in the estimated average monthly Charges in any Functional
Service Area or otherwise has a material adverse impact on Supplier’s ability to
perform the Services and ABM would not have incurred such additional cost or
impact if it had not outsourced the Services in question, then ABM may, at its
option, terminate the Agreement by giving Supplier at least ninety (90) days
prior notice and designating a date upon which such termination shall be
effective. If ABM

ABM/IBM Proprietary Information

Page 101 of 126



--------------------------------------------------------------------------------



 



      terminates on this basis, ABM shall pay Termination Charges calculated in
accordance with Schedule N.

15.11   Interoperability.       Supplier represents, warrants and covenants
that, upon completion of the Transition Services, the Software, Equipment and
Systems provided through, and used to provide, the Services will be fully
interoperable with the software, equipment and systems used by ABM or the
Eligible Recipients to provide the same or similar services and/or to deliver
records to, receive records form, or otherwise interact with the Software,
Equipment and Systems to receive the Services. Supplier further represents,
warrants and covenants that, upon the transition of any Service to a Supplier
Facility, the Software, Equipment and Systems provided through, and used to
provide, such Service will be fully interoperable with the software, equipment
and systems used by ABM or the Eligible Recipients to provide the same or
similar services and/or to deliver records to, receive records form, or
otherwise interact with the Software, Equipment and Systems to receive such
Service.   15.12   Disclaimer.       EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, NEITHER PARTY MAKES ANY REPRESENTATIONS, CONDITIONS OR WARRANTIES TO THE
OTHER PARTY, WHETHER EXPRESS OR IMPLIED, INCLUDING THE IMPLIED WARRANTIES AND
CONDITIONS OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.      
Subject to Supplier’s obligations under this Agreement, including Service
Levels, Supplier does not assure uninterrupted or error-free operation of the
Equipment, Software or Services.   16.   INSURANCE AND RISK OF LOSS   16.1  
Insurance.

  (a)   Requirements. Supplier agrees to keep in full force and effect and
maintain at its sole cost and expense the following policies of insurance during
the term of this Agreement:

  (i)   Workers’ Compensation and Employer’s Liability Insurance in full
compliance with the applicable Laws of the state in which the work is to be
performed:

  •   Statutory Worker’s Compensation including occupational disease in
accordance with the law.     •   Employer’s Liability Insurance with minimum
limits of $1,000,000 per employee by accident/$1,000,000 per employee by
disease/$1,000,000 policy limit by disease.     •   Policy shall include an
Alternate Employer Endorsement listing ABM and the Eligible Recipients as the
Alternate Employer.

  (ii)   Commercial General Liability Insurance (including contractual liability
coverage for liability assumed by Supplier under this Agreement,
Premises-Operations, Completed Operations—Products and Independent Contractors)
providing coverage for bodily injury, personal and advertising injury and
property damage with combined single limits of not less than $5,000,000 per
occurrence and $10,000,000 in the aggregate (or, if higher, the limits required
by applicable Law).     (iii)   Commercial Business Automobile Liability
Insurance including coverage for all owned, non-owned, leased, and hired
vehicles providing coverage for bodily injury and property

ABM/IBM Proprietary Information

Page 102 of 126



--------------------------------------------------------------------------------



 



      damage liability with combined single limits of not less than $5,000,000
per occurrence, except as may otherwise be required by Law.     (iv)   Umbrella
/ Excess Liability Insurance all on an occurrence basis with an occurrence and
aggregate minimum limit of $50,000,000, all to be following form over the
underlying insurance provided in Section 16.1(a)(i), (ii) and (iii).     (v)  
Professional Liability (also known as Errors and Omissions Liability Insurance)
covering acts, errors and omissions arising out of Supplier’s operations or
Services in an amount not less than $5,000,000 per claim and $10,000,000 in the
aggregate. Should this coverage be provided on a claims made basis, a minimum
extended reporting period of two (2) years will be provided for ABM upon
termination or expiration of the Term.     (vi)   Comprehensive Crime Insurance,
including, Employee Dishonesty and Computer Fraud Insurance, covering losses
arising out of or in connection with any fraudulent or dishonest acts committed
by Supplier employees, acting alone or with others, in an amount not less than
$5,000,000 per occurrence.     (vii)   All risk property insurance covering loss
or damage to ABM Equipment and other assets in Supplier’s possession and/or
control in an amount not less than the full replacement cost of such Equipment
and assets.

  (b)   Approved Companies. All such insurance shall be procured with reputable
insurance companies and in such form as shall be acceptable to ABM. Such
insurance companies shall maintain a rating at least “A-” and be at least a
Financial Size Category VIII as both criteria are defined in the most current
publication of Best’s Policyholder Guide, except for Section 16.1(a)(vii) (all
risk property insurance) for which Supplier uses a single owner captive company
to evidence coverage.     (c)   Endorsements. Supplier’s insurance policies as
required herein under Sections 16.1(a)(ii) and (iii) shall name ABM, ABM
Affiliates and Eligible Recipients, and their respective officers, directors,
agents, servants and employees as Additional Insureds as their interests may
appear with respect to Supplier’s performance under this Agreement. The Supplier
insurance policies required under Section 16.1(a)(vi) shall name ABM, ABM
Affiliates and Eligible Recipients and their respective officers, directors and
employees as loss payees as their interests may appear with respect to
Supplier’s performance under this Agreement. Subject to Section 16.2(a), with
respect to matters pertaining to the Services or Supplier’s obligations under
this Agreement, all insurance afforded to ABM under this Section 16.1 shall be
primary insurance and any other valid insurance existing for ABM’s benefit shall
be excess of such primary insurance and non-contributory with respect to any
insurance or self-insurance maintained by ABM or the Eligible Recipients.
Supplier shall obtain such endorsements to its policy or policies of insurance
as are necessary to cause the policy or policies to comply with the requirements
stated herein.     (d)   Certificates. Supplier shall provide ABM with
certificates of insurance evidencing compliance with this Article 16 upon
execution of this Agreement. Each certificate of insurance, except for
Section 16.1(a)(v) (professional liability) and Section 16.1(a)(vi)
(comprehensive crime), shall include a statement that the issuing company shall
not cancel, nonrenew, reduce, or otherwise change the insurance afforded under
the above policies unless thirty (30) days’ notice of such cancellation,
nonrenewal, reduction or change has been provided to:

ABM Industries Inc.
160 Pacific Avenue, Suite 222
San Francisco, CA 94111
Attention: General Counsel
ABM/IBM Proprietary Information

Page 103 of 126



--------------------------------------------------------------------------------



 



      With respect to the insurance provided under Sections 16.1(a)(v)
(professional liability) and Section 16.1(a)(vi) (comprehensive crime), Supplier
shall provide notice to ABM at least thirty (30) days prior to Supplier or the
issuing company canceling, nonrenewing, reducing, or otherwise changing the
insurance afforded under such policies.     (e)   No Implied Limitation. The
obligation of Supplier to provide the insurance specified herein shall not limit
or expand in any way any obligation or liability of Supplier provided elsewhere
in this Agreement, nor shall the insurance coverage provided herein override
ABM’s indemnification obligations.     (f)   Insurance Subrogation. With respect
to insurance coverage to be provided by Supplier pursuant to Sections 16.1
(except Section 16.1(a)(v) (professional liability) and Section 16.1(a)(vi)
(comprehensive crime), which will follow these words but for which certificates
cannot be provided), the applicable insurance policies shall provide that the
insurance companies waive all rights of subrogation against Supplier, ABM, the
Eligible Recipients and their respective subsidiaries, Affiliates, officers,
directors, and employees.

16.2   Risk of Loss.

  (a)   General. Except as otherwise provided in Section 17.3(b), each Party
shall be responsible for risk of loss of, and damage to, any Equipment, Software
or other materials in its possession or under its control. Supplier shall be
deemed to possess and control all Equipment, Software and other materials
located in Supplier Facilities or in ABM Facilities used by Supplier to provide
the Services. Each Party shall promptly notify the other of any damage (except
normal wear and tear), destruction, loss, theft, or governmental taking of any
item of Equipment, Software or other Materials in the possession or under the
control of such Party (“Event of Loss”). Such Party shall be responsible for the
cost of any necessary repair or replacement of such Equipment, Software or other
Materials due to an Event of Loss. In the event of an Event of Loss by ABM, such
repair or replacement shall not be considered part of Supplier’s maintenance
obligations, but Supplier shall coordinate and oversee repair or replacement
performed by a third-party on a Pass-Through Expenses basis, or by Supplier at
agreed-upon prices.     (b)   Waiver. Subject to Section 17.3(b), Supplier and
ABM each waive all rights to recover against the other Party for damage,
destruction, loss, theft, or governmental taking of their respective real or
tangible personal property (whether owned or leased) from any cause to the
extent covered by insurance maintained by each of them, including their
respective deductibles or self-insured retentions. Supplier and ABM will cause
their respective insurers to issue appropriate waivers of subrogation rights
endorsements to all property insurance policies maintained by each Party,
including the policy referenced in Section 16.1(a)(vii).

17.   INDEMNITIES   17.1   Indemnity by Supplier.       Supplier agrees to
indemnify, defend and hold harmless ABM and its Affiliates and the Eligible
Recipients and their respective officers, directors, employees, agents,
representatives, successors, and assigns (collectively, the “ABM Indemnitees”)
from any and all Losses and threatened Losses to the extent due to third party
claims arising from or in connection with any of the following:

  (a)   Representations, Warranties and Covenants. Supplier’s breach of any of
the representations, warranties and covenants set forth in Sections 15.6, 15.7,
15.9 and 15.10(a);     (b)   Assumed Contracts. Supplier’s decision to terminate
or failure to observe or perform any duties or obligations to be observed or
performed by Supplier under any of the Third Party Software

ABM/IBM Proprietary Information

Page 104 of 126



--------------------------------------------------------------------------------



 



      licenses, Equipment leases or Third Party Contracts assigned to Supplier
by ABM or the Eligible Recipients or for which Supplier has assumed financial or
operational responsibility pursuant to this Agreement for so long as Supplier
retains financial or operational responsibility for such licenses, leases or
contracts;     (c)   Licenses, Leases and Contracts. Supplier’s failure to
observe or perform any duties or obligations to be observed or performed by
Supplier under Third Party Software licenses, Equipment leases or Third Party
Contracts used by Supplier to provide the Services;     (d)   ABM Data or
Proprietary Information. Supplier’s breach of any of the restrictions in
Sections 13.1 and 13.3 on the disclosure or use of ABM Data or ABM Proprietary
Information.     (e)   Infringement. Infringement or misappropriation or alleged
infringement or alleged misappropriation of a patent, trade secret, copyright or
other proprietary rights in contravention of Supplier’s representations,
warranties and covenants in Sections 15.4 and 15.5;     (f)   Government Claims.
Claims by government regulators or agencies or standards organizations for
fines, penalties, sanctions, underpayments or other remedies to the extent such
fines, penalties, sanctions, underpayments or other remedies are attributable to
Supplier’s failure to comply with its obligations under Section 15.10(a);    
(g)   Taxes. Taxes, together with interest and penalties, that are the
responsibility of Supplier under Section 11.4;     (h)   Shared Facility
Services. Services, products or systems provided by Supplier to a third party
from any shared Supplier facility or using any shared Supplier resources and not
constituting Services provided to an Eligible Recipient pursuant to this
Agreement;     (i)   Affiliate or Subcontractor Claims. Any claim, other than an
indemnification claim under this Agreement, initiated by a Supplier Affiliate or
Subcontractor asserting rights under this Agreement or any entity to which
Supplier assigned, transferred, pledged, hypothecated or otherwise encumbered
its rights to receive payments from ABM under this Agreement;     (j)  
Employment Claims. Any claim (including claims by Transitioned Employees) to the
extent resulting from any (i) violation by Supplier, Supplier Affiliates or
Subcontractors, or their respective officers, directors, employees,
representatives or agents, of Federal, state, provincial, local, international
or other Laws or regulations or any common law protecting persons or members of
protected classes or categories, including laws or regulations prohibiting
discrimination or harassment on the basis of a protected characteristic,
(ii) liability arising or resulting from the employment of Supplier Personnel
(including Transitioned Employees) by Supplier, Supplier Affiliates or
Subcontractors (including liability for any social security or other employment
taxes, workers’ compensation claims and premium payments, and contributions
applicable to the wages and salaries of such Supplier Personnel), (iii) payment
or failure to pay any salary, wages or other cash compensation due and owing to
any Supplier Personnel (including Transitioned Employees from and after their
Employment Effective Dates), (iv) Supplier’s failure to pay employee pension or
other benefits of any Supplier Personnel (including Transitioned Employees for
benefits due and owed to any Supplier Personnel and accruing from and after
their Employment Effective Dates), (v) other acts or omissions of Supplier,
Supplier Affiliates or Subcontractors in their capacity as an employer of
Supplier Personnel (including Transitioned Employees) or the termination of such
relationship, including claims for wrongful discharge, claims for breach of
express or implied employment contract and claims of joint employment, and/or
(vi) liability resulting from representations (oral or written) to the employees
identified on Schedule M by Supplier, Supplier Affiliates or Subcontractors (or
their respective officers, directors, employees, representatives or agents), or
other acts or omissions with respect to the employees identified on Schedule M
by such persons or entities, including any act, omission or

ABM/IBM Proprietary Information

Page 105 of 126



--------------------------------------------------------------------------------



 



      representation made in connection with the interview, selection, hiring
and/or transition process, the offers of employment made to such employees, the
failure to make offers to any such employees, the rescission of such offers of
employment, or the terms and conditions of such offers (including compensation
and employee benefits), except, in each case, to the extent resulting from the
wrongful actions of ABM, the Eligible Recipients, or ABM Third Party Contractors
(or their respective officers, directors, employees, representatives or agents,
other than the employees identified on Schedule M), errors or inaccuracies in
the information provided by ABM and faithfully communicated by Supplier or the
failure of ABM, the Eligible Recipients, or ABM Third Party Contractors (or
their respective officers, directors, employees, representatives or agents,
other than the employees identified on Schedule M) to comply with ABM’s
responsibilities under this Agreement.     (k)   WARN Act. Supplier’s breach of
its obligations under Section 8.11(b) to the extent such breach results in ABM
or an Eligible Recipient being in violation of the WARN Act or the regulations
promulgated thereunder.     (l)   Transitioned Employees Claims. Any labor or
employment-related liability, action, judgment, costs, expense or violation of
any applicable Law, rule, regulation, ordinance or governmental order relating
to or brought by any Transitioned Employee which the ABM indemnitees may be
subject to incur by reason of any act, omission or matter arising on or after
the Employment Effective Date.

17.2   Indemnity by ABM.       ABM agrees to indemnify, defend and hold harmless
Supplier and its officers, directors, employees, agents, representatives,
successors, and assigns (collectively, the “Supplier Indemnitees”), from any
Losses and threatened Losses to the extent due to third party claims arising
from or in connection with any of the following:

  (a)   Representations, Warranties and Covenants. ABM’s breach of any of the
representations, warranties and covenants set forth in Sections 15.6, 15.7 and
15.10(b);     (b)   Licenses, Leases or Contracts. ABM’s failure to observe or
perform any duties or obligations to be observed or performed by ABM under any
of the applicable Third Party Software licenses, Equipment leases or Third Party
Contracts to the extent ABM is financially or operationally responsible under
this Agreement;     (c)   Pre-Commencement Date Matters. ABM’s failure to
observe or perform any duties or obligations to be observed or performed prior
to the Commencement Date by ABM under any of the Third Party Software licenses,
Equipment Leases or Third Party Contracts assigned to Supplier by ABM pursuant
to this Agreement;     (d)   Supplier’s Proprietary Information. ABM’s breach of
any of the restrictions in Section 13.3 on the disclosure or use of Supplier
Proprietary Information;     (e)   Infringement. Infringement or
misappropriation or alleged infringement or alleged misappropriation of a
patent, trade secret, copyright or other proprietary rights in contravention of
ABM’s representations, warranties and covenants in Section 15.5;     (f)  
Government Claims. Claims by government regulators or agencies for fines,
penalties, sanctions, underpayments or other remedies to the extent such fines,
penalties, sanctions, underpayments or other remedies attributable to ABM’s
comply with its obligations under Section 15.10(b);

ABM/IBM Proprietary Information

Page 106 of 126



--------------------------------------------------------------------------------



 



  (g)   Taxes. Taxes, together with interest and penalties, that are the
responsibility of ABM under Section 11.4;     (h)   ABM Affiliate, Eligible
Recipient or Subcontractor Claims. Any claim, other than an indemnification
claim or insurance claim under this Agreement, initiated by an ABM Affiliate, an
Eligible Recipient (other than ABM) or an ABM Third Party Contractor asserting
rights under this Agreement; and     (i)   Employment Claims. Any claim to the
extent resulting from any (i) violation by ABM or its respective officers,
directors, employees, representatives or agents, of Federal, state, provincial,
local, international or other Laws or regulations or any common law protecting
persons or members of protected classes or categories, including laws or
regulations prohibiting discrimination or harassment on the basis of a protected
characteristic, (ii) payment or failure to pay any salary, wages or other cash
compensation owed by ABM to any Transitioned Employee and relating to the period
of his or her employment with ABM, (iii) ABM’s failure to pay any accrued
employee pension or other benefits owed by ABM to any Transitioned Employee and
accruing during the period of his or her employment with ABM, (iv) other acts or
omissions of ABM in its capacity as an employer of the Transitioned Employees,
but excluding claims covered by Section 17.1(j) (and provided, in no event will
ABM be liable for any claim related to a Transitioned Employee’s employment
relationship arising after such Transitioned Employee’s Employment Effective
Date regardless of a finding by any court or authoritative body that ABM is or
was an employer of such Transitioned Employee on or after his or her Employment
Effective Date), and/or (v) liability resulting from representations (oral or
written) to the Affected Employees identified on Schedule M by ABM (or its
officers, directors, employees, representatives or agents), except, in each
case, to the extent resulting from the wrongful actions of Supplier, Supplier
Affiliates or Subcontractors (or their respective officers, directors,
employees, representatives or agents), errors or inaccuracies in the information
provided by Supplier and faithfully communicated by ABM, or the failure of
Supplier, Supplier Affiliates or Subcontractors (or their respective officers,
directors, employees, representatives or agents) to comply with Supplier’s
responsibilities under this Agreement.

17.3   Additional Indemnities.       Supplier and ABM each agree to indemnify,
defend and hold harmless the other, and the Eligible Recipients and their
respective Affiliates, officers, directors, employees, agents, representatives,
successors, and assigns, from any and all Losses and threatened Losses to the
extent they arise from or in connection with any of the following: (a) the death
or bodily injury of any agent, employee, customer, business invitee, business
visitor or other person caused by the negligence or other tortious conduct of
the indemnitor or the failure of the indemnitor to comply with its obligations
under this Agreement; and (b) the damage, loss or destruction of any real or
tangible personal property caused by the negligence or other tortious conduct of
the indemnitor or the failure of the indemnitor to comply with its obligations
under this Agreement.   17.4   Infringement.       In the event that (1) any
Materials, Equipment or Software provided by Supplier or its Affiliates or
Subcontractors pursuant to this Agreement or for which Supplier is financially
responsible under this Agreement are found or, are reasonably likely to be found
to infringe upon the patent, copyright, trademark, trade secrets, intellectual
property or proprietary rights of any third party in any country in which
Services are to be performed or received under this Agreement or (2) the
continued provision of such Services or use of such Materials, Equipment or
Software is enjoined, Supplier shall, in addition to defending, indemnifying and
holding harmless ABM as provided in Section 17.1(e) and to the other rights ABM
may have under this Agreement, promptly and at its own cost and expense and in
such a manner as to minimize the disturbance to ABM’s and the Eligible
Recipients’ business activities do one of the following:

ABM/IBM Proprietary Information

Page 107 of 126



--------------------------------------------------------------------------------



 



  (a)   Obtain Rights. Obtain for ABM and the Eligible Recipients the right to
continue using such Materials, Equipment or Software.     (b)   Modification.
Modify the item(s) in question so that it is no longer infringing (provided that
such modification does not degrade the performance or quality of the Services or
adversely affect ABM’s and the Eligible Recipients’ intended use as contemplated
by this Agreement).     (c)   Replacement. Replace such item(s) with a
non-infringing functional equivalent acceptable to ABM.     (d)   If, despite
Supplier using commercially reasonable efforts, the Parties determine that
alternatives (a) – (c) above are not feasible, Supplier may discontinue its use
of such infringing or potentially infringing Materials, Equipment or Software.
However, this shall not limit or expand ABM’s rights or Supplier’s obligations
under the Agreement. Nor shall this excuse any breach by Supplier of its
obligation to provide the Services and to do so in a non-infringing manner.

17.5   Indemnification Procedures.       With respect to third party claims
(other than those covered by Section 17.1(f) and 17.2(f) and except as provided
in Section 17.6), the following procedures shall apply:

  (a)   Notice. Promptly after receipt by any entity entitled to indemnification
(under Sections 17.1 through 17.4 or any other provisions of this Agreement) of
notice of the commencement or threatened commencement of any civil, criminal,
administrative, or investigative action or proceeding involving a claim in
respect of which the indemnitee will seek indemnification pursuant to any such
Section, the indemnitee shall notify the indemnitor of such claim. No delay or
failure to so notify an indemnitor shall relieve it of its obligations under
this Agreement except to the extent that such indemnitor has suffered actual
prejudice by such delay or failure. Within fifteen (15) days following receipt
of notice from the indemnitee relating to any claim, but no later than five
(5) days before the date on which any response to a complaint or summons is due,
the indemnitor shall notify the indemnitee that the indemnitor elects to assume
control of the defense and settlement of that claim (a “Notice of Election”).  
  (b)   Procedure Following Notice of Election. If the indemnitor delivers a
Notice of Election within the required notice period, the indemnitor shall
assume sole control over the defense and settlement of the claim; provided,
however, that (i) the indemnitor shall keep the indemnitee reasonably apprised
at all times as to the status of the defense, and (ii) the indemnitor shall
obtain the prior written approval of the indemnitee before entering into any
settlement of such claim asserting any liability against the indemnitee or
imposing any obligations or restrictions on the indemnitee or ceasing to defend
against such claim. In addition to defense costs and expenses (including
reasonable legal fees and disbursements and costs of investigation, litigation,
settlement, judgment, interest and penalties), the indemnitor shall pay any
amounts which a court finally awards to a third party or which are included in a
settlement agreed to by the indemnitor. The indemnitor shall not be liable for
any legal fees or expenses incurred by the indemnitee following the delivery of
a Notice of Election; provided, however, that (i) the indemnitee shall be
entitled to employ counsel at its own expense to participate in the handling of
the claim, and (ii) the indemnitor shall pay the reasonable fees and expenses
associated with such counsel if there is a conflict of interest under applicable
rules or with respect to such claim or if the indemnitor has requested the
assistance of the indemnitee in the defense of the claim or the indemnitor has
failed to defend the claim diligently and the indemnitee is prejudiced or likely
to be prejudiced by such failure. The indemnitor shall not be obligated to
indemnify the indemnitee for any amount paid or payable by such indemnitee in
the settlement of any claim if (x) the indemnitor has delivered a timely Notice
of Election and such amount was agreed to without the written consent of the
indemnitor, (y) the indemnitee has not provided the indemnitor with notice of
such claim and a

ABM/IBM Proprietary Information

Page 108 of 126



--------------------------------------------------------------------------------



 



      reasonable opportunity to respond thereto, or (z) the time period within
which to deliver a Notice of Election has not yet expired.     (c)   Procedure
Where No Notice of Election Is Delivered. If the indemnitor does not deliver a
Notice of Election relating to any claim for which it is obligated to indemnify
the other Party hereunder within the required notice period, the indemnitee
shall have the right to defend the claim in such manner as it may deem
appropriate. The indemnitor shall promptly reimburse the indemnitee for all such
costs and expenses incurred by the indemnitee, including attorneys’ fees.

17.6   Indemnification Procedures — Governmental Claims.       With respect to
claims covered by Sections 17.1(f) and 17.2(f), the following procedures may
apply at the sole discretion of the indemnitee:

  (a)   Notice. Promptly after receipt by either Party of notice of the
commencement or threatened commencement of any action or proceeding involving a
claim in respect of which the indemnitee will seek indemnification pursuant to
Section 17.1(f) or 17.2(f), the Party receiving such notice shall notify the
other Party of such claim. No delay or failure to so notify the other Party
shall relieve such other Party of its obligations under this Agreement except to
the extent that such other Party has suffered actual prejudice by such delay or
failure.     (b)   Procedure for Defense. Each Party shall be entitled to have
sole control over the defense and settlement of such claim brought against it;
provided that such Party shall consult with the other Party on a regular basis
regarding claim processing (including actual and anticipated costs and expenses)
and litigation strategy and shall obtain the prior written approval of such
other Party before entering into any settlement of such claim involving the
payment of moneys for which such other Party will ultimately be financially
responsible under Section 17.1(f).

17.7   Subrogation.       Except as otherwise provided in Sections 16.1 or 16.2
in the event that an indemnitor shall be obligated to indemnify an indemnitee
pursuant to Sections 17.1 through 17.4 or any other provision of this Agreement,
the indemnitor shall, upon payment of such indemnity in full, be subrogated to
all rights of the indemnitee with respect to the claims to which such
indemnification relates.   18.   LIABILITY   18.1   General Intent.      
Subject to the specific provisions of this Article 18, it is the intent of the
Parties that each Party shall be liable to the other Party for any actual
damages incurred by the non-breaching Party as a result of the breaching Party’s
failure to perform its obligations in the manner required by this Agreement.  
18.2   Force Majeure.

  (a)   General. Subject to Section 18.2(d), no Party shall be liable for any
default or delay in the performance of its obligations under this Agreement if
and to the extent such default or delay is caused, directly or indirectly, by
fire, flood, earthquake, elements of nature or acts of God; wars, riots, civil
disorders, rebellions or revolutions, or any other similar cause beyond the
reasonable control of such Party, except to the extent such default or delay is
caused by such Party’s failure to perform its obligations under this Agreement,
and provided that such default or delay can not reasonably be circumvented by
the non-performing Party through the use of commercially reasonable alternate
sources, workaround plans or other commercially reasonable means. A strike,
lockout or labor dispute involving Supplier or a Subcontractor and its own
personnel shall not excuse Supplier from its obligations hereunder. In addition,
the refusal of a Supplier Personnel to

ABM/IBM Proprietary Information

Page 109 of 126



--------------------------------------------------------------------------------



 



      enter a facility that is the subject of a labor dispute shall excuse
Supplier from its obligations hereunder only if and to the extent such refusal
is based upon a reasonable fear of harm.     (b)   Duration and Notification. In
such event the non-performing Party shall be excused from further performance or
observance of the obligation(s) so affected for as long as such circumstances
prevail and such Party continues to use commercially reasonable efforts to
recommence performance or observance whenever and to whatever extent possible
without delay. To the extent possible, any Party so prevented, hindered or
delayed in its performance shall, as quickly as practicable under the
circumstances, notify the Party to whom performance is due by telephone (to be
confirmed in writing within one (1) day of the inception of such delay) and
describe at a reasonable level of detail the circumstances of the force majeure
event, the steps being taken to address such force majeure event, and the
expected duration of such force majeure event.     (c)   Substitute Services;
Termination. If any event described in Section 18.2(a) has substantially
prevented, hindered or delayed or is reasonably expected to prevent, hinder or
delay the performance by Supplier or one of its Subcontractors of Services
necessary for the performance of critical ABM or Eligible Recipient functions
for longer than the recovery period specified in the applicable disaster
recovery plan, ABM may procure such Services from an alternative source, and
Supplier shall be liable for payment for such services from the alternate source
for so long as the delay in performance shall continue up to 180 days; provided
that, ABM continues to pay the applicable Charges for all Services that it
continues to receive from Supplier or an alternate source at Supplier’s expense.
In addition, if any event described in Section 18.2(a) substantially prevents,
hinders or delays the performance by Supplier, its Subcontractors or an
alternate source paid by Supplier of Services necessary for the performance of
critical ABM or Eligible Recipient functions (i) for more than five (5) days,
ABM, at its option, may terminate any portion of this Agreement so affected
(provided that, to the extent ABM terminates on this basis, it shall pay the
Wind Down Charges specified in Sections 2(a) and (b) of Schedule N) and the
charges payable hereunder shall be equitably adjusted to reflect those
terminated Services; or (ii) for more than ten (10) days, ABM, at its option,
may terminate this Agreement in its entirety (provided that, to the extent ABM
terminates on this basis, it shall pay the Wind Down Charges specified in
Sections 2(a) and (b) of Schedule N for the impacted Functional Service Areas
and the Wind Down Charges specified in Sections 2(a), (b) and (c) of Schedule N
for all other Functional Service Areas). Supplier shall not have the right to
additional payments or increased usage charges as a result of any force majeure
occurrence affecting Supplier’s ability to perform.     (d)   Disaster Recovery.
Upon the occurrence of a force majeure event that constitutes a disaster under
the applicable disaster recovery plan, Supplier shall implement promptly, as
appropriate, its disaster recovery plan and provide disaster recovery services
as described in Schedule E. The occurrence of a force majeure event shall not
relieve Supplier of its obligation to implement its disaster recovery plan and
provide disaster recovery services except to the extent a force majeure event
impacts Supplier’s ability to implement such plan and provide such services.    
(e)   Payment Obligation. If Supplier fails to provide Services in accordance
with this Agreement due to the occurrence of a force majeure event, all amounts
payable to Supplier hereunder shall be equitably adjusted in a manner such that
ABM is not required to pay any amounts for Services that it is not receiving
whether from Supplier or from an alternate source at Supplier’s expense pursuant
to Section 18.2(c).     (f)   Allocation of Resources. Without limiting
Supplier’s obligations under this Agreement, whenever a force majeure event or
disaster causes Supplier to allocate limited resources between or among
Supplier’s customers and Affiliates, ABM and the Eligible Recipients shall
receive at least the same treatment with respect to such allocation as
comparable Supplier customers.

ABM/IBM Proprietary Information

Page 110 of 126



--------------------------------------------------------------------------------



 



18.3   Limitation of Liability.

  (a)   Limitations. EXCEPT AS PROVIDED IN THIS SECTION 18.3, NEITHER PARTY
SHALL BE LIABLE TO THE OTHER PARTY FOR CONSEQUENTIAL, INCIDENTAL, SPECIAL,
EXEMPLARY, OR PUNITIVE DAMAGES, INCLUDING LOST PROFITS, REGARDLESS OF THE FORM
OF THE ACTION OR THE THEORY OF RECOVERY, EVEN IF SUCH PARTY HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES.     (b)   Liability Cap. Additionally, except
as provided below, the total aggregate liability of either Party, for claims
asserted by the other Party under or in connection with this Agreement
(excluding claims covered by Section 18.3(c) and 18(g) that are subject to a
separate liability cap), regardless of the form or the action of the theory of
recovery, shall be limited to the total Charges for the twelve (12) months
immediately preceding the last act or omission giving rise to such liability;
provided that, for the period ending on the last day of the first Contract Year,
such liability cap shall be not less than the amount specified in Schedule J as
the “Annual Service Charge” for the first Contract Year. For avoidance of doubt,
this liability cap is an aggregate liability cap for the Master Agreement and
all Companion Agreements.     (c)   Separate Liability Cap for Supplier Refusal
to Perform. If, following its receipt of a termination notice and prior to its
completion of all Termination Assistance Services requested by ABM under
Section 4.3, Supplier refuses to provide all or a material portion of the
Services then required to be provided by Supplier under this Agreement, the
limitations of liability set forth in Section 18.3(a) and (b) shall not apply to
the liability, damages and losses suffered by ABM and/or the Eligible Recipients
as a result of such refusal. The total aggregate liability of Supplier for such
liability, damages and losses shall be limited to the total Charges payable to
Supplier during the eight (8) month period immediately preceding the last act or
omission giving rise to such liability; provided that, for the period beginning
on the Effective Date and ending eight (8) months after the Commencement Date,
the total aggregate liability of Supplier for such liability, damages and losses
shall be limited to the greater of the total anticipated Charges specified in
Schedule J for such period or the total actual Charges for the preceding eight
(8) months. For purposes of this provision, “refusal” means the intentional
cessation by Supplier, in a manner impermissible under this Agreement, of the
performance of all or a material portion of the Services then required to be
provided by Supplier under this Agreement.     (d)   Cap within Liability Cap
for Government Fines, Penalties, Interest and other Remedies. The limitations of
liability set forth in Section 18.3(a) shall not apply to fines, penalties,
sanctions, underpayments or other remedies for which Supplier is liable under
Section 17.1(f). Supplier’s liability for such fines, penalties, sanctions,
underpayments or other remedies shall be applied against the liability cap set
forth in Section 18.3(b); however, the total aggregate liability of Supplier for
all such fines, penalties, sanctions, underpayments and other remedies shall be
limited to the greater of $12,000,000 or the total Charges payable to Supplier
during the six (6) month period immediately preceding the last act or omission
giving rise to such liability (provided that, for the period beginning on the
Effective Date and ending six (6) months after the Commencement Date, the total
aggregate liability of Supplier for all such fines, penalties, sanctions,
underpayments and other remedies shall be limited to the greater of the total
anticipated Charges specified in Schedule J for such period or the total actual
Charges for the preceding six (6) months).     (e)   Cap within Liability Cap
for Government Fines, Penalties, Interest and other Remedies. The limitations of
liability set forth in Section 18.3(a) shall not apply to fines, penalties,
sanctions, underpayments or other remedies for which ABM is liable under
Section 17.2(f). ABM’s liability for such fines, penalties, sanctions,
underpayments or other remedies shall be applied against the liability cap set
forth in Section 18.3(b); however, the total aggregate liability of ABM for all
such fines, penalties, sanctions, underpayments and other remedies shall be
limited to the greater of $12,000,000 or the total Charges payable to Supplier
during the six (6) month period immediately

ABM/IBM Proprietary Information

Page 111 of 126



--------------------------------------------------------------------------------



 



      preceding the last act or omission giving rise to such liability (provided
that, for the period beginning on the Effective Date and ending six (6) months
after the Commencement Date, the total aggregate liability of ABM for all such
fines, penalties, sanctions, underpayments and other remedies shall be limited
to the greater of the total anticipated Charges specified in Schedule J for such
period or the total actual Charges for the preceding six (6) months).     (f)  
Limitations on Supplier’s Liability for Damages Suffered by Eligible Recipients
Described in Sections 2.1(44)(h) and (i). Supplier shall be liable for damages
suffered by an Eligible Recipient described in Sections 2.1(44)(h) and (i) only
if and to the extent (i) ABM or an Eligible Recipient described in Sections
2.1(44)(a)-(g) reimburses such Eligible Recipient for such damages, (ii) such
damages would have been recoverable from Supplier under the Agreement if ABM had
suffered such damages, and (iii) subject to Section 18.3(l), ABM and/or such
Eligible Recipient endeavor to mitigate such damages. Supplier’s liability for
damages suffered by Eligible Recipients described in Sections 2.1(44)(h) and (i)
shall be applied against the liability cap set forth in Section 18.3(b);
however, the total aggregate liability of Supplier for all such damages shall be
limited to the greater of $12,000,000 or the total Charges payable to Supplier
during the six (6) month period immediately preceding the last act or omission
giving rise to such liability (provided that, for the period beginning on the
Effective Date and ending six (6) months after the Commencement Date, the total
aggregate liability of Supplier for all such damages shall be limited to the
greater of the total anticipated Charges specified in Schedule J for such period
or the total actual Charges for the preceding six (6) months).     (g)  
Separate Liability Cap for J.D. Edwards Project. The total aggregate liability
of either Party, for claims asserted by the other Party under or in connection
with the J.D. Edwards Project described in Attachment L.1, regardless of the
form or the action of the theory of recovery, shall be limited to the greater of
the total Charges for such Project or $7,000,000. This separate liability cap
shall be subject to the exceptions described in Sections 18.3(h), (i) and (j)
below. For avoidance of doubt, to the extent the alleged act(s) and/or
omission(s) represent not only a breach of Attachment L.1, but also a breach of
the remainder of the Agreement, the liability of the breaching Party shall not
exceed the aggregate total of the liability cap specified in Section 18.3(b) and
this separate liability cap.     (h)   Exceptions to Limitations of Liability.
The limitations of liability set forth in Section 18.3(a) shall not apply with
respect to:

  (i)   Losses paid pursuant to the indemnification obligations under this
Agreement;     (ii)   Liability occasioned by any breach of the restrictions in
Sections 13.1 and 13.3 on the disclosure or use of ABM Data, ABM Proprietary
Information, or Supplier Confidential Information;     (iii)   Liability
occasioned by any breach of a Party’s obligations under Article 13, other than
those covered in Section 18.3(h)(ii) (provided that, unless such breach results
from gross negligence, recklessness or intentional tortious conduct, such
liability shall be subject to the liability caps set forth above; and provided
further that, to the extent the breach involves Personal Data, the total
aggregate liability of the breaching Party for consequential, incidental or
special damages shall be limited to the greater of $6,000,000 or the total
Charges payable to Supplier during the three (3) month period immediately
preceding the last act or omission giving rise to such liability); ; or     (iv)
  Termination Charges assessed under this Agreement.

  (i)   Exceptions to Liability Cap. The limitations of liability set forth in
Section 18.3(b) shall not apply with respect to:

ABM/IBM Proprietary Information

Page 112 of 126



--------------------------------------------------------------------------------



 



  (i)   Losses paid pursuant to the indemnification obligations under this
Agreement;     (ii)   Liability occasioned by a breach of a Party’s
representations, warranties or covenants set forth in Sections 15.6, 15.7, 15.9,
15.10(a) (in the case of Supplier) and 15.10(b)( in the case of ABM); or    
(iii)   Liability occasioned by any breach of the restrictions in Sections 13.1
and 13.3 on the disclosure or use of ABM Data, ABM Proprietary Information, or
Supplier Confidential Information; or     (iv)   Liability occasioned by any
breach of a Party’s obligations under Article 13 (other than those covered in
Section 18.3(h)(ii)) resulting from gross negligence, recklessness or
intentional tortious conduct.

  (j)   Items Not Considered Damages. The following shall not be considered
damages subject to, and shall not be subject to the limitations specified in,
Section 18.3(a) and shall not be counted toward the liability cap specified in,
Section 18.3(b):

  (i)   Service Level Credits and Deliverable Credits assessed against Supplier
pursuant to this Agreement;     (ii)   invoiced Charges that ABM is not
obligated to pay under this Agreement because such Charges are attributable to
billing errors or Services not provided by Supplier; and     (iii)   invoiced
Charges and other amounts that are due and owing to Supplier for Services under
this Agreement.

  (k)   Waiver of Liability Cap. In the event (i) either Party incurs liability
to the other Party which equals or exceeds eighty (80%) of one or more of the
liability caps specified in Sections 18.3(b), (c), (d), (e) or (f) and does not
fall within an exception to such liability caps, and (ii) such incurring Party
does not waive such liability cap and/or agree to increase it by a mutually
agreeable amount within thirty (30) days of its receipt of written notice from
the other Party, then the other Party may elect to terminate the Term for
convenience. If ABM elects to terminate on this basis, ABM shall not be
obligated to pay any Termination Charges, including any Wind Down Charges. If
Supplier elects to terminate on this basis, ABM shall pay Wind Down Charges
calculated in accordance with Schedule N, but shall not be obligated to pay any
Termination Fee.     (l)   Acknowledged Direct Damages. The following shall be
considered direct damages and neither Party shall assert that they are indirect,
incidental, collateral, consequential or special damages or lost profits to the
extent they result directly from either Party’s failure to perform in accordance
with this Agreement:

  (i)   Costs and expenses of restoring any lost, stolen or damaged ABM Data
using generally accepted data restoration techniques;     (ii)   Costs and
expenses of implementing a work-around in respect of a failure by Supplier
provide the Services or any part thereof in accordance with this Agreement;    
(iii)   Costs and expenses of replacing lost, stolen or damaged Equipment,
Software, and Materials;     (iv)   Costs and expenses incurred to procure the
Services or corrected Services from an alternate source, to the extent in excess
of Supplier’s Charges under this Agreement;

ABM/IBM Proprietary Information

Page 113 of 126



--------------------------------------------------------------------------------



 



  (v)   Straight time, overtime or related expenses incurred by either Party,
including overhead allocations for employees, wages and salaries of additional
employees, travel expenses, overtime expenses, telecommunication charges and
similar charges, due to failure of Supplier to provide all or a portion of the
Services incurred in connection with (i) through (iv) and only to the extent
they would not have been incurred by ABM or an Eligible Recipient had it not
been for such failure;     (vi)   Damages of an ABM Affiliate or (subject to
Section 18.3(f)) an Eligible Recipient which would be direct damages under this
Agreement if they had instead been suffered by ABM (including being so
considered under this Section 18.3(k)); and     (vii)   Costs and expenses
incurred to bring the Services in-house or to contract to obtain the Services
from an alternate source, including the costs and expenses associated with the
retention of external consultants and legal counsel to assist with any
re-sourcing of the Services.

  (m)   Duty to Mitigate. Each Party shall use appropriate efforts to mitigate
its damages to the extent within its reasonable control and consistent with the
Parties respective performance obligations under this Agreement; provided,
however, this provision is not intended to expand or diminish a Party’s rights
or obligations under this Agreement, alter the plain meaning of the provisions
contained herein or limit a Party’s rights to act in its own self-interest.

19.   DISPUTE RESOLUTION   19.1   Informal Dispute Resolution.

  (a)   If a dispute arises between the Parties relating to this Agreement,
other than as provided in Section 19.1(d), the Parties agree to use the
following alternative dispute resolution (“ADR”) procedure prior to either Party
pursuing other available remedies:

  (i)   A meeting shall be held promptly between the Parties, attended by
Supplier’s Contract Manager and ABM’s Project Executive, to attempt in good
faith to negotiate a resolution of the dispute.     (ii)   If the foregoing
individuals are unable to resolve a dispute in an amount of time that either
Party deems reasonable under the circumstances, such Party may, upon written
notice to the other Party, refer the dispute for resolution to the senior
corporate executives specified below: for Supplier: General Manager – Small and
Medium Industry ; and for ABM: Senior VP and Chief Administrative Officer.    
(iii)   The designated senior corporate executives specified above will confer
as often as they deem reasonably necessary in order to gather and furnish to the
other all information with respect to the matter in issue which the Parties
believe to be appropriate and germane in connection with its resolution. Such
designated senior corporate executives shall discuss the problem and negotiate
in good faith in an effort to resolve the dispute without the necessity of any
formal proceeding. The specific format for the discussions will be left to the
discretion of such designated senior corporate executives, but may include the
preparation of agreed-upon statements of fact or written statements of position

  (b)   During the course of negotiations under Section 19.1(a) above, all
reasonable requests made by one Party to another for non-privileged information,
reasonably related to the dispute, will be honored in order that each of the
Parties may be fully advised of the other’s position. All negotiation and
mediation proceedings shall be strictly confidential and used solely for the
purposes of settlement. Any materials prepared by one Party for those
proceedings shall not be used as evidence by the other Party in any formal
proceedings; provided, however, the underlying facts supporting such materials
may be subject to discovery.

ABM/IBM Proprietary Information

Page 114 of 126



--------------------------------------------------------------------------------



 



  (c)   Each Party fully understands its specific obligations under the
provisions of this Agreement. Neither Party considers such obligations to be
vague or in any way unenforceable, and neither Party will contend to the
contrary at any future time or in any future proceeding.     (d)   This
Section 19.1 shall not be construed to prevent or delay a Party from
instituting, and a Party is authorized to institute, formal proceedings to (i)
avoid the expiration of any applicable limitations period, (ii) preserve a
superior position with respect to other creditors, or (iii) seek injunctive
relief in the event (A) Supplier breaches (or attempts or threatens to breach)
its obligation to provide Termination Assistance Services as provided in
Section 4.3; (B) Supplier breaches (or attempts or threatens to breach) its
obligation respecting continued performance in accordance with Section 19.3;
(C) Supplier breaches (or attempts or threatens to breach) its obligation to
provide access to computers or files containing ABM Data in accordance with
Section 13.4; (D) either Party breaches (or attempts or threatens to breach) its
obligation with respect to the other Party’s Proprietary Information under
Article 13; (E) either Party infringes or misappropriates (or attempts or
threatens to infringe or misappropriate) the other Party’s patents, copyrights,
trademarks, trade secrets or other proprietary rights in violation of
Article 14; or (F) Supplier breaches (or attempts or threatens to breach) its
obligations under Section 20.6.

19.2   Mediation.       If the designated senior corporate executives cannot
resolve the dispute within a reasonable period of time, then either Party may
initiate third-party mediation. Unless otherwise agreed by the Parties, the
location of the mediation shall be San Francisco, California. The Party
receiving a notice of mediation shall promptly respond to the notifying Party so
that both Parties can jointly select a neutral and impartial mediator and
schedule the mediation session. The mediation contemplated by the Parties is
intended to be a voluntary process among the Parties to promote understanding
and, where possible, to arrive at a mutually acceptable resolution of their
dispute. A Party may withdraw from the mediation at any time. The mediation
process is confidential, and all such confidential information will be treated
as compromise and settlement information for the purposes of any applicable
rules of evidence. The Parties will jointly share the cost of the mediation
services.   19.3   Jurisdiction.       Each Party irrevocably agrees that any
legal action, suit or proceeding brought by it in any way arising out of this
Agreement must be brought solely and exclusively in San Francisco, California,
and each Party irrevocably submits to the sole and exclusive jurisdiction of the
courts in San Francisco, California in personam, generally and unconditionally
with respect to any action, suit or proceeding brought by it or against it by
the other Party. Each Party hereby agrees to waive any right it might otherwise
have to trial by jury.   19.4   Continued Performance.       Each Party agrees
that it shall, unless otherwise directed by the other Party, continue performing
its obligations under this Agreement while any dispute is being resolved;
provided that this provision shall not operate or be construed as extending the
Term of this Agreement or prohibiting or delaying a Party’s exercise of any
right it may have to terminate the Term as to all or any part of the Services
under Article 20 or Section 4.3(a)(5) Supplier acknowledges and agrees that any
interruption to the Service may cause irreparable harm to ABM and/or the
Eligible Recipients, in which case an adequate remedy at law would not be
available. Supplier expressly acknowledges and agrees that, pending resolution
of any dispute or controversy, it shall not deny, withdraw, or restrict
Supplier’s provision of the Services to ABM and/or the Eligible Recipients under
this Agreement, except as specifically and expressly agreed in writing by ABM
and Supplier.

ABM/IBM Proprietary Information

Page 115 of 126



--------------------------------------------------------------------------------



 



19.5   Governing Law.       This Agreement and performance under it shall be
governed by and construed in accordance with the applicable laws of the State of
California, without giving effect to the principles thereof relating to
conflicts of laws. The application of the United Nations Convention on Contracts
for the International Sale of Goods is expressly excluded.   20.   TERMINATION  
20.1   Termination for Cause.

  (a)   By ABM. If Supplier:

  (i)   fails to meet its Transition Services obligations as provided in
Section 4.2(g);     (ii)   commits a material breach of this Agreement, which
breach is not cured within thirty (30) days after notice of the breach from ABM
(provided, that if Supplier begins promptly and works diligently and in good
faith to cure such breach in accordance with this provision and such breach is
not capable of being cured within thirty (30) days, Supplier may have up to
fifteen (15) additional days to cure such breach if it demonstrates that it is
capable of curing such breach within the additional period and the breach does
not materially impair the ability of ABM or an Eligible Recipient to conduct its
business);     (iii)   commits a material breach of this Agreement which is not
capable of being cured within the period specified in subsection (ii) above;    
(iv)   commits numerous breaches of its duties or obligations which collectively
constitute a material breach of this Agreement;     (v)   becomes liable for or
incurs Service Level Credits under this Agreement that, in the aggregate, exceed
fifty percent (50%) of the cumulative At Risk Amount during any rolling six
(6) month period;     (vi)   fails to perform in accordance with the Increased
Impact Service Level of the same Critical Performance Indicator for three (3)
consecutive months or during four (4) months of any six (6) consecutive month
period;

      then ABM may, by giving notice to Supplier, terminate the Term with
respect to all or any part of the Services, in whole or in part, as of a date
specified in the notice of termination. Supplier shall not be entitled to any
Termination Charges in connection with a termination for cause. If ABM chooses
to terminate the Agreement in part, the Charges payable under the Agreement will
be adjusted in accordance with the pricing by charge component, as set forth in
Schedule J, to reflect such partial termination. For avoidance of doubt, the
Parties acknowledge and agree that, to the extent one or more material breaches
of a Companion Agreement also constitute a material breach of this Agreement,
viewed in its entirety, the right to terminate shall extend to this Master
Professional Services Agreement and all Companion Agreements.         The
express acknowledgment that a certain amount of Service Level Credits or number
of Service Level defaults constitutes grounds for termination under Section
20.1(a)(v) and (vi) does not imply that a lesser amount or number cannot
constitute a material breach of this Agreement and therefore grounds for
termination under other subsections, and no Party shall contend otherwise in any
dispute or controversy between the Parties.     (b)   By Supplier. In the event
that ABM fails to pay undisputed Supplier Charges in accordance with
Section 12.2 or fails to comply with its obligation to pay disputed amounts
above the specified

ABM/IBM Proprietary Information

Page 116 of 126



--------------------------------------------------------------------------------



 



      threshold into escrow in accordance with Section 12.4(d), and fails to
cure such default within thirty (30) days of notice from Supplier of the
possibility of termination for failure to make such payment, Supplier may, by
notice to ABM, terminate the Term.

20.2   Termination for Convenience.       ABM may terminate the Term with
respect to the entire Agreement, any Functional Services Area(s) or any
Companion Agreement(s) for convenience and without cause at any time. If ABM
elects to terminate all Services provided under this Master Agreement and all
Companion Agreements on this basis, ABM shall give Supplier at least six
(6) months prior notice designating the termination date. If ABM elects to
terminate less than all Services and/or less than all Companion Agreements, ABM
shall give Supplier at least ninety (90) days prior notice designating the
termination date. In either event, if ABM elects to terminate on this basis, it
shall pay Supplier the applicable Termination Charge in accordance with
Schedule N.   20.3   Termination Upon Supplier Change of Control.       In the
event of a change in Control of Supplier (or that portion of Supplier providing
Services under this Agreement) or the Entity that Controls Supplier (if any),
where such Control is acquired, directly or indirectly, in a single transaction
or series of related transactions, or all or substantially all of the assets of
Supplier (or that portion of Supplier providing all or any material portion of
the Services under this Agreement) are acquired by any entity (other than a
wholly owned subsidiary of Supplier, and in the case of such a subsidiary,
subject to Section 21.1(b)(i)), or Supplier (or that portion of Supplier
providing all or any material portion of the Services under this Agreement) is
merged with or into another entity (other than a wholly owned subsidiary of
Supplier, and in the case of such a subsidiary, subject to Section 21.1(b)(i))
to form a new entity, then at any time within six (6) months after the last to
occur of such events, ABM may at its option terminate the Term by giving
Supplier at least ninety (90) days prior notice and designating a date upon
which such termination shall be effective; provided, however, if such change in
Control of Supplier involves a Direct ABM Competitor, ABM may terminate the Term
by giving Supplier at least ten (10) days prior notice, and such Direct ABM
Competitor (excluding Supplier Personnel) shall be prohibited from any contact
with ABM Data, ABM Proprietary Information and any and all other information
about the ABM account, including discussions with Supplier Personnel regarding
specifics relating to the Services. If ABM elects to terminate on this basis,
ABM shall pay a Termination Charge calculated in accordance with Schedule N
equal to Wind Down Charges and 50% of the applicable Termination Fee.   20.4  
Termination Upon ABM Mergers and Acquisitions.       In the event that, in a
single transaction or series of transactions, ABM Industries Incorporated
acquires or is acquired by any other Entity (by stock sale, asset sale or
otherwise) or merges with any other Entity, then, at any time within six
(6) months after the last to occur of such events, ABM may at its option
terminate the Term by giving Supplier at least ninety (90) days prior notice and
designating a date upon which such termination shall be effective. If ABM elects
to terminate on this basis, ABM shall pay a Termination Charge calculated in
accordance with Schedule N equal to Wind Down Charges and 50% of the applicable
Termination Fee.. Notwithstanding the foregoing, in the event ABM Corporation
acquires or is acquired by an Entity that has an existing agreement with
Supplier for the provision of services substantially similar to, or broader in
scope than, the Services (the “Entity Agreement”), ABM shall not be required to
pay any Termination Charges in connection with the termination of this Agreement
or the Entity Agreement to the extent it enters into a single agreement with
Supplier with respect to the provision of services to the combined Entity.  
20.5   Termination for Insolvency.

  (a)   In the event that any Party (a) files for bankruptcy, (b) becomes or is
declared insolvent, or is the subject of any proceedings related to its
liquidation, insolvency or the appointment of a receiver or

ABM/IBM Proprietary Information

Page 117 of 126



--------------------------------------------------------------------------------



 



      similar officer for it, (c) makes an assignment for the benefit of all or
substantially all of its creditors, or (d) enters into an agreement for the
composition, extension, or readjustment of substantially all of its obligations,
then the other Party may terminate this Agreement as of a date specified in a
termination notice; provided, however, that Supplier will not have the right to
exercise such termination under this Section so long as ABM pays for the
Services to be received hereunder in advance on a month-to-month basis. If any
Party elects to terminate this Agreement due to the insolvency of the other
Party, such termination will be deemed to be a termination for convenience
(provided, however, that if ABM elects to terminate on this basis, it shall not
be obligated to pay any Termination Charges, including any Wind Down Charges).  
  (b)   Notwithstanding any other provision of this Agreement to the contrary
and to the maximum extent permitted by applicable Laws, in the event that
Supplier becomes a debtor under the United States Bankruptcy Code (11 U.S.C.
§101 et. seq. or any similar Law in any other country (the “Bankruptcy Code”))
and rejects this Agreement pursuant to Section 365 of the Bankruptcy Code (a
“Bankruptcy Rejection”), (i) any and all of the licensee and sublicensee rights
of ABM arising under or otherwise set forth in this Agreement, including without
limitation the rights of ABM referred to in Section 14.6, shall be deemed fully
retained by and vested in ABM and/or the Eligible Recipients as protected
intellectual property rights under Section 365(n)(1)(B) of the Bankruptcy Code
and further shall be deemed to exist immediately before the commencement of the
bankruptcy case in which Supplier is the debtor; (ii) ABM shall have all of the
rights afforded to non-debtor licensees and sublicensees under Section 365(n) of
the Bankruptcy Code; and (iii) to the extent any rights of ABM under this
Agreement which arise after the termination or expiration of this Agreement are
determined by a bankruptcy court to not be “intellectual property rights” for
purposes of Section 365(n), all of such rights shall remain vested in and fully
retained by ABM and/or the Eligible Recipients after any Bankruptcy Rejection as
though this Agreement were terminated or expired. ABM shall not be required to
terminate this Agreement after a Bankruptcy Rejection in order to enjoy or
acquire any of its rights under this Agreement, including without limitation any
of the rights of ABM referenced in Section 14.6 unless and to the extent
required by applicable Laws.

20.6   ABM Rights Upon Supplier’s Bankruptcy.       In the event of Supplier’s
bankruptcy or of the filing of any petition under the federal bankruptcy laws
affecting the rights of Supplier which is not stayed or dismissed within thirty
(30) days of filing, in addition to the other rights and remedies set forth
herein, to the maximum extent permitted by Law, ABM will have the immediate
right to retain and take possession for safekeeping all ABM Data, ABM
Proprietary Information, ABM licensed Third Party Software, ABM owned Equipment,
ABM Owned Materials, ABM owned Developed Materials, and all other Software,
Equipment, Systems or Materials to which ABM and/or the Eligible Recipients are
or would be entitled during the Term or upon the expiration or termination of
this Agreement. At ABM’s request, Supplier shall provide reasonable cooperation
and assistance to ABM and assist ABM and the Eligible Recipients in identifying
and taking possession of the items listed in the preceding sentence. To the
maximum extent permitted by applicable Laws, ABM will have the right to hold
such ABM Data, Proprietary Information, Software, Equipment, Systems and
Materials until such time as the trustee or receiver in bankruptcy or other
appropriate court officer can provide adequate assurances and evidence to ABM
that they will be protected from sale, release, inspection, publication, or
inclusion in any publicly accessible record, document, material or filing.
Supplier and ABM agree that without this material provision, ABM would not have
entered into this Agreement or provided any right to the possession or use of
ABM Data, ABM Proprietary Information, or ABM Software covered by this
Agreement.

ABM/IBM Proprietary Information

Page 118 of 126



--------------------------------------------------------------------------------



 



21.   GENERAL   21.1   Binding Nature and Assignment.

  (a)   Binding Nature. This Agreement will be binding on the Parties and their
respective successors and permitted assigns.     (b)   Assignment. Neither Party
may, or will have the power to, assign this Agreement without the prior written
consent of the other, except in the following circumstances:

  (i)   Either Party may assign its rights and obligations under this Agreement,
without the approval of the other Party, to an Affiliate which expressly assumes
such Party’s obligations and responsibilities hereunder and is not a Direct
Competitor of the other Party; provided, that the assigning Party shall remain
fully liable for and shall not be relieved from the full performance of all
obligations under this Agreement. Any Party assigning its rights or obligations
to an Affiliate in accordance with this Agreement shall, within one (1) business
day after such assignment, provide notice thereof to the other Party together
with a copy any relevant provisions of the assignment document.     (ii)   ABM
may assign its rights and obligations under this Agreement to an Entity
acquiring, directly or indirectly, Control of ABM, an Entity into which ABM is
merged, or an Entity acquiring all or substantially all of ABM’s assets, without
the approval of Supplier. The acquirer or surviving Entity shall agree in
writing to be bound by the terms and conditions of this Agreement.

  (c)   Impermissible Assignment. Any attempted assignment that does not comply
with the terms of this Section shall be null and void.

21.2   Entire Agreement; Amendment.

  (a)   This Agreement, including any Schedules and Exhibits referred to herein
and attached hereto, each of which is incorporated herein for all purposes,
constitutes the entire agreement between the Parties with respect to the subject
matter hereof. There are no agreements, representations, warranties, promises,
covenants, commitments or undertakings other than those expressly set forth
herein. This Agreement supersedes all prior agreements, representations,
warranties, promises, covenants, commitments or undertaking, whether written or
oral, with respect to the subject matter contained in this Agreement; provided
that this Agreement shall not be construed to alter the rights, obligations or
liabilities of the Parties with respect to the subject matter of the Prior
Agreement to the extent that it relates to such rights, obligations or
liabilities arising, or based on, the actions of the Parties prior to the
Commencement Date (provided that, unless otherwise expressly provided herein,
this Agreement shall not supersede any software licenses, maintenance contracts,
disaster recovery contracts or other unrelated service contracts between ABM and
International Business Machines Corporation). No amendment, modification,
change, waiver, or discharge hereof shall be valid unless in writing and signed
by an authorized representative of the Party against which such amendment,
modification, change, waiver, or discharge is sought to be enforced.     (b)  
This Agreement replaces and supersedes the Prior Agreement in its entirety in
all respects as of the Commencement Date and the Prior Agreement shall be
thereafter of no force or effect, except as set forth in Section 21.2(a).

ABM/IBM Proprietary Information

Page 119 of 126



--------------------------------------------------------------------------------



 



21.3   Notices.

  (a)   Any notice, notification, request, demand, or determination provided by
a Party pursuant to the following:

  (i)   Section 4.3 [Termination Assistance Services];     (ii)   Section 6.12
[Notices of Default];     (iii)   Section 7.7 [Notice of Adverse Impact];    
(iv)   Section 10.2 [Savings Clause]     (v)   Section 11.6 [Extraordinary
Events];     (vi)   Section 13.3(d) [Loss of Proprietary Information];     (vii)
  Section 17.5 [Indemnification Procedures];     (viii)   Section 17.6
[Indemnification Procedures — Government Claims]     (ix)   Section 18.2 [Force
Majeure];     (x)   Section 18.3(j) [Waiver of Liability Cap];     (xi)  
Section 19.1 [Informal Dispute Resolution];     (xii)   Article 20
[Termination];and     (xiii)   Section 21.1 [Binding Nature and Assignment],

shall be in writing and shall be delivered in hard copy using one of the
following methods: and shall be deemed delivered upon receipt: (i) by hand,
(ii) by an express courier with a reliable system for tracking delivery, or
(iii) by registered or certified mail, return receipt requested, postage
prepaid. Unless otherwise agreed, the foregoing notices shall be delivered as
follows:
In the case of ABM:
ABM Industries, Inc.
160 Pacific Avenue, Suite 222
San Francisco, CA 94111
Attention: VP, Chief Information Officer
With a copy to:
ABM Industries, Inc.
160 Pacific Avenue, Suite 222
San Francisco, CA 94111
Attention: General Counsel
In the case of Supplier:
IBM
420 Taylor Street
San Francisco, CA 94111
Attention: Supplier Account Executive; and
ABM/IBM Proprietary Information
Page 120 of 126

 



--------------------------------------------------------------------------------



 



With a copy to:
IBM Global Services
Route 100
Somers, NY 10589
Attention: General Counsel.

  (b)   All notices, notifications, requests, demands or determinations required
or provided pursuant to this Agreement, other than those specified in Section
21.3(a), may be sent in hard copy in the manner specified in Section 21.3(a), or
by e-mail transmission (where receipt is acknowledged by the recipient) or
facsimile transmission (with acknowledgment of receipt from the recipient’s
facsimile machine) to the addresses set forth below:

In the case of ABM:
ABM Industries, Inc.
420 Taylor Street
San Francisco, CA 94111
Attention: VP, Chief Information Officer
and
In the case of Supplier:
IBM
420 Taylor Street
San Francisco, CA 94111
Attention: Supplier Account Executive

  (c)   Notwithstanding the above, for the purpose of service of legal process
and receipt of notice or pleadings in judicial proceedings before the federal or
state courts of San Francisco, California, as selected by the Parties under
Section 19.2 of the Agreement, both Parties to this Agreement and all parties to
all Companion Agreements irrevocably appoint the company below as their agent
for service of process and receipt of such notice or notification, and further
elect domicile at the address of said company in San Francisco, California, as
follows:

In the case of ABM:
ABM Industries, Inc.
160 Pacific Avenue, Suite 222
San Francisco, CA 94111
Attention: General Counsel
With a copy to:
ABM Industries, Inc.
160 Pacific Avenue, Suite 222
San Francisco, CA 94111
Attention: Chief Information Officer
and
In the case of Supplier:
IBM Global Services
Route 100
ABM/IBM Proprietary Information
Page 121 of 126

 



--------------------------------------------------------------------------------



 



Somers, NY 10589
Attention: General Counsel.
With a copy to:
IBM
420 Taylor Street
San Francisco, CA 94111
Attention: Supplier Account Executive

  (d)   A Party may from time to time change its address or designee for
notification purposes by giving the other prior notice of the new address or
designee and the date upon which it shall become effective.

21.4   Counterparts.       This Agreement may be executed in several
counterparts, all of which taken together shall constitute one single agreement
between the Parties hereto.   21.5   Headings.       The article and section
headings and the table of contents used herein are for reference and convenience
only and shall not be considered in the interpretation of this Agreement.   21.6
  Relationship of Parties.       Supplier, in furnishing services to ABM and the
Eligible Recipients hereunder, is acting as an independent contractor, and
Supplier has the sole obligation to supervise, manage, contract, direct,
procure, perform or cause to be performed, all work to be performed by Supplier
under this Agreement. Except as expressly provided in this Agreement, Supplier
is not an agent of ABM or the Eligible Recipients and has no right, power or
authority, expressly or impliedly, to represent or bind ABM or the Eligible
Recipients as to any matters, except as expressly authorized in this Agreement.
  21.7   Severability.       In the event that any provision of this Agreement
conflicts with the law under which this Agreement is to be construed or if any
such provision is held invalid or unenforceable by a court with jurisdiction
over the Parties, such provision shall be deemed to be restated to reflect as
nearly as possible the original intentions of the Parties in accordance with
applicable law. The remaining provisions of this Agreement and the application
of the challenged provision to persons or circumstances other than those as to
which it is invalid or unenforceable shall not be affected thereby, and each
such provision shall be valid and enforceable to the full extent permitted by
law.   21.8   Consents and Approval.       Except where expressly provided as
being in the sole discretion of a Party, where agreement, approval, acceptance,
consent, confirmation, notice or similar action by either Party is required
under this Agreement, such action shall not be unreasonably delayed or withheld.
An approval or consent given by a Party under this Agreement shall not relieve
the other Party from responsibility for complying with the requirements of this
Agreement, nor shall it be construed as a waiver of any rights under this
Agreement, except as and to the extent otherwise expressly provided in such
approval or consent.

ABM/IBM Proprietary Information
Page 122 of 126

 



--------------------------------------------------------------------------------



 



21.9   Waiver of Default; Cumulative Remedies.

  (a)   Waiver of Default. A delay or omission by either Party hereto to
exercise any right or power under this Agreement shall not be construed to be a
waiver thereof. A waiver by either of the Parties hereto of any of the covenants
to be performed by the other or any breach thereof shall not be construed to be
a waiver of any succeeding breach thereof or of any other covenant herein
contained. All waivers must be in writing and signed by the Party waiving its
rights.     (b)   Cumulative Remedies. All remedies provided for in this
Agreement shall be cumulative and in addition to and not in lieu of any other
remedies available to either Party at law, in equity or otherwise.

21.10   Survival.       Any provision of this Agreement which contemplates
performance or observance subsequent to any termination or expiration of this
Agreement shall survive any termination or expiration of this Agreement and
continue in full force and effect. Additionally, all provisions of this
Agreement will survive the expiration or termination of this Agreement to the
fullest extent necessary to give the Parties the full benefit of the bargain
expressed herein.   21.11   Publicity.       Neither Party shall use the other
Party’s name or mark or refer to the other Party directly or indirectly in any
media release, public announcement, or public disclosure relating to this
Agreement, including in any promotional or marketing materials, customer lists
or business presentations without the prior written consent of the other Party
to each such use or release, except as required by applicable Law.   21.12  
Service Marks.       Supplier agrees that it shall not, without ABM’s prior
consent, use any of the names, service marks or trademarks of ABM or the
Eligible Recipients in any of its advertising or marketing materials.   21.13  
Export.       The Parties acknowledge that certain Equipment, Software and
technical data to be provided hereunder and certain transactions hereunder may
be subject to export controls under the laws and regulations of the United
States and other countries. No Party shall export or re-export any such items or
any direct product thereof or undertake any transaction or service in violation
of any such laws or regulations. To the extent within Supplier’s control,
Supplier shall be responsible for, and shall coordinate and oversee, compliance
with such export laws in respect of such items exported or imported hereunder.  
21.14   Third Party Beneficiaries.       Except as expressly provided herein,
this Agreement is entered into solely between, and may be enforced only by, ABM
and Supplier. This Agreement shall not be deemed to create any rights or causes
of action in or on behalf of any third parties, including without limitation
employees, suppliers and customers of a Party, or to create any obligations of a
Party to any such third parties.   21.15   Covenant Against Pledging.      
Supplier agrees that, without the prior written consent of ABM, it shall not
assign, transfer, pledge, hypothecate or otherwise encumber its rights to
receive payments from ABM under this Agreement for any reason whatsoever, other
than to a Supplier Affiliate. Without limiting the foregoing, in the event of
such an assignment, transfer, pledge, hypothecation or other encumbrance of its
rights to receive payments from

ABM/IBM Proprietary Information
Page 123 of 126

 



--------------------------------------------------------------------------------



 



    ABM under this Agreement, Supplier shall continue to be ABM’s sole point of
contact with respect to this Agreement, including with respect to payment. The
person or Entity to which such rights are assigned, transferred, pledged,
hypothecated or otherwise encumbered will not be considered a third party
beneficiary under this Agreement and will not have any rights or causes of
action against ABM.   21.16   Order of Precedence.       In the event of a
conflict, this Agreement shall take precedence over the Schedules attached
hereto, and the Schedules shall take precedence over any Attachments or
Exhibits. Notwithstanding the foregoing, the Parties acknowledge and agree that
the terms, conditions and pricing in Attachment L.1 may in certain
circumstances, be inconsistent with the terms, conditions and pricing in the
remainder of the Agreement. In the event of a direct conflict or inconsistency
between the provisions of Attachment L.1 and the remainder of the Agreement,
then, to the extent possible, such provisions shall be interpreted so as to make
them consistent. If such interpretation is not possible, the provisions of
Attachment L.1 shall take precedence over the Agreement for the purposes of
Attachment L.1 only. Nothing in Attachment L.1 shall be interpreted to modify or
limit Supplier’s obligations or ABM’s rights or remedies in connection with the
other provisions of the Agreement.   21.17   Hiring of Employees.

  (a)   Solicitation and Hiring. Except as expressly set forth herein, during
the Term and for a period of twelve (12) months thereafter, Supplier will not
solicit for employment directly or indirectly, nor employ, any employees of ABM
or an Eligible Recipient without the prior approval of ABM. Except as expressly
set forth herein in connection with the expiration or termination of this
Agreement, during the Term and for a period of twelve (12) months thereafter,
ABM will not solicit for employment directly or indirectly, nor employ, any
employee of Supplier involved in the performance of Supplier’s obligations under
this Agreement without the prior consent of Supplier. In each case, the
prohibition on solicitation and hiring shall extend ninety (90) days after the
termination of the employee’s employment or, in the case of Supplier employees,
the cessation of his or her involvement in the performance of Services under
this Agreement. This provision shall not operate or be construed to prevent or
limit any employee’s right to practice his or her profession or to utilize his
or her skills for another employer or to restrict any employee’s freedom of
movement or association.     (b)   Liquidated Damages. The Parties recognize
that the damages resulting from a breach of this Section 21.17 may not be
capable of precise determination. Accordingly, if a Party hires an employee of
the other Party in breach of this provision, the breaching Party shall pay the
other Party liquidated damages equal to three (3) months of his or her base
salary and wages for each employee so hired. The Parties acknowledge and agree
that this is a reasonable estimate as of the date of this Agreement of the
damages the other Party will suffer.     (c)   Publications. Neither the
publication of classified advertisements in newspapers, periodicals, Internet
bulletin boards, or other publications of general availability or circulation
nor the consideration and hiring of persons responding to such advertisements
shall be deemed a breach of this Section 21.17, unless the advertisement and
solicitation is undertaken as a means to circumvent or conceal a violation of
this provision and/or the hiring party acts with knowledge of this hiring
prohibition.

21.18   Further Assurances.       Each Party covenants and agrees that,
subsequent to the execution and delivery of this Agreement and without any
additional consideration, each Party shall execute and deliver any further legal
instruments and perform any acts that are or may become necessary to effectuate
the purposes of this Agreement.

ABM/IBM Proprietary Information
Page 124 of 126

 



--------------------------------------------------------------------------------



 



21.19   Liens.       Supplier will not file, or by its action or inaction
permit, any mechanics or materialman’s liens to be filed on or against property
or realty of ABM or any Eligible Recipient. In the event that any such Liens
arise as a result of Supplier’s action or inaction, Supplier will obtain a bond
to fully satisfy such liens or otherwise remove such liens at its sole cost and
expense within ten (10) business days.   21.20   Covenant of Good Faith.      
Each Party agrees that, in its respective dealings with the other Party under or
in connection with this Agreement, it shall act in good faith.   21.21  
Acknowledgment.       The Parties each acknowledge that the terms and conditions
of this Agreement have been the subject of active and complete negotiations, and
that such terms and conditions should not be construed in favor of or against
any Party by reason of the extent to which any Party or its professional
advisors participated in the preparation of this Agreement.   21.22   Right to
Perform Service for Others       Each Party recognizes that Supplier Personnel
providing Services to ABM under this Agreement may perform similar services for
others and, except as otherwise expressly agreed, this Agreement shall not
prevent Supplier from using personnel and equipment provided to ABM under this
Agreement for such purposes.   21.23   Eligible Recipients

  (a)   Supplier will provide Services to Eligible Recipients, subject to the
terms of this Section.     (b)   ABM is fully responsible for the performance of
ABM’s obligations under this Agreement with respect to the Services provided to
such Eligible Recipients.     (c)   Nothing in this Section relieves ABM of its
obligations or expands Supplier’s obligations under this Agreement.

21.24   Remarketing       Without the prior written consent of Supplier, ABM may
not remarket all or any portion of the Services, or make all or any portion of
the Services available to any entity, other than to the Eligible Recipients and
Authorized Users.   21.25   Freedom of Action       Subject to and without
limiting Supplier’s obligations under this Agreement (including its obligations
with respect to ABM Data, ABM Proprietary Information and ABM Owned and licensed
Materials and Direct ABM Competitors), the Parties acknowledge and agree that
Supplier may enter into similar agreements with other customers to provide
equipment, software or services similar to the Equipment, Software and Services
provided under this Agreement.

21.26   Reference       Unless otherwise directed by ABM, Supplier shall
periodically use ABM as a reference for prospective Supplier customers
interested in purchasing services that include services the same as or
substantially

ABM/IBM Proprietary Information
Page 125 of 126



 



--------------------------------------------------------------------------------



 



similar to the Services. Supplier shall offer to use ABM as a reference in such
circumstances at least once each calendar quarter. In conjunction with the
foregoing, ABM’s VP, Chief Information Officer (or equivalent level of ABM
management) shall serve as the contact point for such prospective Supplier
customers and shall respond to all inquiries in a timely manner. Notwithstanding
Section 13.3, Supplier acknowledges and agrees that ABM’s VP, Chief Information
Officer (or equivalent level of ABM management) may freely discuss all aspects
of Supplier’s performance and ABM’s satisfaction with such performance with
prospective Supplier customers. Supplier shall provide such prospective Supplier
customers with appropriate ABM contact information. The identity of such
prospective Supplier customers and all information related thereto shall be
considered Supplier Proprietary Information.
[Signature Page Follows]
ABM/IBM Proprietary Information
Page 126 of 126

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their respective duly authorized representatives as of the Effective Date.

                 
 
                ABM Industries Incorporated   International Business Machines
Corporation    
 
               
By:
  /s/ Henrik C. Slipsager   By:   /s/ Harris Warsau    
 
               
Name:
  Henrik C. Slipsager   Name:   Harris Warsau    
Title:
  President & CEO   Title:   VP — SMB Americas    
Date:
  September 29, 2006   Date:   September 28, 2006    

ABM/IBM Proprietary Information
Page S-1

 